Exhibit 10.1

EXECUTION VERSION

 

 

$450,000,000 Dollar Revolving Facility

$700,000,000 Multicurrency Revolving Facility

$50,000,000 Canadian Revolving Facility

$220,000,000 Term Loan A Facility

$580,000,000 Delayed Draw Term Loan A Facility

€110,000,000 Term Euro Facility

€590,000,000 Delayed Draw Term Euro Facility

$362,000,000 Farm Credit Facility

 

 

CREDIT AGREEMENT

Dated December 19, 2013

among

CROWN AMERICAS LLC,

as U.S. Borrower,

CROWN EUROPEAN HOLDINGS S.A.,

as European Borrower,

CROWN METAL PACKAGING CANADA LP,

as Canadian Borrower,

THE SUBSIDIARY BORROWERS NAMED HEREIN,

CROWN HOLDINGS, INC.,

CROWN INTERNATIONAL HOLDINGS, INC. and

CROWN CORK & SEAL COMPANY, INC.,

as Parent Guarantors,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

and

DEUTSCHE BANK AG LONDON BRANCH,

as U.K. Administrative Agent

and

DEUTSCHE BANK AG CANADA BRANCH,

as Canadian Administrative Agent

and

VARIOUS LENDING INSTITUTIONS

 

 

Arranged by

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS SECURITIES CORP.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBS SECURITIES INC.,

SANTANDER INVESTMENT SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,



--------------------------------------------------------------------------------

COBANK, ACB (SOLELY WITH RESPECT TO THE FARM CREDIT FACILITY),

as Joint Lead Arrangers and Joint Bookrunners,

BARCLAYS BANK PLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC SECURITIES (USA) INC.,

ING BANK N.V., DUBLIN BRANCH,

PNC CAPITAL MARKETS LLC,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA,

UNICREDIT CAPITAL MARKETS LLC,

as Senior Managing Agents,

CITIBANK, N.A.,

as Syndication Agent

and

BBVA COMPASS,

BNP PARIBAS,

BANK OF AMERICA, N.A.,

RBS SECURITIES INC.

SANTANDER INVESTMENT SECURITIES INC.

TD BANK, N.A.

WELLS FARGO SECURITIES, LLC

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.1

 

Definitions

     1   

1.2

 

Terms Generally; Financial Statements

     62   

1.3

 

Calculation of Exchange Rate

     63    ARTICLE II    AMOUNT AND TERMS OF U.S. DOLLAR, STERLING AND EURO
CREDITS   

2.1

 

The Commitments

     63   

2.2

 

Evidence of Indebtedness; Repayment of Loans

     67   

2.3

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     68   

2.4

 

Borrowing Options

     68   

2.5

 

Notice of Borrowing

     68   

2.6

 

Conversion or Continuation

     69   

2.7

 

Disbursement of Funds

     69   

2.8

 

Utilization of Revolving Commitments in an Alternative Currency

     70   

2.9

 

Additional Facility

     72   

2.10

 

Letters of Credit

     74   

2.11

 

Pro Rata Borrowings

     83   

2.12

 

Defaulting Lenders

     83   

2A.1

 

The Canadian Revolving Commitments

     85   

2A.2

 

Notes

     86   

2A.3

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     86   

2A.4

 

Borrowing Options

     86   

2A.5

 

Notice of Canadian Borrowing

     86   

2A.6

 

Conversion or Continuation

     87   

2A.7

 

Disbursement of Funds and Presumptions by Canadian Administrative Agent

     87   

2A.8

 

Pro Rata Borrowings

     88   

2A.9

 

Bankers’ Acceptances

     88   

2A.10

 

Miscellaneous

     91    ARTICLE III    INTEREST AND FEES   

3.1

 

Interest

     91   

3.2

 

Fees

     93   

3.3

 

Computation of Interest and Fees

     94   

3.4

 

Interest Periods

     95   

3.5

 

Compensation for Funding Losses

     95   

3.6

 

Increased Costs, Illegality, Etc.

     96   

3.7

 

Mitigation Obligations; Replacement of Affected Lenders

     98   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS
  

4.1

 

Voluntary Reduction of Commitments

     99   

4.2

 

Mandatory Reductions of Term Commitments

     100   

4.3

 

Voluntary Prepayments

     100   

4.4

 

Mandatory Prepayments

     101   

4.5

 

Application of Prepayments; Waiver of Certain Prepayments

     103   

4.6

 

Method and Place of Payment

     104   

4.7

 

Net Payments

     105    ARTICLE V    CONDITIONS OF CREDIT   

5.1

 

Conditions Precedent to the Initial Borrowing

     115   

5.2

 

Conditions Precedent to All Credit Events

     120   

5.3

 

Conditions to the Borrowing of the Delayed Draw Term Loans

     121    ARTICLE VI    REPRESENTATIONS AND WARRANTIES   

6.1

 

Corporate Status

     122   

6.2

 

Corporate Power and Authority

     122   

6.3

 

No Violation

     122   

6.4

 

Governmental and Other Approvals

     122   

6.5

 

Financial Statements; Financial Condition; Undisclosed Liabilities Projections;
Etc.

     123   

6.6

 

Litigation

     124   

6.7

 

True and Complete Disclosure

     124   

6.8

 

Use of Proceeds; Margin Regulations

     125   

6.9

 

Taxes

     125   

6.10

 

Compliance With ERISA; Foreign Pension Plans

     125   

6.11

 

Security Documents

     126   

6.12

 

Ownership of Property

     128   

6.13

 

Capitalization of Credit Parties

     128   

6.14

 

Subsidiaries

     128   

6.15

 

Compliance With Laws, Etc.

     128   

6.16

 

Investment Company Act

     128   

6.17

 

[Reserved]

     128   

6.18

 

Environmental Matters

     129   

6.19

 

Labor Relations

     130   

6.20

 

Intellectual Property, Licenses, Franchises and Formulas

     130   

6.21

 

Anti-Terrorism Laws

     130   

6.22

 

Patriot Act; Foreign Corrupt Practices Act

     131   

6.23

 

Insolvency Proceedings

     131    ARTICLE VII    AFFIRMATIVE COVENANTS   

7.1

 

Financial Statements

     131   

7.2

 

Certificates; Other Information

     132   

7.3

 

Notices

     133   

 

-ii-



--------------------------------------------------------------------------------

         Page  

7.4

 

Conduct of Business and Maintenance of Existence

     134   

7.5

 

Compliance with Laws, etc.

     134   

7.6

 

Maintenance of Properties

     134   

7.7

 

Payment of Obligations

     134   

7.8

 

Payment of Taxes

     134   

7.9

 

Inspection of Property, Books and Records

     135   

7.10

 

ERISA; Foreign Pension Plan

     135   

7.11

 

Insurance

     136   

7.12

 

Environmental Laws

     136   

7.13

 

Use of Proceeds

     137   

7.14

 

Guarantees; Pledge of Additional Collateral

     137   

7.15

 

End of Fiscal Years; Fiscal Quarters

     139   

7.16

 

Information Regarding Collateral

     139   

7.17

 

Excluded Companies

     140   

7.18

 

Facilities Rating

     140   

7.19

 

Post Closing

     140    ARTICLE VIII    NEGATIVE COVENANTS   

8.1

 

Indebtedness; Certain Equity Securities

     141   

8.2

 

Liens

     146   

8.3

 

Fundamental Changes

     148   

8.4

 

Investments, Loans, Advances, Guarantee Obligations and Acquisitions

     149   

8.5

 

Asset Sales

     150   

8.6

 

Sale and Leaseback Transactions

     151   

8.7

 

Sale or Discount of Receivables

     152   

8.8

 

Restricted Payments

     152   

8.9

 

Transactions with Affiliates

     153   

8.10

 

Restrictive Agreements

     154   

8.11

 

Amendments or Waivers of Certain Documents; Prepayments of Indebtedness

     154   

8.12

 

Limitation on Activities of Crown Holdings, Crown Finance, Crown Finance II and
CCSC

     155   

8.13

 

Anti-Money Laundering

     155   

8.14

 

Accounting Changes

     155   

8.15

 

Canadian Defined Benefit Plans

     156    ARTICLE IX    FINANCIAL COVENANTS   

9.1

 

Total Leverage Ratio

     156   

9.2

 

[Reserved]

     156   

9.3

 

Interest Coverage Ratio

     156    ARTICLE X    EVENTS OF DEFAULT   

10.1

 

Listing of Events of Default

     156   

10.2

 

Action if Bankruptcy

     159   

10.3

 

Action if Other Event of Default

     159   

10.4

 

[Reserved]

     159   

10.5

 

Rights Not Exclusive

     159   

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE XI    THE AGENTS   

11.1

 

Appointment

     160   

11.2

 

The Administrative Agent in Its Individual Capacity

     161   

11.3

 

Nature of Duties

     162   

11.4

 

Reliance

     162   

11.5

 

Delegation of Duties

     162   

11.6

 

Resignation by the Administrative Agent

     163   

11.7

 

Lack of Reliance on the Administrative Agent

     163   

11.8

 

No Other Duties, Etc.

     164   

11.9

 

Administrative Agent May File Proofs of Claim

     165   

11.10

 

Collateral and Guaranty Matters

     165   

11.11

 

Bank Related Debt

     166   

11.12

 

Withholding Tax Indemnity

     167   

11.13

 

Holders

     167    ARTICLE XII    MISCELLANEOUS   

12.1

 

No Waiver; Modifications in Writing

     167   

12.2

 

Further Assurances

     170   

12.3

 

Notices, Etc.

     170   

12.4

 

Costs and Expenses; Indemnification

     172   

12.5

 

Confirmations

     174   

12.6

 

Adjustment; Setoff

     174   

12.7

 

Execution in Counterparts; Electronic Execution

     175   

12.8

 

Binding Effect; Assignment; Addition and Substitution of Lenders

     175   

12.9

 

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF PROCESS

     179   

12.10

 

Severability of Provisions

     181   

12.11

 

Transfers of Notes

     181   

12.12

 

Registry

     181   

12.13

 

Euro Currency

     182   

12.14

 

Headings

     182   

12.15

 

Termination of Agreement

     182   

12.16

 

Treatment of Certain Information; Confidentiality

     182   

12.17

 

Concerning the Collateral and the Loan Documents

     183   

12.18

 

U.K. Administrative Agent and Euro Collateral Agent as Joint Creditors

     185   

12.1

 

Dutch Parallel Debt

     185    ARTICLE XIII    COLLECTION ACTION MECHANISM   

13.1

 

Implementation of CAM

     186   

13.2

 

Letters of Credit

     187   

 

-iv-



--------------------------------------------------------------------------------

         Page   ARTICLE XIV    GUARANTY   

14.1

 

Guarantee of Each of the Parent Guarantors

     189   

14.2

 

Guarantee of European Borrower

     189   

14.3

 

Guarantee of Crown Finance

     190   

14.4

 

Amendments, etc. with Respect to the Applicable Obligations

     190   

14.5

 

Guarantee Absolute and Unconditional

     191   

14.6

 

Reinstatement

     191   

14.7

 

Payments

     191   

14.8

 

Independent Obligations

     192   

14.9

 

Guarantee Limitations for French Guarantees

     192   

14.10

 

Guarantee Limitations for Spanish Guarantees and Security

     192   

14.11

 

Keepwell

     192   

14.12

 

Executive Proceedings

     192   

14.13

 

Spanish Public Document

     193   

 

-v-



--------------------------------------------------------------------------------

INDEX OF SCHEDULES AND EXHIBITS

Exhibits

 

Exhibit 2.1(c)

  

Form of Swing Line Loan Participation Certificate

Exhibit 2.2(a)(1)

  

Form of Term Note

Exhibit 2.2(a)(2)

  

Form of Revolving Note

Exhibit 2.5

  

Form of Notice of Borrowing

Exhibit 2.6

  

Form of Notice of Conversion or Continuation

Exhibit 2.10(c)

  

Form of Notice of Issuance

Exhibit 2A.2(a)

  

Form of Canadian Revolving Note

Exhibit 2A.5

  

Form of Notice of Canadian Borrowing

Exhibit 2A.6

  

Form of Notice of Canadian Conversion or Continuation

Exhibit 4.7(d)

  

Form of U.S. Tax Compliance Certificate

Exhibit 5.1(a)(ii)

  

Form of U.S. Guarantee Agreement

Exhibit 5.1(a)(iii)(A)

  

Form of U.S. Security Agreement

Exhibit 5.1(a)(iii)(B)(I)

  

Form of U.S. Pledge Agreement

Exhibit 5.1(a)(iv)(A)

  

Form of Non-U.S. Guarantee Agreement

Exhibit 5.1(a)(v)

  

Form of Euro Bank Pledge Agreement

Exhibit 5.1(a)(vii)(A)

  

Form of U.S. Indemnity, Subrogation and Contribution Agreement

Exhibit 5.1(a)(viii)

  

Form of Receivables Intercreditor Agreement

Exhibit 5.1(d)(i)

  

Form of Opinion of Counsel

Exhibit 5.1(e)(i)

  

Form of Officer’s Certificate

Exhibit 5.1(e)(ii)

  

Form of Secretary’s Certificate

Exhibit 5.1(e)(iv)

  

Form of Solvency Certificate

Exhibit 7.2(a)

  

Form of Compliance Certificate

Exhibit 12.1(c)

  

Form of Joinder Agreement

Exhibit 12.8(d)

  

Form of Assignment and Assumption Agreement

Schedules

 

Schedule 1.1(a)

  

Commitments

Schedule 1.1(b)

  

Revolver Sublimits

Schedule 1.1(d)

  

Subsidiary Borrowers/Subsidiary Guarantors

Schedule 2.10(j)

  

Letters of Credit Outstanding

Schedule 5.1(a)(iv)(A)

  

Non-U.S. Guarantee Subsidiaries

Schedule 5.1(a)(vi)(B)

  

French Intercompany Loan Agreements

Schedule 5.1(d)

  

Opinions of Counsel

Schedule 6.3

  

Immaterial Subsidiaries

Schedule 6.5(b)(i)

  

Indebtedness

Schedule 6.5(b)(ii)

  

Existing Non-U.S. Facilities

Schedule 6.5(b)(iii)

  

Existing Factoring Facilities

Schedule 6.14

  

Subsidiaries

Schedule 8.2(c)

  

Existing Liens

Schedule 8.4

  

Existing Investments

Schedule 8.5(b)(i)

  

Permitted Transfers

Schedule 8.5(h)

  

Permitted Divestitures

Schedule 8.8

  

Specified Subsidiary

Schedule 8.9(f)

  

Transactions with Affiliates

Schedule 8.10

  

Restrictive Agreements

Schedule 12.8(c)

  

Voting Participants

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of December 19, 2013 (the “Effective Date”)
and is made by and among CROWN AMERICAS LLC, a Pennsylvania limited liability
company, (“U.S. Borrower”), CROWN EUROPEAN HOLDINGS S.A., a corporation
organized under the laws of France (“European Borrower”), each of the Subsidiary
Borrowers from time to time party hereto, CROWN METAL PACKAGING CANADA LP, a
limited partnership organized under the laws of the Province of Ontario, Canada
(“Canadian Borrower” and together with U.S. Borrower, European Borrower and the
Subsidiary Borrowers, “Borrowers”), CROWN CORK & SEAL COMPANY, INC., a
Pennsylvania corporation (“CCSC”), CROWN HOLDINGS, INC. a Pennsylvania
corporation (“Crown Holdings”) and CROWN INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Crown International”) as Parent Guarantors, each other
Credit Party from time to time party hereto, the undersigned financial
institutions in their capacities as lenders hereunder (collectively, the
“Lenders,” and each individually, a “Lender”), DEUTSCHE BANK AG CANADA BRANCH,
as Canadian administrative agent, (“Canadian Administrative Agent”) for the
Canadian Revolving Lenders, DEUTSCHE BANK AG LONDON BRANCH, as U.K.
Administrative Agent (“U.K. Administrative Agent”) for the Multicurrency
Revolving Lenders, and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(“Administrative Agent”) for the Dollar Revolving Lenders, the Term A Lenders
and the Farm Credit Lenders.

W I T N E S S E T H:

WHEREAS, the Company has entered into that certain Share Purchase Agreement
dated as of October 30, 2013 (as amended, amended and restated, modified or
otherwise supplemented in accordance with Section 5.1(f)(i), the “Acquisition
Agreement”) by and among Crown Holdings and Lata Lux Holding Parent S.à r.l., a
société à responsabilité limitée incorporated and existing under the laws of
Luxembourg (the “Seller”), pursuant to which the Borrowers will acquire Lata Lux
Holding S.à r.l., a société à responsabilité limitée incorporated and existing
under the laws of Luxembourg (such company, together with its Subsidiaries, the
“Acquired Business” and such acquisition, the “Spanish Acquisition”);

WHEREAS, in connection with the Spanish Acquisition, the Borrowers have
requested that the Lenders make available for the purposes specified in this
Agreement, term loan credit facilities and revolving credit facilities;

WHEREAS, the Lenders are willing to make available to the Borrowers such term
loan credit facilities and revolving credit facilities upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and, among other things, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions. As used herein, and unless the context requires a different
meaning, the following terms have the meanings indicated:

“Acceptance Fee” means a fee payable in Canadian Dollars by Canadian Borrower to
a Canadian Revolving Lender with respect to the acceptance of a B/A or the
making of a B/A Equivalent Loan on the date of such acceptance or loan, equal to
the Applicable B/A Margin of the face amount of such B/A or B/A Equivalent Loan
calculated on the basis of the number of days in the applicable Contract Period
(including the date of acceptance and excluding the date of maturity) and a year
of 365 days (it being



--------------------------------------------------------------------------------

agreed that the rate per annum applicable to the B/A Equivalent Loan is
equivalent to the rate per annum otherwise applicable to the Bankers’ Acceptance
which has been replaced by the making of such B/A Equivalent Loan pursuant to
Section 2A.9).

“1993 Indenture” means the Indenture dated as of April 1, 1993 between CCSC and
Bank One Trust Company, NA, as successor to Chemical Bank, as trustee.

“1996 Indenture” means the Indenture dated as of December 17, 1996 among CCSC,
Crown Cork & Seal Finance PLC, Crown Cork & Seal Finance S.A. and The Bank of
New York, as trustee.

“Acceptances to be Converted” has the meaning assigned to that term in
Section 13.1(a).

“Acquired Business” has the meaning assigned to such term in the recitals to
this Agreement.

“Acquisition” means (i) the purchase by a Person of all or a significant part of
a business or business unit conducted by another Person (whether through the
acquisition of Capital Stock or assets) or (ii) the merger, consolidation or
amalgamation of any Person with any other Person.

“Acquisition Agreement” has the meaning assigned to such term in the recitals to
this Agreement.

“Acquisition Agreement Representations” means the representations made by the
Acquired Business and its Subsidiaries in the Acquisition Agreement, but only to
the extent that the Borrowers have the right to terminate their obligations
under the Acquisition Agreement, or decline to consummate the Spanish
Acquisition, as a result of a breach of such representations in the Acquisition
Agreement.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition by Crown Holdings or any of its Subsidiaries, whether paid in cash
or by exchange of properties (excluding any exchange of Capital Stock of Crown
Holdings) and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency (excluding, for
the avoidance of doubt, any indemnification or expenses paid in connection with
such Permitted Acquisition), and includes any and all payments representing the
purchase price and any assumptions of Indebtedness, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP at the time of such sale to be established in respect thereof by
Crown Holdings or any of its Subsidiaries.

“Additional Collateral” has the meaning assigned to that term in Section 7.14.

“Additional Euro Collateral” has the meaning assigned to that term in
Section 7.14.

“Additional Facilities” has the meaning assigned to that term in Section 2.9(a).

“Additional Farm Credit Loans” has the meaning assigned to that term in
Section 2.9(a).

“Additional Security Documents” means all pledge agreements, security agreements
and other security documents entered into pursuant to Section 7.14 with respect
to Additional Collateral, in each case, as amended, supplemented or otherwise
modified from time to time.

“Additional Term A Loans” has the meaning assigned to that term in
Section 2.9(a).

 

-2-



--------------------------------------------------------------------------------

“Additional Term Loans” has the meaning assigned to that term in Section 2.9(a).

“Additional U.S. Collateral” has the meaning assigned to that term in
Section 7.14.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity,
provided that, unless the context otherwise requires, (i) when used in respect
of payments and notices pertaining to Canadian Revolving Loans, the term
“Administrative Agent” shall mean Canadian Administrative Agent and (ii) when
used in respect of payments and notices pertaining to Multicurrency Revolving
Loans, to Term Euro Loans, or to any other Term Loans denominated in an
Alternative Currency, the term “Administrative Agent” shall mean U.K.
Administrative Agent.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power:

(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise;

provided, however, that notwithstanding the foregoing, for purposes of
Section 12.8, an “Affiliate” shall be a Person engaged in the business of
banking or buying or investing in loans who is controlled by, or under common
control with, a Lender.

“Agent” or “Agents” means Administrative Agent, Canadian Administrative Agent
and/or U.K. Administrative Agent, as the context may require.

“Agreed Alternative Currency” has the meaning assigned to that term in
Section 2.8(b).

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

“Alternative Currency” means, at any time, Euro, Sterling and any Agreed
Alternative Currency.

“Alternative Currency Loan” means any Loan denominated in a currency other than
Dollars or Canadian Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning assigned to that term in Section 6.21(a).

“Applicable B/A Margin” means at any date, the applicable percentage rate per
annum set forth in the following table under column Applicable B/A Margin
opposite the Most Recent Total Leverage Ratio as of such date:

 

Most Recent Total Leverage Ratio

   Applicable B/A Margin  

Less than 3.0 to 1

     1.50 % 

Equal to or greater than 3.0 to 1 but less than 4.5 to 1

     1.75 % 

Equal to or greater than 4.5 to 1

     2.00 % 

 

-3-



--------------------------------------------------------------------------------

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans in Dollars, the applicable percentage rate per annum set forth in the
following applicable table under the column Applicable Base Rate Margin for
Dollar Revolving Loans opposite the Most Recent Total Leverage Ratio as of such
date, (ii) with respect to Term A Loans, 0.75% and (iii) with respect to Farm
Credit Loans, 1.00%:

 

Most Recent Total Leverage Ratio

   Applicable Base Rate Margin
For Dollar Revolving Loans  

Less than 3.0 to 1

     0.50 % 

Equal to or greater than 3.0 to 1 but less than 4.5 to 1

     0.75 % 

Equal to or greater than 4.5 to 1

     1.00 % 

“Applicable Canadian Prime Rate Margin” means at any date, the applicable
percentage rate per annum set forth in the following table under the column
Applicable Canadian Prime Rate Margin opposite the Most Recent Total Leverage
Ratio as of such date:

 

Most Recent Total Leverage Ratio

   Applicable Canadian Prime Rate Margin  

Less than 3.0 to 1

     0.50 % 

Equal to or greater than 3.0 to 1 but less than 4.5 to 1

     0.75 % 

Equal to or greater than 4.5 to 1

     1.00 % 

“Applicable Commitment Fee Percentage” means, at any date, for each Revolving
Facility, the applicable percentage rate per annum set forth in the following
applicable table under the applicable column opposite the Most Recent Total
Leverage Ratio as of such date:

 

Most Recent Total Leverage Ratio

   Applicable Commitment Fee Percentage  

Less than 3.0 to 1

     0.250 % 

Equal to or greater than 3.0 to 1 but less than 4.5 to 1

     0.375 % 

Equal to or greater than 4.5 to 1

     0.500 % 

“Applicable Currency” means as to any particular payment or Loan, the currency
in which it is denominated or is payable (i.e. Dollars, Canadian Dollars or the
applicable Alternative Currency).

“Applicable Eurocurrency Margin” means at any date, (i) with respect to
Revolving Loans, the applicable percentage set forth in the following applicable
table under the column Applicable Eurocurrency Margin for Revolving Loans
opposite the Most Recent Total Leverage Ratio on such date, (ii) with respect to
Term A Loans, 1.75%, (iii) with respect to Farm Credit Loans, 2.00% and
(iv) with respect to Term Euro Loans, 1.75%:

 

Most Recent Total Leverage Ratio

   Applicable Eurocurrency
Margin For Revolving Loans  

Less than 3.0 to 1

     1.50 % 

Equal to or greater than 3.0 to 1 but less than 4.5 to 1

     1.75 % 

Equal to or greater than 4.5 to 1

     2.00 % 

 

-4-



--------------------------------------------------------------------------------

“Arranger” means each of Citigroup Global Markets Inc., Deutsche Bank Securities
Inc., BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Securities Inc., Santander Investment Securities Inc., Wells
Fargo Securities, LLC and CoBank, ACB (solely with respect to the Farm Credit
Facility), each in its capacity as a joint lead arranger under this Agreement.

“Asbestos Payment” means any payment in cash actually made by or on behalf of
Crown Holdings or any Subsidiary in respect of any liability related to asbestos
or any actual or threatened claim, action or proceeding related to asbestos
(including any settlement of any thereof). For avoidance of doubt, deferred
payments shall only constitute Asbestos Payments when made.

“Asset Disposition” means any direct or indirect sale, transfer, lease,
conveyance or other disposition (or series of related sales, leases, transfers
or dispositions) of all or any part of (i) an interest in shares of Capital
Stock of a Subsidiary of Crown Holdings (other than directors’ qualifying
shares) or (ii) property or other assets (each of (i) and (ii) referred to for
the purposes of this definition as a “disposition”) by Crown Holdings or any of
its Subsidiaries; provided, however any asset disposition or series of related
asset dispositions having a fair market value not in excess of $50,000,000 in
any twelve-month period shall not be deemed an “Asset Disposition” for purposes
of this Agreement.

“Assignee” has the meaning assigned to that term in Section 12.8(d).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(d) annexed hereto and made a
part hereof by any applicable Lender, as assignor, and such Lender’s assignee in
accordance with Section 12.8.

“Attorney Costs” means all reasonable, documented and out-of-pocket fees and
disbursements of either (i) any law firm or other external counsel or (ii) the
reasonable allocated cost of internal legal services, including all reasonable
disbursements of internal counsel, which in the absence of an Event of Default
which is continuing shall include only the fees and expenses of one joint
counsel for the Administrative Agent and the Lenders (and special and local
counsels, including Spanish local counsel, in each appropriate jurisdiction, to
the extent reasonably necessary).

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for net rental payments during the then
remaining term of any applicable lease, (ii) the aggregate Receivables Net
Investment of all Permitted Receivables or Factoring Financings outstanding and
(iii) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP and (iv) the liquidation or preference value of
outstanding Disqualified Preferred Stock.

 

-5-



--------------------------------------------------------------------------------

“Available Canadian Revolving Commitment” means, as to any Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Canadian Revolving
Commitment over (b) the sum of (i) the Effective Amount of then outstanding
Canadian Revolving Loans made by such Lender and (ii) such Lender’s Canadian
Revolver Pro Rata Share of the Effective Amount of Canadian LC Obligations.

“Available Dollar Revolving Commitment” means, as to any Lender at any time an
amount equal to the excess, if any, of (a) such Lender’s Dollar Revolving
Commitment over (b) the aggregate Effective Amount of then outstanding Dollar
Revolving Loans made by such Lender.

“Available Multicurrency Revolving Sublimit” means, as to European Borrower or
any Subsidiary Borrower at any time an amount equal to (i) such Borrower’s
Multicurrency Revolving Sublimit at such time minus (ii) the sum of (a) the
aggregate Effective Amount of then outstanding Multicurrency Revolving Loans
made to such Borrower plus (b) the Effective Amount of such Borrower’s LC
Obligations plus (c) the aggregate Effective Amount of then outstanding Swing
Line Loans made to such Borrower.

“Available Liquidity” means, at any date, the sum of (x) the Total Available
Revolving Commitment plus (y) unused availability under the Permitted
Receivables or Factoring Financings; provided that in the case of clauses
(x) and (y), the applicable Credit Party shall actually be permitted to borrow
thereunder, plus (z) cash and Cash Equivalents of Crown Holdings and its
Subsidiaries, as certified in writing by a Responsible Financial Officer of
Crown Holdings as of a date no earlier than seven days prior to the date of
determination.

“Available Multicurrency Revolving Commitment” means, as to any Lender at any
time an amount equal to the excess, if any, of (a) such Lender’s Multicurrency
Revolving Commitment over (b) the sum of (i) the aggregate Effective Amount of
then outstanding Multicurrency Revolving Loans made by such Lender and (ii) such
Lender’s Multicurrency Revolver Pro Rata Share of the Effective Amount of LC
Obligations and Swing Line Loans then outstanding.

“B/A Equivalent Loan” has the meaning assigned to that term in Section 2A.9(h).

“B/A Loan” means a Borrowing comprised of one or more Bankers’ Acceptances or,
as applicable, B/A Equivalent Loans. For greater certainty, all provisions of
this Agreement which are applicable to Bankers’ Acceptances are also applicable,
mutatis mutandis, to B/A Equivalent Loans.

“Bank Related Cash Management Agreement” means agreements of Crown Holdings or
any of its Subsidiaries arising from treasury, depository and cash management
services (but excluding credit and debit cards) provided by one or more
counterparties that are Administrative Agent, U.K. Administrative Agent,
Canadian Administrative Agent or a Lender or an Affiliate thereof at the time
that such Bank Related Cash Management Agreement was entered into.

“Bank Related Debt” means obligations under Hedging Agreements and Bank Related
Cash Management Agreements owed to counterparties that are Administrative Agent,
U.K. Administrative Agent, Canadian Administrative Agent or a Lender or any
Affiliate thereof at the time such Hedging Agreement or Bank Related Cash
Management Agreement was entered into (any such Person, a “Hedge Bank”) to the
extent permitted hereunder.

“Bankers’ Acceptance” and “B/A” mean a depository bill within the meaning of the
Depository Bills and Notes Act (Canada) or a bill of exchange within the meaning
of the Bills of Exchange Act (Canada), in each case, denominated in Canadian
Dollars, drawn by Canadian Borrower, and accepted by a Canadian Revolving Lender
in accordance with this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended, the BIA, the CCAA, the WURA and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of any
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate,” which is not necessarily the lowest
rate made available by DB, (ii) the Federal Funds Rate plus 1/2 of 1% per annum
or (iii) the Eurocurrency Rate plus 1.00%. The “prime rate” announced by DB is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DB may designate. Any change in the interest rate
resulting from a change in such “prime rate” announced by DB shall become
effective without prior notice to Borrower as of 12:01 a.m. (New York City time)
on the Business Day on which each change in such “prime rate” is announced by
DB. DB may make commercial or other loans to others at rates of interest at,
above or below its “prime rate.”

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

“Board” means the Board of Governors of the Federal Reserve System.

“Bookrunner” means each of Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, RBS Securities Inc., Santander Investment Securities Inc.,
Wells Fargo Securities, LLC and CoBank, ACB (solely with respect to the Farm
Credit Facility), each in its capacity as a joint bookrunner under this
Agreement.

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Borrowers” has the meaning assigned to that term in the introduction to this
Agreement.

“Borrowing” means a group of Loans of a single Type made by the Lenders or the
Swing Line Lender, as appropriate, on a single date (or resulting from a
conversion on such date) and in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, provided that Base Rate Loans or
Eurocurrency Loans incurred pursuant to Section 3.7 shall be considered part of
any related Borrowing of Eurocurrency Loans.

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from Administrative Agent, a day other than
a Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan or Multicurrency Revolving Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market; provided, further,
that when used in connection with any Letter of Credit, the term “Business Day”
shall also exclude any day on which commercial banks in the city in which the
respective Facing Agent for such Letter of Credit is domiciled are required by
law to close; (ii) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Alternative Currency Loan, any
day (A) on which dealings in deposits in the Alternative Currency are carried
out in the London

 

-7-



--------------------------------------------------------------------------------

interbank market, (B) on which commercial banks and foreign exchange markets are
open for business in London, New York City, and the principal financial center
for such Alternative Currency, (C) with respect to any such payment,
determination or funding to be made in connection with any Alternative Currency
Loan denominated in Euros, on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) System or any successor settlement system
is open and (D) with respect to any payment, determination, funding or notice to
be made or given in connection with a Borrowing by the Canadian Borrower, or
otherwise to be made or given to or from Canadian Administrative Agent, a day
other than a Saturday, Sunday or other day on which commercial banks in Toronto
are authorized or required by law to close.

“CAM” means the mechanism for the allocation and exchange of interests in the
Facilities and collections thereunder established under Article XIII.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 13.1.

“CAM Exchange Date” means the first date after the Closing Date on which there
shall occur (x) any event described in paragraph (i) of Section 10.1 with
respect to any Borrower or (y) following the Delayed Draw Funding Date or the
Delayed Draw Termination Date only, any acceleration of the Loans.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal to
12 decimal places, of which (a) the numerator shall be the sum of (i) the
aggregate Designated Obligations owed to such Lender and (ii) such Lender’s
Revolver Pro Rata Share or Canadian Revolver Pro Rata Share, as applicable, of
the aggregate outstanding LC Obligations, if any, of such Lender, in each case
immediately prior to the CAM Exchange Date, and (b) the denominator shall be the
sum of (i) the aggregate Designated Obligations owed to all the Lenders and
(ii) the aggregate outstanding LC Obligations, in each case immediately prior to
such CAM Exchange Date. For purposes of computing each Lender’s CAM Percentage,
all Designated Obligations denominated in an Alternative Currency shall be
translated into U.S. Dollars at the Exchange Rate in effect on the CAM Exchange
Date.

“Canadian Administrative Agent” has the meaning assigned to that term in the
introduction to this Agreement and any successor Canadian Administrative Agent
in such capacity, provided that at all times the Canadian Administrative Agent
must be either (i) a resident in Canada for the purpose of the ITA, or
(ii) deemed to be resident in Canada for the purpose of Part XIII of the ITA.

“Canadian Borrower” has the meaning assigned to that term in the introduction to
this Agreement.

“Canadian Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(iii).

“Canadian Commitment Period” means, the period from and including the Closing
Date to but not including the Canadian Revolver Termination Date.

“Canadian Credit Party” means the Canadian Borrower and any Subsidiary Credit
Party organized under the federal laws of Canada or the laws of a province or
territory of Canada.

“Canadian Defined Benefit Plan” means any Foreign Plan that is a “registered
pension plan” as defined in subsection 248(1) of the Income Tax Act (Canada) and
which contains a “defined benefit provision” as defined in subsection 147.1(1)
of the Income Tax Act (Canada).

“Canadian Dollars” and “Cdn.$” mean lawful currency of Canada.

 

-8-



--------------------------------------------------------------------------------

“Canadian Facing Agent” means Deutsche Bank AG Canada Branch or any of its
affiliates in its capacity as issuer of Canadian Letters of Credit and any other
Canadian Revolving Lender which at the request of the Canadian Borrower and with
the consent of Canadian Administrative Agent and Administrative Agent (not to be
unreasonably withheld) agrees to issue Canadian Letters of Credit, in its
capacity as an issuer of Canadian Letters of Credit.

“Canadian LC Commission” has the meaning assigned to that term in
Section 2.10(g)(ii).

“Canadian LC Obligations” means, at any time, an amount equal to the sum of
(a) the aggregate Stated Amount of the then outstanding Canadian Letters of
Credit and (b) the aggregate amount of Unpaid Drawings under the Canadian
Letters of Credit which have not then been reimbursed pursuant to
Section 2.10(f). The Canadian LC Obligation of any Canadian Lender at any time
shall mean its Canadian Revolver Pro Rata Share of the aggregate Canadian LC
Obligations outstanding at such time.

“Canadian Letters of Credit” means, collectively, the irrevocable standby
letters of credit and letters of guarantee issued pursuant to
Section 2.10(a)(ii) in form acceptable to the Canadian Facing Agent, together
with any increases or decreases in the Stated Amount thereof and any renewals,
amendments and/or extensions thereof, and “Canadian Letter of Credit” means any
one of such Canadian Letters of Credit.

“Canadian Letter of Credit Exposure” means, with respect to a Canadian Revolving
Lender, such Lender’s Canadian Revolver Pro Rata Share of the aggregate Canadian
LC Obligations.

“Canadian Obligations” means, with respect to the Canadian Borrower, the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans made to the Canadian Borrower and interest and fees accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Canadian Borrower, whether or
not a claim for post-filing or post-petition interest and fees is allowed in
such proceeding) the Loans made to or Unpaid Drawings pursuant to Canadian
Letters of Credit issued for the account of Canadian Borrower and all other
obligations and liabilities of the Canadian Borrower and any Canadian Subsidiary
(including Bank Related Debt) to any Agent, any Facing Agent, to any Lender or
any Hedge Bank, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement or any other document made, delivered
or given in connection herewith or any Bank Related Debt, whether on account of
principal, interest, fees, indemnities, costs or expenses (including, without
limitation, all fees, charges and disbursements of counsel (including the
allocated costs of internal counsel) that are to be paid by the Canadian
Borrower and any Canadian Subsidiary to any Agent, any Facing Agent, any Lender
or any Hedge Bank pursuant to any Loan Document or any Bank Related Debt) or
otherwise.

“Canadian Pension Termination Event” means the occurrence of any of the
following: (i) the board of directors of any Canadian Credit Party passes a
resolution to terminate or wind up in whole or in part any Canadian Defined
Benefit Plan or any Canadian Credit Party otherwise initiates any action or
filing to voluntarily terminate or wind up in whole or in part any Canadian
Defined Benefit Plan; (ii) the institution of proceedings by any Governmental
Authority to terminate in whole or in part any Canadian Defined Benefit Plan,
including notice being given by the Ontario Superintendent of Financial Services
or another Governmental Authority that it intends to proceed to wind-up in whole
or in part a Canadian Credit Party’s Canadian Defined Benefit Plan; (iii) there
is a cessation or suspension of contributions to the fund of a Canadian Defined
Benefit Plan by a Canadian Credit Party (other than a cessation or suspension of
contributions that is due to (a) an administrative error or (b) the taking of
contribution holidays in accordance with applicable law); (iv) the receipt by a
Canadian Credit Party of correspondence from any Governmental Authority related
to the likely wind-up or termination (in whole

 

-9-



--------------------------------------------------------------------------------

or in part) of any Canadian Defined Benefit Plan; and (v) the wind-up or partial
wind-up of a Canadian Defined Benefit Plan; or (vi) an event respecting any
Canadian Defined Benefit Plan which could result in the revocation of the
registration of such Canadian Defined Benefit Plan or which could otherwise
reasonably be expected to adversely affect the tax status of any such Canadian
Defined Benefit Plan. Notwithstanding anything to the contrary herein, a
Canadian Pension Termination Event shall not include any event that relates to
the partial wind-up or termination of solely a defined contribution component of
a Canadian Defined Benefit Plan.

“Canadian Perfection Certificate” a certificate in the form of Annex 3 to the
applicable Canadian Security Agreements or any other form approved by the
Canadian Administrative Agent.

“Canadian Prime Rate” means, for each day in any period, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate per annum
shall at all times for such day be equal to the higher of (a) the annual rate of
interest announced publicly by Canadian Administrative Agent and in effect as
its prime rate at its principal office in Toronto, Ontario on such day for
determining interest rates on Canadian Dollar-denominated commercial loans made
in Canada and (b) 0.75% per annum above the average of the rates per annum for
Canadian Dollar bankers’ acceptances having a term of 30 days that appears on
the display referred to as the “CDOR Page” (or any display substituted therefor)
of Reuter Monitor Money Rates Service as of 10:00 a.m. (Toronto time) on the
date of determination, as reported by Canadian Administrative Agent (and if such
screen is not available, any successor or similar service as may be selected by
Canadian Administrative Agent).

“Canadian Prime Rate Loan” means any Loan which bears interest at a rate
determined with reference to the Canadian Prime Rate.

“Canadian Revolver Pro Rata Share” means, when used with reference to any
Canadian Revolving Lender and any described aggregate or total amount, an amount
equal to the result obtained by multiplying such described aggregate or total
amount by a fraction the numerator of which shall be such Lender’s Canadian
Revolving Commitment or if the Canadian Revolver Termination Date has occurred,
the Effective Amount of such Canadian Revolving Lender’s then outstanding
Canadian Revolving Loans and the denominator of which shall be the Canadian
Revolving Commitments or, if the Canadian Revolver Termination Date has
occurred, the Effective Amount of all then outstanding Canadian Revolving Loans.

“Canadian Revolver Termination Date” means the earliest to occur of (i) the date
that is the fifth anniversary of the Closing Date or (ii) such earlier date as
the Canadian Revolving Commitments shall have been terminated or otherwise
reduced to $0 pursuant to this Agreement.

“Canadian Revolving Commitment” means, with respect to any Canadian Revolving
Lender, the obligation of such Canadian Revolving Lender to make Canadian
Revolving Loans and to participate in Canadian Letters of Credit, as such
commitment may be adjusted from time to time pursuant to this Agreement, which
commitment as of the Closing Date is the amount set forth opposite such lender’s
name on Schedule 1.1(a) hereto under the caption “Amount of Canadian Revolving
Commitment” as the same may be adjusted from time to time pursuant to the terms
hereof and “Canadian Revolving Commitments” means such commitments collectively,
which commitments equal $50,000,000 in the aggregate as of the Closing Date.

“Canadian Revolving Credit Exposure” means, with respect to a Canadian Revolving
Lender, the sum of (i) the outstanding principal amount of Canadian Revolving
Loans made by such Lender and (ii) the Canadian Letter of Credit Exposure of
such Canadian Revolving Lender.

 

-10-



--------------------------------------------------------------------------------

“Canadian Revolving Facility” means the credit facility under this Agreement
evidenced by the Canadian Revolving Commitments and the Canadian Revolving
Loans.

“Canadian Revolving Lender” means any Lender which has a Canadian Revolving
Commitment.

“Canadian Revolving Loan” and “Canadian Revolving Loans” as defined have the
meanings given in Section 2A.1, including by way of Bankers’ Acceptances and B/A
Equivalent Loans, pursuant to Section 2A.1 or Section 2A.9.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
membership interests or other equivalent interests and any rights (other than
debt securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into such capital stock or other equity
interests.

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

“Cash” means money, currency or the available credit balance in Dollars,
Canadian Dollars, an Alternative Currency or another currency that, in the
reasonable opinion of Administrative Agent, is at such time freely transferable
and freely convertible into Dollars in a Deposit Account.

“Cash Equivalents” means (i) any evidence of indebtedness, maturing not more
than 180 days after the date of issue, issued by the United States of America,
the government of Canada or any instrumentality or agency thereof, the
principal, interest and premium, if any, of which is guaranteed fully by, or
backed by the full faith and credit of, the United States of America,
(ii) Dollar, Canadian Dollar or Alternative Currency denominated (or other
foreign currency fully hedged) time deposits, certificates of deposit and
bankers acceptances maturing not more than 180 days after the date of purchase,
issued by (x) any Lender or (y) a commercial banking institution having, or
which is the principal banking subsidiary of a bank holding company having,
combined capital and surplus and undivided profits of not less than $200,000,000
and a commercial paper rating of “P-1” (or higher) according to Moody’s, “A-1”
(or higher) according to S&P or the equivalent rating by any other nationally
recognized rating agency in the United States (any such bank, an “Approved
Bank”), or (z) a non-United States commercial banking institution which is
either currently ranked among the 100 largest banks in the world (by assets,
according to the American Banker), has combined capital and surplus and
undivided profits of not less than $500,000,000 or whose commercial paper (or
the commercial paper of such bank’s holding company) has a rating of “P-1” (or
higher) according to Moody’s, “A-1” (or higher) according to S&P or the
equivalent rating by any other nationally recognized rating agency,
(iii) commercial paper, maturing not more than 180 days after the date of
purchase, issued or guaranteed by a corporation (other than Crown Holdings or
any of its Subsidiaries or any of their respective Affiliates) organized and
existing under the laws of any state within the United States of America with a
rating, at the time as of which any determination thereof is to be made, of
“P-1” (or higher) according to Moody’s, or “A-1” (or higher) according to S&P,
(iv) demand deposits with any bank or trust company maintained in the ordinary
course of business, (v) repurchase or reverse repurchase agreements covering
obligations of the type specified in clause (i) with a term of not more than
seven days with any Approved Bank and (vi) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s, including, without limitation, any such mutual
fund managed or advised by any Lender or Administrative Agent.

 

-11-



--------------------------------------------------------------------------------

“CCAA” means the Companies Creditors Arrangement Act (Canada), as amended.

“CCSC” has the meaning assigned to such term in the preamble hereto.

“CCSC 2026 Debentures” means the $350,000,000 7 3/8% Debentures due 2026 of CCSC
issued under the 1996 Indenture.

“CCSC 2096 Debentures” means the $150,000,000 7 1/2% Debentures due 2096 of CCSC
issued under the 1996 Indenture.

“CDOR Rate” means, on any day, the per annum rate of interest which is the rate
determined as being the arithmetic average of the annual yield rates applicable
to Canadian Dollar bankers’ acceptances having identical issue and comparable
maturity dates as the Bankers’ Acceptances proposed to be issued, displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service as at approximately
10:00 a.m. (Toronto time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by Canadian
Administrative Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate of interest or in the posted average annual rate);
provided, however, if such a rate does not appear on such CDOR Page, then the
CDOR Rate, on any day, shall be the discount rate quoted by Canadian
Administrative Agent (determined as of 10:00 a.m. (Toronto time)) on such day at
which Canadian Administrative Agent would purchase its own bankers acceptances
in a comparable face amount and with comparable maturity dates to the Bankers’
Acceptances proposed to be issued on such day, or if such day is not a Business
Day, then on the immediately preceding Business Day.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly (including, without limitation, through the issuance, sale or
exchange of Capital Stock, a merger, amalgamation or consolidation or
otherwise), beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Capital
Stock representing more than 40% of the

 

-12-



--------------------------------------------------------------------------------

aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Crown Holdings, (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Crown Holdings by Persons
who were neither (i) nominated by the board of directors of Crown Holdings nor
(ii) appointed by directors so nominated, (c) Crown Holdings shall fail to own,
directly or indirectly, beneficially or of record all of the outstanding Capital
Stock of either U.S. Borrower or European Borrower (other than director’s
qualifying shares) or (d) the occurrence of a “Change of Control” as defined in
any Public Debt Document.

“Closing Date” has the meaning assigned to such term in Section 5.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all “Collateral” as defined in any applicable Security
Document and all other assets pledged pursuant to the Security Documents.

“Collateral Account” has the meaning assigned to that term in Section 4.4(a).

“Collateral Agent” or “Collateral Agents” means U.S. Collateral Agent and/or
Euro Collateral Agent, as the context may require.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the account of U.S. Borrower pursuant to this Agreement for the
purpose of supporting trade obligations of U.S. Borrower or any of its
Subsidiaries in the ordinary course of business.

“Commitment” means, with respect to each Lender, the aggregate of the Dollar
Revolving Commitment, Multicurrency Revolving Commitment, Canadian Revolving
Commitment, the Delayed Draw Term Loan Commitments and the Term Commitments of
such Lender and “Commitments” means such commitments of all of the Lenders
collectively.

“Commitment Fee” means collectively, Dollar Commitment Fees, Multicurrency
Commitment Fees and Canadian Commitment Fees.

“Commitment Letter” means that certain Commitment Letter, dated as of
October 30, 2013, by and between Citigroup Global Markets Inc., Crown Americas
LLC, Crown European Holdings S.A. and Crown Holdings and the joinders,
amendments, supplements or other modifications thereto.

“Commitment Period” means, the period from and including the Closing Date to but
not including the applicable Revolver Termination Date or, in the case of the
Swing Line Commitment, five (5) Business Days prior to the Revolver Termination
Date for the Multicurrency Revolving Facility.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Competitor” means any Person that is or becomes a competitor of the
Borrowers or any of their respective Subsidiaries (including the Acquired
Business) or is or becomes an Affiliate or Subsidiary of any such Person, in
each case as specifically identified by the Company to the Administrative Agent
from time to time in writing (whether before, on or after the Closing Date);
provided, however, that Company Competitor shall not include any bona fide debt
fund or investment vehicle (other than a Disqualified Institution referred to in
clause (a) of the definition thereof) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed independently from
any Company Competitor and any affiliate or a Company Competitor that manages a
Company Competitor.

 

-13-



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning assigned to that term in
Section 7.2(a).

“Computation Date” has the meaning assigned to that term in Section 2.8(a).

“Consolidated Capital Expenditures” means, for any Person, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events all Capitalized Lease Obligations but excluding any
capitalized interest with respect thereto) by such Person and its Subsidiaries
during that period that, in conformity with GAAP, are or are required to be
included in the property, plant or equipment reflected in the consolidated
balance sheet of such Person.

“Consolidated Current Assets” means, with respect to any Person as at any date
of determination, the total assets of such Person and its consolidated
Subsidiaries which should properly be classified as current assets on a
consolidated balance sheet of such Person and its consolidated Subsidiaries in
accordance with GAAP.

“Consolidated Current Liabilities” means, with respect to any Person as at any
date of determination, the total liabilities of such Person and its consolidated
Subsidiaries which should properly be classified as current liabilities (other
than the current portion of any Loans) on a consolidated balance sheet of such
Person and its consolidated Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” means, for any period and with respect to any Person,
Consolidated Net Income of such Person and its Subsidiaries for such period plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense of such
Person and its Subsidiaries for such period, (ii) consolidated income tax
expense of such Person and its Subsidiaries for such period, (iii) all amounts
attributable to depreciation and amortization of such Person and its
Subsidiaries for such period, (iv) any non-cash deductions made in determining
Consolidated Net Income of such Person and its Subsidiaries for such period
(including, without limitation, non-cash deductions relating to translation and
foreign exchange adjustments) (other than any deductions which (or should)
represent the accrual of a reserve for the payment of cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) (it being understood that (x) reserves for pension or health care
benefits shall not be so “added back” to Consolidated Net Income except for
non-cash charges recorded in current period Consolidated Net Income that
represent the reclassification of previously unrecognized net losses from other
comprehensive income as a result of a plan settlement and (y) reserves for
Asbestos Payments shall be “added back”), and (v) actual cash realized relating
to the sale of Real Property or equipment in connection with restructuring
activities, minus (b) any non-cash additions to Consolidated Net Income of such
Person and its Subsidiaries for such period (including, without limitation,
non-cash additions relating to translation and foreign exchange adjustments),
minus (c) without duplication and to the extent included in determining such
Consolidated Net Income of such Person and its Subsidiaries, any extraordinary
gains (or plus extraordinary losses) for such period and any gains (or plus
losses) realized in connection with any Asset Disposition of such Person and its
Subsidiaries during such period, all determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” means, for any Person, for any period, the sum
of (a) gross interest expense for such period, including (i) the amortization of
debt discounts, (ii) the amortization of all fees (including fees with respect
to Hedging Agreements) payable in connection with the incurrence of Indebtedness
to the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and (iv) the interest component of

 

-14-



--------------------------------------------------------------------------------

any lease payments under Attributable Debt transactions of such Person and its
Subsidiaries plus any yield, discount, interest expense or fees associated with
any Permitted Receivables or Factoring Financing (other than amounts payable to
any Credit Party), (b) capitalized interest for such period and (c) dividends
paid in cash during such period on Disqualified Preferred Stock, in each case on
a consolidated basis for such Person and its Subsidiaries. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made by such Person and its Subsidiaries with respect to Hedging
Agreements. Breakage costs in connection with repaying and terminating the
Existing Credit Agreement on the Closing Date shall not be considered
Consolidated Interest Expense.

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, for
any period and for any Person, the net income (loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded for any such Person therefrom
(i) the income or loss of any Person (other than consolidated Subsidiaries of
such Person) in which any other Person (other than such Person or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to such Person or any of its
Subsidiaries by such Person during such period, (ii) the cumulative effect of a
change in accounting principles during such period, (iii) any net after-tax
income (loss) from discontinued operations and any net after-tax gains or losses
on disposal of discontinued operations, in each case after the date of disposal,
(iv) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into, amalgamated with or consolidated with such Person
or any of its Subsidiaries or that Person’s assets are acquired by such Person
or any of its Subsidiaries and (v) gains and losses from the early
extinguishment of Indebtedness.

“Consolidated Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense (to the extent included in said aggregate amount of assets)
and other like intangibles, all as set forth in the most recent consolidated
balance sheet of Crown Holdings and its Subsidiaries for which financial
statements have been delivered pursuant to Section 7.1(a) or (b) and computed in
accordance with GAAP. Consolidated Tangible Assets shall be calculated after
giving effect to the transaction giving rise to the need to calculate
Consolidated Tangible Assets.

“Contested Collateral Lien Conditions” means with respect to a Lien any
proceeding instituted contesting such Lien shall conclusively operate to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien.

“Contract Period” means the term of a B/A Loan selected by Canadian Borrower in
accordance with Section 2A.5 or Section 2A.6 commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days, 90
days or 180 days (subject to availability) thereafter, provided that, (i) if any
Contract Period would otherwise expire on a day which is not a Business Day,
such Contract Period shall expire on the next succeeding Business Day (or if
such next succeeding Business Day is in a different month, on the next preceding
Business Day) and (ii) no Contract Period for a Canadian Revolving Loan shall
extend beyond the Canadian Revolver Termination Date.

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it may be subject.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.

 

-15-



--------------------------------------------------------------------------------

“Converted Acceptances” has the meaning assigned to that term in
Section 13.1(a).

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

“Credit Party” means U.S. Borrower, European Borrower, Canadian Borrower, each
Parent Guarantor, Crown Développement, each Subsidiary Credit Party and any
other guarantor which may hereafter enter into a guarantee agreement or a pledge
agreement with respect to all or any portion of the Obligations.

“Crown Développement” means Crown Développement SAS, a simplified joint stock
corporation (société par actions simplifiée) organized under the laws of France.

“Crown Finance” means Crown Americas Capital Corp., a Delaware corporation.

“Crown Finance II” means Crown Americas Capital Corp. II, a Delaware
corporation.

“Crown Holdings” has the meaning assigned to such term in the preamble hereto.

“Crown International” has the meaning assigned to such term in the preamble
hereto.

“CTA” means the Corporation Tax Act 2009 (United Kingdom).

“DB” means Deutsche Bank AG New York Branch, and its successors.

“Debentures” means the CCSC 2026 Debentures and the CCSC 2096 Debentures.

“Debt Basket Amount” means 10% of Consolidated Tangible Assets as set forth in
the financial statements last delivered by Crown Holdings pursuant to
Section 7.1(a) or (b).

“Default Rate” means a variable rate per annum which shall be two percent
(2%) per annum plus either (i) the then applicable interest rate hereunder in
respect of the amount on which the Default Rate is being assessed or (ii) if
there is no such applicable interest rate, the Base Rate plus the Applicable
Base Rate Margin, and with respect to the obligations denominated in Canadian
Dollars the Canadian Prime Rate plus the Applicable Canadian Prime Rate Margin,
but in no event in excess of that permitted by applicable law.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Agent, any Facing Agent, any Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrowers in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied),
(c) has failed, within three Business Days after written request by a Borrower,
acting in good faith, to provide a written confirmation from an authorized
officer of such Lender that it will

 

-16-



--------------------------------------------------------------------------------

comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Borrower’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent; or (d) has
become the subject of a bankruptcy or insolvency proceeding; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Delayed Draw Commitment Period” means the period from the Closing Date to the
Delayed Draw Termination Date.

“Delayed Draw Funding Date” has the meaning assigned to that term in
Section 5.3.

“Delayed Draw Term A Loans” has the meaning assigned to that term in
Section 2.1(d).

“Delayed Draw Term Euro Loans” has the meaning assigned to that term in
Section 2.1(d).

“Delayed Draw Termination Date” means the earliest of (a) September 30, 2014 and
(b) the date that the Acquisition Agreement is terminated, (c) the Delayed Draw
Funding Date and (d) the date on which the Delayed Draw Term Loan Commitments
are terminated pursuant to Section 4.1(b).

“Delayed Draw Term Loan Commitments” means the Delayed Draw Term Loan A
Commitments, Delayed Draw Term Euro Commitments and Farm Credit Loan
Commitments.

“Delayed Draw Term Loan A Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Delayed Draw
Term Loan A Commitment,” which commitment as of the Closing Date is the amount
set forth opposite such lender’s name on Schedule 1.1(a) hereto under the
caption “Amount of Delayed Draw Term Loan A Commitment” as the same may be
adjusted from time to time pursuant to the terms hereof, and “Delayed Draw Term
Loan A Commitments” means all such commitments collectively, which commitments
equal $580,000,000 in the aggregate as of the Closing Date.

“Delayed Draw Term Loans” means the Delayed Draw Term A Loans, Delayed Draw Term
Euro Loans and Farm Credit Loans.

“Delayed Draw Term Euro Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Delayed Draw
Term Euro Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Delayed Draw Term Euro Commitment” as the same may be adjusted from
time to time pursuant to the terms hereof, and “Delayed Draw Term Euro
Commitments” means all such commitments collectively, which commitments equal
€590,000,000 in the aggregate as of the Closing Date.

“Delayed Draw Undrawn Fee” has the meaning assigned to that term in
Section 3.2(d).

 

-17-



--------------------------------------------------------------------------------

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Obligations” means all Obligations of the Credit Parties in respect
of accrued and unpaid (a) principal of and interest on the Loans (including
B/As, B/A Equivalent Loans and Acceptance Fees with respect thereto),
(b) Multicurrency LC Commissions and Canadian LC Commissions and (c) Commitment
Fees, whether or not the same shall at the time of any determination be due and
payable under the terms of the Loan Documents.

“Determination Date” means with respect to any Letter of Credit, (i) the most
recent date upon which one of the following shall have occurred: (x) the date of
issuance of such Letter of Credit, (y) the date on which any Facing Agent was or
is, as applicable, required to deliver a notice of non-renewal with respect to
such Letter of Credit, and (z) the first Business Day of each month, commencing
on the first Business Day following the issuance of such Letter of Credit; and
(ii) such other date determined by the Administrative Agent in its sole
discretion.

“Discount Proceeds” means in respect of any Bankers’ Acceptance (or, as
applicable, any B/A Equivalent Loan) required to be accepted and purchased by a
Canadian Revolving Lender an amount (rounded to the nearest whole cent with
one-half one cent being rounded-up) determined as of the applicable date of the
Canadian Revolving Loan or rollover date for such Canadian Revolving Loan which
is equal to:

Face Amount x Price

where “Face Amount” is the face amount of such Bankers’ Acceptance (or, as
applicable, the B/A Equivalent Loan) and “Price” is equal to:

 

1

          1 + (Rate x    Term)          365               

where the “Rate” is the Discount Rate expressed as a decimal on the date of the
Canadian Revolving Loan or rollover date for such Canadian Revolving Loan, as
the case may be; the “Term” is the Contract Period of such Bankers’ Acceptance
expressed as a number of days; and the Price as so determined is rounded up or
down to the fifth decimal place with .000005 being rounded-up.

“Discount Rate” means:

(a) with respect to an issue of Bankers’ Acceptances accepted and purchased by a
Canadian Revolving Lender that is a Schedule I Bank, the CDOR Rate; and

(b) with respect to an issue of Bankers’ Acceptances accepted and purchased by a
Canadian Revolving Lender that is not a Schedule I Bank, including without
limitation, a Schedule II Bank and a Schedule III Bank, the CDOR Rate plus ten
(10) basis points (0.10%).

“Disqualified Institution” means (a) each bank, financial institution or other
institutional lender identified on a list made available to the Administrative
Agent on or prior to the earlier of the Crown Holding’s acceptance of the
Commitment Letter and the Effective Date and (b) any Company Competitor.
Notwithstanding the foregoing, any list of Disqualified Institutions shall be
required to be available to any Lender on a confidential basis that requests a
copy of such list from the Administrative Agent.

 

-18-



--------------------------------------------------------------------------------

“Disqualified Preferred Stock” means any preferred stock of Crown Holdings (or
any equity security of Crown Holdings that is convertible or exchangeable into
any such preferred stock of Crown Holdings) that is not Permitted Preferred
Stock.

“Disregarded Subsidiary” means a Subsidiary of Crown Holdings that is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes and that has no material assets other than Capital Stock of one or more
Non-U.S. Subsidiaries that are CFCs.

“Documents” means the Loan Documents and the Transaction Documents.

“Dollar” and “$” mean lawful money of the United States of America.

“Dollar Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(i)(A).

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, (b) as to any amount denominated in an
Alternative Currency or Canadian Dollars, the equivalent amount in Dollars as
determined by Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such Alternative Currency or Canadian
Dollars on the most recent Computation Date provided for in Section 2.8(a) and
(c) as to any amount denominated in any other currency, the equivalent in
Dollars of such amount determined by Administrative Agent using the Exchange
Rate then in effect.

“Dollar Revolver Pro Rata Share” means, when used with reference to any Dollar
Revolving Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Dollar Revolving Lender’s Dollar
Revolving Commitment or, if the Revolver Termination Date for the Dollar
Revolving Facility has occurred, the Effective Amount of such Dollar Revolving
Lender’s then outstanding Dollar Revolving Loans and the denominator of which
shall be the Dollar Revolving Commitments or, if the Revolver Termination Date
for the Dollar Revolving Facility has occurred, the Effective Amount of all then
outstanding Dollar Revolving Loans.

“Dollar Revolving Commitment” means, with respect to any Dollar Revolving
Lender, the obligation of such Dollar Revolving Lender to make Dollar Revolving
Loans as such commitment may be adjusted from time to time pursuant to this
Agreement, which commitment as of the Closing Date is the amount set forth
opposite such lender’s name on Schedule 1.1(a) hereto under the caption “Amount
of Dollar Revolving Commitment” as the same may be adjusted from time to time
pursuant to the terms hereof and “Dollar Revolving Commitments” means such
commitments collectively, which commitments equal $450,000,000 in the aggregate
as of the Closing Date.

“Dollar Revolving Facility” means the credit facility under this Agreement
evidenced by the Dollar Revolving Commitments and the Dollar Revolving Loans.

“Dollar Revolving Lender” means any Lender which has an Dollar Revolving
Commitment or is owed an Dollar Revolving Loan (or a portion thereof).

“Dollar Revolving Loan” and “Dollar Revolving Loans” have the meanings given in
Section 2.1(b)(i)(A).

 

-19-



--------------------------------------------------------------------------------

“Drawing” has the meaning set forth in Section 2.10(d)(ii).

“Dutch Borrowers” means each Subsidiary of European Borrower organized under the
laws of the Netherlands, and designated as such on Schedule 1.1(d), and each
other Subsidiary of European Borrower organized under the laws of the
Netherlands and requested by European Borrower to be a Dutch Borrower, subject
to the approval of Administrative Agent.

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date; (b) with respect to any outstanding Multicurrency LC Obligations on
any date, the Dollar amount (or, if applicable, the Dollar Equivalent amount) of
such Multicurrency LC Obligations on such date after giving effect to any
issuances of Multicurrency Letters of Credit occurring on such date and any
other changes in the aggregate amount of the Multicurrency LC Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Multicurrency Letters of Credit or any reductions in the
maximum amount available for drawing under Multicurrency Letters of Credit
taking effect on such date and (c) with respect to any outstanding Canadian LC
Obligations on any date, the Dollar Equivalent amount of such Canadian LC
Obligations on such date after giving effect to any issuances of Canadian
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the Canadian LC Obligations as of such date, including as a result of
any reimbursements of outstanding unpaid drawings under any Canadian Letters of
Credit or any reductions in the maximum amount available for drawing under
Canadian Letters of Credit taking effect on such date.

“Effective Date” has the meaning assigned to that term in the preamble hereto.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

“Eligible Assignee” means a commercial bank, financial institution, financial
company, Fund or insurance company in each case, together with its Affiliates or
Related Funds, which extends credit or buys loans in the ordinary course of its
business or any other Person approved by Administrative Agent and, so long as no
Unmatured Event of Default or Event of Default exists, Crown Holdings, such
approval not to be unreasonably withheld; provided that (i) any Disqualified
Institution shall not be deemed an Eligible Assignee, (ii) Crown Holdings and
its Subsidiaries and their respective Affiliates shall not be deemed to be
Eligible Assignees and (iii) natural persons shall not be deemed to be Eligible
Assignees.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of, the Euro in one or more member
states.

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements

 

-20-



--------------------------------------------------------------------------------

issued, promulgated or entered into by any Governmental Authority, relating in
any way to the Environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of, or exposure to, any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of Crown Holdings or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials (d) the Release or threatened Release of any Hazardous Materials into
the Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws, or licenses, authorizations, or
directions of any Government Authority or court, or (ii) damages relating to, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Material into the Environment.

“Environmental Permits” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, or is a member of a
“controlled group,” as defined in Section 414(b) of the Code, which includes
such Person or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414(m) of the Code.
Unless otherwise qualified, all references to an “ERISA Affiliate” in this
Agreement shall refer to an ERISA Affiliate of Crown Holdings or any Subsidiary.

“Euro” or “€” means the lawful currency of Participating Member States.

“Euro Bank Pledge Agreement” means the Euro Bank Pledge Agreement, substantially
in the form of Exhibit 5.1(a)(v), dated as of the Closing Date, among the U.S.
Credit Parties and the Euro Collateral Agent for the benefit of the Secured
Creditors named therein.

“Euro Collateral” means all Collateral securing only the Euro Obligations and/or
the Canadian Obligations.

“Euro Collateral Agent” means DB in its capacity as collateral agent or security
trustee, as the case may be, under the Euro Security Documents and any of its
successors or assigns, and, as regards any Euro Security Document governed by
French law, means Deutsche Bank AG New York Branch in its capacity as collateral
agent (“agent de sûretés”) in accordance with the provisions of Article 2328-1
of the French Civil Code.

“Euro Credit Parties” means (a) European Borrower, (b) Canadian Borrower,
(c) each Subsidiary Borrower and (d) each Subsidiary of Crown Holdings from time
to time party to a Non-U.S. Guarantee Agreement.

 

-21-



--------------------------------------------------------------------------------

“Euro Equivalent” means at the time of determination thereof (a) with respect to
Euros, the amount in Euros and (b) with respect to any amount in Dollars, the
equivalent of such amount in Euros as determined by Administrative Agent at such
time on the basis of the Exchange Rate for the purchase of Euros with Dollars on
the most recent Computation Date provided for in Section 2.8(a).

“Euro Obligations” means, with respect to European Borrower and any Subsidiary
Borrower, the unpaid principal of and interest on (including interest accruing
after the maturity of the Loans made to European Borrower and any Subsidiary
Borrower and interest and fees accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganizations or like
proceeding, relating to European Borrower and any Subsidiary Borrower, whether
or not a claim for post-filing or post-petition interest and fees is allowed in
such proceeding) the Loans made to or Unpaid Drawings pursuant to Letters of
Credit issued for the account of European Borrower and any Subsidiary Borrower
or Euro Subsidiary Credit Party and all other obligations and liabilities of
European Borrower and any Subsidiary Borrower or any Euro Subsidiary Credit
Party (including Bank Related Debt) to any Agent, any Collateral Agent, any
Lender or any Hedge Bank, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement or any other document made,
delivered or given in connection herewith or any Bank Related Debt, whether on
account of principal, interest, fees, indemnities, costs or expenses (including,
without limitation, all fees, charges and disbursements of counsel (including
the allocated costs of internal counsel) that are to be paid by European
Borrower and any Subsidiary Borrower or any Euro Subsidiary Credit Party to any
Agent, any Collateral Agent, any Lender or any Hedge Bank pursuant to any Loan
Document or any Bank Related Debt) or otherwise.

“Euro Security Documents” means each security agreement, pledge agreement
(including the Euro Bank Pledge Agreement), mortgage or other document or
instrument executed and delivered for the benefit of Euro Collateral Agent, or
U.K. Administrative Agent on behalf of the Multicurrency Revolving Lenders,
Canadian Revolving Lenders and/or Term Euro Lenders and each other security
agreement, mortgage or other instrument or document executed and delivered
pursuant to Section 7.14 to secure any of the Euro Obligations or the Canadian
Obligations.

“Euro Subsidiary Credit Parties” means each Non-U.S. Subsidiary of Crown
Holdings designated on Schedule 1.1(d) as a subsidiary guarantor or Subsidiary
Borrower or which becomes a subsidiary guarantor pursuant to the provisions of
Section 7.14.

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Rate” means the aggregate of (1) and (2) below:

(1) (a) in the case of Dollar denominated Loans, (i) the rate per annum equal to
the rate determined by Administrative Agent to be the offered rate that appears
on the Reuters Screen that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) on the applicable
Interest Rate Determination Date or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate or a successor rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion and, in the
event such rate is not available, (ii) the rate shall be determined through the
use of straight-line interpolation by reference to two such rates, one of which
shall be determined as if the length of the period of such deposits were the
period of time for which the rate for such

 

-22-



--------------------------------------------------------------------------------

deposits are available is the period next shorter than the length of such
Interest Period and the other of which shall be determined as if the period of
time for which the rate for such deposits are available is the period next
longer than the length of such Interest Period as determined by the
Administrative Agent and, in the event such rate is not available, (iii) the
arithmetic average (rounded up to the nearest 1/100th of 1%) of the offered
quotation in the interbank eurodollar market by the Reference Lenders to first
class banks for Dollar deposits of amounts in immediately available funds with a
term equivalent comparable to the Interest Period for which a Eurocurrency Rate
is determined, as of 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date; or

(b) in the case of Euro denominated Loans, (i) the rate per annum equal to the
rate determined by Administrative Agent to be the offered rate that appears on
the appropriate page of the Reuters Screen for Euro (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) on the applicable
Interest Rate Determination Date or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate or a successor rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion and, in the
event such rate is not available and, in the event such rate is not available,
(ii) the rate shall be determined through the use of straight-line interpolation
by reference to two such rates, one of which shall be determined as if the
length of the period of such deposits were the period of time for which the rate
for such deposits are available is the period next shorter than the length of
such Interest Period and the other of which shall be determined as if the period
of time for which the rate for such deposits are available is the period next
longer than the length of such Interest Period as determined by the
Administrative Agent and, in the event such rate is not available, (iii) the
arithmetic average (rounded up to the nearest 1/100th of 1%) of the offered
quotation in the European interbank market by the Reference Lenders for Euro
deposits of amounts in immediately available funds with a term equivalent
comparable to the Interest Period for which a Eurocurrency Rate is determined,
as of 11:00 a.m. (London time) on the applicable Interest Rate Determination
Date; or

(c) in the case of Sterling denominated Loans, (i) the rate per annum equal to
the rate determined by Administrative Agent to be the offered rate that appears
on the appropriate page of the Reuters Screen for Sterling (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate or a successor rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion and, in the event such rate is not available and, in the event such
rate is not available, (ii) the rate shall be determined through the use of
straight-line interpolation by reference to two such rates, one of which shall
be determined as if the length of the period of such deposits were the period of
time for which the rate for such deposits are available is the period next
shorter than the length of such Interest Period and the other of which shall be
determined as if the period of time for which the rate for such deposits are
available is the period next longer than the length of such Interest Period as
determined by the Administrative Agent and, in the event such rate is not
available, (iii) the arithmetic average (rounded up to the nearest 1/100th of
1%) of the offered quotation in the London interbank market by the Reference
Lenders for Sterling deposits of amounts in immediately available funds with a
term equivalent comparable to the Interest Period for which a Eurocurrency Rate
is determined, as of 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date;

 

-23-



--------------------------------------------------------------------------------

(d) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) the rate determined by Administrative Agent to
be the offered rate that appears on the Reuters Screen that displays an average
British Bankers Association Interest Settlement Rate, determined at
approximately 11:00 a.m., (London Time) on the applicable Interest Rate
Determination Date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or, in the event such rate
does not appear on either of such Reuters pages, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate or a successor rate as shall
be selected by the Administrative Agent from time to time in its reasonable
discretion or (ii) if such rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in the same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by DB (or an
affiliate thereof) to major banks in the London interbank Eurocurrency market at
their request at the date and time of determination.

(2) the then current cost of the Lenders of complying with any Eurocurrency
Reserve Requirements.

Notwithstanding the foregoing, the Eurocurrency Rate shall not in any event be
less than zero.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined.

“European Borrower” has the meaning assigned to that term in the Recitals to
this Agreement.

“European Receivables Purchase Agreement” means that certain Master Framework
Agreement, dated July 23, 2012, by and among Crown Packaging Commercial UK
Limited, Crown Commercial France, Eurofactor, Ester Finance Titrisation and
Credit Agricole Corporate and Investment Bank, as the same has been amended
through and including the Closing Date and may thereafter be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Event of Default” has the meaning assigned to that term in Section 10.1.

“Excess Cash Flow” means, without duplication, for Crown Holdings and its
Subsidiaries for any period for which such amount is being determined:

(a) Consolidated Net Income of Crown Holdings and its Subsidiaries adjusted to
exclude any amount of gain that both (x) is included in Consolidated Net Income
and (y) results in Net Proceeds actually applied to the prepayment of the Loans
pursuant to Section 4.4(c), plus

 

-24-



--------------------------------------------------------------------------------

(b) the amount of depreciation, amortization of intangibles, deferred taxes and
other non-cash expenses (other than any deductions which (or should) represent
the accrual of a reserve for the payment of cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period) which,
pursuant to GAAP, were deducted in determining such Consolidated Net Income of
Crown Holdings and its Subsidiaries, plus

(c) the amount by which working capital for such period decreased (i.e., the
decrease in Consolidated Current Assets (excluding cash and Cash Equivalents) of
Crown Holdings and its Subsidiaries minus Consolidated Current Liabilities
(excluding (A) changes in current liabilities for borrowed money and (B) cash or
Cash Equivalents which are Net Proceeds required to be applied to the prepayment
of the Loans pursuant to Section 4.4(c)) of Crown Holdings and its Subsidiaries
from the beginning to the end of such period), minus

(d) the amount by which working capital for such period increased (i.e., the
increase in Consolidated Current Assets (excluding cash and Cash Equivalents) of
Crown Holdings and its Subsidiaries minus Consolidated Current Liabilities
(excluding (A) changes in current liabilities for borrowed money and (B) cash or
Cash Equivalents which are Net Proceeds required to be applied to the prepayment
of the Loans pursuant to Section 4.4(c)) of Crown Holdings and its Subsidiaries
from the beginning to the end of such period), minus

(e) the amount of Consolidated Capital Expenditures of Crown Holdings and its
Subsidiaries that are paid other than from the proceeds of Borrowings in such
period, minus

(f) the amount of Asbestos Payments and cash payments in respect of pension or
health care benefit obligations of Crown Holdings and its Subsidiaries that are
actually paid in such period, minus

(g) Scheduled Term Repayments pursuant to Section 4.4(b) made during such
period, minus

(h) optional prepayments of principal under the Term Loans made during such
period.

For purposes of the foregoing and without duplication, Consolidated Net Income
will exclude (x) all losses on the sale of capital assets or losses which are
out of the ordinary course of business and (y) all write-downs of capital
assets.

“Excess Cash Flow Payment Date” means September 30th of each year (beginning
with September 30, 2014).

“Excess Cash Flow Period” means, with respect to the repayment required on each
Excess Cash Flow Payment Date, the immediately preceding four Fiscal Quarters of
Crown Holdings.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

“Exchange Rate” means, on any day, (a) with respect to conversions between any
Alternative Currency and Dollars, the Spot Rate and (b) with respect to
conversions between Canadian Dollars and Dollars, the spot rate set forth on the
Reuters World Currency Page for Canadian Dollars (or, if not so quoted, the spot
rate of exchange quoted for wholesale transactions made by Canadian
Administrative Agent in Toronto, Ontario) at 12:00 noon (Toronto time), on such
day, provided that, if at the time of any such determination, for any reason, no
such spot rate is being quoted, Administrative Agent or Canadian

 

-25-



--------------------------------------------------------------------------------

Administrative Agent, as applicable, may use any reasonable method it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error. For purposes of determining the Exchange Rate in
connection with an Alternative Currency Borrowing, such Exchange Rate shall be
determined as of the Exchange Rate Determination Date for such Borrowing.
Administrative Agent shall provide Borrower with the then current Exchange Rate
from time to time upon Borrower’s request therefor.

“Exchange Rate Determination Date” means for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Alternative Currency Borrowing, the date which is two Business Days prior to
such Borrowing.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Obligations
guaranteed by such Guarantor or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Obligations guaranteed by such
Guarantor thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 14.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Credit Parties) at the time the Obligations guaranteed
by such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Obligations guaranteed by such Guarantor or security interest is
or becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document:

(i) Taxes based upon, or measured by, net income (however denominated) or net
profits, including franchise Taxes and other Taxes imposed in lieu of net income
Taxes and branch profit taxes, in each case (A) imposed as a result of such
Recipient being a resident of, organized under the laws of, or having its
principal office located in, the jurisdiction imposing such Tax, (B) in the case
of each Lender, Facing Agent or Swing Line Lender imposed as a result of such
Recipient having its applicable lending office located in such jurisdiction, or
(C) imposed as a result of any other present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

(ii) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by Crown Holdings under Section 3.7), any U.S. federal withholding Tax
imposed on amounts payable to or for the account of such Non-U.S. Lender, in
respect of any Loans, Letters of Credit, or Commitments provided to U.S.
Borrower pursuant to a law in effect on the date on which (A) such Lender
becomes a party to this Agreement, or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.7, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office;

 

-26-



--------------------------------------------------------------------------------

(iii) in the case of a Lender (other than an assignee pursuant to a request by
Crown Holdings under Section 3.7), any Tax imposed by France on amounts payable,
in respect of any Loans, Letters of Credit, or Commitments provided to European
Borrower, to such Lender, to the extent that such Tax would not have been
imposed but for the payment in a non-cooperative State or territory (Etat or
territoire non coopératif) within the meaning of Article 238.OA of the French
General Tax Code (Code Général des Impôts);

(iv) in the case of a Lender (other than an assignee pursuant to a request by
Crown Holdings under Section 3.7), any Canadian federal withholding Tax imposed
under the ITA on any payment of interest (or any payments on account, in lieu,
or in satisfaction of interest, or which are deemed to be interest for purposes
of the ITA), in respect of any advance provided to Canadian Borrower under any
Loan Document, because such Lender is not dealing at arm’s length for purposes
of the ITA with the applicable Credit Party at the time of such payment or
deemed payment or is a “specified shareholder” (as such term is defined in
subsection 18(5) of the ITA) of the applicable Credit Party or does not deal at
arm’s length for purposes of the ITA with a “specified shareholder” (as such
term is defined in subsection 18(5) of the ITA) of the applicable Credit Party,
or because a Person that is not resident in Canada for purposes of the ITA has
made a transfer or assignment to another Person that is resident in Canada for
purposes of the ITA and this other Person is not dealing at arm’s length for
purposes of the ITA with the transferor or assignor;

(v) Taxes attributable to a Recipient’s failure to comply with Section 4.7(d);
and

(vi) With respect to any Loans, Letters of Credit, or Commitments provided to
U.S. Borrower, any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Excluded U.K. Companies” means Metalbox Employees Funds Trustee Limited,
Metalbox Life Funds Trustee Limited, Metalbox Pension Trustees Limited, Metalbox
Limited, CMB Charities Limited, CMB Benevolent Fund Limited, Thomas Ashton
Limited, Metgate Developments Limited, The Can Makers Limited, the John Crabtree
Trust Fund and the Thomas Dowell Trust, each a company or trust organized under
the laws of England and Wales.

“Existing Credit Agreement” means that certain credit agreement dated as of
November 18, 2005 among the Borrowers, Crown Holdings, Inc., Crown International
Holdings, Inc., and Crown Cork & Seal Company, Inc., as parent guarantors, the
lenders referred to therein, Deutsche Bank AG New York Branch, as administrative
agent and U.K. administrative agent, and The Bank of Nova Scotia, as Canadian
Administrative Agent, as such credit agreement has been amended, amended and
restated or otherwise modified from time to time prior to the Closing Date.

“Existing Factoring Facilities” means the existing factoring or discounting
programs having the amount outstanding under such facilities, in each case as
set forth on Schedule 6.5(b)(iii).

“Existing Letters of Credit” has the meaning assigned to that term in
Section 2.10(j).

“Existing Non-U.S. Facilities” means the existing working capital facilities of
the Non-U.S. Subsidiaries of European Borrower, Canadian Borrower or U.S.
Borrower as of the Effective Date and having size and principal amount
outstanding under such facilities, in each case as set forth on Schedule
6.5(b)(ii).

 

-27-



--------------------------------------------------------------------------------

“Existing Unsecured Debt” means each of the following Indebtedness to the extent
outstanding on the Closing Date after giving effect to the Transactions:

(i) the Debentures; and

(ii) the Senior Notes.

“Facility” means any of the credit facilities established under this Agreement.

“Facing Agent” means (a) with respect to Canadian Letters of Credit, the
Canadian Facing Agent, and (b) with respect to Multicurrency Letters of Credit,
Deutsche Bank AG London Branch or any of its affiliates in its capacity as
issuer of Multicurrency Letters of Credit and any other Revolving Lender which
at the request of the applicable Borrower and with the consent of Administrative
Agent (not to be unreasonably withheld) agrees to issue Multicurrency Letters of
Credit, in its capacity as an issuer of Multicurrency Letters of Credit.

“Factoring Subsidiary” means any Subsidiary of U.S. Borrower or European
Borrower that sells Receivables Assets or otherwise raises financing through a
factoring program in connection with a Permitted Receivables or Factoring
Financing.

“Farm Credit Facility” means the credit facility under this Agreement evidenced
by the Farm Credit Loan Commitments and the Farm Credit Loans.

“Farm Credit Lender” means any Lender which has a Farm Credit Loan Commitment or
is owed a Farm Credit Loan (or a portion thereof) and is a lending institution
chartered or otherwise organized and existing pursuant to the provisions of the
Farm Credit Act of 1971 and under the regulation of the Farm Credit
Administration.

“Farm Credit Loan Commitment” means, with respect to any Lender, the principal
amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Farm Credit
Loan Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Farm Credit Loan Commitment” as the same may be adjusted from time to
time pursuant to the terms hereof, and “Farm Credit Loan Commitments” means all
such commitments collectively, which commitments equal $362,000,000 in the
aggregate as of the Closing Date.

“Farm Credit Loan Maturity Date” means the date that is the sixth anniversary of
the Closing Date.

“Farm Credit Loans” has the meaning assigned to that term in Section 2.1(d).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and the United States Treasury
Regulations (and any notices, guidance or official pronouncements) promulgated
thereunder or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the Code as of the date of this Agreement (or any
amended or successor version described above).

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as

 

-28-



--------------------------------------------------------------------------------

published as of such day by the Federal Reserve Bank of New York, or, if such
rate is not so published, the average of the quotations for such day on such
transactions received by DB from three federal funds brokers of recognized
standing selected by DB.

“Fee Letter” means that certain letter agreement between Citibank, N.A. and the
Borrowers and providing for the payment of certain fees in connection with this
Agreement.

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller of such corporation, partnership or other entity.

“Fiscal Quarter” has the meaning assigned to that term in Section 7.15.

“Fiscal Year” has the meaning assigned to that term in Section 7.15.

“Foreign Obligations” means the Euro Obligations, the Canadian Obligations, the
Subsidiary Borrower Obligations and the Guarantee Obligations pursuant to
Article XIV and the Guarantee Agreements in respect of any of the foregoing.

“Foreign Plan” means any plan, agreement, fund (including, without limitation,
any super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States of America by a Credit
Party or one or more of its Subsidiaries or its Affiliates providing employee
benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, supplemental pension, retirement or savings
benefits under which a Credit Party or such Subsidiaries or its Affiliates
residing outside the United States of America has any liability with respect to
any current or former employee, officer, director or contractor (or any spouses,
dependants, survivors or beneficiaries of any such persons) and, for greater
certainty, includes any Canadian Defined Benefit Plan.

“Foreign Requirements of Law” means any Requirement of Law of a Governmental
Authority in a jurisdiction other than the United States of America or any state
thereof or the District of Columbia (including any banking, exchange control,
financial assistance, minimum capitalization, fraudulent conveyance, mandatory
labor advice or similar rules or regulations).

“French Intercompany Borrower” means each Subsidiary of European Borrower
organized under the laws of France that executes and delivers a French
Intercompany Loan Agreement.

“French Intercompany Loan Agreement” means a written agreement relating to an
Intercompany Loan from European Borrower to a Subsidiary of European Borrower
organized in France.

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its existence.

“GAAP” means generally accepted accounting principles in the U.S. applied on a
consistent basis.

“German Borrowers” means each Subsidiary of European Borrower organized under
the laws of the Federal Republic of Germany, and designated as such on Schedule
1.1(d), and each other Subsidiary of European Borrower organized under the laws
of the Federal Republic of Germany and requested by European Borrower to be a
German Borrower, subject to the approval of Administrative Agent.

 

-29-



--------------------------------------------------------------------------------

“Government Acts” has the meaning assigned to that term in Section 2.10(h).

“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body, including any central bank and any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank.

“Guarantee Agreements” means the Non-U.S. Guarantee Agreements and the U.S.
Guarantee Agreement.

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect binding obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, Operating Lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent: (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation, or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation at any time shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is incurred and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guarantor may be liable are not stated or determinable, in which case
the amount of the obligation under such Guarantee Obligation shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the guarantor in good faith; irrespective, in any such case, of
any amount thereof that would, in accordance with GAAP, be required to be
reflected on a balance sheet of such Person.

“Guarantors” means (i) the Credit Parties (other than the Borrowers) and
(ii) for purposes of Section 10.1(j) and Article XIV only, the Parent
Guarantors, Crown Finance and the European Borrower.

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and other constituents, including, without limitation,
crude oil, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls (“PCBs”) or PCB-containing materials or any
other substances, wastes or equipment of any nature which can give rise to
Environmental Liability under, or are regulated pursuant to, any Environmental
Law.

“Hedge Bank” has the meaning assigned to such term in the definition of “Bank
Related Debt.”

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.

“Immaterial Subsidiary” means any Subsidiary of Crown Holdings designated as
such in writing to Administrative Agent from time to time by Crown Holdings;
provided that (i) no Credit Party or Intercompany Borrower hereunder may be an
Immaterial Subsidiary, (ii) no subsidiary that is a

 

-30-



--------------------------------------------------------------------------------

Significant Subsidiary may be an Immaterial Subsidiary, (iii) the aggregate
equity value of all Immaterial Subsidiaries shall not exceed $65,000,000 at any
time (provided that the equity value of Crown Verpakking Belgie NV shall not
count toward such $65,000,000 cap until 90 days following the Closing Date) and
(iv) the aggregate Indebtedness of all Immaterial Subsidiaries shall not exceed
$100,000,000 at any time (provided that the Indebtedness of Crown Verpakking
Belgie NV shall not count toward such $100,000,000 cap until 90 days following
the Closing Date). Schedule 6.3 lists the Immaterial Subsidiaries as of the
Closing Date.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of Crown
Holdings, any qualification or exception to such opinion or certification:

(a) which is of a “going concern” or similar nature other than any such
qualification or exception with respect to the maturity date of the Loans that
is scheduled to occur within one year of the date such certification or report
is delivered;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause a default under
any Section of Article IX.

“Incremental Cap” has the meaning assigned to that term in Section 2.9(a).

“Indebtedness” means, as applied to any Person (without duplication):

(i) all indebtedness of such Person for borrowed money;

(ii) all non-contingent obligations to pay the deferred and unpaid balance of
the purchase price of assets or services (other than trade payables and other
accrued liabilities incurred in the ordinary course of business that are not
overdue by more than 90 days from the required payment date therefor unless
being contested in good faith) which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or a similar written instrument;

(iii) all Capitalized Lease Obligations;

(iv) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person;

(v) notes payable and drafts accepted representing extensions of credit to such
Person whether or not representing obligations for borrowed money (other than
such notes or drafts for the deferred purchase price of assets or services which
does not constitute Indebtedness pursuant to clause (ii) above);

(vi) indebtedness or obligations of such Person, in each case, evidenced by
bonds, notes or similar written instruments;

 

-31-



--------------------------------------------------------------------------------

(vii) the face amount of all letters of credit and bankers’ acceptances issued
for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

(viii) all obligations of such Person under Hedging Agreements;

(ix) Guarantee Obligations of such Person; and

(x) Attributable Debt of such Person.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person under clause (viii) above at any time
shall equal the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

“Indebtedness to Remain Outstanding” has the meaning assigned to that term in
Section 6.5(c).

“Indemnified Person” has the meaning assigned to that term in Section 12.4(b).

“Indemnified Taxes” means (a) any and all Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Credit Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Initial Borrowing” means the first Borrowing under this Agreement.

“Initial Loan” means the first Loan made by the Lenders under this Agreement.

“Insolvency Proceedings” means, whether voluntary or involuntary (a) any case,
proceeding or other action commenced by the Borrowers or any Guarantor (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, restructuring, power of sale,
compromise, foreclosure or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a Receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets; or
(b) there shall be commenced against the Borrowers or any Guarantor any such
case, proceeding or other action referred to in clause (a) of this definition
which results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (c) there shall be commenced against the Borrowers or any
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof.

“Insurance Subsidiary” means Crownway Insurance Company, a Vermont corporation.

 

-32-



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning assigned to that term in Section 6.20.

“Intercompany Borrower” means each Subsidiary of European Borrower that executes
and delivers a French Intercompany Loan Agreement.

“Intercompany Indebtedness” means Indebtedness of Crown Holdings or any of its
Subsidiaries which is owing to any member of such group.

“Intercompany Loan Documents” means the French Intercompany Loan Agreements and
each other document executed and delivered by an Intercompany Borrower.

“Intercompany Loans” means the Intercompany Indebtedness represented by French
Intercompany Loan Agreements as identified on Schedule 5.1(a)(vi).

“Interest Coverage Ratio” means, for any period, the ratio of Consolidated
EBITDA of Crown Holdings and its Subsidiaries to Consolidated Interest Expense
of Crown Holdings and its Subsidiaries for such period.

“Interest Payment Date” means (a) as to any Base Rate Loan or Canadian Prime
Rate Loan, each Quarterly Payment Date to occur while such Loan is outstanding,
(b) as to any Eurocurrency Loan having an Interest Period of three months or
less, the last day of the Interest Period applicable thereto and (c) as to any
Eurocurrency Loan having an Interest Period longer than three months, each day
which is a three (3) month anniversary of the first day of the Interest Period
applicable thereto and the last day of the Interest Period applicable thereto;
provided, however, that, in addition to the foregoing, each of (i) the date upon
which both the Revolving Commitments have been terminated and the Revolving
Loans have been paid in full (ii) the date upon which both the Canadian
Revolving Commitments have been terminated and the Canadian Revolving Loans have
been paid in full and (iii) the applicable Term Maturity Date shall be deemed to
be an “Interest Payment Date” with respect to any interest which is then accrued
hereunder for such Loan.

“Interest Period” has the meaning assigned to that term in Section 3.4.

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the relevant interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or any Receivable created or acquired in the
ordinary course of business), including all Indebtedness to such Person arising
from a sale of property by such person other than in the ordinary course of its
business (iii) any Acquisition or (iv) any purchase by that Person of a futures
contract or such person otherwise becoming liable for the purchase or sale of
currency or other commodity at a future date in the nature of a futures
contract. The amount of any Investment by any Person on any date of
determination shall be the sum of the value of the gross assets transferred to
or acquired by such Person (including the amount of any liability assumed in
connection with such transfer

 

-33-



--------------------------------------------------------------------------------

or acquisition by such Person to the extent such liability would be reflected on
a balance sheet prepared in accordance with GAAP) plus the cost of all
additions, thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment, minus
the amount of all cash returns of principal or capital thereon, cash dividends
thereon and other cash returns on investment thereon or liabilities expressly
assumed by another Person (other than Crown Holdings or another Subsidiary of
Crown Holdings) in connection with the sale of such Investment. Whenever the
term “outstanding” is used in this Agreement with reference to an Investment, it
shall take into account the matters referred to in the preceding sentence.

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

“ITA” means the Income Tax Act (Canada), as from time to time amended, including
the regulations proposed or promulgated thereunder, or any successor statute and
the regulations proposed or promulgated thereunder.

“ITA-UK” means the Income Tax Act 2007 (United Kingdom).

“LC Obligations” means, at any time, an amount equal to the sum of the aggregate
Multicurrency LC Obligations and Canadian LC Obligations.

“LC Participant” has the meaning assigned to that term in Section 2.10(e).

“LC Reserve Account” has the meaning assigned to that term in Section 13.2(a).

“LC Supportable Indebtedness” means (i) obligations of Crown Holdings or its
Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
statutory obligations and (ii) such other obligations of Crown Holdings or any
of its Subsidiaries as are reasonably acceptable to Administrative Agent and the
respective Facing Agent and otherwise not restricted pursuant to the terms of
this Agreement.

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” (i) pursuant to Section 12.8, and (ii) in connection with the
incurrence of an Additional Facility pursuant to Section 2.9.

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.10(c).

“Letter of Credit Exposure” means, with respect to a Revolving Lender, such
Lender’s Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro Rata
Share, as the case may be, of the aggregate LC Obligations.

“Letters of Credit” means, Multicurrency Letters of Credit and Canadian Letters
of Credit, collectively or separately as the context requires, and “Letter of
Credit” means any one of such Letters of Credit.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, assignment, hypothecation, deemed trust, prior
claim or security interest in or on such asset or any filing of any financing
statement under the UCC as in effect in the applicable state, province or
territory of Canada or jurisdiction or any other similar notice or lien under
any similar notice or recording statute of any Governmental Authority, in each
of the foregoing cases whether voluntary or imposed by law, (b) the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement relating to such asset and (c) any other agreement
intended to create any of the foregoing.

 

-34-



--------------------------------------------------------------------------------

“Loan” means any Term Loan, Dollar Revolving Loan, Multicurrency Revolving
Loans, Canadian Revolving Loan or Swing Line Loan, and “Loans” means all such
Loans collectively.

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit Request, each Letter of Credit Amendment Request, each Security Document,
each Guarantee Agreement, the Intercompany Loan Documents, the Receivables
Intercreditor Agreement and all other agreements, instruments and documents
executed in connection therewith, in each case as the same may at any time be
amended, supplemented, restated or otherwise modified and in effect.

“Loans to be Converted” has the meaning assigned to that term in
Section 13.1(a).

“Major Default” means any of the following: (a) an Event of Default pursuant to
Section 10.1(i) has occurred and is continuing, (b) any actual (or assertion in
writing by any Borrower or Guarantor of) invalidity of any Loan Document, (c) it
being unlawful for any Borrower or Guarantor to perform its obligations under
the Loan Documents or (e) any Credit Party shall default in the due performance
of any of its obligations under Section 7.13, Section 8.1 or Section 8.2.

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, operations or financial condition, of Crown Holdings and its
Subsidiaries taken as a whole, (b) the ability of any Credit Party to perform
any of its material obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders taken as a whole under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Crown Holdings and its Subsidiaries (other than any Immaterial
Subsidiary), individually or in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Crown Holdings or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Hedging Agreement were terminated at such time.

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Commitments, Dollar Revolving Commitment,
Multicurrency Revolving Commitment and Canadian Revolving Commitment in the
amounts not to exceed those set forth opposite the name of such Lender on
Schedule 1.1(a) hereto, subject to reduction from time to time in accordance
with the terms of this Agreement.

“Minimum Borrowing Amount” means (i) with respect to Base Rate Loans,
$5,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000 in the case of a
Borrowing in Dollars, £3,000,000 in the case of a Borrowing in Sterling and
€5,000,000 in the case of a Borrowing in Euros, (iii) with respect to Swing Line
Loans, (a) $500,000 in the case of a Borrowing in Dollars, (b) £500,000 in the
case of a Borrowing in Sterling and (c) €500,000 in the case of a Borrowing in
Euro, (iv) with respect to Canadian Prime Rate Loans, Cdn.$5,000,000, and
(vi) with respect to B/A Loans Cdn.$5,000,000.

 

-35-



--------------------------------------------------------------------------------

“Minimum Borrowing Integral” has the meaning given to such term in Section 2A.3
hereof.

“Minimum Borrowing Multiple” means, (i) in the case of a Borrowing in Dollars,
$1,000,000 ($500,000 for Swing Line Loans in Dollars), (ii) in the case of a
Borrowing in Euros, €1,000,000 (€500,000 for Swing Line Loans in Euros),
(iii) in the case of a Borrowing in Sterling £1,000,000 (£500,000 for Swing Line
Loans in Sterling) and (iv) in the case of a Borrowing in Canadian Dollars,
Cdn.$1,000,000.

“Minority Acquisition” means the acquisition by European Borrower through one or
more of its Subsidiaries of the outstanding Capital Stock of the Specified
Subsidiary for consideration of not more than as set forth on Schedule 8.8.

“Minority Interest” means any Capital Stock in any Person engaged in a line of
business which is complementary, reasonably related, ancillary or useful to any
business in which Crown Holdings or any of its Subsidiaries is then engaged,
where such Capital Stock constitutes 50% or less of all Capital Stock issued and
outstanding of such Person.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Most Recent Total Leverage Ratio” means, at any date, the Total Leverage Ratio
for the Test Period ending as of the most recently ended Fiscal Quarter for
which financial statements have been delivered to the Lenders pursuant to
Section 7.1; provided, however, that if Crown Holdings fails to deliver such
financial statements as required by Section 7.1 and further fails to remedy such
default within five days of notice thereof from Administrative Agent, then,
without prejudice to any other rights of any Lender hereunder, the Most Recent
Total Leverage Ratio shall be deemed to be greater than the Total Leverage Ratio
required to be maintained pursuant to Section 9.1 as of the date such financial
statements were required to be delivered under Section 7.1.

“Most Recent Total Secured Leverage Ratio” means, at any date, the Total Secured
Leverage Ratio for the Test Period ending as of the most recently ended Fiscal
Quarter for which financial statements have been delivered to the Lenders
pursuant to Section 7.1; provided, however, that if Crown Holdings fails to
deliver such financial statements as required by Section 7.1 and further fails
to remedy such default within five days of notice thereof from Administrative
Agent, then, without prejudice to any other rights of any Lender hereunder, the
Most Recent Total Secured Leverage Ratio shall be deemed to be greater than 2.0
to 1 as of the date such financial statements were required to be delivered
under Section 7.1.

“Multicurrency Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii)(B).

“Multicurrency LC Commission” has the meaning assigned to that term in
Section 2.10(g)(ii).

“Multicurrency LC Obligations” means, at any time, an amount equal to the sum of
(a) the aggregate Stated Amount of the then outstanding Multicurrency Letters of
Credit and (b) the aggregate amount of Unpaid Drawings under Multicurrency
Letters of Credit which have not then been reimbursed pursuant to
Section 2.10(f). The Multicurrency LC Obligation of any Lender at any time shall
mean its Multicurrency Revolver Pro Rata Share of the aggregate Multicurrency LC
Obligations outstanding at such time.

 

-36-



--------------------------------------------------------------------------------

“Multicurrency Letters of Credit” means, collectively, all Commercial Letters of
Credit and Multicurrency Standby Letters of Credit, in each case, issued
pursuant to Section 2.10(a)(i) or listed on Schedule 2.10(j), and “Multicurrency
Letter of Credit” means any one of such Letters of Credit.

“Multicurrency Letter of Credit Exposure” means, with respect to a Revolving
Lender, such Lender’s Multicurrency Revolver Pro Rata Share of the aggregate
Multicurrency LC Obligations.

“Multicurrency Revolver Pro Rata Share” means, when used with reference to any
Multicurrency Revolving Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such described aggregate or
total amount by a fraction the numerator of which shall be such Multicurrency
Revolving Lender’s Multicurrency Revolving Commitment or, if the Revolver
Termination Date for the Multicurrency Revolving Facility has occurred, the
Effective Amount of such Multicurrency Revolving Lender’s then outstanding
Multicurrency Revolving Loans and the denominator of which shall be the
Multicurrency Revolving Commitments or, if the Revolver Termination Date for the
Multicurrency Revolving Facility has occurred, the Effective Amount of all then
outstanding Multicurrency Revolving Loans.

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, the obligation of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans and to participate in Multicurrency Letters of
Credit and Swing Line Loans, as such commitment may be adjusted from time to
time pursuant to this Agreement, which commitment as of the Closing Date is the
amount set forth opposite such lender’s name on Schedule 1.1(a) under the
caption “Amount of Multicurrency Revolving Commitment” as the same may be
adjusted from time to time pursuant to the terms hereof and “Multicurrency
Revolving Commitments” means such commitments collectively, which commitments
equal $700,000,000 in the aggregate as of the Closing Date.

“Multicurrency Revolving Credit Exposure” means, with respect to a Revolving
Lender, the sum of (i) the outstanding principal amount of Multicurrency
Revolving Loans made by such Lender, (ii) the Multicurrency Letter of Credit
Exposure of such Revolving Lender and (iii) the Swing Line Exposure of such
Revolving Lender.

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments and the
Multicurrency Revolving Loans.

“Multicurrency Revolving Lender” means any Lender which has a Multicurrency
Revolving Commitment or is owed a Multicurrency Revolving Loan (or a portion
thereof).

“Multicurrency Revolving Loan” and “Multicurrency Revolving Loans” have the
meanings given in Section 2.1(b)(ii)(B).

“Multicurrency Revolving Sublimit” means, when used in reference to U.S.
Borrower or European Borrower, the Total Multicurrency Revolving Commitment and
when used in reference to a Subsidiary Borrower, the maximum Effective Amount of
Multicurrency Revolving Loans, Multicurrency LC Obligations and Swing Line Loans
permitted to be borrowed by such Borrower, which amount is set forth on Schedule
1.1(b) attached hereto.

“Multicurrency Standby Letters of Credit” means any of the irrevocable standby
letters of credit issued pursuant to this Agreement, in form acceptable to the
Facing Agent, together with any increases or decreases in the Stated Amount
thereof and any renewals, amendments and/or extensions thereof.

 

-37-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Pension Plan described in Section 4001(a)(3) of
ERISA to which contributions are or have, within the preceding six years, been
made, or are or were, within the preceding six years, required to be made, by a
Credit Party or any of its Subsidiaries or any of their ERISA Affiliates.

“Multiple Employer Plan” means a Plan or Foreign Plan, other than a
Multiemployer Plan, which a Credit Party or any of its Subsidiaries or of their
ERISA Affiliates and at least one employer other than a Credit Party, any of its
Subsidiaries or any of their ERISA Affiliates are contributing sponsors and
shall include, for greater certainty, any multiemployer pension plan within the
meaning of applicable pension standards legislation in Canada.

“Net Indebtedness” means, at any date and with respect to any Person,
Indebtedness of such Person on such date less Cash and Cash Equivalents of such
Person on such date determined in accordance with GAAP.

“Net Proceeds” means, with respect to the incurrence of any Indebtedness, any
Asset Disposition, or any Recovery Event, (a) the cash proceeds actually
received in respect of such event, including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
Recovery Event, insurance proceeds in excess of $1,000,000, and condemnation
awards and similar payments in excess of $1,000,000, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by Crown Holdings and
its Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) the amount of all Taxes paid (or reasonably estimated to be
payable) by Crown Holdings and its Subsidiaries in connection with such event,
and (iii) in the case of an Asset Disposition, the amount of all payments
required to be made by Crown Holdings and its Subsidiaries as a result of such
event to repay Indebtedness (other than Loans) secured by a Prior Lien (as
defined in the U.S. Security Agreement) and refinancings thereof permitted
hereunder or a Lien permitted by Section 8.2(d) and the amount of any reserves
established by Crown Holdings and its Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding two years and that are directly
attributable to such event (as determined reasonably and in good faith by Crown
Holdings); provided that any amount by which such reserves are reduced for
reasons other than payment of any such contingent liabilities shall be
considered “Net Proceeds” upon such reduction.

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

“Non-U.S. Guarantee Agreement” has the meaning assigned to the term in
Section 5.1(a)(iv)(A) or any other document or agreement in form and substance
reasonably satisfactory to the Agents entered into by a Non-U.S. Subsidiary to
guarantee the obligations of the Foreign Lenders (as defined in the Non-U.S.
Guarantee Agreement entered into on the date hereof).

“Non-U.S. Guarantee Subsidiary” means (i) any Wholly-Owned Subsidiary organized
in England, Canada, France, Germany, Mexico, or Switzerland (other than a
Receivables Subsidiary, an SLB Subsidiary, an Excluded U.K. Company, CROWN SAS,
Butimove and Carnaud Cofem Terradou), (ii) any Wholly-Owned Subsidiary that is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof or the District of Columbia or England, Canada,
France, Germany, Mexico or Switzerland that executes a Non-U.S. Guarantee
Agreement and takes such other actions contemplated by Section 7.14(c) and
(iii) all Dutch Borrowers.

“Non-U.S. Lender” means any Lender, Swing Line Lender or Facing Agent that is
not a United States person within the meaning of Section 7701(a)(30) of the
Code.

 

-38-



--------------------------------------------------------------------------------

“Non-U.S. Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is organized under the laws of a jurisdiction other than the United
States of America or any state thereof or the District of Columbia.

“Note” means a note substantially in the form of Exhibit 2.2(a)(1), Exhibit
2.2(a)(2) or Exhibit 2A.2(a), and “Notes” means all of such Notes collectively.

“Notice Address” means with respect to the Administrative Agent, the office of
Administrative Agent located at Deutsche Bank AG New York Branch, 60 Wall
Street, New York, New York 10005 or with the respect to the U.K. Administrative
Agent, the office of the U.K. Administrative Agent located at Deutsche Bank AG
London Branch, GBS Loans and LEMG, 175 Bishopsgate, EC2A 2JN, London, United
Kingdom or such other office as Administrative Agent may hereafter designate in
writing as such to the other parties hereto, with respect to Swing Line Lender
for Swing Line Loans issued in Alternative Currencies or under the Multicurrency
Revolving Facility, the office located at Deutsche Bank AG London Branch, GBS
Loans and LEMG, 175 Bishopsgate, EC2A 2JN, London, United Kingdom, or such other
office as Swing Line Lender may designate to Borrowers from time to time (which
shall be in Europe unless consented to by European Borrower), and with respect
to Canadian Administrative Agent, located at Deutsche Bank AG Canada Branch,
Suite 4700 Commerce Court West, 199 Bay Street, Toronto, Ontario, Canada M5L
1E9, or such other office as Canadian Administrative Agent may designate to
Borrowers and the Lenders from time to time.

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

“Notice of Canadian Borrowing” has the meaning assigned to that term in
Section 2A.5.

“Notice of Canadian Conversion or Continuation” has the meaning assigned to that
term in Section 2A.6.

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

“Obligations” means the U.S. Obligations, the Euro Obligations, the Canadian
Obligations, the Subsidiary Borrower Obligations and the Guarantee Obligations
pursuant to Article XIV and the Guarantee Agreements. Notwithstanding the
foregoing, the “Obligations” exclude Excluded Swap Obligations.

“Operating Lease” of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease.

“Organic Documents” means (i) relative to each Person that is a corporation, its
charter, articles of incorporation, articles of amendment, articles of
amalgamation, by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock,
(ii) relative to each Person that is a partnership, its partnership agreement
and any other similar arrangements applicable to any partnership or other equity
interests in the Person and (iii) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes (including, for the avoidance of
doubt, any Taxes imposed pursuant to Article 7.1.B) of the Spanish Transfer Tax
and Stamp Duty Law passed by Royal Legislative Decree 1/1993, of September 24)
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Excluded Taxes imposed with respect to any assignment.

 

-39-



--------------------------------------------------------------------------------

“Overnight Euro Rate” on any date means the offered quotation to first-class
banks in the London interbank market by Swing Line Lender for Euro overnight
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Swing Line Loan of Swing Line Lender as of 11:00 a.m.
(London time) on such date, provided that in the event Administrative Agent has
made any determination pursuant to Section 3.6 in respect of Swing Line Loans
denominated in Euros, or in the circumstances described in Section 3.6 in
respect of Swing Line Loans denominated in Euros, the Overnight Euro Rate
determined pursuant to this definition shall instead be the rate determined by
Swing Line Lender as the all-in-cost of funds for Swing Line Lender to fund such
Swing Line Loan in each case, plus the Applicable Eurocurrency Margin for
Multicurrency Revolving Loans.

“Overnight LIBOR Rate” on any date means the offered quotation to first-class
banks in the London interbank market by Swing Line Lender for Sterling overnight
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Swing Line Loan denominated in Sterling of Swing Line
Lender as of 11:00 a.m. (London time) on such date, provided, that in the event
Administrative Agent has made any determination pursuant to Section 3.6 in
respect of Swing Line Loans denominated in Sterling, or in the circumstances
described in Section 3.6 in respect of Swing Line Loan, the Overnight LIBOR Rate
determined pursuant to this definition shall instead be the rate determined by
Swing Line Lender as the all-in-cost of funds for Swing Line Lender to fund such
Swing Line Loan, in each case, plus the Applicable Eurocurrency Margin for
Multicurrency Revolving Loans.

“Overnight Rate Loan” shall mean each Swing Line Loan which bears interest at a
rate determined with reference to the Overnight Euro Rate or the Overnight LIBOR
Rate, as applicable based on the Alternative Currency borrowed.

“Parent Guarantor” means each of Crown Holdings, CCSC and Crown International
and any other Subsidiary of Crown Holdings that is a parent company (directly or
indirectly) of either U.S. Borrower or European Borrower (other than Crown
Développement, Crown Packaging Lux I S. à r.l. (“Lux I”), or Crown Packaging Lux
II S. à r.l. (“Lux II”)) under their respective guaranties in Article XIV, Crown
Développement under the Non-U.S. Guarantee Agreement and Lux I and Lux II under
that certain Non-U.S. Guarantee Agreement in the form of Exhibit 5.1(a)(iv)(A),
among U.S. Borrower, Lux I, Lux II and the U.K. Administrative Agent. For
purposes of Article XIV hereof only, “Parent Guarantor” shall not include Crown
Développement, Lux I or Lux II.

“Participant Register” has the meaning assigned to that term in Section 12.8(b).

“Participants” has the meaning assigned to that term in Section 12.8(b).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Patriot Act” has the meaning assigned to that term in Section 6.22.

“Payment Office” means (a) with respect to Administrative Agent or Swing Line
Lender, for payments with respect to Dollar-denominated Loans and, except as
provided in clauses (b) and (c) below, all other amounts, 5022 Gate Parkway
Suite 200, Jacksonville, FL 32256, Attn: Commercial Loan Division, or such other
address as Administrative Agent or Swing Line Lender, as the case may be, may

 

-40-



--------------------------------------------------------------------------------

from time to time specify in accordance with Section 12.3, (b) with respect to
Administrative Agent or Swing Line Lender, for payments in any Alternative
Currency, such account at such bank or office in London or such other place as
Administrative Agent or Swing Line Lender, as the case may be, shall designate
by notice to the Person required to make the relevant payment; provided, that no
such Payment Office shall be designated that is in France and (c) with respect
to Canadian Administrative Agent, for payments with respect to Canadian
Revolving Loans, such account at such bank or office in Canada as Canadian
Administrative Agent shall designate by notice to the Person required to make
the relevant payment.

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.

“Pension Plan” means any plan described in Section 4021(a) of ERISA and not
excluded pursuant to Section 4021(b) thereof, which is or has, within the
preceding six years, been established or maintained, or to which contributions
are being or have been, within the preceding six years, made, by a Credit Party,
any of its Subsidiaries or any of their ERISA Affiliates and, for greater
certainty, shall not include any Foreign Plan.

“Perfection Certificate” means a certificate in the form of Annex 3 to the U.S.
Security Agreement or any other form approved by U.S. Collateral Agent.

“Permitted Acquisition” means any Acquisition by Crown Holdings or any of its
Subsidiaries if all of the following conditions are met:

(a) no Event of Default has occurred and is continuing or would result
therefrom;

(b) all transactions related thereto are consummated in compliance, in all
material respects, with applicable Requirements of Law;

(c) in the case of any acquisition of any Capital Stock any Person, after giving
effect to such acquisition such Person becomes a Wholly-Owned Subsidiary of
Crown Holdings (or with respect to any such Person that does not become a
Wholly-Owned Subsidiary, such Person becomes a Subsidiary of Crown Holdings,
and, to the extent required by Section 7.14(b), guarantees the Obligations
hereunder and grants the security interest contemplated by such
Section 7.14(b));

(d) all actions, if any, required to be taken under Section 7.14 with respect to
any acquired or newly formed Subsidiary and its property are taken as and when
required under Section 7.14;

(e) (i) after giving effect thereto on a Pro Forma Basis for the period of four
Fiscal Quarters ending with the Fiscal Quarter for which financial statements
have most recently been delivered (or were required to be delivered) under
Section 7.1, no Event of Default or Unmatured Event of Default would exist
hereunder; and (ii) there is at least $200,000,000 of Total Available Revolving
Commitments;

(f) with respect to any transaction involving Acquisition Consideration of more
than $100,000,000 ($200,000,000 in respect of clause (ii) below), unless
Administrative Agent shall otherwise agree, Crown Holdings shall have provided
Administrative Agent and the Lenders with (i) historical financial statements
for at least the last Fiscal Year of the Person or business to be acquired (if
available) and unaudited financial statements thereof for the most recent
interim period (if available), (ii) reasonably detailed projections for the
succeeding three years (if

 

-41-



--------------------------------------------------------------------------------

available) pertaining to the Person or business to be acquired and updated
projections for Crown Holdings after giving effect to such transaction,
(iii) all such other information and data relating to such transaction or the
Person or business to be acquired as may be reasonably requested by
Administrative Agent or the Required Lenders and (iv) an officers’ certificate
executed by a Responsible Officer of Crown Holdings certifying that (A) such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance), and
(B) such transaction would not reasonably be expected to result in a Material
Adverse Effect; and

(g) such assets are used for, or such Person is primarily engaged in, a line of
business permitted under Section 8.3(c).

“Permitted Borrower Debt” means unsecured indebtedness for borrowed money, in
the form of senior or subordinated unsecured term loans, senior or subordinated
unsecured revolving credit loans, or senior or subordinated unsecured notes,
including convertible notes, of the U.S. Borrower or the European Borrower, as
applicable, the terms of which indebtedness (i) do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to six months
after the then latest Term Maturity Date or Revolver Termination Date (whichever
is latest), (ii) do not restrict, limit or adversely affect the ability of any
Credit Party or any of its Subsidiaries to perform its obligations under any of
the Loan Documents, (iii) provide that no Subsidiary of Crown Holdings is a
guarantor under such notes that is not a Credit Party, (iv) are customary for
similar offerings by issuers with credit ratings, financial profiles and capital
structures comparable to that of the U.S. Borrower or the European Borrower, as
applicable, and (v) such indebtedness (other than notes issued pursuant to a
public offering or pursuant to an offering in reliance on Section 4(2) and Rule
144A and/or Regulation S under the Securities Act of 1933, as amended) shall
otherwise be issued on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Permitted Capital Markets Debt” means unsecured indebtedness for borrowed money
of a Permitted Issuer, in the form of (a) senior or subordinated unsecured term
loans, or (b) senior or subordinated unsecured notes, including convertible
notes sold pursuant to a public offering or pursuant to an offering in reliance
on Section 4(2) and Rule 144A and/or Regulation S under the Securities Act of
1933, as amended, and with respect to each of the foregoing, the terms of which
indebtedness (i) do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to six months after the then latest
Term Maturity Date or Revolver Termination Date (whichever is latest), (ii) do
not restrict, limit or adversely affect the ability of any Credit Party or any
of its Subsidiaries to perform its obligations under any of the Loan Documents,
(iii) provide that no Subsidiary of Crown Holdings is an obligor under such
indebtedness that is not a Credit Party, (iv) are customary for similar
offerings by issuers with credit ratings, financial profiles and capital
structures comparable to that of Crown Holdings, and (v) such indebtedness
(other than notes issued pursuant to a public offering or pursuant to an
offering in reliance on Section 4(2) and Rule 144A and/or Regulation S under the
Securities Act of 1933, as amended) shall otherwise be issued on terms and
conditions reasonably satisfactory to the Administrative Agent.

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Crown Holdings with respect to any securities
of Crown Holdings which are junior to the Permitted Preferred Stock, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Crown Holdings’ board
of directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Administrative Agent).

 

-42-



--------------------------------------------------------------------------------

“Permitted Cross Chain Transactions” means:

(i) any merger or consolidation of any Wholly-Owned Subsidiary of U.S. Borrower
or European Borrower into any other Subsidiary of U.S. Borrower or European
Borrower in a transaction in which the surviving entity is a Wholly-Owned
Subsidiary of U.S. Borrower or European Borrower and (if any party to such
merger is a Subsidiary Credit Party) is a Subsidiary Credit Party, and

(ii) any sale or transfer by any Subsidiary Credit Party of all or substantially
all of its assets or all of the stock of a Subsidiary that it owns to any other
Subsidiary Credit Party or any such sale between Subsidiaries that are not
Credit Parties (whether or not such Subsidiaries are both Subsidiaries of the
same Borrower);

provided that (a) if one or more of the Subsidiaries that are the subject of the
merger or sale of assets or sale of stock, or the seller of the stock is a
Credit Party, the Liens under the Security Documents on the assets or such stock
and the Guarantee Obligations of such Credit Parties under the Loan Documents
will (and Administrative Agent will be satisfied that such Lien and Guarantee
Obligations will) remain valid, enforceable and shall not be impaired as a
result of such transactions and that the Lien on such assets or such stock
continues to secure at least all Obligations secured prior to such transactions
and Administrative Agent shall have received legal opinions from counsel to
Borrowers and reasonably acceptable to Administrative Agent in form and
substance reasonably satisfactory to Administrative Agent with respect to the
continued validity and enforceability and non-impairment of such Guarantee
Obligations and Liens and the continued perfection of such Liens, (b) if the
surviving entity of any such merger in clause (i) is not a Credit Party or any
such sale in clause (ii) is to a Subsidiary that is not a Credit Party, the
parent companies of the non-surviving entity or the seller, as applicable,
received fair consideration in connection with such transaction in the form of
either cash or an intercompany note secured by substantially all of the assets
of the obligor and (c) Crown Holdings shall have delivered an officers’
certificate to Administrative Agent confirming compliance with clauses (a) and
(b).

“Permitted European Borrower Debt” means unsecured indebtedness for borrowed
money, in the form of senior or subordinated unsecured term loans, senior or
subordinated unsecured revolving credit loans, or senior or subordinated
unsecured notes, including convertible notes, of the European Borrower, the
terms of which indebtedness (i) do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to six months after the
then latest Term Maturity Date or Revolver Termination Date (whichever is
latest), (ii) do not restrict, limit or adversely affect the ability of any
Credit Party or any of its Subsidiaries to perform its obligations under any of
the Loan Documents, (iii) provide that no Subsidiary of Crown Holdings is a
guarantor under such notes that is not a Credit Party, (iv) are customary for
similar offerings by issuers with credit ratings, financial profiles and capital
structures comparable to that of the European Borrower, and (v) such
indebtedness (other than notes issued pursuant to a public offering or pursuant
to an offering in reliance on Section 4(2) and Rule 144A and/or Regulation S
under the Securities Act of 1933, as amended) shall otherwise be issued on terms
and conditions reasonably satisfactory to the Administrative Agent.

“Permitted Holding Company Transaction” means:

(i) any merger or consolidation of any Subsidiary with or into a Wholly-Owned
Subsidiary of Crown Holdings that is a Parent Guarantor (other than CCSC) and,
if such merger or consolidation includes a Borrower, with the applicable
Borrower as the surviving corporation; or

(ii) any sale of the Capital Stock of any Subsidiary or any distribution or
dividend or other transfer of the Capital Stock of any Subsidiary to Crown
Holdings or any of its Wholly-Owned Subsidiaries that is a Parent Guarantor
(other than CCSC);

 

-43-



--------------------------------------------------------------------------------

provided, however, that (a) such transaction has been approved by the board of
directors of Crown Holdings, and a certified copy of the written resolution
approving such transaction shall have been provided to Administrative Agent,
(b) both before and after giving effect to such transaction and deeming such
transaction to be a Credit Event under this Agreement, the conditions in
paragraphs (a) and (b) of Section 5.2 with respect to such Credit Event have
been satisfied (treating such Credit Event as a representation and warranty by
the Credit Parties on the date of such Credit Event as to the matters specified
in paragraphs (a) and (b) of Section 5.2), (c) if the Subsidiary that is the
subject of the merger or consolidation or the sale or dividend or distribution
of Capital Stock is a Credit Party, the Liens under the Security Documents on
the Capital Stock and assets and the Guarantee Obligations of such Credit Party
under the Guarantee Agreements will (and Administrative Agent will be satisfied
that such Lien and Guarantee Agreements will) remain valid, enforceable and
shall not be impaired as a result of such transactions and that the Lien on such
assets continues to secure at least all Obligations secured prior to such
transactions, and Administrative Agent shall have received legal opinions from
counsel to the Borrowers and reasonably acceptable to Administrative Agent in
form and substance reasonably satisfactory to Administrative Agent with respect
to the continued validity and enforceability and non-impairment of such
Guarantee Agreements and Liens and the continued perfection of such Liens, and
(d) Crown Holdings shall have delivered an officers’ certificate to
Administrative Agent confirming compliance with clauses (a), (b) and (c), and
(d) after the consummation of such transaction, Crown Holdings will own at all
times, directly or indirectly, 100% of the Capital Stock of U.S. Borrower and
European Borrower (the failure of this condition to be met at any time shall be
deemed an occurrence of a Change in Control).

“Permitted Issuer” means Crown Holdings, Crown International, U.S. Borrower,
Crown Finance or Crown Finance II or any direct special purpose finance
Subsidiary of any of the foregoing formed solely to be the issuer of any
Permitted Capital Markets Debt provided that such Person becomes a Credit Party
and the Credit Parties comply with Section 7.14 with respect to such special
finance Subsidiary.

“Permitted Liens” has the meaning assigned to that term in Section 8.2.

“Permitted Preferred Stock” means any preferred stock of Crown Holdings (or any
equity security of Crown Holdings that is convertible or exchangeable into any
preferred stock of Crown Holdings), so long as the terms of any such preferred
stock or equity security of Crown Holdings: (i) do not provide any collateral
security, (ii) do not provide any guaranty or other support by Crown Holdings or
any of its Subsidiaries, (iii) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring before the eighth
anniversary of the Closing Date, (iv) do not require the cash payment of
dividends or interest, (v) do not contain any covenants other than Permitted
Covenants, and (vi) do not grant the holders thereof any voting rights except
for (x) voting rights required to be granted to such holders under applicable
law, (y) limited customary voting rights on fundamental matters such as mergers,
amalgamations, consolidations, sales of substantial assets, or liquidations
involving Crown Holdings and (z) other voting rights to the extent not greater
than or superior to those allocated to Crown Holdings common stock on a per
share basis.

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, rights of way,
minor defects, irregularities or encumbrances on title which do not, (1) secure
Indebtedness or (2) in the reasonable opinion of Administrative Agent,
materially impair such real property for the purpose for which it is held by the
owner thereof, the marketability thereof or the Lien held by Collateral Agent,
(ii) municipal and zoning ordinances, which

 

-44-



--------------------------------------------------------------------------------

are not violated in any material respect by the existing improvements and the
present use made by the owner thereof of the premises (iii) landlord’s liens, or
mechanics’, carriers’, workers’, repairers’ and similar encumbrances arising or
incurred in the ordinary course of business for amounts which are not
delinquent, (iv) encumbrances for Taxes, assessments and governmental charges
not yet due and payable, and (v) with respect to leasehold interests in real
property, mortgages, obligations, liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord or owner of such leased property encumbering the landlord’s or owner’s
interest in such leased property.

“Permitted Receivables or Factoring Financings” means:

(i) the transactions under the Receivables Purchase Agreement and under the
“Transaction Documents” as defined therein,

(ii) the transactions under the European Receivables Purchase Agreement and
under the “Seller Transaction Documents” as defined therein,

(iii) the Existing Factoring Facilities and

(iv) refinancings of the program under the Receivables Purchase Agreement, the
European Receivables Purchase Agreement and/or the Existing Factoring Facilities
(including, without limitation, by extending the maturity thereof) or the
consummation of one or more other receivables or factoring financings (including
any amendment, modification or supplement thereto or refinancing or extension
thereof), with the aggregate Receivables Net Investment of all Permitted
Receivables or Factoring Financings under clauses (i) through (iii) outstanding
at any time not to exceed $1,000,000,000, in each case pursuant to a structured
receivables financing consisting of a securitization or factoring of Receivables
Assets the material terms of which are substantially similar to the receivables
or factoring programs described in clauses (i) and (iii) or otherwise on market
terms for companies having a credit profile similar to Crown Holdings and its
Subsidiaries at the time of such refinancing or financing.

“Permitted Spanish Acquisition Debt” means Indebtedness for borrowed money
incurred solely to the extent necessary to fund part of the consideration for
the Spanish Acquisition (and the proceeds of such Indebtedness shall be used
solely therefor), including any Guarantee Obligations in respect thereof, in the
form of senior or subordinated unsecured notes of either the U.S. Borrower or
the European Borrower, the terms of which senior or subordinated unsecured notes
(i) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation prior to 91 days after the then latest Term Maturity Date,
(ii) do not restrict, limit or adversely affect the ability of any Credit Party
or any of its Subsidiaries to perform its obligations under any of the Loan
Documents, (iii) provide that no Subsidiary of Crown Holdings is a guarantor
under such notes that is not a Credit Party, (iv) are customary for similar
offerings by issuers with credit ratings, financial profiles and capital
structures comparable to that of the U.S. Borrower or the European Borrower and
(v) such indebtedness (other than notes issued pursuant to a public offering or
pursuant to an offering in reliance on Section 4(2) and Rule 144A and/or
Regulation S under the Securities Act of 1933, as amended) shall otherwise be
issued on terms and conditions reasonably satisfactory to the Administrative
Agent.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Plan” means any Pension Plan or Welfare Plan.

 

-45-



--------------------------------------------------------------------------------

“Pledged Securities” means any of the Securities pledged pursuant to any
Security Document.

“Principal Property” has the meaning given to such term under the indentures,
agreements and instruments governing the Debentures, as such indentures,
agreements and instruments are in effect on the Closing Date.

“Pro Forma Basis” means, (a) with respect to the preparation of pro forma
financial statements for purposes of the tests set forth in the definition of
Permitted Acquisitions and for any other purpose relating to a Permitted
Acquisition, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such Acquisition was incurred or assumed on the first
day of the applicable period, (ii) if such Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition (other than the fees, costs and expenses associated with the
consummation of such Acquisition) for the most recently ended four fiscal
quarter period for which such income and expense amounts are available shall be
treated as being earned or incurred by Crown Holdings over the applicable period
on a pro forma basis without giving effect to any cost savings other than Pro
Forma Cost Savings, (b) with respect to the preparation of a pro forma financial
statement for any purpose relating to an Asset Disposition, pro forma on the
basis that (i) any Indebtedness prepaid out of the proceeds of such Asset
Disposition shall be deemed to have been prepaid as of the first day of the
applicable Test Period, and (ii) all income and expense (other than such
expenses as Crown Holdings, in good faith, estimates will not be reduced or
eliminated as a consequence of such Asset Disposition) associated with the
assets or entity disposed of in connection with such Asset Disposition shall be
deemed to have been eliminated as of the first day of the applicable Test Period
and (c) with respect to the preparation of pro forma financial statements for
any purpose relating to an incurrence of Indebtedness or the payment of any
Restricted Payment, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such incurrence of Indebtedness or such payment was
incurred or assumed on the first day of the applicable period, (ii) if such
incurrence of Indebtedness bears a floating interest rate, such interest shall
be paid over the pro forma period at the rate in effect on the date of the
incurrence of such Indebtedness, and (iii) all income and expense associated
with any Permitted Acquisition consummated in connection with the incurrence of
Indebtedness (other than the fees, costs and expenses associated with the
consummation of such incurrence of Indebtedness) for the most recently ended
four fiscal quarter period for which such income and expense amounts are
available shall be treated as being earned or incurred by Crown Holdings over
the applicable period on a pro forma basis without giving effect to any cost
savings other than Pro Forma Cost Savings.

“Pro Forma Cost Savings” means, with respect to the determination of
Consolidated Net Income on a Pro Forma Basis, such cost savings as would be
permitted pursuant to Rule 11.02 of Regulation S-X, provided that, prior to the
consummation of any Permitted Acquisition, Crown Holdings’ certified public
accountants shall have issued a comfort letter (in a manner consistent with
example d of SAS 72) or shall have performed procedures agreed upon by Crown
Holdings and Administrative Agent, in each case related to the determination of
such Net Income on a Pro Forma Basis in accordance with the applicable
accounting requirements of Rule 11.02 of Regulation S-X.

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Maximum Commitment with
respect to such Facility or Facilities and the denominator of which shall be the
Total Commitment with respect to such Facility or Facilities or, if no
Commitments are then outstanding, such Lender’s aggregate Loans to the aggregate
Loans and Obligations hereunder with respect to such Facility.

 

-46-



--------------------------------------------------------------------------------

“Projections” has the meaning assigned to that term in Section 6.5(c).

“Public Debt Documents” means, collectively, the Debentures, the Senior Notes
Documents and any other documents evidencing, guaranteeing or otherwise
governing any Permitted Capital Markets Debt, Permitted European Borrower Debt
and Permitted Borrower Debt.

“Qualified ECP Guarantor” means, at any time, each Credit Party incorporated in
the United States with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another person to qualify as an “eligible contract participant” at
such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” means the last day of each March, June, September and
December of each year following the Closing Date.

“Real Property” means all right, title and interest of any Credit Party or any
of its respective Subsidiaries in and to a parcel of real property owned, leased
or operated (including, without limitation, any leasehold estate) by any Credit
Party or any of its respective Subsidiaries together with, in each case, all
improvements and, to the extent deemed real property under applicable laws,
appurtenant fixtures, equipment, personal property, easements and other property
and rights incidental to the ownership, lease or operation thereof.

“Receivable(s)” means and includes all of Crown Holdings’ and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Crown Holdings and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Receivables Assets” means accounts receivable (including any bills of
exchange), any security therefor, collections thereof, bank accounts holding
payments in respect of accounts receivable, and related assets and property.

“Receivables Intercreditor Agreement” means, in connection with the Receivables
Purchase Agreement, the Intercreditor Agreement, dated as of the Closing Date
and substantially in the form of Exhibit 5.1(a)(viii), among Crown Holdings,
Crown International, CCSC, Crown Cork & Seal Receivables (DE) Corporation, Crown
Cork & Seal Company USA, Inc., Crown Metal Packaging Canada LP, Coöperative
Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland,” New York Branch,
as Program Agent (as defined therein) and Administrative Agent and Canadian
Administrative Agent, as Bank Agents (as defined therein), and, in connection
with any amendment to or refinancing of the Receivables Purchase Agreement or
any other Permitted Receivables or Factoring Financing, an intercreditor
agreement (or amendment thereto or amendment and restatement thereof)
substantially similar to the intercreditor agreement referred to above (as
determined by Administrative Agent).

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables or Factoring Financings in
connection with their purchase of, or the making of loans secured by,
Receivables Assets or interests therein, as the same may be reduced from time to
time by collections with respect to such Receivables Assets or otherwise in
accordance with the terms of such Permitted Receivables or Factoring Financings;
provided, however, that if all or any part of such Receivables Net Investment
shall have been reduced by application of any distribution and thereafter such
distribution is rescinded or must otherwise be returned for any reason, such
Receivables Net Investment shall be increased by the amount of such
distribution, all as if such distribution had not been made.

 

-47-



--------------------------------------------------------------------------------

“Receivables Purchase Agreement” means that certain Second Amended and Restated
Receivables Purchase Agreement dated as of March 9, 2010, among Crown Cork &
Seal Receivables (DE) Corporation, as the seller, Crown Cork & Seal Company USA,
Inc., as the servicer, Coöperative Centrale Raiffeisen-Boerenleenbank B.A.
“Rabobank Nederland,” New York Branch, as administrative agent, and the conduit
purchasers, alternate purchasers, facility agents party thereto from time to
time, as the same has been amended through and including the Closing Date and
may thereafter be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

“Receivables Subsidiary” means, initially, Crown Cork & Seal Receivables (DE)
Corporation, and any other special purpose subsidiary which exists solely to
purchase and sell Receivables Assets or to otherwise raise financing in
connection with a Permitted Receivables or Factoring Financing; provided,
however, that if the law of a jurisdiction in which Crown Holdings or its
Subsidiaries proposes to create a Receivables Subsidiary does not provide for
the creation of a bankruptcy remote entity that is acceptable to Crown Holdings
or requires the formation of one or more additional entities (whether or not
Subsidiaries of Crown Holdings), Administrative Agent may in its discretion
permit Crown Holdings or its Subsidiaries to form such other type of entity in
such jurisdiction to serve as a Receivables Subsidiary as is necessary or
customary for similar transactions in such jurisdiction.

“Receiver” means a receiver, interim receiver, receiver and manager, liquidator,
trustee in bankruptcy or similar person.

“Recipient” means any Agent, any Facing Agent, any Lender or any Swing Line
Lender, as applicable.

“Recovery Event” means the receipt by Crown Holdings (or any of its
Subsidiaries) of any insurance or condemnation proceeds payable (i) by reason of
any theft, physical destruction or damage or any other similar event with
respect to any properties or assets of Crown Holdings or any of its
Subsidiaries, (ii) by reason of any condemnation, taking, seizing or similar
event with respect to any properties or assets of Crown Holdings or any of its
Subsidiaries or (iii) under any policy of insurance required to be maintained
under Section 7.11; provided, however, that in no event shall payments made
under business interruption insurance or rent insurance constitute a Recovery
Event.

“Reference Lenders” means DB.

“Refinanced Term Loans” has the meaning assigned to that term in
Section 12.1(g).

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(c)(iii).

“Register” has the meaning assigned to that term in Section 12.12.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor provision to all or a portion thereof establishing reserve
requirements.

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

-48-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

“Remedial Action” means (a) “remedial action,” as such term is defined in
CERCLA, 42 USC Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

“Replacement Term Loans” has the meaning assigned to that term in
Section 12.1(g).

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan, excluding any
event for which the thirty (30) day notice requirement has been waived.

“Required Domestic Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the sum of (a) the aggregate outstanding amount of the Dollar
Revolving Commitments or, after the termination of the Dollar Revolving
Commitments, the outstanding Dollar Revolving Loans and (b) the aggregate
outstanding amount of any Term Loans advanced to any U.S. Credit Party.

“Required European Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the sum of the Dollar Equivalent of (a) the aggregate
outstanding amount of the Multicurrency Revolving Commitments and Canadian
Revolving Commitments or, after the termination of the Multicurrency Revolving
Commitments, and/or the Canadian Commitments, the outstanding Multicurrency
Revolving Loans and Canadian Revolving Loans of such terminated Facilities, the
Multicurrency Revolver Pro Rata Share of outstanding Swing Line Loans, and
Multicurrency LC Obligations and the Canadian Revolver Pro Rata Share of
Canadian LC Obligations and (b) the aggregate outstanding amount of all Term
Loans advanced to any Non-U.S. Subsidiary of Crown Holdings.

“Required Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of outstanding Term Loans, Dollar Revolving Commitments, Multicurrency
Revolving Commitments and Canadian Revolving Commitments (or, if after the Total
Dollar Revolving Commitment, Total Multicurrency Revolving Commitment or Total
Canadian Revolving Commitment, as applicable, has been terminated (or any
Facility thereof), outstanding Dollar Revolving Loans, Multicurrency Revolving
Loans and Multicurrency Revolver Pro Rata Share of outstanding Swing Line Loans
and Multicurrency LC Obligations or Canadian Revolving Loans and Canadian
Revolver Pro Rata Share of the Canadian LC Obligations, as applicable) and so
long as any Delayed Draw Term Loan Commitments remain outstanding, the aggregate
amount of Delayed Draw Term Loan Commitments then in effect constitute greater
than 50% of the sum of (i) the total Effective Amount of outstanding Term Loans
(including Delayed Draw Term Loans) of Non-Defaulting Lenders, (ii) the Total
Revolving Commitment less the

 

-49-



--------------------------------------------------------------------------------

aggregate Revolving Commitments of Defaulting Lenders (or, if after the Total
Revolving Commitment has been terminated, the total Effective Amount of
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate Revolver
Pro Rata Share of all Non-Defaulting Lenders of the total outstanding Swing Line
Loans and Multicurrency LC Obligations at such time) and (iii) the Total
Canadian Revolving Commitment less the aggregate Canadian Revolving Commitments
of the Defaulting Lenders (or, if after the Total Canadian Revolving Commitment
has been terminated, the total Effective Amount of outstanding Canadian
Revolving Loans of all Non-Defaulting Lenders and the aggregate Canadian
Revolver Pro Rata Share of all Non-Defaulting Lenders of the total outstanding
Canadian LC Obligations at such time at such time).

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case imposing a legal obligation or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Reset Date” has the meaning assigned to that term in Section 1.3.

“Responsible Financial Officer” means the Chief Financial Officer, Principal
Accounting Officer, Controller or Treasurer of Crown Holdings, or, if being
applied to a Subsidiary, of the applicable Subsidiary.

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Crown Holdings or, if being applied to a Subsidiary, of the Subsidiary (and in
England and Belgium shall include any director).

“Restricted Payment” means (i) any direct or indirect dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of Crown Holdings or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Capital Stock of Crown Holdings or any
Subsidiary and (ii) any voluntary or optional payment or mandatory prepayment or
redemption or acquisition for value (including, without limitation, by way of
depositing with any trustee with respect thereto money or securities before such
Indebtedness is due for purposes of paying such Indebtedness when due) of any
Subordinated Indebtedness of Crown Holdings or any Subsidiary (unless defeased,
repaid or redeemed in connection with the refinancing thereof that is otherwise
permitted under this Agreement).

“Restricted Securities” means any shares of capital stock or evidences of
indebtedness for borrowed money issued by any Restricted Subsidiary and owned by
CCSC or any Restricted Subsidiary.

“Restricted Subsidiary” means any subsidiary of CCSC that would be considered a
“Restricted Subsidiary” under (and as defined in) any indenture, agreement or
instrument governing or evidencing any Debenture as such indenture, agreement or
instrument is in effect on the Closing Date.

“Revolver Pro Rata Share” means, when used with reference to any Revolving
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Revolving Lender’s Revolving
Commitment or, if the Revolver Termination Date for any Revolving Facility has
occurred, the Effective Amount of such Revolving Lender’s then outstanding
Revolving Loans and the denominator of which shall be the Revolving Commitments
or, if the Revolver Termination Date for any Facility has occurred, the
Effective Amount of all then outstanding Revolving Loans for such terminated
Facility plus all remaining Revolving Commitments.

 

-50-



--------------------------------------------------------------------------------

“Revolver Termination Date” means, (a) with respect to each Revolving Facility
other than the Canadian Revolving Facility, the five year anniversary of the
Closing Date or such earlier date as the Revolving Commitments shall have been
terminated or otherwise reduced to $0 pursuant to this Agreement and (b) with
respect to the Canadian Revolving Facility, the Canadian Revolver Termination
Date.

“Revolving Commitment” means, with respect to any Revolving Lender, such
Lender’s Dollar Revolving Commitment and/or Multicurrency Revolving Commitment
and, with respect to Section 2.12, Canadian Revolving Commitment, and “Revolving
Commitments” means such commitments collectively.

“Revolving Credit Exposure” means, with respect to a Revolving Lender, the sum
of (i) the outstanding principal amount of the Revolving Loans made by such
Revolving Lender, (ii) the Letter of Credit Exposure of such Revolving Lender
and (iii) the Swing Line Exposure of such Revolving Lender.

“Revolving Facilities” means the Dollar Revolving Facility, the Multicurrency
Revolving Facility and the Canadian Revolving Facility.

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).

“Revolving Loan” means a Dollar Revolving Loan or a Multicurrency Revolving Loan
as the case may be and “Revolving Loans” means such Loans collectively.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” has the meaning assigned to that term in Section 6.21.

“S&P” means Standard & Poor’s Rating Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

“Schedule I Bank” means a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

“Schedule II Bank” means a bank that is a Canadian chartered bank listed on
Schedule II under the Bank Act (Canada).

“Schedule III Bank” means an authorized foreign bank listed on Schedule III
under the Bank Act (Canada).

 

-51-



--------------------------------------------------------------------------------

“Scheduled Farm Credit Loan Repayments” means, with respect to the principal
payments on the Farm Credit Loans for each date set forth below, the percentage
of the original aggregate principal amount of Farm Credit Loans made on the
Delayed Draw Funding Date, if applicable, set forth opposite thereto, as reduced
from time to time pursuant to Sections 4.3 and 4.4:

 

Date

   Scheduled Farm Credit
Loan Repayment
Percentage  

First anniversary of the Closing Date

     1 % 

Second anniversary of the Closing Date

     1 % 

Third anniversary of the Closing Date

     1 % 

Fourth anniversary of the Closing Date

     1 % 

Fifth anniversary of the Closing Date

     1 % 

Farm Credit Loan Maturity Date

     95 % 

“Scheduled Term Loan A Repayments” means, with respect to the principal payments
on the Term A Loans for each date set forth below, the percentage of the
original aggregate principal amount of Term A Loans made on the Closing Date
and/or the Delayed Draw Funding Date, if applicable, set forth opposite thereto,
as reduced from time to time pursuant to Sections 4.3 and 4.4:

 

Date

   Scheduled Term
Loan A Repayment
Percentage  

First anniversary of the Closing Date

     0 % 

Second anniversary of the Closing Date

     5 % 

Third anniversary of the Closing Date

     10 % 

Fourth anniversary of the Closing Date

     15 % 

Term A Loan Maturity Date

     70 % 

“Scheduled Term Euro Repayments” means, with respect to the principal payments
on the Term Euro Loan for each date set forth below, the percentage of the
original aggregate principal amount of Term Euro Loans made on the Closing Date
and/or Delayed Draw Funding Date, if applicable, set forth opposite thereto, as
reduced from time to time pursuant to Sections 4.3 and 4.4:

 

Date

   Scheduled Term
Euro Repayment
Percentage  

First anniversary of the Closing Date

     0 % 

Second anniversary of the Closing Date

     5 % 

Third anniversary of the Closing Date

     10 % 

Fourth anniversary of the Closing Date

     15 % 

Term Euro Loan Maturity Date

     70 % 

“Scheduled Term Repayments” means, for any Term Facility, the scheduled
principal repayments set forth in the “Scheduled Term Repayments” definition
applicable to such Term Facility.

 

-52-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Creditors” has the meaning provided in the respective Security
Documents to the extent defined therein and shall include any Person who is
granted a Lien or security interest pursuant to any Loan Document.

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means, collectively the Euro Security Documents, the U.S.
Security Documents, and all other agreements, assignments, security agreements,
instruments and documents executed in connection therewith, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect. For purposes of this Agreement, “Security Documents” shall also
include all guaranties, security agreements, mortgages, pledge agreements,
collateral assignments, subordination agreements and other collateral documents
in the nature of any thereof entered into by Crown Holdings or any of its
Subsidiaries after the date of this Agreement in favor of a Collateral Agent in
satisfaction of the requirements of this Agreement, in each case as the same may
at any time be amended, supplemented, restated or otherwise modified and in
effect.

“Sellers” has the meaning assigned to such term in the recitals to this
Agreement.

“Senior Managing Agents” means Barclays Bank PLC, Credit Agricole Corporate and
Investment Bank, HSBC Securities (USA) Inc., ING Bank N.V., Dublin Branch, PNC
Capital Markets LLC, Sumitomo Mitsui Banking Corporation, The Bank of Nova
Scotia and UniCredit Capital Markets LLC, New York Branch.

“Senior Notes” means each of the following: (i) the Senior Notes 2018, (ii) the
Senior Notes 2021, (iii) the Senior Notes 2023 and (iv) any exchange notes which
are issued in a registered exchange offer for any of such notes.

“Senior Notes 2018” means the €500,000,000 in aggregate principal amount of
7.125% senior notes due 2018 of European Borrower.

“Senior Notes 2018 Indenture” means the Indenture governing the Senior Notes
2018.

“Senior Notes 2021” means the $700,000,000 in aggregate principal amount of
6.25 % senior notes due 2021 of U.S. Borrower and Crown Americas Capital Corp.
III.

“Senior Notes 2021 Indenture” means the Indenture governing the Senior Notes
2021.

“Senior Notes 2023” means the $1,000,000,000 in aggregate principal amount of
4.50 % senior notes due 2023 of U.S. Borrower and Crown Americas Capital Corp.
IV.

“Senior Notes 2023 Indenture” means the Indenture governing the Senior Notes
2023.

 

-53-



--------------------------------------------------------------------------------

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indentures and
all other documents evidencing, guaranteeing or otherwise governing the terms of
any of the Senior Notes.

“Senior Notes Indentures” means the Senior Notes 2018 Indenture, the Senior
Notes 2021 Indenture and the Senior Notes 2023 Indenture.

“SFAS 133” means Statements of Financial Accounting Standards No. 133, as
amended, “Accounting for Derivative Instruments and Hedging Activities.”

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as such Regulation is in effect on the
Closing Date.

“SLB Subsidiary” means, any special purpose subsidiary which is created solely
to enter into a sale and leaseback transaction otherwise permitted under this
Agreement.

“Spanish Acquisition” has the meaning assigned to such term in the recitals to
this Agreement.

“Spanish Obligor” means any Subsidiary Credit Party incorporated under the Laws
of Spain.

“Spanish Public Document” means a public document (documento público), being
either an escritura pública, a póliza or an efecto intervenido por fedatario
público.

“Specified Credit Party” means any Credit Party incorporated in the United
States that is not an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to Section 14.11).

“Specified Foreign Credit Party” means each Credit Party of Crown Holdings that
is incorporated or formed in the United Kingdom or Canada.

“Specified Representations” means the representations and warranties made by the
Borrower and Guarantors, in or pursuant to Sections 6.1, 6.2, 6.3, 6.4, 6.8(c),
6.11, 6.16, 6.21, 6.22 and 6.23.

“Specified Subsidiary” means the Non-U.S. Subsidiary of European Borrower listed
on Schedule 8.8 hereto.

“Spot Rate” means on any day, with respect to any Alternative Currency, the rate
at which such Alternative Currency may be exchanged into Dollars based on the
exchange rate on the immediately prior Business Day as determined by OANDA
Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory.

“Standard Financing Conditions” means (i) no Unmatured Event of Default or Event
of Default shall have occurred or be continuing or would result from the
incurrence of the Indebtedness, (ii) after giving effect to the incurrence of
the Indebtedness (and any other Indebtedness incurred since the last day of the
immediately preceding Test Period) on a Pro Forma Basis (but tested as if the
applicable ratio were the ratio for the next succeeding Test Period), the Credit
Parties would be in compliance with Sections 9.1 and 9.3 and (iii) such
Indebtedness is permitted to be incurred under the Public Debt Documents.

“Standard Securitization Undertakings” means representations, warranties,
guarantees, covenants and indemnities entered into by Crown Holdings or its
Subsidiaries that are reasonably customary in securitization transactions
relating to accounts receivable, chattel paper and related assets in connection
with a Permitted Receivables or Factoring Financing.

 

-54-



--------------------------------------------------------------------------------

“Stated Amount” or “Stated Amounts” means (i) with respect to any Multicurrency
Letter of Credit issued in Dollars, the stated or face amount of such Letter of
Credit (to the extent) available at the time for drawing (subject to presentment
of all requisite documents), and (ii) with respect to any Letter of Credit
issued in any currency other than Dollars, the Dollar Equivalent of the stated
or face amount of such Letter of Credit (to the extent) available at the time
for drawing (subject to presentment of all requisite documents), in either case
as the same may be increased or decreased from time to time in accordance with
the terms of such Letter of Credit. For purposes of calculating the Stated
Amount of any Letter of Credit at any time:

(i) any increase in the Stated Amount of any Letter of Credit by reason of any
amendment to any Letter of Credit shall be deemed effective under this Agreement
as of the date Facing Agent actually issues an amendment purporting to increase
the Stated Amount of such Letter of Credit, whether or not Facing Agent receives
the consent of the Letter of Credit beneficiary or beneficiaries to the
amendment, except that if a Borrower has required that the increase in Stated
Amount be given effect as of an earlier date and Facing Agent issues an
amendment to that effect, then such increase in Stated Amount shall be deemed
effective under this Agreement as of such earlier date requested by such
Borrower; and

(ii) any reduction in the Stated Amount of any Letter of Credit by reason of any
amendment to any Letter of Credit shall be deemed effective under this Agreement
as of the later of (x) the date Facing Agent actually issues an amendment
purporting to reduce the Stated Amount of such Letter of Credit, whether or not
the amendment provides that the reduction be given effect as of an earlier date,
or (y) the date Facing Agent receives the written consent (including by
authenticated telex, cable, SWIFT messages or facsimile transmission with, in
the case of a facsimile transmission, a follow-up original hard copy)) of the
Letter of Credit beneficiary or beneficiaries to such reduction, whether written
consent must be dated on or after the date of the amendment issued by Facing
Agent purporting to effect such reduction.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling Equivalent” means at the time of determination thereof (a) with
respect to Sterling, the amount in Sterling and (b) with respect to any amount
in Dollars, the equivalent of such amount in Sterling determined by
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Sterling with Dollars on the most recent Computation Date provided
for in Section 2.8(a).

“Subordinated Indebtedness” means any Indebtedness of Crown Holdings or any of
its Subsidiaries that is expressly subordinated in right of payment to the
Obligations.

“Subsidiary” means, with respect to any Person, (i) any corporation of which
more than 50% of the outstanding Capital Stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (ii) any partnership of which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of

 

-55-



--------------------------------------------------------------------------------

such Person, or by one or more other Subsidiaries of such Person; or (iii) any
other legal entity the accounts of which would or should be consolidated with
those of such Person on a consolidated balance sheet of such Person prepared in
accordance with GAAP. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Crown Holdings.

“Subsidiary Borrower” means each Non-U.S. Subsidiary listed as a Subsidiary
Borrower on Schedule 1.1(d), as amended from time to time in accordance with
Section 12.1(c), including each Dutch Borrower, each German Borrower and each
U.K. Borrower; provided that commencing on the Closing Date, each such new
Subsidiary Borrower must be incorporated (or similarly organized) in a
jurisdiction as to which all applicable Lenders have confirmed to the
Administrative Agent their ability and willingness to make Loans into such
jurisdiction; provided, that no such Lender confirmation shall be required with
respect to new Subsidiary Borrowers organized in a jurisdiction in which any
Credit Party exists on the Closing Date.

“Subsidiary Borrower Obligations” means, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on (including interest accruing
after the maturity of the Loans made to such Subsidiary Borrower and interest
and fees accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Subsidiary Borrower, whether or not a claim for post-filing or
post-petition interest and fees is allowed in such proceeding) the Loans made to
or Unpaid Drawings pursuant to Multicurrency Letters of Credit issued for the
account of such Subsidiary Borrower and all other obligations and liabilities of
such Subsidiary Borrower or any of its Subsidiaries (including Bank Related
Debt) to any Agent, any Lender or any Hedge Bank, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
or any other document made, delivered or given in connection herewith or any
Bank Related Debt, whether on account of principal, interest, fees, indemnities,
costs or expenses (including, without limitation, all fees, charges and
disbursements of counsel (including the allocated costs of internal counsel)
that are to be paid by such Subsidiary Borrower or any of its Subsidiaries or
any Hedge Bank to any Agent, any Lender or any Hedge Bank pursuant to any Loan
Document or any Bank Related Debt) or otherwise.

“Subsidiary Credit Parties” means (i) each of U.S. Borrower’s U.S. Subsidiaries
(other than any Receivables Subsidiary and the Insurance Subsidiary), (ii) each
Subsidiary Borrower, (iii) each Subsidiary of European Borrower, and each other
Subsidiary, designated on Schedule 1.1(d) as a subsidiary guarantor or which
becomes a subsidiary guarantor pursuant to the provisions of Section 7.14 and
(iv) upon satisfaction of the requirements set forth in Section 7.19, the
Acquired Business and its Subsidiaries.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means, at any date, the obligation of the Swing Line
Lender to make Swing Line Loans pursuant to Section 2.1(c) in the amount
referred to therein.

“Swing Line Exposure” means, with respect to a Revolving Lender, such Lender’s
Multicurrency Revolver Pro Rata Share of the then outstanding Swing Line Loans.

“Swing Line Facility” means the sub-credit facility of the Revolving Facility
under this Agreement evidenced by the Swing Line Commitment and the Swing Line
Loans.

“Swing Line Lender” means DB, or an Affiliate of DB, as applicable.

 

-56-



--------------------------------------------------------------------------------

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(c).

“Swing Line Loans” has the meaning assigned to that term in Section 2.1(c)(ii).

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings imposed by any Governmental
Authority, and any and all liabilities (including interest and penalties and
other additions to taxes) with respect to the foregoing.

“Term Commitment” means, with respect to any Lender and any Term Facility, the
principal amount set forth opposite such Lender’s name in Schedule 1.1(a), the
Register or in any Assignment and Assumption Agreement under the caption for the
amount of commitment to such Term Facility, as such commitments may be adjusted
from time to time pursuant to this Agreement, and “Term Commitments” means such
commitments collectively.

“Term Euro Commitment” means, with respect to any Lender, the principal amount
set forth opposite such Lender’s name in the Register or in any Assignment and
Assumption Agreement under the caption “Amount of Term Euro Commitment,” which
commitment as of the Closing Date is the amount set forth opposite such lender’s
name on Schedule 1.1(a) hereto under the caption “Amount of Term Euro
Commitment” as the same may be adjusted from time to time pursuant to the terms
hereof, and “Term Euro Commitments” means such commitments collectively, which
commitments equal €110,000,000 in the aggregate as of the Closing Date.

“Term Euro Facility” means the credit facility under this Agreement evidenced by
the Term Euro Commitments, the Delayed Draw Term Euro Commitments and the Term
Euro Loans.

“Term Euro Lender” means any Lender which has a Term Euro Commitment or Delayed
Draw Term Euro Commitment or is owed a Term Euro Loan (or a portion thereof).

“Term Euro Loan” means a loan made pursuant to Section 2.01(a)(iii) or (d)(iii).

“Term Euro Loan Maturity Date” means the date that is the fifth anniversary of
the Closing Date.

“Term Loan A Commitment” means, with respect to any Lender, the principal amount
set forth opposite such Lender’s name in the Register or in any Assignment and
Assumption Agreement under the caption “Amount of Term Loan A Commitment,” which
commitment as of the Closing Date is the amount set forth opposite such lender’s
name on Schedule 1.1(a) hereto under the caption “Amount of Term Loan A
Commitment” as the same may be adjusted from time to time pursuant to the terms
hereof, and “Term Loan A Commitments” means all such commitments collectively,
which commitments equal $220,000,000 in the aggregate as of the Closing Date.

“Term Loan A Facility” means the credit facility under this Agreement evidenced
by the Term Loan A Commitments, the Delayed Draw Term Loan A Commitments and the
Term A Loans.

“Term Loan A Lender” means any Lender which has a Term Loan A Commitment or
Delayed Draw Term Loan A Commitment or is owed a Term A Loan (or a portion
thereof).

“Term Loan A” and “Term A Loans” means a loan made pursuant to
Section 2.01(a)(i) or (d)(i).

“Term Loan A Maturity Date” means the date that is the fifth anniversary of the
Closing Date.

 

-57-



--------------------------------------------------------------------------------

“Term Facilities” means the Facilities under the Agreement other than the
Revolving Facilities and the Swing Line Facility, collectively.

“Term Lender” means, with respect to any Term Facility, any Lender which has a
Term Commitment for such Term Facility or is owed a Term Loan (or portion
thereof) under such Term Facility.

“Term Loans” means the Loans under the Term Facilities, collectively.

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Effective Amount of all Loans under such Term Facility outstanding at
such time and the denominator of which is equal to the aggregate Effective
Amount of all Term Loans outstanding at such time.

“Term Pro Rata Share” means, with respect to any Term Facility, when used with
reference to any Lender and any described aggregate or total amount, an amount
equal to the result obtained by multiplying such described aggregate or total
amount by a fraction the numerator of which shall be such Lender’s then
outstanding Loans under such Facility and the denominator of which shall be the
amount of all then outstanding Loans under such Facility.

“Termination Event” means, other than in respect of a Canadian Defined Benefit
Plan, (i) a Reportable Event with respect to any Pension Plan; (ii) the
withdrawal of any Credit Party, any of its Subsidiaries or any of their ERISA
Affiliates from a Pension Plan during a plan year in which such Credit Party,
Subsidiary or ERISA Affiliate was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (iii) the imposition of an obligation on any Credit
Party, any of its Subsidiaries or any of their ERISA Affiliates under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Pension Plan in a standard termination or a distress termination
described in Section 4041 of ERISA; (iv) the institution by the PBGC or any
similar foreign governmental authority of proceedings to terminate a Pension
Plan or Foreign Plan; (v) any event or condition which would constitute grounds
under Section 4042 of ERISA (other than subparagraph (a)(4) of such Section) for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the appointment by a foreign governmental authority of a trustee to
administer any Foreign Plan in place of the existing administrator; (vii) the
partial or complete withdrawal of any Credit Party, any of its Subsidiaries or
any of their ERISA Affiliates from a Multiemployer Plan or Foreign Plan; or
(viii) receipt of a notice of reorganization or insolvency with respect to a
Multiemployer Plan pursuant to Section 4242 or 4245 of ERISA; (ix) the
termination of a Multiemployer Plan or a Multiple Employer Plan; (x) the failure
of any Pension Plan to satisfy any applicable minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (xi) the filing pursuant
to Section 412 of the Code or Section 302 of ERISA of an application for a
waiver of the minimum funding standard or an extension of any amortization
period with respect to any Pension Plan; or (xii) a determination that any
Pension Plan is in at risk status (within the meaning of Section 430 of the Code
or Section 303 of ERISA), insolvent or in reorganization (within the meaning of
Section 4245 or Section 4241 of ERISA) or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 of ERISA).

“Test Period” means the four consecutive Fiscal Quarters of Crown Holdings then
last ended.

 

-58-



--------------------------------------------------------------------------------

“Total Available Canadian Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Canadian
Revolving Commitments of the Lenders at such time.

“Total Available Dollar Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Dollar
Revolving Commitments of the Lenders at such time.

“Total Available Multicurrency Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Multicurrency
Revolving Commitments of the Lenders at such time.

“Total Available Revolving Commitment” means, at any date, the sum of (i) the
Total Available Dollar Revolving Commitment on such date plus (ii) the Total
Available Multicurrency Revolving Commitment on such date plus (iii) the Total
Available Canadian Revolving Commitment on such date.

“Total Canadian Revolving Commitment” means, at any time, the sum of the
Canadian Revolving Commitments of each of the Lenders at such time.

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments, Canadian Revolving Commitments and the Revolving
Commitments of each of the Lenders at such time.

“Total Dollar Revolving Commitment” means, at any time, the sum of the Dollar
Revolving Commitments of each of the Lenders at such time.

“Total Leverage Ratio” means, for any Test Period, the ratio of (a) Net
Indebtedness of Crown Holdings and its Subsidiaries (exclusive of Indebtedness
under any Permitted Receivables or Factoring Financing) as of the last day of
such Test Period, to (b) Consolidated EBITDA of Crown Holdings and its
Subsidiaries for such Test Period.

“Total Multicurrency Revolving Commitment” means, at any time, the sum of the
Multicurrency Revolving Commitment of each of the Lenders at such time.

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

“Total Secured Leverage Ratio” means, for any Test Period, the ratio of (a) Net
Indebtedness that is secured by a Lien on any asset or property of Crown
Holdings and its Subsidiaries (exclusive of Indebtedness under any Permitted
Receivables or Factoring Financing) as of the last day of such Test Period, to
(b) Consolidated EBITDA of Crown Holdings and its Subsidiaries for such Test
Period.

“Transactions” means and includes (i) each of the Credit Events occurring on the
Closing Date, (ii) such other transactions as are contemplated by the
Transaction Documents and (iii) the payment of fees and expenses in connection
with the foregoing.

“Transaction Documents” means, collectively, the Loan Documents and the
Acquisition Agreement, including any agreement, document, instrument and
certificate executed and/or delivered after the Closing Date pursuant to the
terms of, or in connection with, any of the foregoing.

“Transferee” has the meaning assigned to that term in Section 12.8(f).

 

-59-



--------------------------------------------------------------------------------

“Type” means any type of Loan, namely, a Base Rate Loan, Canadian Prime Rate
Loan, B/A Loan or Eurocurrency Loan. For purposes hereof, the term “Rate” shall
include the Eurocurrency Rate, the Base Rate, the Canadian Prime Rate, and the
Discount Rate applicable to B/A and B/A Equivalent Loans.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction; provided however, that if attachment, perfection or
priority or a security interest in any Collateral owned by a Canadian Credit
Party are governed by the personal property security laws of any province or
territory of Canada, UCC shall mean those personal property security laws in
such jurisdiction for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

“U.K. Administrative Agent” has the meaning assigned to that term in the
introduction to this Agreement and any successor U.K. Administrative Agent in
such capacity and shall include, where the context requires, the Euro Collateral
Agent.

“U.K. Borrowers” means each Non-U.S. Subsidiary of Crown Holdings organized
under the laws of England and Wales, as designated as such on Schedule 1.1(d),
and each other Non-U.S. Subsidiary of Crown Holdings organized under the laws of
England and Wales and requested by Crown Holdings to be a U.K. Borrower, subject
to the approval of Administrative Agent which shall not be unreasonably withheld
or delayed.

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

“Unpaid Drawing” has the meaning set forth in Section 2.10(d).

“U.S. Borrower” has the meaning assigned to that term in the introduction of
this Agreement.

“U.S. Collateral” means all Collateral securing the U.S. Obligations, the
Canadian Obligations and the Euro Obligations.

“U.S. Collateral Agent” means DB, in its capacity as collateral agent under the
U.S. Security Documents.

“U.S. Credit Parties” means Crown Holdings and its U.S. Subsidiaries (other than
any Receivables Subsidiary and the Insurance Subsidiary).

“U.S. Guarantee Agreement” has the meaning assigned to that term in
Section 5.1(a)(ii).

“U.S. Indemnity, Subrogation and Contribution Agreement” means the U.S.
Indemnity, Subrogation and Contribution Agreement, substantially in the form of
Exhibit 5.1(a)(vii)(A).

“U.S. Obligations” means, with respect to U.S. Borrower, the unpaid principal of
and interest on (including interest accruing after the maturity of the Loans
made to U.S. Borrower and interest and fees accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to U.S. Borrower, whether or not a claim for
post-filing or post-petition interest and fees is allowed in such proceeding)
the Loans made to or Unpaid Drawings pursuant to Letters of Credit issued for
the account of U.S. Borrower and all other obligations and liabilities of U.S.
Borrower or any of its U.S. Subsidiaries (including Bank Related Debt) to any
Agent, any Facing Agent, any Lender or any Hedge Bank, whether direct or
indirect, absolute or contingent, due

 

-60-



--------------------------------------------------------------------------------

or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement or any other document made,
delivered or given in connection herewith or any Bank Related Debt, whether on
account of principal, interest, fees, indemnities, costs or expenses (including,
without limitation, all fees, charges and disbursements of counsel (including
the allocated costs of internal counsel) that are to be paid by U.S. Borrower or
any of its U.S. Subsidiaries to any Agent, any Facing Agent, any Lender or any
Hedge Bank pursuant to any Loan Document or any Bank Related Debt) or otherwise.

“U.S. Pledge Agreement” means the U.S. Pledge Agreement, substantially in the
form of Exhibit 5.1(a)(iii)(B)(I) among the U.S. Credit Parties and the U.S.
Collateral Agent for the benefit of the Secured Creditors named therein.

“U.S. Security Agreement” has the meaning assigned to that term in
Section 5.1(a)(iii)(A).

“U.S. Security Documents” means the U.S. Security Agreement, the U.S. Pledge
Agreement, the Receivables Intercreditor Agreement, the Perfection Certificate
executed by the U.S. Credit Parties and each other security agreement or other
instrument or document executed and delivered by any U.S. Borrower or U.S.
Subsidiary pursuant to Section 7.14 to secure any of the Obligations.

“U.S. Subsidiary” means any Subsidiary of Crown Holdings that is not a Non-U.S.
Subsidiary of Crown Holdings.

“VAT” means any Tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax, and any national legislation implementing that directive,
together with any legislation supplemental thereto, and any other Tax of a
similar nature imposed by any Governmental Authority and all interest, additions
to tax or penalties related thereto.

“Voting Participant” has the meaning assigned to that term in Section 12.8(c).

“Voting Participant Notification” has the meaning assigned to that term in
Section 12.8(c).

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Credit Party or any of its
Subsidiaries or with respect to which a Credit Party or any of its Subsidiaries
would reasonably be expected to incur liability and, for greater certainty,
shall not include a Foreign Plan.

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person.

 

-61-



--------------------------------------------------------------------------------

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

“WURA” means the Winding-Up and Restructuring Act (Canada), as amended.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement. References to “Articles,” “Sections,” “paragraphs,” “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise expressly provided herein, references to
constitutive and Organic Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

1.2 Terms Generally; Financial Statements.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein but not expressly defined in this Agreement, all computations and
determinations for purposes of determining compliance with the financial
requirements of this Agreement shall have the respective meanings given to them
or shall be made in accordance with GAAP and on a basis consistent with the
presentation of the financial statements and projections delivered pursuant to,
or otherwise referred to in, Sections 6.5(a) and 6.5(c). Notwithstanding the
foregoing sentence, the financial statements required to be delivered pursuant
to Section 7.1 shall be prepared in accordance with GAAP in the United States of
America as in effect on the respective dates of their preparation. Unless
otherwise provided for herein, wherever any computation is to be made with
respect to any Person and its Subsidiaries, such computation shall be made so as
to exclude all items of income, assets and liabilities attributable to any
Person which is not a Subsidiary of such Person. In the event that any changes
in generally accepted accounting principles in the U.S. occur after the date of
this Agreement or the application thereof from that used in the preparation of
the financial statements referred to in Section 6.5(a) hereof occur after the
Closing Date and such changes or such application result in a material variation
in the method of calculation of financial covenants or other terms of this
Agreement, then Crown Holdings, Administrative Agent and the Lenders agree to
enter into and diligently pursue negotiations in good faith in order to amend
such provisions of this Agreement so as to equitably reflect such changes so
that the criteria for evaluating Crown Holdings’ financial condition will be the
same after such changes as if such changes had not occurred.

(b) For purposes of computing ratios in the financial covenants in Article IX as
of the end of any Test Period, all components of such ratios for the applicable
Test Period shall include or exclude, as the case may be, without duplication,
such components of such ratios attributable to any business or assets that have
been acquired or disposed of by Crown Holdings or any Subsidiary of Crown
Holdings (including through mergers, amalgamations or consolidations) after the
first day of such Test Period and prior to the end of such Test Period on a Pro
Forma Basis as determined in good faith by Crown Holdings and certified to by a
Responsible Officer of Crown Holdings to Administrative Agent.

 

-62-



--------------------------------------------------------------------------------

(c) For purposes of the limitations, levels and baskets in Articles IV, VII,
VIII and X stated in Dollars, non-Dollar currencies will be converted into
Dollars at the time of incurrence or receipt, as the case may be, using the
methodology set forth in the definition of Dollar Equivalent.

1.3 Calculation of Exchange Rate. On each Exchange Rate Determination Date,
Administrative Agent or Canadian Administrative Agent, as applicable, shall
(a) determine the Exchange Rate as of such Exchange Rate Determination Date and
(b) give notice thereof to each Borrower and to each Lender that shall have
requested such information. The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant Exchange
Rate Determination Date (each, a “Reset Date”) and shall remain effective until
the next succeeding Reset Date, and shall for all purposes of this Agreement
(other than any provision expressly requiring the use of a current Exchange
Rate) be the Exchange Rate employed in converting amounts between Dollars and
Canadian Dollars or Alternative Currencies as applicable.

ARTICLE II

AMOUNT AND TERMS OF U.S. DOLLAR, STERLING AND EURO CREDITS

2.1 The Commitments.

(a) Term Loans.

(i) Term Loan A Facility. Each Term Loan A Lender, severally and for itself
alone, hereby agrees, on the terms and subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein and in the other Loan Documents to make a loan (each such loan, a “Term
Loan A” and collectively, the “Term A Loans”) to U.S. Borrower on the Closing
Date in an aggregate principal amount equal to the Term Loan A Commitment of
such Lender. The Term A Loans (i) shall be incurred by U.S. Borrower pursuant to
a single drawing, (ii) shall be denominated in Dollars and (iii) shall not
exceed for any Lender at the time of incurrence thereof on the Closing Date that
aggregate principal amount which equals the Term Loan A Commitment, if any, of
such Lender at such time. Each Lender’s Term Loan A Commitment shall expire
immediately and without further action on the Closing Date, after giving effect
to the Term A Loans made thereon. No amount of any Term A Loan which is repaid
or prepaid by U.S. Borrower may be reborrowed hereunder.

(ii) [Reserved].

(iii) Term Euro Facility. Each Term Euro Lender, severally and for itself alone,
hereby agrees, on the terms and subject to conditions set forth herein and in
reliance upon the representations and warranties set forth herein and in the
other Loan Documents to make a loan (each such loan, a “Term Euro Loan” and
collectively, the “Term Euro Loans”) to European Borrower on the Closing Date in
an aggregate principal amount equal to the Term Euro Commitment of such Lender.
The Term Euro Loans (i) shall be incurred by European Borrower pursuant to a
single drawing, (ii) shall be denominated in Euros, (iii) shall not exceed for
any Lender at the time of incurrence thereof on the Closing Date that aggregate
principal amount which equals the Term Euro Commitment, if any, of such Lender
at such time. Each Term Euro Lender’s Term Euro Commitment shall expire
immediately and without further action on the Closing Date, after giving effect
to the Term Euro Loans made thereon. No amount of a Term Euro Loan which is
repaid or prepaid by European Borrower may be reborrowed hereunder.

 

-63-



--------------------------------------------------------------------------------

(b) Revolving Loans.

(i) Dollar Revolving Loan Facility. Each Dollar Revolving Lender, severally and
for itself alone, hereby agrees, on the terms and subject to the conditions
hereinafter set forth and in reliance upon the representations and warranties
set forth herein and in the other Loan Documents, to make loans to U.S. Borrower
denominated in Dollars on a revolving basis from time to time during the
Commitment Period, in an amount not to exceed its Dollar Revolver Pro Rata Share
of the Total Available Dollar Revolving Commitment (each such loan by any
Lender, a “Dollar Revolving Loan” and collectively, the “Dollar Revolving
Loans”); provided, that no such Dollar Revolving Loan shall be made if after
giving effect thereto, the Total Available Dollar Revolving Commitments would
equal less than zero. All Dollar Revolving Loans comprising the same Borrowing
hereunder shall be made by the Dollar Revolving Lenders simultaneously and in
proportion to their respective Dollar Revolving Commitments. Prior to the
Revolver Termination Date for the Dollar Revolving Facility, Dollar Revolving
Loans may be repaid and reborrowed by U.S. Borrower in accordance with the
provisions hereof and, except as otherwise specifically provided in Section 3.6,
all Dollar Revolving Loans comprising the same Borrowing shall at all times be
of the same Type.

(ii) (A) [Reserved].

(B) Multicurrency Revolving Loan Facility. Each Multicurrency Revolving Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans to
U.S. Borrower, European Borrower and the Subsidiary Borrowers denominated in
Dollars or an Alternative Currency on a revolving basis from time to time during
the Commitment Period for the Multicurrency Revolving Facility, in an amount not
to exceed its Multicurrency Revolving Pro Rata Share of (a) with respect to all
Borrowers the Total Available Multicurrency Revolving Commitment and (b) with
respect to any applicable Borrower, such Borrower’s Available Multicurrency
Revolving Sublimit (each such loan by any Lender, a “Multicurrency Revolving
Loan” and collectively, the “Multicurrency Revolving Loans”); provided, that
(a) no such Multicurrency Revolving Loan shall be made if after giving effect
thereto, the Total Available Multicurrency Revolving Commitments would equal
less than zero and (b) the aggregate principal amount of all Multicurrency
Revolving Loans denominated in Sterling shall not exceed the Sterling Equivalent
of $250,000,000. All Multicurrency Revolving Loans comprising the same Borrowing
hereunder shall be made by the Multicurrency Revolving Lenders simultaneously
and in proportion to their respective Multicurrency Revolving Commitments. Prior
to the Revolving Termination Date for the Multicurrency Revolving Commitment,
Multicurrency Revolving Loans may be repaid and reborrowed by U.S. Borrower,
European Borrower and the Subsidiary Borrowers in accordance with the provisions
hereof and, except as otherwise specifically provided in Section 3.6 all
Multicurrency Revolving Loans comprising the same Borrowing shall at all times
be of the same Type.

(c) Swing Line Loans.

(i) [Reserved]

(ii) Multicurrency Swing Line. Subject to the terms and conditions hereof, the
Swing Line Lender in its individual capacity agrees to make swing line loans in
Dollars or Alternative Currencies (“Swing Line Loans”) to U.S. Borrower,
European Borrower or any Subsidiary Borrower on any Business Day from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding that do not to exceed the Dollar Equivalent of $75,000,000;
provided, however, that in no event may the amount of any Borrowing of Swing
Line Loans (A) exceed the Total Available Multicurrency Revolving Commitment
immediately prior to such Borrowing (after giving effect to the

 

-64-



--------------------------------------------------------------------------------

use of proceeds thereof), (B) exceed the Available Multicurrency Revolving
Sublimit for such Borrower immediately prior to such Borrowing or (C) cause the
outstanding Multicurrency Revolving Loans of any Lender, when added to such
Lender’s Multicurrency Revolver Pro Rata Share of the then outstanding Swing
Line Loans and Multicurrency Revolver Pro Rata Share of the aggregate
Multicurrency LC Obligations (exclusive of Unpaid Drawings relating to
Multicurrency LC Obligations which are repaid with the proceeds of, and
simultaneously with the incurrence of, Multicurrency Revolving Loans or Swing
Line Loans) to exceed such Lender’s Multicurrency Revolving Commitment. Amounts
borrowed under this Section 2.1(c)(ii) may be repaid and, to but excluding the
Revolver Termination Date for the Multicurrency Revolving Facility, reborrowed.
Swing Line Loans shall be made in Dollars or Alternative Currencies and
maintained as Base Rate Loans, with respect to Swing Line Loans made in Dollars,
and Overnight Rate Loans with respect to Swing Line Loans made in Alternative
Currencies and, notwithstanding Section 2.6, shall not be entitled to be
converted into any other Type of Loan. Notwithstanding the foregoing, in the
event there is a Defaulting Lender, Swing Line Lender shall not be required to
make any Swing Line Loans unless Swing Line Lender has entered into arrangements
reasonably satisfactory to it and Crown Holdings to eliminate the Swing Line
Lender’s risk with respect to the refunding or participation in such Swing Line
Loans of the Defaulting Lender or Lenders, including by cash collateralizing
such Defaulting Lender or Lenders’ applicable Multicurrency Revolver Pro Rata
Share of the applicable Swing Line Loans, which arrangements shall be deemed to
be consented to by the Lenders.

(iii) Refunding of Swing Line Loans. Swing Line Lender, at any time in its sole
and absolute discretion, may on behalf of the applicable Borrower (which hereby
irrevocably directs Swing Line Lender to so act on its behalf) notify each
Multicurrency Revolving Lender (including Swing Line Lender) to make a
Multicurrency Revolving Loan in the Applicable Currency, as the case may be, an
amount equal to such Lender’s Multicurrency Revolver Pro Rata Share of the
principal amount of the applicable Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given, provided, however, that
such notice shall be deemed to have automatically been given upon the occurrence
of an Event of Default under Section 10.1(i). Unless any of the events described
in Section 10.1(i) shall have occurred (in which event the procedures of this
Section 2.1(c)(iv) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each applicable Revolving Lender shall make the proceeds of its
Revolving Loan available to Swing Line Lender at the Payment Office prior to
11:00 a.m., New York City time, in funds immediately available on the Business
Day next succeeding the date such notice is given. The proceeds of such
Revolving Loans shall be immediately applied to repay the Refunded Swing Line
Loans.

(iv) Participation in Swing Line Loans. If, prior to refunding a Swing Line Loan
with a Revolving Loan pursuant to Section 2.1(c)(iii), an Event of Default under
Section 10.1(i) shall have occurred, or if for any other reason a Revolving Loan
cannot be made pursuant to Section 2.1(c)(iii), then, subject to the provisions
of Section 2.1(c)(v) below, each Multicurrency Revolving Lender will, on the
date such Revolving Loan was to have been made, purchase (without recourse or
warranty) from Swing Line Lender an undivided participation interest in the
Swing Line Loan in an amount equal to its Multicurrency Revolver Pro Rata Share
of such Swing Line Loan. Upon request, each such Revolving Lender will
immediately transfer to Swing Line Lender, in immediately available funds, the
amount of its participation and upon receipt thereof Swing Line Lender will
deliver to such Revolving Lender a Swing Line Loan Participation Certificate
dated the date of receipt of such funds and in such amount.

(v) Lenders’ Obligations Unconditional. Each Lender’s obligation to make
Revolving Loans in accordance with Section 2.1(c)(iii) and to purchase
participating interests in accordance with Section 2.1(c)(iv) above shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against Swing Line Lender, any
Borrower or any other Person for any reason

 

-65-



--------------------------------------------------------------------------------

whatsoever; (B) the occurrence or continuance of any Event of Default or
Unmatured Event of Default; (C) any adverse change in the condition (financial
or otherwise) of any Borrower or any other Person; (D) any breach of this
Agreement by any Borrower or any other Person; (E) any inability of any Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement on
the date upon which such participating interest is to be purchased or (F) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. If any Lender does not make available to Swing Line Lender the
amount required pursuant to Section 2.1(c)(iii) or (iv) above, as the case may
be, Swing Line Lender shall be entitled to recover such amount on demand from
such Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Rate for the
first two Business Days and at the Base Rate thereafter. Notwithstanding the
foregoing provisions of this Section 2.1(c)(v), no Lender shall be required to
make a Revolving Loan to any Borrower for the purpose of refunding a Swing Line
Loan pursuant to Section 2.1(c)(iii) above or to purchase a participating
interest in a Swing Line Loan pursuant to Section 2.1(c)(iv) if an Event of
Default or Unmatured Event of Default has occurred and is continuing and, prior
to the making by Swing Line Lender of such Swing Line Loan, the applicable Swing
Line Lender has received written notice from such Lender specifying that such
Event of Default or Unmatured Event of Default has occurred and is continuing,
describing the nature thereof and stating that, as a result thereof, such Lender
shall cease to make such Refunded Swing Line Loans and purchase such
participating interests, as the case may be; provided, however, that the
obligation of such Lender to make such Refunded Swing Line Loans and to purchase
such participating interests shall be reinstated upon the earlier to occur of
(y) the date upon which such Lender notifies Swing Line Lender that its prior
notice has been withdrawn and (z) the date upon which the Event of Default or
Unmatured Event of Default specified in such notice no longer is continuing.

(d) Delayed Draw Term Loans. Subject to the terms and conditions set forth
herein:

(i) Delayed Draw Term A Loans. Each Term Loan A Lender, severally and for itself
alone, hereby agrees, on the terms and subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties set forth
herein and in the other Loan Documents to make a loan (each such loan, a
“Delayed Draw Term A Loan” and collectively, the “Delayed Draw Term A Loans”) to
U.S. Borrower on the Delayed Draw Funding Date in an aggregate principal amount
equal to the Delayed Draw Term Loan A Commitment of such Lender. The Delayed
Draw Term A Loans (i) shall be incurred by U.S. Borrower pursuant to a single
drawing, (ii) shall be denominated in Dollars and (iii) shall not exceed for any
Lender at the time of incurrence thereof on the Delayed Draw Funding Date that
aggregate principal amount which equals the Delayed Draw Term Loan A Commitment,
if any, of such Lender at such time. Each Lender’s Delayed Draw Term Loan A
Commitment shall expire immediately and without further action on the Delayed
Draw Funding Date, after giving effect to the Delayed Draw Term A Loans made
thereon. No amount of any Delayed Draw Term A Loan which is repaid or prepaid by
U.S. Borrower may be reborrowed hereunder. Subject to Section 4.1(b), the
Borrowers may, upon written notice to the Administrative Agent, irrevocably
terminate all Delayed Draw Term Loan A Commitments hereunder.

(ii) Farm Credit Loans. Each Farm Credit Lender, severally and for itself alone,
hereby agrees, on the terms and subject to the terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein
and in the other Loan Documents to make a loan (each such loan, a “Farm Credit
Loan” and collectively, the “Farm Credit Loans” ) to U.S. Borrower on the
Delayed Draw Funding Date in an aggregate principal amount equal to the Farm
Credit Loan Commitment of such Lender. The Farm Credit Loans (i) shall be
incurred by U.S. Borrower pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Delayed Draw Funding Date that

 

-66-



--------------------------------------------------------------------------------

aggregate principal amount which equals the Farm Credit Loan Commitment, if any,
of such Lender at such time. Each Lender’s Farm Credit Loan Commitment shall
expire immediately and without further action on the Delayed Draw Funding Date,
after giving effect to the Farm Credit Loans made thereon. No amount of any Farm
Credit Loan which is repaid or prepaid by U.S. Borrower may be reborrowed
hereunder. Subject to Section 4.1(b), the Borrowers may, upon written notice to
the Administrative Agent, irrevocably terminate all Farm Credit Loan Commitments
hereunder.

(iii) Delayed Draw Term Euro Loans. Each Term Euro Lender, severally and for
itself alone, hereby agrees, on the terms and subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents to make a loan (each
such loan, a “Delayed Draw Term Euro Loan” and collectively, the “Delayed Draw
Term Euro Loans”) to European Borrower on the Delayed Draw Funding Date in an
aggregate principal amount equal to the Delayed Draw Term Euro Commitment of
such Lender. The Delayed Draw Term Euro Loans (i) shall be incurred by European
Borrower pursuant to a single drawing, (ii) shall be denominated in Euro and
(iii) shall not exceed for any Lender at the time of incurrence thereof on the
Delayed Draw Funding Date that aggregate principal amount which equals the
Delayed Draw Term Euro Commitment, if any, of such Lender at such time. Each
Lender’s Delayed Draw Term Euro Commitment shall expire immediately and without
further action on the Delayed Draw Funding Date, after giving effect to the
Delayed Draw Term Euro Loans made thereon. No amount of any Delayed Draw Term
Euro Loan which is repaid or prepaid by European Borrower may be reborrowed
hereunder. Subject to Section 4.1(b), the Borrowers may, upon written notice to
the Administrative Agent, irrevocably terminate all Delayed Draw Term Euro
Commitments hereunder.

2.2 Evidence of Indebtedness; Repayment of Loans.

(a) Evidence of Indebtedness. At the request of any Lender (which request shall
be made to Administrative Agent), each respective Borrower’s obligation to pay
the principal of and interest on all the Loans made to it by such Lender shall
be evidenced, (1) if Term Loans, by a promissory note duly executed and
delivered by such Borrower substantially in the form of Exhibit 2.2(a)(1)
hereto, with blanks appropriately completed in conformity herewith and (2) if
Revolving Loans, by a promissory note duly executed and delivered by such
Borrower substantially in the form of Exhibit 2.2(a)(2) hereto, with blanks
appropriately completed in conformity herewith.

(b) Notation of Payments. Each Lender will note on its internal records the
amount of each Loan made by it, the Applicable Currency of such Loan and each
payment in respect thereof and will, prior to any transfer of any of its Notes,
endorse on the reverse side thereof the outstanding principal amount of Loans
evidenced thereby. Failure to make any such notation shall not affect any
Borrower’s or any guarantor’s obligations hereunder or under the other
applicable Loan Documents in respect of such Loans.

(c) Repayment of Loans. Each Borrower hereby unconditionally promises to pay to
Administrative Agent for the account of the relevant Lenders (i) in respect of
Revolving Loans of such Borrower, on the applicable Revolver Termination Date
(or such earlier date as, and to the extent that, such Revolving Loan becomes
due and payable pursuant to the terms of this Agreement), the unpaid principal
amount of each Revolving Loan made to it by each such Revolving Lender, in the
Applicable Currency and (ii) in respect of Term Loans of such Borrower, on the
applicable Term Maturity Date (or such earlier date as, and to the extent that,
such Term Loan becomes due and payable pursuant to the terms of this Agreement),
the unpaid principal amount of each Term Loan made to it by each such Term
Lender, in the Applicable Currency. Each Borrower hereby further agrees to pay
interest in immediately

 

-67-



--------------------------------------------------------------------------------

available funds (in the Applicable Currency) at the applicable Payment Office on
the unpaid principal amount of the Revolving Loans and Term Loans made to it
from time to time from the Closing Date until payment in full thereof at the
rates per annum, and on the dates, set forth in Section 3.1.

2.3 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing by any Borrower hereunder shall be
not less than the Minimum Borrowing Amount and, if greater, shall be in Minimum
Borrowing Multiples above such minimum (or, if less, the then Total Available
Dollar Revolving Commitment or the Total Available Multicurrency Revolving
Commitment). More than one Borrowing may be incurred on any date, provided that
at no time shall there be outstanding more than (i) three (3) Borrowings of
Eurocurrency Loans with weekly Interest Periods in the aggregate by European
Borrower and the Subsidiary Borrowers nor more than one (1) Borrowing of
Eurocurrency Loans with a weekly Interest Period by U.S. Borrower nor
(ii) unless approved by Administrative Agent in its reasonable discretion, ten
(10) Borrowings of Eurocurrency Loans at any time.

2.4 Borrowing Options. The Term Loans and the Revolving Loans shall, at the
option of the applicable Borrower except as otherwise provided in this
Agreement, be (i) Base Rate Loans, (ii) Eurocurrency Loans, or (iii) part Base
Rate Loans and part Eurocurrency Loans. The Term Loans and Revolving Loans
denominated in Alternative Currencies shall be Eurocurrency Loans. As to any
Eurocurrency Loan, any Lender may, if it so elects, fulfill its commitment by
causing a foreign branch or affiliate with reasonable and appropriate capacities
to fund such currency and without any increased cost to Borrowers to make or
continue such Loan, provided that in such event the funding of that Lender’s
Loan shall, for the purposes of this Agreement, be considered to be the
obligations of or to have been made by that Lender and the obligation of the
applicable Borrower to repay that Lender’s Loan shall nevertheless be to that
Lender and shall be deemed held by that Lender, for the account of such branch
or affiliate.

2.5 Notice of Borrowing. Whenever any Borrower desires to make a Borrowing of
any Loan (other than a Swing Line Loan) hereunder, it shall give Administrative
Agent at its Notice Address (i) in the case of Dollar denominated Loans, at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing), given not later than 12:00 p.m. (New York City time), of
each Base Rate Loan, and at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) given not later than 12:00 p.m.
(New York City time), of each Eurocurrency Loan to be made hereunder and (ii) in
the case of Alternative Currency Loans, at least three Business Days’ (one
Business Day in the case of Alternate Currency Loans denominated in Sterling)
prior written notice (or telephonic notice promptly confirmed in writing) given
not later than 12:00 p.m. (London time); provided, however, that a Notice of
Borrowing with respect to Borrowings to be made on the Closing Date may, at the
discretion of Administrative Agent, be delivered later than the time specified
above but no later than 10:00 a.m. (New York City time) on the Business Day
prior to the Closing Date. Whenever U.S. Borrower desires that Swing Line Lender
make a Swing Line Loan in Dollars under Section 2.1(c)(ii), it shall deliver to
Swing Line Lender and Administrative Agent prior to 11:00 a.m. (New York City
time) on the date of Borrowing written notice (or telephonic notice promptly
confirmed in writing). Whenever any Borrower (other than Canadian Borrower)
desires that Swing Line Lender make a Swing Line Loan in any Alternative
Currency under Section 2.1(c)(ii), the applicable Borrower shall deliver written
notice (or telephone notice promptly confirmed in writing) to Swing Line Lender
and U.K. Administrative Agent with a copy to the Administrative Agent prior to
9:30 a.m. (London time) on (i) with respect to Swing Line Loans denominated in
Sterling, the date of such Borrowing and (ii) with respect to Swing Line Loans
denominated in Euro, the date that is two Business Days prior to such Borrowing.
Each such notice (each a “Notice of Borrowing”), which shall be in the form of
Exhibit 2.5 hereto, shall be irrevocable, shall be deemed a representation by
such Borrower that all conditions precedent to such Borrowing have been
satisfied and shall specify (i) the aggregate principal amount of

 

-68-



--------------------------------------------------------------------------------

the Loans to be made pursuant to such Borrowing stated in the relevant currency,
(ii) the date of Borrowing (which shall be a Business Day), (iii) whether the
Loans being made pursuant to such Borrowing are to be Swing Line Loans, and
(iv) whether the Loans being made pursuant to such Borrowing are to be Dollar
Revolving Loans or Multicurrency Revolving Loans, and, as applicable, whether
such Loans are to be Base Rate Loans or Eurocurrency Loans and, with respect to
Eurocurrency Loans, the Interest Period and Applicable Currency to be applicable
thereto. Administrative Agent shall as promptly as practicable give each Lender
that would be required to fund a portion of a proposed Borrowing written or
telephonic notice (promptly confirmed in writing) of such proposed Borrowing,
such Lender’s Revolver Pro Rata Share thereof and of the other matters covered
by the Notice of Borrowing. Without in any way limiting any Borrower’s
obligation to confirm in writing any telephonic notice, Administrative Agent or
the Swing Line Lender (in the case of Swing Line Loans) or the respective Facing
Agent (in the case of Letters of Credit) may act without liability upon the
basis of telephonic notice believed by Administrative Agent in good faith to be
from a Responsible Officer of such Borrower prior to receipt of written
confirmation. Administrative Agent’s records shall, absent manifest error, be
final, conclusive and binding on each Borrower with respect to evidence of the
terms of such telephonic Notice of Borrowing. Each Borrower hereby agrees not to
dispute Administrative Agent’s or such Facing Agent’s record of the time of
telephonic notice.

2.6 Conversion or Continuation. Any Borrower may elect (i) on any Business Day
to convert Base Rate Loans or any portion thereof to Eurocurrency Loans and
(ii) at the end of any Interest Period with respect thereto, to convert Loans
denominated in Dollars that are Eurocurrency Loans or any portion thereof into
Base Rate Loans or to continue such Eurocurrency Loans or any portion thereof
for an additional Interest Period and (iii) at the end of any Interest Period
with respect thereto, to continue Loans denominated in an Alternative Currency
for an additional Interest Period; provided, however, that the aggregate
principal amount of the Eurocurrency Loans for each Interest Period therefor
must be in an aggregate principal amount equal to the Minimum Borrowing Amount
for Eurocurrency Loans or Minimum Borrowing Multiples in excess thereof. Each
conversion or continuation of Loans of a Facility shall be allocated among the
Loans of the Lenders in such Facility in accordance with their respective Pro
Rata Shares. Each such election shall be in substantially the form of Exhibit
2.6 hereto (a “Notice of Conversion or Continuation”) and shall be made by
giving Administrative Agent at least three Business Days’ (or one Business Day
in the case of a continuation of Alternative Currency Loans denominated in
Sterling or one Business Day in the case of a conversion into Base Rate Loans)
prior written notice thereof to the Notice Address given not later than 12:00
p.m. (New York City time) (12:00 p.m. London time in the case of a continuation
of an Alternative Currency Loan) specifying (i) the amount and type of
conversion or continuation, (ii) in the case of a conversion to or a
continuation of Eurocurrency Loans, the Interest Period therefor, and (iii) in
the case of a conversion, the date of conversion (which date shall be a Business
Day). Notwithstanding the foregoing, no conversion in whole or in part of Base
Rate Loans to Eurocurrency Loans, and no continuation in whole or in part of
Eurocurrency Loans other than Loans denominated in Alternative Currencies, shall
be permitted at any time at which an Unmatured Event of Default or an Event of
Default shall have occurred and be continuing. Borrowers shall not be entitled
to specify an Interest Period in excess of one month for any Alternative
Currency Loan if an Unmatured Event of Default or an Event of Default has
occurred and is continuing. If, within the time period required under the terms
of this Section 2.6, Administrative Agent does not receive a Notice of
Conversion or Continuation from the applicable Borrower containing a permitted
election to continue any Eurocurrency Loans for an additional Interest Period or
to convert any such Loans, then, upon the expiration of the Interest Period
therefor, such Loans will be automatically converted to Base Rate Loans or, in
the case of an Alternative Currency Loan, Eurocurrency Loans in the same
Applicable Currency with an Interest Period of one month. Each Notice of
Conversion or Continuation shall be irrevocable.

2.7 Disbursement of Funds. No later than 9:00 a.m. (New York time) on the date
specified in each Notice of Borrowing (3:30 p.m. local time at the place of
funding in the case of Swing Line Loans),

 

-69-



--------------------------------------------------------------------------------

each applicable Lender will make available its Pro Rata Share of Loans, of the
Borrowing requested to be made on such date in the Applicable Currency and in
immediately available funds, at the Payment Office (for the account of such
non-U.S. office of Administrative Agent as Administrative Agent may direct in
the case of Eurocurrency Loans) and Administrative Agent will make available to
the applicable Borrower at its Payment Office the aggregate of the amounts so
made available by the Lenders not later than 10:00 a.m. (New York time), or in
the case of Swing Line Loans, 4:30 p.m. (local time in the place of payment);
provided that (i) the Term A Loans made pursuant to the Delayed Draw Term Loan A
Commitments shall initially be in the form of a pro rata increase in each
Borrowing of the then outstanding Term A Loans and (ii) the Term Euro Loans made
pursuant to the Delayed Draw Term Euro Commitments shall initially be in the
form of a pro rata increase in each Borrowing of the then outstanding Term Euro
Loans. Unless Administrative Agent shall have been notified by any Lender at
least one (1) Business Day prior to the date of Borrowing that such Lender does
not intend to make available to Administrative Agent such Lender’s portion of
the Borrowing to be made on such date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such date of
Borrowing and Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to Administrative Agent by such Lender on the date of Borrowing, Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify the applicable Borrower and, if so notified, the applicable Borrower
shall immediately pay such corresponding amount to Administrative Agent.
Administrative Agent shall also be entitled to recover from the applicable
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Administrative Agent to the
applicable Borrower to the date such corresponding amount is recovered by
Administrative Agent, at a rate per annum equal to the rate for Base Rate Loans
or Eurocurrency Loans, as the case may be, applicable during the period in
question; provided, however, that any interest paid to Administrative Agent in
respect of such corresponding amount shall be credited against interest payable
by Borrower to such Lender under Section 3.1 in respect of such corresponding
amount. Any amount due hereunder to Administrative Agent from any Lender which
is not paid when due shall bear interest payable by such Lender, from the date
due until the date paid, at the Federal Funds Rate for amounts in Dollars (and,
at Administrative Agent’s cost of funds for amounts in any Alternative Currency)
for the first three days after the date such amount is due and thereafter at the
Federal Funds Rate (or such cost of funds rate) plus 1%, together with
Administrative Agent’s standard interbank processing fee. Further, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans, amounts due with respect to its Letters of Credit (or its
participations therein) and any other amounts due to it hereunder first to
Administrative Agent to fund any outstanding Loans made available on behalf of
such Lender by Administrative Agent pursuant to this Section 2.7 until such
Loans have been funded (as a result of such assignment or otherwise) and then to
fund Loans of all Lenders other than such Lender until each Lender has
outstanding Loans equal to its Pro Rata Share of all Loans (as a result of such
assignment or otherwise). Such Lender shall not have recourse against such
Borrower with respect to any amounts paid to Administrative Agent or any Lender
with respect to the preceding sentence, provided that, such Lender shall have
full recourse against such Borrower to the extent of the amount of such Loans it
has so been deemed to have made. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment hereunder or to prejudice
any rights which such Borrower may have against the Lender as a result of any
default by such Lender hereunder.

2.8 Utilization of Revolving Commitments in an Alternative Currency.

(a) Administrative Agent will determine the Dollar Equivalent amount with
respect to any (i) Credit Event comprised of a borrowing of Revolving Loans
denominated in an Alternative Currency as of

 

-70-



--------------------------------------------------------------------------------

the requested Credit Event date, (ii) outstanding Revolving Loans denominated in
an Alternative Currency Loans as of the last Business Day of each Interest
Period for such Loan, (iii) Multicurrency Letter of Credit denominated in an
Alternative Currency, each Determination Date and (iv) outstanding Revolving
Loans and Unpaid Drawings denominated in an Alternative Currency as of any
redenomination date pursuant to this Agreement (each such date under clauses
(i) through (iv) a “Computation Date”). Upon receipt of any Notice of Borrowing,
Administrative Agent shall, as promptly as practicable, notify each applicable
Revolving Lender thereof and of the amount of such Lender’s Revolver Pro Rata
Share of the Borrowing. In the case of a Borrowing comprised of Revolving Loans
denominated in an Alternative Currency, such notice will provide the approximate
amount of each Lender’s Revolver Pro Rata Share of the Borrowing, and
Administrative Agent will, upon the determination of the Dollar Equivalent
amount of the Borrowing as specified in the Notice of Borrowing, promptly notify
each Lender of the exact amount of such Lender’s Revolver Pro Rata Share of the
Borrowing.

(b) European Borrower shall be entitled to request that Multicurrency Revolving
Loans hereunder also be permitted to be made in any other lawful currency
constituting a eurocurrency (other than Dollars), in addition to the
eurocurrencies specified in the definition of “Alternative Currency” herein,
that in the reasonable opinion of each of the Multicurrency Revolving Lenders is
at such time freely traded in the offshore interbank foreign exchange markets
and is freely transferable and freely convertible into Dollars (an “Agreed
Alternative Currency”). European Borrower shall deliver to Administrative Agent
any request for designation of an Agreed Alternative Currency in accordance with
Section 12.3, to be received by Administrative Agent not later than 11:00 a.m.
(New York City time) at least ten (10) Business Days in advance of the date of
any Borrowing hereunder proposed to be made in such Agreed Alternative Currency.
Upon receipt of any such request Administrative Agent will promptly notify the
applicable Multicurrency Revolving Lenders thereof, and each applicable
Multicurrency Revolving Lender will use its best efforts to respond to such
request within two (2) Business Days of receipt thereof. Each Multicurrency
Revolving Lender may grant or accept such request in its sole discretion.
Administrative Agent will promptly notify European Borrower of the acceptance or
rejection of any such request.

(c) In the case of a proposed Borrowing comprised of Multicurrency Revolving
Loans denominated in an Agreed Alternative Currency, the Multicurrency Revolving
Lenders shall be under no obligation to make such Loans in the requested Agreed
Alternative Currency as part of such Borrowing if Administrative Agent has
received notice from any of the Multicurrency Revolving Lenders by 3:00 p.m.
(New York City time) three (3) Business Days prior to the day of such Borrowing
that such Lender cannot provide Loans in the requested Agreed Alternative
Currency, in which event Administrative Agent will give notice to Crown Holdings
no later than 9:00 a.m. (London time) on the second Business Day prior to the
requested date of such Borrowing that the Borrowing in the requested Agreed
Alternative Currency is not then available, and notice thereof also will be
given promptly by Administrative Agent to the Multicurrency Revolving Lenders.
If Administrative Agent shall have so notified Crown Holdings that any such
Borrowing in a requested Agreed Alternative Currency is not then available, the
applicable Borrower may, by notice to Administrative Agent not later than 2:00
p.m. (London time) two (2) Business Days prior to the requested date of such
Borrowing, withdraw the Notice of Borrowing relating to such requested
Borrowing. If a Borrower does so withdraw such Notice of Borrowing, the
Borrowing requested therein shall not occur and Administrative Agent will
promptly so notify each Multicurrency Revolving Lender. If such Borrower does
not so withdraw such Notice of Borrowing, Administrative Agent will promptly so
notify each Multicurrency Revolving Lender and such Notice of Borrowing shall be
deemed to be a Notice of Borrowing that requests a Borrowing comprised of Base
Rate Loans in an aggregate amount equal to the Dollar Equivalent of the
originally requested Borrowing in the Notice of Borrowing; and in such notice by
Administrative Agent to each Lender will state such aggregate amount of such
Borrowing in Dollars and such Lender’s Pro Rata Share thereof.

 

-71-



--------------------------------------------------------------------------------

(d) In the case of a proposed continuation of Revolving Loans denominated in an
Agreed Alternative Currency for an additional Interest Period pursuant to
Section 2.6, the Multicurrency Revolving Lenders shall be under no obligation to
continue such Loans if Administrative Agent has received notice from any of the
Multicurrency Revolving Lenders by 4:00 p.m. (New York City time) four
(4) Business Days prior to the day of such continuation that such Lender cannot
continue to provide Loans in the Agreed Alternative Currency, in which event
Administrative Agent will give notice to Crown Holdings not later than 9:00 a.m.
(New York City time) on the third Business Day prior to the requested date of
such continuation that the continuation of such Loans in the Agreed Alternative
Currency is not then available, and notice thereof also will be given promptly
by Administrative Agent to the Multicurrency Revolving Lenders. If
Administrative Agent shall have so notified Crown Holdings that any such
continuation of Loans is not then available, any Notice of
Continuation/Conversion with respect thereto shall be deemed withdrawn and such
Loans shall be redenominated into Base Rate Loans in Dollars with effect from
the last day of the Interest Period with respect to any such Loans.
Administrative Agent will promptly notify Crown Holdings and the Multicurrency
Revolving Lenders of any such redenomination and in such notice by
Administrative Agent to each Lender will state the aggregate Dollar Equivalent
amount of the redenominated Alternative Currency Loans as of the Computation
Date with respect thereto and such Lender’s Revolver Pro Rata Share thereof.

2.9 Additional Facility.

(a) U.S. Borrower and European Borrower shall have the right at any time (so
long as (x) no Unmatured Event of Default or Event of Default then exists and
(y) Crown Holdings shall have delivered to Administrative Agent a Compliance
Certificate for the period of four (4) full Fiscal Quarters immediately
preceding the incurrence described below (prepared in good faith and in a manner
and using such methodology which is consistent with the most recent financial
statements delivered pursuant to Section 7.1) giving pro forma effect to such
incurrence (excluding the cash proceeds of such incurrence and, with respect to
any Additional Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder) and evidencing compliance with the
covenants set forth in Article IX), and from time to time after the Closing Date
to incur from one or more existing Lenders and/or other Persons that are
Eligible Assignees and which, in each case, agree to make such commitments and
loans to such Borrower, loans and commitments to make loans in an aggregate
principal amount not to exceed $1,200,000,000 (or the Dollar Equivalent thereof
in an Alternative Currency at the time of funding) (such amount, the
“Incremental Cap”), which may be incurred as (i) commitments to increase any
tranche of Revolving Commitments (“Additional Revolving Credit Commitments”),
(ii) one or more tranches of additional term loans substantially similar to
(x) the Farm Credit Loans (the “Additional Farm Credit Loans”) or (y) the Term A
Loans (the “Additional Term A Loans”) as determined by Administrative Agent that
are pari passu in all respects to the Term Loans made pursuant to Section 2.1(a)
under a facility that would provide that (1) the Additional Term A Loans would
have a Weighted Average Life to Maturity of not less than the Term A Loans with
the then longest Weighted Average Life to Maturity and a final maturity no
earlier than latest Term Loan A Maturity Date and (2) the Additional Farm Credit
Loans would have a Weighted Average Life to Maturity of not less than the Farm
Credit Loans with the then longest Weighted Average Life to Maturity and a final
maturity no earlier than latest Farm Credit Loan Maturity Date, (iii) one or
more tranches of additional term B loans (the “Additional Term B Loans,” and
together with any Additional Farm Credit Loans and Additional Term A Loans, the
“Additional Term Loans”) as determined by Administrative Agent that are pari
passu in all respects to the Term Loans made pursuant to Section 2.1(a) under a
facility that would provide that the Additional Term B Loans would have a
Weighted Average Life to Maturity of not less than the Farm Credit Loans with
the then longest Weighted Average Life to Maturity and a final maturity no
earlier than latest Farm Credit Loan Maturity Date and/or (iv) increases to one
or more existing Term Facilities (collectively, “Additional Facilities”);
provided, that no Additional Term Loans, Additional Revolving Credit Commitments
or Additional Facilities shall be guaranteed by entities other than the

 

-72-



--------------------------------------------------------------------------------

Guarantors and the terms and conditions of any Additional Term Loans shall be
substantially similar to those applicable to the existing Term Facilities (other
than as to pricing, fees and other economic terms); provided further, that
during the eighteen (18) month period following the Closing Date, to the extent
that the Effective Yield applicable to (x) any Additional Term A Loans exceeds
the lowest Effective Yield applicable to any Term A Loans then outstanding under
this Agreement prior to giving effect to such Additional Term A Loans by more
than 0.50% per annum, then the interest rate or margin applicable to any Term A
Loans then outstanding under this Agreement prior to giving effect to such
Additional Term A Loans shall be increased to the extent necessary so that the
Effective Yield of such existing Term A Loans is equal to the Effective Yield of
the Additional Term A Loans, minus 0.50% per annum and (y) any Additional Farm
Credit Loans exceeds the lowest Effective Yield applicable to any Farm Credit
Loans then outstanding under this Agreement prior to giving effect to such
Additional Farm Credit Loans by more than 0.50% per annum, then the interest
rate or margin applicable to any Farm Credit Loans then outstanding under this
Agreement prior to giving effect to such Additional Farm Credit Loans shall be
increased to the extent necessary so that the Effective Yield of such existing
Farm Credit Loans is equal to the Effective Yield of the Additional Farm Credit
Loans, minus 0.50% per annum; provided further, that any existing Lender
approached to provide all or a portion of the Additional Facilities may elect or
decline, in its sole discretion, to provide such Additional Facilities.

(b) In the event that U.S. Borrower or European Borrower desires to create an
Additional Facility or Additional Revolving Credit Commitments, such Borrower
will enter into an amendment with the lenders (who shall by execution thereof
become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Facility or Additional Revolving Credit Commitments, which amendment
shall set forth any terms and conditions of the Additional Facility or
Additional Revolving Credit Commitments not covered by this Agreement as agreed
by the applicable Borrower and such Lenders, and shall provide for the issuance
of promissory notes to evidence the Additional Facility or Additional Revolving
Credit Commitments if requested by the Lenders making advances under the
Additional Facility or providing Additional Revolving Credit Commitments (which
notes shall constitute Notes for purposes of this Agreement), with such
amendment to be in form and substance reasonably acceptable to Administrative
Agent and consistent with the terms of this Section 2.9(b) and of the other
provisions of this Agreement. Notwithstanding anything herein to the contrary,
no consent of any Lender (other than any Lender making loans or whose commitment
is increased under the Additional Facility or Additional Revolving Credit
Commitments) is required to permit the Loans or commitments contemplated by this
Section 2.9(b) or the aforesaid amendment to effectuate the Additional Facility
or Additional Revolving Credit Commitments.

(c) On the effective date of any Additional Revolving Credit Commitments on, the
participations held by the Revolving Lenders in the LC Obligations and Swing
Line Loans immediately prior to such increase will be reallocated so as to be
held by the Revolving Lenders ratably in accordance with their respective
Revolving Commitment Percentages after giving effect to such Additional
Revolving Credit Commitments. If, on the date of an Additional Revolving Credit
Commitment, there are any Revolving Loans outstanding, the Borrowers shall
prepay such Revolving Loans in accordance with this Agreement on the date of
effectiveness of such Additional Revolving Credit Commitment (but the Borrower
may finance such prepayment with a concurrent borrowing of Revolving Loans from
the Revolving Lenders in accordance with their Revolver Pro Rata Share after
giving effect to such Additional Revolving Credit Commitment).

 

-73-



--------------------------------------------------------------------------------

2.10 Letters of Credit.

(a) Letter of Credit Commitments.

(i) Multicurrency Letters of Credit. Subject to and upon the terms and
conditions herein set forth, U.S. Borrower or European Borrower may request, on
behalf of itself or any Subsidiary Borrower, that any Facing Agent (other than
the Canadian Facing Agent) issue, at any time and from time to time on and after
the Closing Date, and prior to the 30th Business Day preceding the Revolver
Termination Date for the Multicurrency Revolving Facility, (x) for the account
of such Borrower and for the benefit of any holder (or any trustee, agent or
other similar representative for any such holder) of LC Supportable Indebtedness
of such Borrower or any of its Subsidiaries, an irrevocable standby letter of
credit in Dollars or an Alternative Currency (other than Canadian Dollars), in a
form customarily used by such Facing Agent, or in such other form as has been
approved by such Facing Agent (each such standby letter of credit, a
“Multicurrency Standby Letter of Credit”), in support of LC Supportable
Indebtedness and (y) for the account of U.S. Borrower and in support of trade
obligations of U.S. Borrower or any of its Subsidiaries, an irrevocable sight
letter of credit in a form customarily used by such Facing Agent or in such
other form as has been approved by such Facing Agent (each such commercial
letter of credit, a “Commercial Letter of Credit,” and together with the
Multicurrency Standby Letters of Credit, the “Multicurrency Letters of Credit”)
in support of commercial transactions of Crown Holdings and its Subsidiaries;
provided, however, no Multicurrency Letter of Credit shall be issued the Dollar
Equivalent of the Stated Amount of which, (i) when added to the Effective Amount
of all Multicurrency LC Obligations (exclusive of Unpaid Drawings relating to
Multicurrency Letters of Credit which are repaid on or prior to the date of, and
prior to the issuance of, the respective Multicurrency Letter of Credit at such
time), would exceed either (x) $200,000,000 or (y) when added to the Dollar
Equivalent of the aggregate principal amount of all Multicurrency Revolving
Loans, Swing Line Loans and Multicurrency LC Obligations then outstanding with
respect to all Borrowers, the Total Multicurrency Revolving Commitment at such
time or (ii) when added to the Dollar Equivalent of the aggregate principal
amount of all Multicurrency Revolving Loans, Multicurrency LC Obligations and
Swing Line Loans of such Borrower, such Borrower’s Multicurrency Revolving
Sublimit.

(ii) Canadian Letters of Credit. Subject to and upon the terms and conditions
herein set forth, Canadian Borrower may request, on behalf of itself, that the
Canadian Facing Agent issue, at any time and from time to time on and after the
Closing Date, and prior to the 30th Business Day preceding the Canadian Revolver
Termination Date, for the account of such Borrower and for the benefit of any
holder (or any trustee, agent or other similar representative for any such
holder) of LC Supportable Indebtedness of Canadian Borrower or any of its
Subsidiaries, an irrevocable standby letter of credit or letter of guarantee in
Canadian Dollars, in a form customarily used by such Facing Agent, or in such
other form as has been approved by such Facing Agent (each such standby letter
of credit and letter of guarantee, collectively, a “Canadian Letter of Credit”),
in support of LC Supportable Indebtedness; provided, however, no Canadian Letter
of Credit shall be issued the Dollar Equivalent of the Stated Amount of which,
when added to the Effective Amount of all Canadian LC Obligations (exclusive of
Unpaid Drawings relating to Canadian Letters of Credit which are repaid on or
prior to the date of, and prior to the issuance of, the respective Canadian
Letter of Credit at such time), would exceed either (i) $10,000,000 or (ii) when
added to the Dollar Equivalent of the aggregate principal amount of all Canadian
Revolving Loans and Canadian LC Obligations then outstanding with respect to
Canadian Borrower, the Total Canadian Revolving Commitment at such time.

(b) Obligation of Facing Agent to Issue Letter of Credit. Each Facing Agent may
agree, in its sole discretion, that it will (subject to the terms and conditions
contained herein), at any time and from time to time on or after the Closing
Date and prior to the Revolver Termination Date for the Multicurrency Revolving
Facility with respect to Multicurrency Letters of Credit and the Canadian

 

-74-



--------------------------------------------------------------------------------

Revolver Termination Date with respect to Canadian Letters of Credit, following
its receipt of the respective Letter of Credit Request, issue for the account of
the applicable Borrower one or more Letters of Credit (x) in the case of
Multicurrency Standby Letters of Credit or Canadian Letters of Credit, in
support of such LC Supportable Indebtedness of the applicable Borrower or any of
its Subsidiaries as is permitted to remain outstanding without giving rise to an
Event of Default or Unmatured Event of Default hereunder and (y) in the case of
Commercial Letters of Credit, in support of trade obligations as referenced in
Section 2.10(a)(i), provided, that the respective Facing Agent shall be under no
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Facing Agent from issuing
such Letter of Credit or any Requirement of Law applicable to such Facing Agent
from any Governmental Authority with jurisdiction over such Facing Agent shall
prohibit, or request that such Facing Agent refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Facing Agent with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Facing Agent is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Facing Agent as of the Closing Date and which such Facing Agent in good
faith deems material to it; or

(ii) such Facing Agent shall have received notice from any Lender prior to the
issuance of such Letter of Credit of the type described in
Section 2.10(b)(ii)(A)(v).

(A) Notwithstanding the foregoing, (i) each Multicurrency Standby Letter of
Credit and Canadian Letter of Credit shall have an expiry date occurring not
later than one year after such Letter of Credit’s date of issuance, provided,
that (x) any Standby Letter of Credit or Canadian Letter of Credit may be
automatically extendable for periods of up to one year so long as such Letter of
Credit provides that the respective Facing Agent retains an option, satisfactory
to such Facing Agent, to terminate such Letter of Credit within a specified
period of time prior to each scheduled extension date and (y) each Commercial
Letter of Credit shall have an expiry date occurring not later than 180 days
after such Commercial Letter of Credit’s date of issuance; (ii) (x) no
Multicurrency Standby Letter of Credit shall have an expiry date occurring later
than 10 days prior to the Revolver Termination Date for the Multicurrency
Revolving Facility, (y) no Canadian Letter of Credit shall have an expiry date
occurring later than 10 days prior to the Canadian Revolver Termination Date and
(z) no Commercial Letter of Credit shall have an expiry date occurring later
than 30 days prior to the Revolver Termination Date for the Multicurrency
Revolving Facility; (iii) each Multicurrency Letter of Credit shall be
denominated in Dollars, or in the respective Facing Agent’s sole discretion, an
Alternative Currency, and be payable on a sight basis and each Canadian Letter
of Credit shall be denominated in Canadian Dollars and be payable on a sight
basis; (iv) the Stated Amount of each Letter of Credit shall not be less than
the Dollar Equivalent of $100,000 or such lesser amount as is acceptable to the
respective Facing Agent; and (v) no Facing Agent will issue any Letter of Credit
after it has received written notice from the applicable Borrower or the
Required Lenders stating that an Event of Default or Unmatured Event of Default
exists until such time as such Facing Agent shall have received a written notice
of (x) rescission of such notice from the party or parties originally delivering
the same or (y) a waiver of such Event of Default or Unmatured Event of Default
by the Required Lenders (or all the Lenders to the extent required by
Section 12.1).

 

-75-



--------------------------------------------------------------------------------

(B) Notwithstanding the foregoing, in the event there is a Defaulting Lender, no
Facing Agent shall be required to issue any Letter of Credit unless the
respective Facing Agent is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Letter of Credit Exposure will be 100%
covered by the Revolving Commitments and Canadian Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in a manner satisfactory to it and Crown Holdings to eliminate such Facing
Agent’s risk with respect to the participation in Letters of Credit of the
Defaulting Lender or Lenders, including by cash collateralizing such Defaulting
Lender or Lenders’ applicable Multicurrency Revolver Pro Rata Share or Canadian
Revolver Pro Rata Share, as the case may be, of the applicable LC Obligations,
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.12(a)(i) (and such Defaulting Lender shall not participate therein).

(c) Procedures for Issuance and Amendments of Letter of Credit. Whenever U.S.
Borrower, European Borrower, any Subsidiary Borrower or Canadian Borrower
desires that a Letter of Credit be issued, such Borrower shall give
Administrative Agent and the respective Facing Agent written notice thereof
prior to 1:00 p.m. (New York City time) at least five (5) Business Days (or such
shorter period as may be acceptable to such Facing Agent) prior to the proposed
date of issuance (which shall be a Business Day) which written notice shall be
in the form of Exhibit 2.10(c) (each, a “Notice of Issuance”) and may be
submitted via facsimile to the respective Facing Agent (who may rely upon such
facsimile if it were an original thereof). Each such notice shall specify
(A) the proposed issuance date and expiration date, (B) the name(s) of each
obligor with respect to such Letter of Credit, (C) the applicable Borrower as
the account party, (D) the name and address of the beneficiary (which Person
shall be acceptable to the applicable Facing Agent), (E) the Stated Amount in
Dollars, Canadian Dollars or, if applicable, the Alternative Currency, of such
proposed Letter of Credit, (F) whether such Letter of Credit is to be a
Multicurrency Standby Letter of Credit, Commercial Letter of Credit or Canadian
Letter of Credit and (G) the purpose of such Letter of Credit (which shall be
acceptable to Administrative Agent and the applicable Facing Agent) and such
other information as such Facing Agent may reasonably request. In addition, each
Letter of Credit Request shall contain a general description of the terms and
conditions to be included in such proposed Letter of Credit (all of which terms
and conditions shall be acceptable to the respective Facing Agent). Unless
otherwise specified, all Letters of Credit will be governed by the Uniform
Customs and Practices for Documentary Credit Operations as in effect on the date
of issuance of such Letter of Credit. Each Notice of Issuance shall include any
other documents as the respective Facing Agent customarily requires in
connection therewith. From time to time while a Letter of Credit is outstanding
and prior to the Revolver Termination Date for the Multicurrency Revolving
Facility with respect to Multicurrency Letters of Credit and the Canadian
Revolver Termination Date with respect to Canadian Letters of Credit, the
applicable Facing Agent will, upon written request received by the Facing Agent
(with a copy sent by Borrower to Administrative Agent) at least three
(3) Business Days (or such shorter time as the Facing Agent and Administrative
Agent may agree in a particular instance in their sole discretion) prior to the
proposed date of amendment, amend any Letter of Credit issued by it. Each such
request for amendment of a Letter of Credit shall be made by facsimile,
confirmed promptly in an original writing (each a “Letter of Credit Amendment
Request”) and shall specify in form and detail reasonably satisfactory to the
Facing Agent: (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment of the Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the Facing
Agent may require. The Facing Agent shall be under no obligation to amend any
Letter of Credit if: (A) the Facing Agent would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms of this
Agreement, or (B) the beneficiary of any such Letter of Credit does not accept
the proposed amendment to the Letter of Credit. In the case of Multicurrency
Standby Letters of Credit and Canadian Letters of Credit, each Facing Agent
shall, promptly after the issuance of or amendment or modification to such a
Letter of Credit, give

 

-76-



--------------------------------------------------------------------------------

Administrative Agent and the applicable Borrower written notice of the issuance,
amendment or modification of such Letter of Credit, accompanied by a copy of
such issuance, amendment or modification. Promptly upon receipt of such notice,
Administrative Agent shall give each Multicurrency Revolving Lender or Canadian
Revolving Lender, as applicable, written notice of such issuance, amendment or
modification, and if so requested by any such Lender, Administrative Agent shall
provide such Lender with copies of such issuance, amendment or modification. As
to any Letters of Credit issued by a Facing Agent other than DB, the respective
Facing Agent shall furnish to Administrative Agent, on the first Business Day of
each week, by facsimile a report detailing the aggregate daily total outstanding
Commercial Letters of Credit for such Facing Agent during the prior week.

(d) Agreement to Repay Letter of Credit Payments.

(i) U.S. Borrower, European Borrower or Canadian Borrower, as the case may be,
hereby agrees to reimburse (or to cause the applicable Subsidiary Borrower to
reimburse) the respective Facing Agent, by making payment to Administrative
Agent or the Canadian Administrative Agent, as the case may be, in immediately
available funds in Dollars or Canadian Dollars, as the case may be at the
Payment Office, for the Dollar Equivalent (or Canadian Dollar amount with
respect to Canadian Dollar Letters of Credit) of any payment or disbursement
made by such Facing Agent under and in accordance with any Letter of Credit
(each such amount so paid or disbursed until reimbursed, an “Unpaid Drawing”),
no later than one Business Day after the date on which such Borrower receives
notice of such payment or disbursement (if such Unpaid Drawing was in an
Alternative Currency other than Canadian Dollars, then in the Dollar Equivalent
amount of such Unpaid Drawing), with interest on the amount so paid or disbursed
by such Facing Agent, to the extent not reimbursed prior to 12:00 Noon (New York
City time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but excluding the date such Facing Agent is reimbursed
therefor by such Borrower at a rate per annum which shall be the (A) Base Rate
in effect from time to time plus the Applicable Base Rate Margin for Revolving
Loans with respect to Multicurrency Letters of Credit in Dollars and (B) the
Canadian Prime Rate plus the Applicable Canadian Prime Rate Margin for Canadian
Letters of Credit, provided, however, that, anything contained in this Agreement
to the contrary notwithstanding, (i) unless such Borrower shall have notified
Administrative Agent or the Canadian Administrative Agent, as the case may be
and the applicable Facing Agent prior to 10:00 a.m. (New York City time) on the
Business Day following receipt of such notice that the applicable Facing Agent
will be reimbursed for the amount of such Unpaid Drawing with funds other than
the proceeds of Revolving Loans or Canadian Revolving Loans, as the case may be,
such Borrower shall be deemed to have timely given a Notice of Borrowing or
Notice of Canadian Borrowing, as the case may be, to Administrative Agent or the
Canadian Administrative Agent, as the case may be, requesting each Multicurrency
Revolving Lender or Canadian Revolving Lender, as applicable, to make Revolving
Loans or Canadian Revolving Loans, as applicable, which are Base Rate Loans or
Canadian Prime Rate Loans, as the case may be on the date on which such Unpaid
Drawing is honored in an amount equal to the Dollar Equivalent of the amount of
such Unpaid Drawing and Administrative Agent or the Canadian Administrative
Agent, as the case may be, shall, if such Notice of Borrowing is deemed given,
promptly notify the Lenders thereof and (ii) unless any of the events described
in Section 10.1(i) shall have occurred (in which event the procedures of
Section 2.10(e) shall apply), each such Multicurrency Revolving Lender or
Canadian Revolving Lender, as applicable, shall, on the date such drawing is
honored, make Multicurrency Revolving Loans or Canadian Revolving Loans, as
applicable, which are Base Rate Loans or Canadian Prime Rate Loans in the amount
of its Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro Rata Share
of the Dollar Equivalent of such Unpaid Drawing, the proceeds of which shall be
applied directly by Administrative Agent or the Canadian Administrative Agent,
as the case may be, to reimburse the applicable Facing Agent for the amount of
such Unpaid Drawing; and provided, further, that, if for any reason, proceeds of
Multicurrency Revolving Loans or Canadian Revolving Loans are not received by
the applicable Facing Agent on such date in an amount equal to the amount of the
Dollar Equivalent of such drawing, the applicable Borrower

 

-77-



--------------------------------------------------------------------------------

shall reimburse the applicable Facing Agent, on the Business Day immediately
following the date such drawing is honored, in an amount in same day funds equal
to the excess of the amount of the Dollar Equivalent of such drawing over the
Dollar Equivalent of the amount of such Multicurrency Revolving Loans or
Canadian Revolving Loans, if any, which are so received, plus accrued interest
on such amount at the rate set forth in Section 3.1(a) or (c), as applicable;
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York City time) on the fifth Business Day following such payment or
disbursement, interest shall thereafter accrue on the amounts so paid or
disbursed by such Facing Agent (and until reimbursed by the applicable Borrower)
at a rate per annum which shall be the Base Rate in effect from time to time
plus the Applicable Base Rate Margin for Revolving Loans for Multicurrency
Letters of Credit, and the Canadian Prime Rate plus the Applicable Canadian
Prime Rate Margin for Canadian Letters of Credit (in each case, plus an
additional 2% per annum), such interest also to be payable on demand. The
respective Facing Agent shall give the applicable Borrower prompt notice of each
Drawing under any Letter of Credit, provided that the failure to give any such
notice shall in no way affect, impair or diminish any Credit Party’s obligations
hereunder.

(ii) The obligations of each Borrower under this Section 2.10(d) to reimburse
the respective Facing Agent with respect to drawings on Letters of Credit (each,
a “Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which such Borrower may have or have had
against any Facing Agent, Agent or any Lender (including in its capacity as
issuer of the Letter of Credit or as LC Participant), or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, the
respective Facing Agent’s only obligation to Borrowers being to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by any Facing Agent under or in connection with any Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final and non-appealable judgment rendered by a court of competent
jurisdiction, shall not create for such Facing Agent any resulting liability to
any Borrower.

(e) Letter of Credit Participations. Immediately upon the issuance by any Facing
Agent of any Letter of Credit, such Facing Agent shall be deemed to have sold
and transferred to (i) each Multicurrency Revolving Lender with respect to each
Multicurrency Letter of Credit and (ii) each Canadian Revolving Lender with
respect to each Canadian Letter of Credit, in each case, other than such Facing
Agent (each such Lender, in its capacity under this Section 2.10(e), an “LC
Participant”), and each such LC Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Facing Agent, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Lender’s Multicurrency Revolver Pro Rata Share (with respect to
Multicurrency Letters of Credit) and such Canadian Lender’s Canadian Revolver
Pro Rata Share (with respect to Canadian Letters of Credit), as the case may be,
in such Letter of Credit, each substitute Letter of Credit, each Drawing made
thereunder and the obligations of the Borrowers under this Agreement with
respect thereto (although Letter of Credit fees shall be payable directly to
Administrative Agent for the account of the LC Participant as provided in
Section 2.10(g) and the LC Participants shall have no right to receive any
portion of the facing fees), and any security therefor or guaranty pertaining
thereto. Upon any change in the Multicurrency Revolving Commitments of the
Multicurrency Revolving Lenders or the Canadian Revolving Commitments of the
Canadian Revolving Lenders, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating to Letters of Credit,
there shall be an automatic adjustment pursuant to this Section 2.10(e) to
reflect the new Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro
Rata Share, as the case may be, of the assignor and assignee Lender or of all
Lenders with Multicurrency Revolving Commitments or Canadian Revolving
Commitments, as the case may be. In determining whether to pay under any Letter
of Credit, such Facing Agent shall have no obligation relative to the LC
Participants other than to confirm that any documents required to be

 

-78-



--------------------------------------------------------------------------------

delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Facing Agent under or in
connection with any Letter of Credit issued by it if taken or omitted in the
absence of gross negligence or willful misconduct as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction, shall not
create for such Facing Agent any resulting liability to any Credit Party or any
Lender.

(f) Draws Upon Letter of Credit; Reimbursement Obligations. In the event that
any Facing Agent makes any payment under any Letter of Credit issued by it and
the applicable Borrower shall not have reimbursed such amount in full to such
Facing Agent pursuant to Section 2.10(d), such Facing Agent shall promptly
notify Administrative Agent, and Administrative Agent shall promptly notify each
LC Participant of such failure, and each such LC Participant shall promptly and
unconditionally pay to Administrative Agent for the account of such Facing
Agent, the amount of such LC Participant’s applicable Multicurrency Revolver Pro
Rata Share or Canadian Revolver Pro Rata Share, as the case may be, of such
payment in Dollars or, in the case of a Letter of Credit denominated in an
Alternative Currency or Canadian Dollars, in such Alternative Currency or
Canadian Dollars and in same day funds; provided, however, that no LC
Participant shall be obligated to pay to Administrative Agent its applicable
Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro Rata Share of
such unreimbursed amount for any wrongful payment made by such Facing Agent
under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction on the
part of such Facing Agent. If Administrative Agent so notifies any LC
Participant required to fund a payment under a Letter of Credit prior to 11:00
a.m. (New York City time) or, in the case of a Letter of Credit denominated in
an Alternative Currency or Canadian Dollars, 11:00 a.m. (London time) on any
Business Day, such LC Participant shall make available to Administrative Agent
for the account of the respective Facing Agent such LC Participant’s applicable
Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro Rata Share, as
the case may be, of the amount of such payment on such Business Day in same day
funds. If and to the extent such LC Participant shall not have so made its
applicable Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro Rata
Share, as the case may be, of the amount of such payment available to
Administrative Agent for the account of the respective Facing Agent, such LC
Participant agrees to pay to Administrative Agent for the account of such Facing
Agent, forthwith on demand such amount, together with interest thereon, for each
day from such date until the date such amount is paid to Administrative Agent
for the account of such Facing Agent at the overnight Federal Funds rate. The
failure of any LC Participant to make available to Administrative Agent for the
account of the respective Facing Agent its applicable Multicurrency Revolver Pro
Rata Share or Canadian Revolver Pro Rata Share, as the case may be, of any
payment under any Letter of Credit issued by it shall not relieve any other LC
Participant of its obligation hereunder to make available to Administrative
Agent for the account of such Facing Agent its applicable Multicurrency Revolver
Pro Rata Share or Canadian Revolver Pro Rata Share, as the case may be, of any
payment under any such Letter of Credit on the day required, as specified above,
but no LC Participant shall be responsible for the failure of any other LC
Participant to make available to Agent for the account of such Facing Agent such
other LC Participant’s applicable Multicurrency Revolver Pro Rata Share or
Canadian Revolver Pro Rata Share, as the case may be, of any such payment.

(i) Whenever any Facing Agent receives a payment of a reimbursement obligation
as to which Administrative Agent has received for the account of such Facing
Agent any payments from the LC Participants pursuant to this Section 2.10(f),
such Facing Agent shall pay to Administrative Agent and Administrative Agent
shall pay to each LC Participant which has paid its Multicurrency Revolver Pro
Rata Share or Canadian Revolver Pro Rata Share, as the case may be, thereof, in
Dollars or, if in an Alternative Currency, in such Alternative Currency and in
same day funds, an amount equal to such LC Participant’s Multicurrency Revolver
Pro Rata

 

-79-



--------------------------------------------------------------------------------

Share or Canadian Revolver Pro Rata Share, as the case may be, of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.

(ii) The obligations of the LC Participants to make payments to each Facing
Agent with respect to Letters of Credit issued by it shall be irrevocable and
not subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) The existence of any claim, setoff, defense or other right which any
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), Administrative Agent, any LC
Participant, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Crown Holdings or any
of its Subsidiaries and the beneficiary named in any such Letter of Credit);

(C) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
to any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Event of Default or Unmatured Event of Default.

(g) Fees for Letters of Credit.

(i) Facing Agent Fees. The applicable Borrower agrees to pay the following
amount to the respective Facing Agent with respect to the Letters of Credit
issued by it for the account of any Borrower or any of its Subsidiaries:

(A) with respect to payments made under any Letter of Credit, interest, payable
on demand, on the amount paid by such Facing Agent in respect of each such
payment from the date of the payments through the date such amount is reimbursed
by such Borrower (including any such reimbursement out of the proceeds of
Revolving Loans or Canadian Revolving Loans, as the case may be, pursuant to
Section 2.10(c)) at a rate determined in accordance with the terms of
Section 2.10(d)(i);

(B) with respect to the issuance or amendment of each Letter of Credit and each
payment made thereunder, documentary and processing charges in accordance with
Facing Agent’s standard schedule for such charges in effect at the time of such
issuance, amendment, transfer or payment, as the case may be; and

(C) a facing fee equal to one-fourth of one percent (0.250%) per annum of the
Stated Amount outstanding and undrawn LC Obligations payable in arrears on each
Quarterly Payment

 

-80-



--------------------------------------------------------------------------------

Date and on the Revolver Termination Date for the Multicurrency Revolving
Facility and the Canadian Revolver Termination Date, as applicable, and
thereafter, on demand together with customary issuance and payment charges,
provided that a minimum fee of $500.00 per annum shall be payable per Letter of
Credit.

(ii) Participating Lender Fees. Each Borrower agrees to pay to Administrative
Agent or the Canadian Administrative Agent, in the case of Canadian Borrower, in
the currency in which such Letter of Credit is denominated for distribution to
each LC Participant (A) in respect of all Multicurrency Letters of Credit issued
for the account of such Borrower outstanding such Lender’s Multicurrency
Revolver Pro Rata Share of a commission equal to the then Applicable
Eurocurrency Margin for Multicurrency Revolving Loans with respect to the
Effective Amount under such outstanding Letters of Credit (the “Multicurrency LC
Commission”) payable in arrears on each Quarterly Payment Date, on the Revolver
Termination Date for the Multicurrency Revolving Facility and thereafter, on
demand and (B) in respect of all Canadian Letters of Credit issued for the
account of such Borrower outstanding such Lender’s Canadian Revolver Pro Rata
Share of a commission equal to the then Applicable B/A Margin for Canadian
Revolving Loans with respect to the Effective Amount under such outstanding
Letters of Credit (the “Canadian LC Commission”) payable in arrears on each
Quarterly Payment Date, on the Canadian Revolver Termination Date and
thereafter, on demand. Each of the Multicurrency LC Commission and the Canadian
LC Commission shall be computed on a daily basis from the first day of issuance
of each Letter of Credit and on the basis of the actual number of days elapsed
over a year of 360 days.

Promptly upon receipt by the respective Facing Agent or Administrative Agent or
the Canadian Administrative Agent, in the case of Canadian Borrower, of any
amount described in clause (i)(A) or (ii) of this Section 2.10(g), such Facing
Agent or Administrative Agent or the Canadian Administrative Agent, in the case
of Canadian Borrower, shall distribute to each Lender that has reimbursed such
Facing Agent in accordance with Section 2.10(d) its Multicurrency Revolver Pro
Rata Share or Canadian Revolver Pro Rata Share of such amount. Amounts payable
under clause (i)(B) and (C) of this Section 2.10(g) shall be paid directly to
such Facing Agent.

(h) Indemnification. In addition to amounts payable as elsewhere provided in
this Agreement, each Borrower hereby agrees to protect, indemnify, pay and hold
each Facing Agent harmless, on an after-Tax basis, from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) which any Facing Agent may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of the
Letters of Credit, other than as a result of the gross negligence or willful
misconduct as determined by a final and non-appealable judgment rendered by a
court of competent jurisdiction of the applicable with respect to such Facing
Agent or (ii) the failure of the applicable Facing Agent to honor a Drawing
under any Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Government
Acts”). As between any Borrower and each Facing Agent, such Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued by
any Facing Agent by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, no Facing Agent shall be
responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of or any Drawing under such Letters of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of
any such Letter of Credit to comply fully with conditions required in order to
draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether

 

-81-



--------------------------------------------------------------------------------

or not they be in cipher; (v) for errors in interpretation of technical terms;
(vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a Drawing under any such Letter of Credit or of the
proceeds thereof; (vii) for the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any Drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
applicable Facing Agent, including, without limitation, any Government Acts.
None of the above shall affect, impair, or prevent the vesting of any of the
applicable Facing Agent’s rights or powers hereunder. For the avoidance of
doubt, this Section 2.10(h) shall not apply to Taxes, except any Taxes that
represent claims, demands, liabilities, damages, losses, costs, charges and
expenses arising from any non-Tax claim.

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by any Facing Agent under or
in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith, and in the absence of gross
negligence or willful misconduct as determined by a final and non-appealable
judgment rendered by a court of competent jurisdiction, shall not put any Facing
Agent under any resulting liability to any Borrower.

Notwithstanding anything to the contrary contained in this Agreement, no
Borrower shall have any obligation to indemnify any Facing Agent in respect of
any liability incurred by such Facing Agent to the extent arising out of the
gross negligence or willful misconduct of such Facing Agent. The right of
indemnification in the first paragraph of this Section 2.10(h) shall not
prejudice any rights that any Borrower may otherwise have against each Facing
Agent with respect to a Letter of Credit issued hereunder.

(i) Increased Costs. If at any time after the Closing Date the introduction of
or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Agent, Facing Agent, Lender or other Recipient with any
request or directive by any such authority (whether or not having the force of
law or any change in GAAP), shall (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Facing Agent or participated in by any Lender, (ii) subject
any Recipient to any Taxes (other than (A) Indemnified Taxes and (B) Excluded
Taxes) on its loans, loan principal, letters of credit commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (iii) impose on any Facing Agent or any Lender any
other conditions relating, directly or indirectly, to this Agreement or any
Letter of Credit; and the result of any of the foregoing is to increase the cost
to any Facing Agent or any Lender or any such other Recipient of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by such Facing Agent, or Lender or other
Recipient hereunder or reduce the rate of return on its capital with respect to
Letters of Credit, then, upon demand to the applicable Borrower by the
respective Facing Agent, Lender or other Recipient (a copy of which demand shall
be sent by such Facing Agent, Lender or other Recipient to Administrative
Agent), the applicable Borrower shall pay to such Facing Agent, Lender or other
Recipient such additional amount or amounts as will compensate such Facing
Agent, Lender or other Recipient for such increased cost or reduction in the
amount receivable or reduction on the rate of return on its capital. Each
Recipient, upon determining that any additional amounts will be payable pursuant
to this Section 2.10(i), will give prompt written notice thereof to the
applicable Borrower, which notice shall include a certificate submitted to the
applicable Borrower by the respective Recipient (a copy of which certificate
shall be sent by such Recipient to Administrative Agent), setting forth in
reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate such Recipient, although failure to give any
such notice shall not release or diminish any Credit Party’s obligations to pay
additional amounts pursuant to this Section 2.10(i). The certificate required to
be delivered pursuant to this Section 2.10(i) shall, absent manifest error, be
final, conclusive and binding on the Credit Parties.

 

-82-



--------------------------------------------------------------------------------

(j) Existing Letters of Credit. The letters of credit set forth under the
caption “Letters of Credit outstanding on the Closing Date” on Schedule 2.10(j)
annexed hereto and made a part hereof which were issued pursuant to the Existing
Credit Agreement and which remain outstanding as of the Closing Date (the
“Existing Letters of Credit”). Each Borrower, each Facing Agent and each of the
Lenders hereby agree with respect to the Existing Letters of Credit that such
Existing Letters of Credit, for all purposes under this Agreement shall be
deemed to be Letters of Credit (as indicated on Schedule 2.10(j)), governed by
the terms and conditions of this Agreement. Each Lender agrees to participate in
each Existing Letter of Credit issued by any Facing Agent in an amount equal to
its Multicurrency Revolver Pro Rata Share or Canadian Revolver Pro Rata Share,
as the case may be, of the Stated Amount of such Existing Letter of Credit.

2.11 Pro Rata Borrowings. Except as expressly provided in Section 2A.9(e),
Borrowings of Loans under this Agreement shall be loaned by the applicable
Lenders pro rata on the basis of their applicable Facility Commitments. No
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and each Lender shall be obligated to make
the Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its Commitments hereunder.

2.12 Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit Exposure and any
outstanding Swing Line Exposure of such Defaulting Lender:

(i) so long as no Event of Default has occurred and is continuing, the Letter of
Credit Exposure and Swing Line Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Revolving
Commitments under the applicable Revolving Facility; provided that (a) after
giving effect to such reallocation, (x) the sum of each Non-Defaulting Lender’s
total of the Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation, (y) the sum of each Non-Defaulting Lender’s total of the
Multicurrency Revolving Credit Exposure may not in any event exceed the
Multicurrency Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (z) the sum of each Non-Defaulting Lender’s
total of the Canadian Revolving Credit Exposure may not in any event exceed the
Canadian Revolving Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agent, the Facing Agents, the Swing
Line Lender or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swing Line Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than two Business Days after demand by
the Administrative Agent (at the direction of any Facing Agent and/or the Swing
Line Lender, as the case may be), (a) cash collateralize the obligations of the
Borrower to the Facing Agents and the Swing Line Lender in respect of such
Letter of Credit Exposure and the Swing Line Exposure of such Defaulting Lender,
as the case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure and Swing Line Exposure
or (b) in the case of such Swing Line Exposure, prepay in full the unreallocated
portion of the Swing Line Exposure of such Defaulting Lender.

 

-83-



--------------------------------------------------------------------------------

(b) Fees.

(i) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any Commitment Fee accruing during such period pursuant to Section 3.2(b) and
the Borrowers shall no longer be required to pay the portion of the Commitment
Fee accruing during such period that would have been payable to such Defaulting
Lender.

(ii) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any Letter of Credit fees accruing during such period (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees to the extent
provided herein); provided that (x) to the extent that all or a portion of the
Letter of Credit Exposure of a Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.12(a)(i), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Credit Commitments, and (y) to the extent any
portion of such Letter of Credit Exposure cannot be so reallocated, such Letter
of Credit fees will instead accrue for the benefit of and be payable to the
Facing Agents based on their pro rata share of the undrawn face amount of
Letters of Credit outstanding; provided that if at any time and so long as the
Borrowers shall have cash collateralized Letter of Credit Exposure of a
Defaulting Lender as required pursuant to Section 2.12(a)(ii), then the Borrower
shall no longer be required to pay Letter of Credit fees in respect of such cash
collateralized amounts in respect of the Letter of Credit Exposure of such
Defaulting Lender.

(c) Termination of Defaulting Lender Commitment. So long as no Unmatured Event
of Default or Event of Default has occurred and is continuing, the Borrowers may
terminate the unused amount of the Revolving Commitment of a Defaulting Lender
upon not less than three Business Days’ prior notice to the Administrative Agent
(which will promptly notify the Lenders thereof); provided that (i) prior to any
such termination, the Borrower shall have repaid in full all outstanding
Revolving Loans (without any reduction of the Revolving Commitments) and all
accrued but unpaid interest and fees hereunder owing to all Lenders and
(ii) such termination will not be deemed to be a waiver or release of any claim
the Borrowers, the Administrative Agent, the Facing Agents, the Swing Line
Lender or any Lender may have against such Defaulting Lender; provided further
that in the case of the termination of a Defaulting Lender’s Revolving
Commitment, if such Defaulting Lender is a Facing Agent with one or more
outstanding Letters of Credit, then the Borrowers shall be required to fully
cash collateralize such Letters of Credit.

(d) Reallocation of Payments. If a Lender becomes, and during the period it
remains, a Defaulting Lender, except in connection with a termination of such
Defaulting Lender’s Revolving Commitments pursuant to Section 2.12(c) above, any
amount paid by the Borrowers for the account of such Defaulting Lender (whether
on account of principal, interest, fees, indemnity payments or other amounts)
will not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest-bearing
account until (subject to Section 2.12(e)) the earlier of (x) termination of the
applicable Revolving Commitments and payment in full of all obligations of the
Borrowers under such Revolving Facility and (y) the Revolver Termination Date
applicable to such Defaulting Lender and payment in full of all obligations of
the Borrowers under such Revolving Facility to all Lenders owing on such
Revolver Termination Date and will be applied by the Administrative Agent, to
the fullest extent permitted by law, to the making of payments from time to time
in the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the

 

-84-



--------------------------------------------------------------------------------

Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Facing Agents or the Swing Line Lender
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third as the Borrowers may request (so long as no Unmatured Event of
Default or Event of Default then exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, and
fourth after the earlier of (x) termination of the applicable Revolving
Commitments and payment in full of all obligations of the Borrowers under such
Revolving Facility and (y) the Revolver Termination Date applicable to such
Defaulting Lender and payment in full of all obligations of the Borrowers under
such Revolving Facility to all Lenders owing on such Revolver Termination Date,
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct. For the sake of clarity,
it is understood and agreed that any payment by the Borrowers on account of the
obligations of a Defaulting Lender shall be and be deemed to be a payment by the
Borrowers to such Defaulting Lender (and no interest will thereafter accrue on
such amount) whether or not such payment is paid to such Defaulting Lender or
deposited in the above-referenced non-interest bearing account.

(e) Cure. If the Borrower, the Administrative Agent, the Facing Agents and the
Swing Line Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.12(d)), such Lender will, to the
extent applicable, purchase such portion of the outstanding Revolving Loans of
the other Lenders (together with any break funding incurred by such other
Lenders) and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the total Multicurrency Revolving
Commitments, Canadian Revolving Commitments, Revolving Commitments,
Multicurrency Revolving Loans, Canadian Revolving Loans, Revolving Loans, Letter
of Credit participation obligations and Swing Line Loans participation
obligations of the Lenders to be on a pro rata basis in accordance with their
respective Revolving Commitments under the applicable Revolving Facility,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE IIA

AMOUNT AND TERMS OF CANADIAN REVOLVER

2A.1 The Canadian Revolving Commitments. Each Canadian Revolving Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans to
Canadian Borrower in Canadian Dollars on a revolving basis, including by means
of B/As or B/A Equivalent Loans, from time to time during the Canadian
Commitment Period in an amount not to exceed its Canadian Revolver Pro Rata
Share of the Total Available Canadian Revolving Commitment (each such loan by
any Lender, a “Canadian Revolving Loan” and collectively, the “Canadian
Revolving Loans”). The Canadian Revolving Loans (i) shall be denominated in
Canadian Dollars and (ii) if made on the Closing Date, shall be made as Canadian
Prime Rate Loans. Except as hereinafter provided, Canadian Revolving Loans may,
at the option of Canadian Borrower, be maintained as and/or converted into
Canadian Prime Rate Loans or B/A Loans. All Canadian Revolving Loans comprising
the same Borrowing hereunder shall be made by the Canadian Revolving Lenders
simultaneously and in proportion to their respective Canadian Revolving
Commitments. Prior to the Canadian Revolver Termination Date,

 

-85-



--------------------------------------------------------------------------------

Canadian Revolving Loans may be repaid and reborrowed by Canadian Borrower in
accordance with the provisions hereof and, except as otherwise specifically
provided herein, all Canadian Revolving Loans comprising the same Borrowing
shall at all times be of the same Type. As the context may require, references
to the outstanding principal amount of any Canadian Revolving Loan shall include
the face amount of B/A Loans.

2A.2 Notes.

(a) Evidence of Indebtedness. At the request of any Canadian Revolving Lender,
Canadian Borrower’s obligation to pay the principal of and interest on all
Canadian Revolving Loans (other than B/As) made to it by such Lender shall be
evidenced by a promissory note duly executed and delivered by Canadian Borrower
substantially in the form of Exhibit 2A.2(a) hereto, with blanks appropriately
completed in conformity herewith.

(b) Notation of Payments. Each Canadian Revolving Lender will note on its
internal records the amount of each Canadian Revolving Loan made by it and each
payment in respect thereof and will, prior to any transfer of its Canadian
Revolving Note in accordance with the terms of this Agreement, endorse on the
reverse side thereof the outstanding principal amount of Canadian Revolving
Loans evidenced thereby. Failure to make any such notation shall not affect
Canadian Borrower’s or any guarantor’s obligations hereunder or under the other
applicable Loan Documents in respect of such Canadian Revolving Loans.

2A.3 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing by Canadian Borrower hereunder
shall be not less than the Minimum Borrowing Amount and, if greater, shall be in
integral multiples of Cdn.$1,000,000 above such minimum (or, if less, the then
Total Available Canadian Revolving Commitment) (the “Minimum Borrowing
Integral”). More than one Borrowing may be incurred on any date.

2A.4 Borrowing Options. The Canadian Revolving Loans shall, at the option of
Canadian Borrower except as otherwise provided in this Agreement, be
(i) Canadian Prime Rate Loans, (ii) B/A Loans, or (iii) part Canadian Prime Rate
Loans and part B/A Loans, provided that, all Canadian Revolving Loans made by
the Canadian Revolving Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Canadian Revolving
Loans of the same Type.

2A.5 Notice of Canadian Borrowing. Whenever Canadian Borrower desires to make a
Borrowing of any Canadian Revolving Loan hereunder, Canadian Borrower shall give
Canadian Administrative Agent at its Notice Address at least one Business Day’s
(two Business Days’ in the case of B/A Loans) prior written notice (or
telephonic notice promptly confirmed in writing), given not later than 12:00
p.m. (Toronto time) of each B/A Loan or Canadian Prime Rate Loan; provided,
however, that a Notice of Canadian Borrowing with respect to Borrowings to be
made on the Closing Date may, at the discretion of Canadian Administrative
Agent, be delivered later than the time specified above. Each such notice (each
a “Notice of Canadian Borrowing”), which shall be in the form of Exhibit 2A.5
hereto, shall be irrevocable, shall be deemed a representation by Canadian
Borrower that all conditions precedent to such Borrowing have been satisfied and
shall specify (i) the aggregate principal amount of the Loans (or the face
amount of the B/A Loans, as the case may be) to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day), and
(iii) whether the Loans being made pursuant to such Borrowing are to be Canadian
Prime Rate Loans or B/A Loans and with respect to B/A Loans the Contract Period
and maturity date to be applicable thereto. Canadian Administrative Agent shall
as promptly as practicable give each Canadian Revolving Lender written or
telephonic notice (promptly confirmed in writing) of each proposed Borrowing, of
such Canadian Revolving Lender’s Canadian Revolver Pro Rata Share thereof and of
the other matters covered by the Notice of Canadian Borrowing.

 

-86-



--------------------------------------------------------------------------------

Without in any way limiting Canadian Borrower’s obligation to confirm in writing
any telephonic notice, Canadian Administrative Agent may act without liability
upon the basis of telephonic notice believed by Canadian Administrative Agent in
good faith to be from a Responsible Officer of Canadian Borrower prior to
receipt of written confirmation. Canadian Administrative Agent’s records shall,
absent manifest error, be final, conclusive and binding on Canadian Borrower
with respect to evidence of the terms of such telephonic Notice of Canadian
Borrowing. Canadian Borrower hereby agrees not to dispute Canadian
Administrative Agent’s record of the time of telephonic notice.

2A.6 Conversion or Continuation. Subject to Section 2A.4, Canadian Borrower may
elect (i) on any Business Day to convert Canadian Prime Rate Loans or any
portion thereof to B/A Loans and (ii) at the end of any Contract Period with
respect thereto, to convert B/A Loans or any portion thereof into Canadian Prime
Rate Loans or continue such B/A Loans or any portion thereof for an additional
Contract Period; provided, however, that the aggregate face amount of the B/A
Loans for each Contract Period therefor must be in an aggregate principal amount
of Cdn.$5,000,000 or an integral multiple of Cdn.$1,000,000 in excess thereto.
Each such election shall be in substantially the form of Exhibit 2A.6 hereto (a
“Notice of Canadian Conversion or Continuation”) and shall be made by giving
Canadian Administrative Agent at least two Business Days’ prior written notice
thereof to the Canadian Notice Address given not later than 12:00 p.m. (Toronto
time), specifying (i) the amount and type of conversion or continuation, (ii) in
the case of a conversion to or a continuation of B/A Loans, the Contract Period
therefor, (iii) in the case of a conversion, the date of conversion (which date
shall be a Business Day). Notwithstanding the foregoing, no conversion in whole
or in part of Canadian Prime Rate Loans to B/A Loans, and no continuation in
whole or in part of B/A Loans, upon the expiration of the Contract Period,
therefor, shall be permitted at any time at which an Unmatured Event of Default
or an Event of Default shall have occurred and be continuing. If, within the
time period required under the terms of this Section 2A.6, Canadian
Administrative Agent does not receive a Notice of Canadian Conversion or
Continuation from Canadian Borrower containing a permitted election to continue
any B/A Loans, for an additional Contract Period to convert any such Loans,
then, upon the expiration of the Contract Period therefor, such Loans will be
automatically converted to Canadian Prime Rate Loans. Each Notice of Canadian
Conversion or Continuation shall be irrevocable.

2A.7 Disbursement of Funds and Presumptions by Canadian Administrative Agent. No
later than 12:00 p.m. (local time at the place of funding) on the date specified
in each Notice of Canadian Borrowing, each Canadian Revolving Lender will make
available its Canadian Revolver Pro Rata Share of Canadian Revolving Loans of
the Borrowing requested to be made on such date in Canadian Dollars and in
immediately available funds, at the Payment Office and Canadian Administrative
Agent will make available to Canadian Borrower at its Payment Office the
aggregate of the amounts so made available by the Lenders not later than 2:00
p.m. (local time in the place of payment). Unless Canadian Administrative Agent
shall have been notified by any such Lender at least one Business Day prior to
the date of Borrowing that such Lender does not intend to make available to
Canadian Administrative Agent such Lender’s portion of the Borrowing to be made
on such date, Canadian Administrative Agent may assume that such Lender has made
such amount available to Canadian Administrative Agent on such date of Borrowing
and Canadian Administrative Agent may, but shall not be required to, in reliance
upon such assumption, make available to Canadian Borrower a corresponding
amount. If such corresponding amount is not in fact made available to Canadian
Administrative Agent by such Lender on the date of Borrowing, Canadian
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon Canadian Administrative Agent’s demand therefor, Canadian
Administrative Agent shall promptly notify Canadian Borrower and, if so
notified, Canadian Borrower shall immediately pay such corresponding amount to
Canadian Administrative Agent. Canadian Administrative Agent shall also be
entitled to recover from Canadian Borrower interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by Canadian Administrative Agent to Canadian

 

-87-



--------------------------------------------------------------------------------

Borrower to the date such corresponding amount is recovered by Canadian
Administrative Agent, at a rate per annum equal to the rate for Canadian Prime
Rate Loans or B/A Loans, as the case may be, applicable during the period in
question; provided, however, that any interest paid to Canadian Administrative
Agent in respect of such corresponding amount shall be credited against interest
payable by Canadian Borrower to such Lender under Section 3.1 in respect of such
corresponding amount. Any amount due hereunder to Canadian Administrative Agent
from any Lender which is not paid when due shall bear interest payable by such
Lender, from the date due until the date paid, at the average of the rates per
annum for Canadian Dollar bankers’ acceptances having a term of 30 days that
appears on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuter Monitor Money Rates Service as of 10:00 a.m.
(Toronto time) on the date of determination, as reported by Canadian
Administrative Agent (and if such screen is not available, any successor or
similar service as may be selected by Canadian Administrative Agent) for the
first three days after the date such amount is due and thereafter at the average
of the rates per annum for Canadian Dollar bankers’ acceptances having a term of
30 days that appears on the display referred to as the “CDOR Page” (or any
display substituted therefor) of Reuter Monitor Money Rates Service as of 10:00
a.m. (Toronto time) on the date of determination, as reported by Canadian
Administrative Agent (and if such screen is not available, any successor or
similar service as may be selected by Canadian Administrative Agent) plus 1% per
annum, together with Canadian Administrative Agent’s standard interbank
processing fee. Further, such Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Loans, and any other amounts
due to it hereunder first to Canadian Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by Canadian
Administrative Agent pursuant to this Section 2A.7 until such Loans have been
funded (as a result of such assignment or otherwise) and then to fund Loans of
all Lenders other than such Lender until each Lender has outstanding Loans equal
to its Canadian Revolver Pro Rata Share of all Canadian Revolving Loans (as a
result of such assignment or otherwise). Such Lender shall not have recourse
against Canadian Borrower with respect to any amounts paid to Canadian
Administrative Agent or any Lender with respect to the preceding sentence,
provided that, such Lender shall have full recourse against Canadian Borrower to
the extent of the amount of such Loans it has so been deemed to have made.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Canadian Revolving Commitment hereunder or to prejudice any rights
which Canadian Borrower may have against the Lender as a result of any default
by such Lender hereunder.

2A.8 Pro Rata Borrowings. Except as expressly provided in Section 2A.9(e), all
Borrowings of Canadian Revolving Loans under this Agreement shall be loaned by
the applicable Lenders pro rata on the basis of their Canadian Revolving
Commitments. No Lender shall be responsible for any default by any other Lender
in its obligation to make Loans hereunder and each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its Canadian Revolving Commitment hereunder.

2A.9 Bankers’ Acceptances.

(a) Subject to the terms and conditions of this Agreement, Canadian Borrower may
request a Canadian Revolving Loan denominated in Canadian Dollars by presenting
drafts for acceptance and, if applicable, purchase as B/As by the Canadian
Revolving Lenders.

(b) A Canadian Revolving Lender shall not be obliged to either accept any draft
presented for acceptance or advance any B/A Equivalent Loan:

(i) which is drawn on, or where the Contract Period applicable thereto expires,
on a day which is not a Business Day;

 

-88-



--------------------------------------------------------------------------------

(ii) where the Contract Period applicable thereto matures on a day subsequent to
the Canadian Revolver Termination Date;

(iii) where the Contract Period applicable thereto has a term other than
approximately 30, 60, 90 or 180 days;

(iv) which is denominated in any currency other than Canadian Dollars;

(v) which is not in a form satisfactory to such Canadian Revolving Lender or
Canadian Administrative Agent;

(vi) for a continuation, in respect of which the Canadian Borrower has not then
paid the applicable Acceptance Fee; or

(vii) if an Unmatured Event of Default or an Event of Default has occurred and
is continuing.

(c) To facilitate availment of B/A Loans, Canadian Borrower hereby appoints each
Canadian Revolving Lender as its attorney to sign and endorse on its behalf (in
accordance with a Notice of Canadian Borrowing or Notice of Canadian Conversion
or Continuation relating to a B/A Loan pursuant to Section 2A.5 or
Section 2A.6), in handwriting or by facsimile or mechanical signature as and
when deemed necessary by such Canadian Revolving Lender, blank drafts in the
form requested by such Canadian Revolving Lender. In this respect, it is each
Canadian Revolving Lender’s responsibility to maintain an adequate supply of
blank drafts for acceptance under this Agreement. Canadian Borrower recognizes
and agrees that all drafts signed and/or endorsed by a Canadian Revolving Lender
on behalf of Canadian Borrower shall bind Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of Canadian Borrower. Each Canadian Revolving Lender is hereby
authorized (in accordance with a Notice of Canadian Borrowing or Notice of
Canadian Conversion or Continuation relating to a B/A Loan) to issue such B/As
endorsed in blank in such face amounts as may be determined by such Canadian
Revolving Lender, provided that, the aggregate amount thereof is equal to the
aggregate amount of drafts required to be accepted and purchased by such
Canadian Revolving Lender. No Canadian Revolving Lender shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except for the gross negligence or willful misconduct of the
Canadian Revolving Lender or its officers, employees, agents or representatives.
Each Canadian Revolving Lender shall maintain a record, which shall be made
available to Canadian Borrower upon its request, with respect to drafts
(i) received by it in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder, and (iv) cancelled at their
respective maturities. On request by or on behalf of Canadian Borrower, a
Canadian Revolving Lender shall cancel all forms of B/As which have been
pre-signed or pre-endorsed on behalf of Canadian Borrower and that are held by
such Canadian Revolving Lender and are not required to be issued in accordance
with Canadian Borrower’s irrevocable notice. Alternatively, Canadian Borrower
agrees that, at the request of Canadian Administrative Agent, Canadian Borrower
shall deliver to Canadian Administrative Agent a “depository note” which
complies with the requirements of the Depository Bills and Notes Act (Canada),
and consents to the deposit of any such depository note in the book-based debt
clearance system maintained by the Canadian Depository for Securities.

(d) Drafts of Canadian Borrower to be accepted as B/As hereunder shall be signed
as set forth in this Section 2A.9. Notwithstanding that any Person whose
signature appears on any B/A may no longer be an authorized signatory for any
Canadian Revolving Lender or Canadian Borrower at the date of issuance of a B/A,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
B/A so signed shall be binding on Canadian Borrower.

 

-89-



--------------------------------------------------------------------------------

(e) Promptly following the receipt of a Notice of Canadian Borrowing or Notice
of Canadian Conversion or Continuation specifying a Canadian Revolving Loan by
way of B/As, Canadian Administrative Agent shall so advise the Canadian
Revolving Lenders and shall advise each Canadian Revolving Lender of the
aggregate face amount of the B/As to be accepted by it and the applicable
Contract Period (which shall be identical for all Canadian Revolving Lenders).
In the case of Canadian Revolving Loans comprised of B/A Loans, the aggregate
face amount of the B/As to be accepted by a Canadian Revolving Lender shall be
in a minimum aggregate amount of Cdn.$500,000 and shall be a whole multiple of
Cdn.$100,000, and such face amount shall be in the Canadian Revolving Lenders’
pro rata portions of such Canadian Revolving Loan, provided that, Canadian
Administrative Agent may in its sole discretion increase or reduce any Canadian
Revolving Lender’s portion of such B/A Loan to the nearest Cdn.$100,000.

(f) Canadian Borrower may specify in a Notice of Canadian Borrowing pursuant to
Section 2A.5 or a Notice of Canadian Conversion or Continuation pursuant to
Section 2A.6 that it desires that any B/A’s requested by such notice be
purchased by the Canadian Revolving Lenders, in which case the Canadian
Revolving Lenders shall, upon acceptance of a B/A by a Canadian Revolving
Lender, purchase, or arrange for the purchase of, each B/A from Canadian
Borrower at the Discount Rate for such Canadian Revolving Lender applicable to
such B/A accepted by it and provide to Canadian Administrative Agent the
Discount Proceeds for the account of Canadian Borrower. The Acceptance Fee
payable by Canadian Borrower to a Canadian Revolving Lender under Section 3.1(d)
in respect of each B/A accepted by such Canadian Revolving Lender shall be set
off against the Discount Proceeds payable by such Canadian Revolving Lender
under this Section 2A.9.

(g) Each Canadian Revolving Lender may at any time and from time to time hold,
sell, rediscount or otherwise dispose of any or all B/As accepted and purchased
by it.

(h) If a Canadian Revolving Lender is not a chartered bank under the Bank Act
(Canada) or if a Canadian Revolving Lender notifies Canadian Administrative
Agent in writing that it is otherwise unable to accept Bankers’ Acceptances,
such Canadian Revolving Lender will, instead of accepting and, if applicable,
purchasing Bankers’ Acceptances, make an advance (a “B/A Equivalent Loan”) to
Canadian Borrower in the amount and for the same term as the draft that such
Canadian Revolving Lender would otherwise have been required to accept and
purchase hereunder. Each such Canadian Revolving Lender will provide to Canadian
Administrative Agent the Discount Proceeds of such B/A Equivalent Loan for the
account of Canadian Borrower. Each such B/A Equivalent Loan will bear interest
at the same rate that would result if such Lender had accepted (and been paid an
Acceptance Fee) and purchased (on a discounted basis at the Discount Rate) a
Bankers’ Acceptance for the relevant Contract Period (it being the intention of
the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the applicable Lenders and Canadian Borrower as the Bankers’
Acceptance which such B/A Equivalent Loan replaces). All such interest shall be
paid in advance on the date such B/A Equivalent Loan is made, and will be
deducted from the principal amount of such B/A Equivalent Loan in the same
manner in which the discount to the purchase price of a Bankers’ Acceptance
would be deducted from the face amount of the Bankers’ Acceptance.

(i) Canadian Borrower waives presentment for payment and any other defense to
payment of any amounts due to a Canadian Revolving Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Canadian
Revolving Lender in its own right, and Canadian Borrower agrees not to claim any
days of grace if such Canadian Revolving Lender, as holder, sues Canadian
Borrower on the B/A for

 

-90-



--------------------------------------------------------------------------------

payment of the amount payable by Canadian Borrower thereunder. Unless Canadian
Borrower has requested and Canadian Revolving Lenders have granted a
continuation of such B/A Loan in accordance with the provisions of this
Agreement, on the last day of the Contract Period of a B/A, or such earlier date
as may be required or permitted pursuant to the provisions of this Agreement,
Canadian Borrower shall pay the Canadian Revolving Lender that has accepted and
purchased such B/A the full face amount of such B/A and, after such payment,
Canadian Borrower shall have no further liability in respect of such B/A and
such Canadian Revolving Lender shall be entitled to all benefits of, and be
responsible for all payments due to third parties under, such B/A.

(j) Except as required by any Canadian Revolving Lender upon the occurrence of
an Event of Default, no B/A Loan may be repaid by Canadian Borrower prior to the
expiry date of the Contract Period applicable to such B/A Loan; provided,
however, that any B/A Loan may be defeased as provided in the proviso to
Section 4.3(d).

2A.10 Miscellaneous. Notwithstanding anything herein to the contrary, the
Canadian Borrower shall in no capacity and in no event be obliged to make any
payment of interest or any other amount payable to any Canadian Revolving Lender
hereunder in excess of any amount or rate which would be prohibited by law or
would result in the receipt by such Canadian Revolving Lender of, or an
agreement by such Canadian Revolving Lender to receive, “interest” at a
“criminal rate” (as each such term is defined in and construed under Section 347
of the Criminal Code (Canada)).

ARTICLE III

INTEREST AND FEES

3.1 Interest.

(a) Base Rate Loans. Each applicable Borrower agrees to pay interest in respect
of the unpaid principal amount of each Base Rate Loan from the date the proceeds
thereof are made available to such Borrower (or, if such Base Rate Loan was
converted from a Eurocurrency Loan, the date of such conversion) until the
earlier of (i) the maturity (whether by acceleration or otherwise) of such Base
Rate Loan or (ii) the conversion of such Base Rate Loan to a Eurocurrency Loan
pursuant to Section 2.6 at a rate per annum equal to the relevant Base Rate plus
the Applicable Base Rate Margin.

(b) Eurocurrency Loans. Each applicable Borrower agrees to pay interest in
respect of the unpaid principal amount of such Borrower’s Eurocurrency Loans
from the date the proceeds thereof are made available to such Borrower (or, if
such Eurocurrency Loan was converted from a Base Rate Loan, the date of such
conversion) until the earlier of (i) the maturity (whether by acceleration or
otherwise) of such Eurocurrency Loan or (ii) the conversion of such Eurocurrency
Loan to a Base Rate Loan pursuant to Section 2.6 at a rate per annum equal to
the (other than a B/A Loan) relevant Eurocurrency Rate plus the Applicable
Eurocurrency Margin.

(c) Canadian Prime Rate Loans. Canadian Borrower agrees to pay interest in
respect of the unpaid principal amount of each Canadian Prime Rate Loan from the
date the proceeds thereof are made available to Canadian Borrower (or in the
case of a conversion of a B/A Loan to a Canadian Prime Rate Loan, the date of
such conversion) until the earlier of (i) the maturity (whether by acceleration
or otherwise) of such Canadian Prime Rate Loan or (ii) the conversion of such
Canadian Prime Rate Loan to a B/A Loan pursuant to Section 2A.6 at a rate per
annum equal to the Canadian Prime Rate plus the Applicable Canadian Prime Rate
Margin.

 

-91-



--------------------------------------------------------------------------------

(d) B/A Loans. Canadian Borrower agrees to pay the Acceptance Fee on the date of
acceptance of a draft or making of a B/A Equivalent Loan as calculated in the
definition of “Acceptance Fee” and in accordance with Section 2A.9(f).

(e) Overnight Rate Loans. Each applicable Borrower agrees to pay interest in
respect of the unpaid principal amount of each Overnight Rate Loan from the date
the proceeds thereof are made available to such Borrower until the maturity of
such Overnight Rate Loan at a rate per annum equal to the Overnight Euro Rate or
Overnight LIBOR Rate, as applicable.

(f) Payment of Interest. Interest on each Loan (other than a B/A Loan) shall be
payable in arrears on each Interest Payment Date; provided, however, that
interest accruing pursuant to Section 3.1(h) shall be payable from time to time
on demand. Interest shall also be payable on all then outstanding Revolving
Loans and Canadian Revolving Loans on the applicable Revolver Termination Date
and on all Loans on the date of repayment (including prepayment) thereof (except
that voluntary prepayments of Revolving Loans that are Base Rate Loans made
pursuant to Section 4.3 on any day other than a Quarterly Payment Date or the
applicable Revolver Termination Date need not be made with accrued interest from
the most recent Quarterly Payment Date, provided such accrued interest is paid
on the next Quarterly Payment Date) and on the date of maturity (by acceleration
or otherwise) of such Loans. During the existence of any Event of Default,
interest on any Loan shall be payable on demand.

(g) Notification of Rate. Administrative Agent, upon determining the interest
rate for any Borrowing of Eurocurrency Loans for any Interest Period, shall
promptly notify Borrowers and the Lenders thereof. Such determination shall,
absent manifest error and subject to Section 3.6, be final, conclusive and
binding upon all parties hereto.

(h) Default Interest. Notwithstanding the rates of interest specified herein,
effective on the date thirty (30) days after the occurrence and continuance of
any Event of Default (other than the failure to pay obligations when due) and
for so long thereafter as any such Event of Default shall be continuing, and
effective immediately, upon any failure to pay any obligations or any other
amounts due under any of the Loan Documents, whether by acceleration or
otherwise, the principal balance of each Loan (other than a B/A Loan) then
outstanding and, to the extent permitted by applicable law, any interest payment
on each Loan (other than a B/A Loan) not paid when due or other amounts then due
and payable shall bear interest payable on demand, after as well as before
judgment at a rate per annum equal to the Default Rate.

(i) Maximum Interest. If any interest payment or other charge or fee payable
hereunder exceeds the maximum amount then permitted by applicable law, the
applicable Borrower shall be obligated to pay the maximum amount then permitted
by applicable law and the applicable Borrower shall continue to pay the maximum
amount from time to time permitted by applicable law until all such interest
payments and other charges and fees otherwise due hereunder (in the absence of
such restraint imposed by applicable law) have been paid in full. To the extent
necessary to comply with applicable usury law, provisions of any Security
Documents related to maximum rates of interest are incorporated herein by
reference and shall control and supersede any provision hereof or of any other
Loan Document to the contrary. In no event shall the aggregate “interest” (as
defined in Section 347 (the “Criminal Code Section”) of the Criminal Code
(Canada)), payable to any Lender under this Agreement or any other Loan Document
exceed the effective annual rate of interest lawfully permitted under the
Criminal Code Section. Further, if any payment, collection or demand pursuant to
this Agreement or any other Loan Document in respect of such “interest” is
determined to be contrary to the provisions of the Criminal Code Section, such
payment, collection, or demand shall be deemed to have been made by mutual
mistake of the applicable Lender and the applicable Borrower and such “interest”
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or so result in the receipt by the applicable Lender of interest at a rate
not in contravention of the Criminal Code Section.

 

-92-



--------------------------------------------------------------------------------

(j) Global Effective Rate (Taux Effectif Global). For the purposes of Articles
L. 313-4 of the French Monetary and Financial Code (“Code monétaire et
financier”) and L. 313-1 et seq., R. 313-1 and R. 313-2 of the French Consumer
Code (“Code de la Consommation”), the parties acknowledge that by virtue of
certain characteristics of the Facilities (and in particular the variable
interest rate applicable to Loans and the Borrowers’ right to select the
currency and the duration of the Interest Period of each Loan), the taux
effectif global cannot be calculated at the date of this Agreement. However,
each of the European Borrower and the Subsidiary Borrowers which is incorporated
in France acknowledge that it has received from the Agent on the date of
execution of this Agreement an example of the calculation of the taux effectif
global in a form TEG Letter, with execution of such letter to follow promptly
after the Closing Date. The parties acknowledge that the TEG Letters form part
of this Agreement.

(k) Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or fee to be paid
hereunder or in connection herewith is to be calculated on the basis of any
period of time that is less than a calendar year, the yearly rate of interest to
which the rate used in such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360, 365 or 366, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

3.2 Fees.

(a) Upfront Fees. Crown Holdings shall pay the fees as set forth in the Fee
Letter at the times set forth in such letter for distribution as set forth
therein.

(b) Commitment Fees.

(i) U.S. Borrower agrees to pay to Administrative Agent for pro rata
distribution to each Non-Defaulting Lender having a Dollar Revolving Commitment
(based on its Dollar Revolver Pro Rata Share) a commitment fee in Dollars (the
“Dollar Commitment Fee”) for the period commencing on the Closing Date to and
including the Revolver Termination Date for the Dollar Revolving Facility or the
earlier termination of the Dollar Revolving Commitments (and, in either case,
repayment in full of the Dollar Revolving Loans), computed at a rate equal to
the Applicable Commitment Fee Percentage per annum on the average daily Total
Available Dollar Revolving Commitment. Unless otherwise specified, accrued
Dollar Commitment Fees shall be due and payable in arrears (i) on each Quarterly
Payment Date, (ii) on the Revolver Termination Date for the Dollar Revolving
Facility and (iii) upon any reduction or termination in whole or in part of the
Dollar Revolving Commitments (but only, in the case of a reduction, on the
portion of the Dollar Revolving Commitments then being reduced);

(ii) Each of the European Borrower and the U.S. Borrower agrees to pay to
Administrative Agent for pro rata distribution to each Non-Defaulting Lender
having a Multicurrency Revolving Commitment (based on its Multicurrency Revolver
Pro Rata Share) a commitment fee in Dollars (the “Multicurrency Commitment Fee”)
for the period commending on the Closing Date to and including the Revolver
Termination Date for the Multicurrency Revolving Facility or the earlier
termination of the Multicurrency Revolving Commitments (and, in either case,
repayment in full of the Multicurrency Revolving Loans and payment in full, or
collateralization (by the deposit of cash into the Collateral Account or
otherwise) in amounts and pursuant to arrangements satisfactory to
Administrative Agent and the applicable Facing Agent, of the Multicurrency LC
Obligations), computed at a rate equal to the

 

-93-



--------------------------------------------------------------------------------

Applicable Commitment Fee Percentage per annum on the average daily Total
Available Multicurrency Revolving Commitment (with the Available Multicurrency
Revolving Commitment of each Lender determined without reduction for such
Lender’s Multicurrency Revolver Pro Rata Share of Swing Line Loans outstanding).
Unless otherwise specified, accrued Multicurrency Commitment Fees shall be due
and payable (i) on each Quarterly Payment Date, (ii) on the Revolver Termination
Date for the Multicurrency Revolving Facility and (iii) upon any reduction or
termination in whole or in part of the Multicurrency Revolving Commitments (but
only, in the case of a reduction, on the portion of the Multicurrency Revolving
Commitments then being reduced);

(iii) Canadian Borrower agrees to pay to Canadian Administrative Agent for pro
rata distribution to each Non-Defaulting Lender having a Canadian Revolving
Commitment (based on its Canadian Revolver Pro Rata Share) a commitment fee in
Canadian Dollars (the “Canadian Commitment Fee”) for the period commencing on
the Closing Date to and including the Canadian Revolver Termination Date or the
earlier termination of the Canadian Revolving Commitments (and, in either case,
repayment in full of the Canadian Revolving Loans and payment in full, or
collateralization (by deposit of cash into the Collateral Account or otherwise)
in amounts and pursuant to arrangements satisfactory to the Administrative Agent
and the applicable Facing Agent of the Canadian LC Obligations, computed at a
rate equal to the Applicable Commitment Fee Percentage per annum on the average
daily Total Available Canadian Revolving Commitment. Unless otherwise specified,
accrued Canadian Commitment Fees shall be due and payable in arrears (i) on each
Quarterly Payment Date, (ii) on the Canadian Revolver Termination Date and
(iii) upon any reduction or termination in whole or in part of the Canadian
Revolving Commitments (but only, in the case of a reduction, on the portion of
the Canadian Revolving Commitments then being reduced).

(c) Agency Fees. The Borrowers shall pay to Administrative Agent for its own
account, agency and other Loan fees in the amount and at the times set forth in
the administrative agent letter (or other letter agreement) between Crown
Holdings, the Borrowers and Administrative Agent.

(d) Delayed Draw Undrawn Fee. The Borrowers agree to pay to the Administrative
Agent, for the account of each Lender that has a Delayed Draw Term Loan
Commitment, an undrawn fee, calculated based on a year of 365 days (the “Delayed
Draw Undrawn Fee”) equal to a per annum rate of 0.50% per annum calculated on
the aggregate unused Delayed Draw Term Loan Commitment of such Lender (as such
commitment may be decreased or terminated pursuant to Sections 2.1(d) and
4.1(b)), accruing from and including the Closing Date to the Delayed Draw
Termination Date. The Delayed Draw Undrawn Fee shall be payable in arrears on
the Delayed Draw Termination Date.

3.3 Computation of Interest and Fees. Interest on all Loans (other than B/A
Loans) and fees payable hereunder shall be computed on the basis of the actual
number of days elapsed over a year of 360 days; provided that interest on all
Base Rate Loans and Canadian Prime Rate Loans shall be computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as applicable.
Interest on all Loans denominated in Sterling shall be computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be. Each determination of an interest rate by Administrative Agent or
Canadian Administrative Agent pursuant to any provision of this Agreement shall
be conclusive and binding on each Borrower and the Lenders in the absence of
manifest error. Administrative Agent shall, at any time and from time to time
upon request of Crown Holdings, deliver to Crown Holdings a statement showing
the quotations used by Administrative Agent in determining any interest rate
applicable to Loans pursuant to this Agreement. Each change in the Applicable
Base Rate Margin or Applicable Eurocurrency Margin or the Applicable Commitment
Fee Percentage as a result of a change in Crown Holdings’ Most Recent Total
Leverage Ratio shall become effective on the date upon which such change in such
ratio occurs.

 

-94-



--------------------------------------------------------------------------------

3.4 Interest Periods. At the time it gives any Notice of Borrowing or a Notice
of Conversion or Continuation with respect to Eurocurrency Loans, the applicable
Borrower shall elect, by giving Administrative Agent written notice, the
interest period (each an “Interest Period”) which Interest Period shall, at the
option of the applicable Borrower, be one, two or three weeks or one, two, three
or six months or, if available to each of the applicable Lenders (as determined
by each such applicable Lender in its sole discretion) a twelve-month period;
provided that:

(a) all Eurocurrency Loans comprising a Borrowing shall at all times have the
same Interest Period;

(b) the initial Interest Period for any Eurocurrency Loan shall commence on the
date of such Borrowing of such Eurocurrency Loan (including the date of any
conversion thereto from a Loan of a different Type) and each Interest Period
occurring thereafter in respect of such Eurocurrency Loan shall commence on the
last day of the immediately preceding Interest Period;

(c) if any Interest Period relating to a Eurocurrency Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

(d) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period for a Eurocurrency Loan
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

(e) no Interest Period may be selected at any time when an Unmatured Event of
Default or Event of Default is then in existence; provided, that Alternative
Currency Loans shall continue with Interest Periods of one month if any
Unmatured Event of Default or Event of Default is then in existence;

(f) no Interest Period shall extend beyond the applicable Term Maturity Date for
any Term Loan or the applicable Revolver Termination Date for any Revolving Loan
or the Canadian Revolver Termination Date for any Canadian Revolving Loan; and

(g) no Interest Period in respect of any Borrowing of Term Loans of any Facility
shall be selected which extends beyond any date upon which a mandatory repayment
of such Term Loan Facility will be required to be made under Section 4.4(b),
(c) or (d) as the case may be, if the aggregate principal amount of Term Loans
of such Facility, which have Interest Periods which will expire after such date
will be in excess of the aggregate principal amount of Term Loans of such
Facility then outstanding less the aggregate amount of such required prepayment.

3.5 Compensation for Funding Losses. Each Borrower shall compensate each Lender,
upon its written request (which request shall set forth the basis for requesting
such amounts), for all losses, expenses and liabilities (including, without
limitation, any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its Eurocurrency Loans or B/A Equivalent Loans to the extent
not recovered by the Lender in connection with the liquidation or re-employment
of such funds and including the compensation payable by such Lender to a
Participant) and any loss sustained by such Lender in connection with the
liquidation or re-employment of such funds (including, without limitation, a
return on such liquidation or re-employment that would result in such Lender
receiving less than it would have received had such Eurocurrency Loan or B/A
Equivalent Loan remained outstanding until the last day of the Interest Period
applicable to such Eurocurrency Loans but excluding Excluded Taxes) which such
Lender may sustain as a result of:

(a) for any reason (other than a default by such Lender or Administrative Agent)
a continuation or Borrowing of, or conversion from or into, Eurocurrency Loans
or B/A Equivalent Loans does not occur on a date specified therefor in a Notice
of Borrowing or Notice of Conversion or Continuation or Notice of Canadian
Borrowing or Notice of Canadian Conversion or Continuation (whether or not
withdrawn);

 

-95-



--------------------------------------------------------------------------------

(b) any payment, prepayment or conversion or continuation of any of its
Eurocurrency Loans or B/A Equivalent Loans occurring for any reason whatsoever
on a date which is not the last day of an Interest Period applicable thereto;

(c) any repayment of any of its Eurocurrency Loans or B/A Loans not being made
on the date specified in a notice of payment given by such Borrower; or

(d) (i) any other failure by such Borrower to repay such Borrower’s Eurocurrency
Loans or B/A Equivalent Loan when required by the terms of this Agreement or
(ii) an election made by Borrower pursuant to Section 3.7. A written notice
setting forth in reasonable detail the basis of the incurrence of additional
amounts owed such Lender under this Section 3.5 and delivered to such Borrower
and Administrative Agent by such Lender shall, absent manifest error, be final,
conclusive and binding for all purposes. Calculation of all amounts payable to a
Lender under this Section 3.5 shall be made as though that Lender had actually
funded its relevant Eurocurrency Loan or B/A Equivalent Loan through the
purchase of a Eurocurrency deposit bearing interest at the Eurocurrency Rate or
a B/A in an amount equal to the amount of that Loan, having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurocurrency deposit from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that each
Lender may fund each of its Eurocurrency Loans and B/A Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 3.5.

(e) For the avoidance of doubt, this Section 3.5 shall not apply to Taxes,
except any Taxes that represent losses, expenses and liabilities arising from
any non-Tax claim.

3.6 Increased Costs, Illegality, Etc.

(a) Generally. In the event that any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to clause (i) below, may be made only
by the applicable Agent):

(i) on any Interest Rate Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurocurrency
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurocurrency Rate
or the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to Required Lenders of funding such Loan; or

(ii) at any time, that any Recipient shall incur increased costs or reduction in
the amounts received or receivable hereunder with respect to any Eurocurrency
Loan because of (x) any Change in Law having general applicability to all
comparably situated Lenders within the jurisdiction in which such Lender
operates since the date of this Agreement such as, for example,

 

-96-



--------------------------------------------------------------------------------

but not limited to: (A) the imposition of any Tax of any kind with respect to
this Agreement or any Eurocurrency Loan (other than (I) Indemnified Taxes and
(II) Excluded Taxes) or (B) a change in official reserve, special deposit,
compulsory loan, insurance charge or similar requirements by any Governmental
Authority (but, in all events, excluding reserves required under Regulation D to
the extent included in the computation of the Eurocurrency Rate) and/or
(y) other circumstances since the date of this Agreement affecting such Lender
or the interbank Eurocurrency market or the position of such Lender in such
market (excluding, however, differences in a Lender’s cost of funds from those
of Administrative Agent which are solely the result of credit differences
between such Lender and Administrative Agent); or

(iii) at any time, that the making or continuance of any Eurocurrency Loan has
been made (x) unlawful by any law, directive or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the date of this Agreement which
materially and adversely affects the interbank Eurocurrency market;

then, and in any such event, such Lender (or Administrative Agent, in the case
of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to Borrowers. Thereafter, (x) in the case of clause (i) above,
Eurocurrency Loans shall no longer be available until such time as
Administrative Agent notifies Crown Holdings and the Lenders that the
circumstances giving rise to such notice by Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion or Continuation given
by any Borrower with respect to Eurocurrency Loans (other than with respect to
conversions to Base Rate Loans) which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower and, in the case
of Alternative Currency Loans, such Loans shall thereafter bear interest at a
rate equal to Administrative Agent’s cost of funds for such Alternative Currency
plus the Applicable Eurocurrency Margin, (y) in the case of clause (ii) above,
such Borrower shall pay to such Lender, within ten days of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder and (z) in the case of clause (iii) above, such Borrower shall take
one of the actions specified in Section 3.6(b) as promptly as possible and, in
any event, within the time period required by law. In determining such
additional amounts pursuant to clause (y) of the immediately preceding sentence,
each Lender shall act reasonably and in good faith and will, to the extent the
increased costs or reductions in amounts receivable relate to such Lender’s
loans in general and are not specifically attributable to a Loan hereunder, use
averaging and attribution methods which are reasonable and which cover all loans
similar to the Loans made by such Lender whether or not the loan documentation
for such other loans permits the Lender to receive increased costs of the type
described in this Section 3.6(a).

(b) Eurocurrency Loans. At any time that any Eurocurrency Loan is affected by
the circumstances described in Section 3.6(a)(ii) or (iii), any Borrower may
(and, in the case of a Eurocurrency Loan affected by the circumstances described
in Section 3.6(a)(iii), shall) either (i) if the affected Eurocurrency Loan is
then being made initially or pursuant to a conversion, by giving Administrative
Agent telephonic notice (confirmed in writing) on the same date that Crown
Holdings, as the applicable Borrower, was notified by the affected Lender or
Administrative Agent pursuant to Section 3.6(a)(ii) or (iii), cancel the
respective Borrowing, or (ii) if the affected Eurocurrency Loan is then
outstanding, upon at least three Business Days’ written notice to Administrative
Agent, require the affected Lender to convert such Eurocurrency Loan into a Base
Rate Loan, provided, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 3.6(b).

 

-97-



--------------------------------------------------------------------------------

(c) Capital Requirements. Without duplication of Section 3.6(a), if any Lender
determines that any Change in Law concerning capital adequacy or liquidity
requirements by any Governmental Authority will have the effect of increasing
the amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender based on the existence of such
Lender’s Commitments hereunder or its obligations hereunder, then the applicable
Borrower shall pay to such Lender, within fifteen days of its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital or liquidity.

(d) Certificates for Reimbursement. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 3.6, will give
prompt written notice thereof to Crown Holdings and Administrative Agent (which
notice Administrative Agent will promptly transmit to each of the other
Lenders), which notice shall show the basis for calculation of such additional
amounts, although the failure to give any such notice (unless the respective
Lender has intentionally withheld or delayed such notice, in which case the
respective Lender shall not be entitled to receive additional amounts pursuant
to this Section 3.6 for periods occurring prior to the 270th day before the
giving of such notice) shall not release or diminish any of any Borrower’s
obligations to pay additional amounts pursuant to this Section 3.6. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable and
which will, to the extent the increased costs or reduction in the rate of return
relates to such Lender’s commitments, loans or obligations in general and are
not specifically attributable to the Commitments, Loans and obligations
hereunder, cover all commitments, loans and obligations similar to the
Commitments, Loans and obligations of such Lender hereunder whether or not the
loan documentation for such other commitments, loans or obligations permits the
Lender to make the determination specified in this Section 3.6. Such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto. Each Lender, upon determining that any additional amounts
will be payable pursuant to this Section 3.6(d), will give prompt written notice
thereof to Borrowers, which notice shall show in reasonable detail the basis for
calculation of such additional amounts.

3.7 Mitigation Obligations; Replacement of Affected Lenders.

(a) Change of Lending Office. Each Lender which is or will be owed compensation
pursuant to Section 3.6(a) or (c) or Section 4.7(a) or (c) will, if requested by
Crown Holdings, use reasonable efforts (subject to overall policy considerations
of such Lender) to cause a different branch or Affiliate to make or continue a
Loan or Letter of Credit or to assign its rights and obligations hereunder to
another of its branches or Affiliates if in the judgment of such Lender such
designation or assignment will avoid the need for, or materially reduce the
amount of, such compensation to such Lender and will not, in the judgment of
such Lender, be otherwise disadvantageous in any significant respect to such
Lender. Crown Holdings hereby agrees to pay, or to cause the applicable Borrower
to pay, all reasonable costs and expenses incurred by any Lender in connection
with such designation or assignment. Nothing in this Section 3.7(a) shall affect
or postpone any of the obligations of any Borrower or the right of any Lender
provided for herein.

(b) Replacement of Lenders. If (x) any Revolving Lender or Canadian Revolving
Lender becomes a Defaulting Lender or otherwise defaults in its obligations to
make Loans or fund Unpaid Drawings, (y) any Lender is owed increased costs under
Section 3.6(a)(ii) or (iii) or Section 3.6(c) or Section 4.7(a), (b) or
(c) materially in excess of increased costs owed to the other Lenders or (z) as
provided in the last sentence of Section 12.1(a) or in Section 12.1(b) any
Lender refuses to consent to certain proposed amendments, changes, supplements,
waivers, discharges or terminations with respect to this Agreement, Crown
Holdings shall have the right to replace such Lender (the “Replaced Lender”)

 

-98-



--------------------------------------------------------------------------------

with one or more other Eligible Assignee or Eligible Assignees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”), reasonably acceptable to
Administrative Agent, provided that (i) in the case of any replacement made
pursuant to clause (y), such replacement will reduce the amount of any
compensation payable by the Credit Parties under Section 3.6(a)(ii) or (iii) or
Section 3.6(c) or Section 4.7(a), (b), or (c), (ii) at the time of any
replacement pursuant to this Section 3.7, the Replacement Lender shall enter
into one or more assignment agreements, in form and substance reasonably
satisfactory to Administrative Agent, pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and participation
in Letters of Credit by, the Replaced Lender (or, at the option of Crown
Holdings if the respective Lender’s consent is required with respect to less
than all Loans, to replace only the respective Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent), (iii) Crown Holdings shall have paid, or shall have caused
the applicable Borrower to pay, to Administrative Agent the assignment fee
specified in Section 12.8, and (iv) all obligations of all Credit Parties owing
to the Replaced Lender (including, without limitation, such increased costs and
excluding those specifically described in clause (ii) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective assignment documentation, the payment of amounts
referred to in clauses (ii), (iii) and (iv) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by each applicable Borrower, the Replacement Lender shall
become a Lender hereunder and, unless the Replaced Lender continues to have
outstanding Term Loans hereunder, the Replaced Lender shall cease to constitute
a Lender hereunder, except with respect to indemnification provisions under this
Agreement (including under Section 4.7), which shall survive as to such Replaced
Lender. Notwithstanding anything to the contrary contained above, no Lender that
acts as a Facing Agent may be replaced hereunder at any time when it has Letters
of Credit outstanding hereunder unless arrangements reasonably satisfactory to
such Facing Agent (including the furnishing of a standby letter of credit in
form and substance, and issued by an issuer satisfactory to such Facing Agent or
the depositing of cash collateral into the Collateral Account in amounts and
pursuant to arrangements reasonably satisfactory to such Facing Agent) have been
made with respect to such outstanding Letters of Credit.

ARTICLE IV

REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

4.1 Voluntary Reduction of Commitments. (a) Upon at least three (3) Business
Days’ prior written notice (or telephonic notice confirmed in writing) to
Administrative Agent at the Notice Address (which notice Administrative Agent
shall promptly transmit to each Lender), (i) U.S. Borrower shall have the right,
without premium or penalty, to terminate the unutilized portion of the Dollar
Revolving Commitments or Swing Line Commitment in whole or in part,
(ii) European Borrower shall have the right, without premium or penalty, to
terminate the unutilized portion of the Multicurrency Revolving Commitment or
Swing Line Commitment in part or in whole, and (iii) Canadian Borrower shall
have the right, without premium or penalty, to terminate the unutilized portion
of the Canadian Revolving Commitments in part or in whole; in each case,
provided that (x) any such voluntary termination of the Dollar Revolving
Commitment, Multicurrency Revolving Commitment or Canadian Revolving Commitment
shall apply to proportionately and permanently reduce the Dollar Revolving
Commitment, Multicurrency Revolving Commitment or Canadian Revolving Commitment
of each Dollar Revolving Lender, Multicurrency Revolving Lender or Canadian
Revolving Lender, as the case may be, (y) any partial voluntary reduction
pursuant to this Section 4.1 shall be in the amount of at least $10,000,000 and
integral multiples of $5,000,000 in excess of that amount and (z) any such
voluntary termination of the Dollar Revolving Commitment, Multicurrency
Revolving Commitment or Canadian Revolving Commitment shall occur simultaneously
with a voluntary prepayment, pursuant to Section 4.3 such that the total of the
Dollar Revolving Commitment, Multicurrency Revolving Commitment or Canadian

 

-99-



--------------------------------------------------------------------------------

Revolving Commitment shall not be reduced below (1) the aggregate principal
amount of outstanding Dollar Revolving Loans in the case of the Dollar Revolving
Commitment; (2) Multicurrency Revolving Loans plus the aggregate Effective
Amount of Multicurrency LC Obligations and Swing Line Loans, in the case of
Multicurrency Revolving Commitments and (3) Canadian Revolving Loans plus the
Effective Amount of Canadian LC Obligations, in the case of Canadian Revolving
Commitments and the Swing Line Commitment shall not be reduced below the
aggregate principal amount of Swing Line Loans.

(b) The Borrowers may at any time prior to the funding of the Delayed Draw Term
Loans terminate or reduce the Delayed Draw Term Loan Commitments, without
premium or penalty (except with respect to the payment of the Delayed Draw
Undrawn Fee pursuant to Section 3.2(d)). The Borrowers shall notify the
Administrative Agent of any election to terminate or reduce the Delayed Draw
Term Loan Commitments at least three Business Days prior to the effective date
of such termination or reduction, specifying the effective date thereof. Each
notice delivered pursuant to this Section 4.1(b) shall be irrevocable. Any
termination or reduction of the Delayed Draw Term Loan Commitments shall be
permanent. Each reduction of the Delayed Draw Term Loan Commitments shall be
made ratably to the Delayed Draw Term Loan A Commitments, Farm Credit Loan
Commitments and Delayed Draw Term Euro Commitments of each Lender.

4.2 Mandatory Reductions of Term Commitments.

(a) The Term Commitments (other than Delayed Draw Term Loan Commitments)
terminate on the Closing Date after giving effect to the Borrowing of the Term A
Loans and Term Euro Loans.

(b) Subject to Section 4.1(b), all Delayed Draw Term Loan Commitments shall
automatically terminate on the Delayed Draw Funding Date, whether or not the
full amount of available Delayed Draw Term Loans are Borrowed.

4.3 Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans without premium or penalty in whole or in part from time to time on the
following terms and conditions:

(a) the applicable Borrower shall give Administrative Agent irrevocable written
notice (which notice may be conditioned upon the happening of an event) at its
Notice Address (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Loans, whether such Loans are Term Loans, Dollar Revolving
Loans, Multicurrency Revolving Loans, Canadian Revolving Loans or Swing Line
Loans, the amount of such prepayment and the specific Borrowings to which such
prepayment is to be applied, which notice shall be given by the applicable
Borrower to Administrative Agent or Canadian Administrative Agent, as
applicable, by 12:00 noon (New York City time) at least three (3) Business Days
prior in the case of Eurocurrency Loans or Canadian Revolving Loans and at least
one (1) Business Day prior in the case of Base Rate Loans to the date of such
prepayment and which notice shall (except in the case of Swing Line Loans)
promptly be transmitted by Administrative Agent to each of the applicable
Lenders;

(b) each partial prepayment of any Borrowing (other than a Borrowing of Swing
Line Loans) shall be in an aggregate principal amount of at least $1,000,000,
Cdn.$1,000,000, €1,000,000 or £1,000,000, as applicable, and each partial
prepayment of a Swing Line Loan shall be in an aggregate principal amount of at
least $500,000, €500,000 or £500,000, as applicable; provided that no partial
prepayment of Eurocurrency Loans made pursuant to a single Borrowing shall
reduce the aggregate principal amount of the outstanding Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

 

-100-



--------------------------------------------------------------------------------

(c) Eurocurrency Loans may only be prepaid pursuant to this Section 4.3 on the
last day of an Interest Period applicable thereto or on any other day subject to
Section 3.5;

(d) each prepayment in respect of any Borrowing shall be applied pro rata among
the Loans comprising such Borrowing, provided, however that Canadian Borrower
may defease any B/A by depositing with Canadian Administrative Agent an amount
equal to the face amount of such maturing B/A, provided, that such prepayment
shall not be applied to any Loans of a Defaulting Lender at any time when the
aggregate amount of Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender’s Pro Rata Share of all Loans then outstanding; and

(e) unless otherwise specified by the applicable Borrower, each voluntary
prepayment of Term Loans shall be applied to the Scheduled Term Repayments of
all outstanding Term Loans in proportional amounts equal to the applicable Term
Percentage of Term Loans with respect to such prepayment and, within each Term
Loan, to reduce the remaining Scheduled Term Repayments, in inverse order of
maturity. Unless otherwise specified by the applicable Borrower, such prepayment
shall be applied first to the payment of Base Rate Loans and second to the
payment of such Eurocurrency Loans.

The notice provisions, the provisions with respect to the minimum amount of any
prepayment and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.3 are for the benefit of Administrative
Agent and may be waived unilaterally by Administrative Agent.

4.4 Mandatory Prepayments.

(a) Prepayment Upon Overadvance.

(i) U.S. Borrower shall prepay the outstanding principal amount of the Loans
under the Dollar Revolving Facility on any date on which the aggregate Effective
Amount of such Loans exceeds the aggregate Dollar Revolving Commitment, in the
amount of such excess.

(ii) European Borrower or U.S. Borrower, as applicable, shall prepay the
outstanding principal amount of the Loans under the Multicurrency Revolving
Facility on any date on which the aggregate Effective Amount of such Loans,
together with the aggregate Effective Amount of Multicurrency LC Obligations and
Effective Amount of Swing Line Loans exceeds the aggregate Multicurrency
Revolving Commitments, in the amount of such excess. If, after giving effect to
the prepayment of all outstanding Multicurrency Revolving Loans, the aggregate
Effective Amount of Multicurrency LC Obligations, plus the aggregate Effective
Amount of Swing Line Loans exceeds the aggregate Multicurrency Revolving
Commitments then in effect, European Borrower or U.S. Borrower, as applicable,
shall prepay all outstanding Swing Line Loans then, cash collateralize
Multicurrency LC Obligations by depositing, pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
Administrative Agent, cash with Administrative Agent in an amount equal to the
positive difference, if any, between the Effective Amount of such Multicurrency
LC Obligations and the aggregate Multicurrency Revolving Loan Commitments then
in effect. Administrative Agent shall establish in its name for the benefit of
the Multicurrency Revolving Lenders a cash collateral account (the “Collateral
Account”) into which it shall deposit such cash to hold as collateral security
for the Multicurrency LC Obligations.

(iii) Canadian Borrower shall prepay the outstanding principal amount of the
Loans under the Canadian Revolving Facility on any date on which the aggregate
Effective Amount of such Loans together with the aggregate Effective Amount of
the Canadian LC Obligations exceeds the aggregate Canadian Revolving
Commitments, in the amount of such excess. If, after giving effect to the

 

-101-



--------------------------------------------------------------------------------

prepayment of all outstanding Canadian Prime Rate Loans the outstanding
principal amount of Canadian Revolving Loans together with the aggregate
Effective Amount of the Canadian LC Obligations exceeds the aggregate Canadian
Revolving Commitments then in effect, the Canadian Borrower shall cash
collateralize the Canadian LC Obligations and cash collateralize outstanding B/A
Loans by depositing pursuant to a cash collateral agreement to be entered into
in form and substance reasonably satisfactory to Canadian Administrative Agent,
cash with Canadian Administrative Agent in an amount equal to the positive
difference, if any, between the outstanding principal amount of Canadian
Revolving Loans plus the aggregate Effective Amount of the Canadian LC
Obligations and the Canadian Revolving Commitments then in effect. Canadian
Administrative Agent shall establish in its name for the benefit of the Canadian
Revolving Lenders a cash collateral account into which it shall deposit said
cash to hold as collateral security for the outstanding Canadian LC Obligations
and/or B/A Loans.

(b) Scheduled Term Repayments. The applicable Borrower shall cause to be paid
Scheduled Term Repayments for each Term Facility on the Term Loans until the
Term Loans are paid in full in the amounts and currencies and at the times
specified in each of the Scheduled Term Repayment definitions to the extent that
prepayments have not previously been applied to such Scheduled Term Repayments
(and such Scheduled Term Repayments have not otherwise been reduced) pursuant to
the terms hereof.

(c) Mandatory Prepayment Upon Asset Disposition. From and after the Closing
Date, on the first Business Day after the date of receipt thereof by Crown
Holdings and/or any of its Subsidiaries of Net Proceeds from any Asset
Disposition (other than an Asset Disposition permitted by Section 8.3 or
Sections 8.5(a) through 8.5(g), 8.5(j) or 8.5(k)), Borrowers shall apply an
amount equal to 100% of the Net Proceeds from such Asset Disposition as a
mandatory repayment of principal of the Term Loans, pursuant to the terms of
Section 4.5(a), provided, that such Net Proceeds therefrom shall not be required
to be so applied on such date to the extent that (i) no Credit Party would be
obligated to make an offer to purchase any Indebtedness if such Net Proceeds
were not used to repay Term Loans and (ii) no Event of Default or Unmatured
Event of Default then exists and Crown Holdings delivers a certificate to
Administrative Agent on or prior to such date stating that such Net Proceeds
shall be used to purchase assets used or to be used in the businesses referred
to in Section 8.3(c) within 365 days following the date of such Asset
Disposition (which certificate shall set forth the estimates of the proceeds to
be so expended), provided, further, that (i) if all or any portion of such Net
Proceeds not so applied to the repayment of Term Loans are not so used (or
contractually committed to be used) within such 365 day period, such remaining
portion shall be applied on the last day of the respective period as a mandatory
repayment of principal of outstanding Term Loans as provided above in this
Section 4.4(c) and (ii) if all or any portion of such Net Proceeds are not
required to be applied on the 365th day referred to in clause (i) above because
such amount is contractually committed to be used and subsequent to such date
such contract is terminated or expires without such portion being so used, then
such remaining portion shall be applied on the date of such termination or
expiration as a mandatory repayment of principal of outstanding Term Loans as
provided in this Section 4.4(c); provided that if the assets subject to such
Asset Disposition constituted Collateral under the Security Documents, then any
capital assets purchased with the Net Proceeds thereof pursuant to this
subsection shall be mortgaged or pledged, as the case may be, to the applicable
Collateral Agent, for its benefit and for the benefit of the other applicable
Lenders in accordance with Section 7.14.

(d) Mandatory Prepayment With Excess Cash Flow. On each Excess Cash Flow Payment
Date, Borrowers shall apply an amount equal to 50% (such percentage as it may be
reduced as described below, the “ECF Percentage”) of Excess Cash Flow of Crown
Holdings and its Subsidiaries for the most recent Excess Cash Flow Period ending
prior to such Excess Cash Flow Payment Date as a mandatory repayment of
principal of the Term Loans pursuant to the terms of Section 4.5; provided, that
if the Most Recent Total Secured Leverage Ratio as of such Excess Cash Flow
Payment Date is less than 2.0 to 1.0, the ECF Percentage shall be 0%; provided,
further, that Excess Cash Flow for any Fiscal Year shall be

 

-102-



--------------------------------------------------------------------------------

reduced by the aggregate amount of prepayments of principal and premiums in
respect of Senior Notes (to the extent not refinanced with proceeds of
Indebtedness) made after the end of such Fiscal Year and prior to such Excess
Cash Flow Payment Date.

(e) Mandatory Prepayment with Proceeds of Indebtedness. From and after the
Closing Date, promptly on receipt of Net Proceeds of Indebtedness by Crown
Holdings or any of its Subsidiaries, Borrowers shall apply an amount equal to
100% of the Net Proceeds of any Indebtedness (other than Indebtedness permitted
under Section 8.1 hereof) as a mandatory repayment of principal of the Term
Loans in the order set forth in Section 4.5.

(f) Mandatory Prepayment Upon Recovery Event. From and after the Closing Date,
within ten (10) days following each date on which Crown Holdings or any of its
Subsidiaries receives any Net Proceeds from any Recovery Event, Borrowers shall
apply an amount equal to 100% of the Net Proceeds of such Recovery Event as a
mandatory repayment of principal of the Term Loans pursuant to the terms of
Section 4.5(a); provided that (1) so long as no Event of Default or Unmatured
Event of Default then exists, if the Net Proceeds from any Recovery Event are
less than $50,000,000, then no prepayment shall be required pursuant to this
Section 4.4(f), and (2) so long as (i) no Credit Party would be requested to
make an offer to purchase Indebtedness if such Net Proceeds were not used to
prepay Term Loans and (ii) no Event of Default or Unmatured Event of Default
then exists, such proceeds which are greater than $25,000,000 shall not be
required to be so applied on such date to the extent that Crown Holdings has
delivered a certificate to Administrative Agent on or prior to such date stating
that such proceeds shall be used to replace or restore any properties or assets
in respect of which such proceeds were paid within 365 days following the date
of the receipt of such proceeds (which certificate shall set forth the estimates
of the proceeds to be so expended), that

(i) if all or any portion of such Net Proceeds not required to be applied to the
repayment of Term Loans pursuant to the first proviso of this Section 4.4(f) are
not so used (or contractually committed to be used) within 365 days after the
day of the receipt of such proceeds, such remaining portion shall be applied on
the last day of such period as a mandatory repayment of principal of the Term
Loan as provided in this Section 4.4(f);

(ii) if all or any portion of such Net Proceeds are not required to be applied
on the 365th day referred to in clause (i) above because such amount is
contractually committed to be used and subsequent to such date such contract is
terminated or expires without such portion being so used, then such remaining
portion shall be applied on the date of such termination or expiration as a
mandatory repayment of principal of outstanding Term Loans as provided in this
Section 4.4(f); and

(iii) if the asset subject to such Recovery Event constituted Collateral under
the Security Documents, then any replacement or substitute assets purchased with
the proceeds thereof pursuant to this subsection shall be mortgaged or pledged,
as the case may be, to the applicable Collateral Agent, for its benefit and for
the benefit of the other applicable Lenders in accordance with Section 7.14.

4.5 Application of Prepayments; Waiver of Certain Prepayments.

(a) Prepayments. Except as expressly provided in this Agreement, all prepayments
of principal made by Borrowers pursuant to Section 4.4 shall be applied
(i) first to the payment of the unpaid principal amount of the Term Loans until
paid in full (with, except as provided in the next succeeding sentence, the Term
Percentage for each Term Facility of such repayment to be applied as a repayment
of Term Loans of such Term Facility), and second, if an Event of Default exists
to the payment of the then

 

-103-



--------------------------------------------------------------------------------

outstanding balance of the Revolving Loans and Canadian Revolving Loans, pro
rata and the cash collateralization of LC Obligations and to the payment of the
then outstanding balance of Swing Line Loans, with any excess being retained by
Borrower; (ii) within each of the foregoing Loans other than Canadian Revolving
Loans, first to the payment of Base Rate Loans and second to the payment of
Eurocurrency Loans; and (iii) with respect to Eurocurrency Loans, in such order
as Borrowers shall request (and in the absence of such request, as
Administrative Agent shall determine) and (iv) within Canadian Revolving Loans,
first to the payment of Canadian Prime Rate Loans and second to the cash
collateralization of outstanding B/A Loans in accordance with the cash
collateralization provisions set forth in Section 4.4(a). Each prepayment of
Term Loans made pursuant to Section 4.4(c), (d), (e) and (f) shall be applied to
the Term Loans pro rata according to the respective outstanding principal
amounts of the Term Loans (in each case, within each Term Facility ratably to
the remaining Scheduled Term Repayments thereof in forward order of maturity).
If any prepayment of Eurocurrency Loans, denominated in Dollars, made pursuant
to a single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount, such Borrowing
shall immediately be converted into Base Rate Loans denominated in Dollars. All
prepayments shall include payment of accrued interest on the principal amount so
prepaid, shall be applied to the payment of interest before application to
principal and shall include amounts payable, if any, under Section 3.5.

(b) Payments. All regular installment payments of principal on the Term Loans
shall be applied (i) first to the payment of Base Rate Loans and second to the
payment of Eurocurrency Loans and (ii) with respect to Eurocurrency Loans, in
such order as Borrowers shall request (and in the absence of such request, as
Administrative Agent shall determine). All payments shall include payment of
accrued interest on the principal amount so paid, shall be applied to the
payment of interest before application to principal and shall include amounts
payable, if any, under Section 3.5.

4.6 Method and Place of Payment.

(a) (i) Except as otherwise specifically provided herein, all payments under
this Agreement shall be made to Administrative Agent, for the ratable account of
the Lenders entitled thereto, not later than 12:00 Noon (local time in the city
in which the Payment Office for the payment is located) on the date when due and
shall be made in immediately available funds in the Applicable Currency and in
each case to the account specified therefor for Administrative Agent or if no
account has been so specified at the Payment Office, it being understood that
with respect to payments in Dollars, written telex or telecopy notice by U.S.
Borrower to Administrative Agent to make a payment from the funds in U.S.
Borrower’s account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account. Administrative Agent
will thereafter cause to be distributed on the same day (if payment was actually
received by Administrative Agent prior to 12:00 Noon or local time in the city
in which the Payment Office for the payment is located on such day) like funds
relating to the payment of principal or interest or fees ratably to the Lenders
entitled to receive any such payment in accordance with the terms of this
Agreement. If and to the extent that any such distribution shall not be so made
by Administrative Agent in full on the same day (if payment was actually
received by Administrative Agent prior to 12:00 Noon or local time in the city
in which the Payment Office for the payment is located on such day),
Administrative Agent shall pay to each Lender its ratable amount thereof and
each such Lender shall be entitled to receive from Administrative Agent, upon
demand, interest on such amount at the overnight Federal Funds Rate (or the
applicable cost of funds with respect to amounts denominated in an Alternative
Currency) for each day from the date such amount is paid to Administrative Agent
until the date Administrative Agent pays such amount to such Lender.

(ii) Except as otherwise specifically provided herein, all payments under this
Agreement with respect to the Canadian Revolving Facility shall be made to
Canadian Administrative Agent, for the ratable account of the Canadian Revolving
Lenders entitled thereto, not later than 12:00 Noon (local time

 

-104-



--------------------------------------------------------------------------------

in the city in which the Payment Office for the payment is located) on the date
when due and shall be made in Canadian Dollars and in each case to the account
specified therefor for Canadian Administrative Agent or if no account has been
so specified at the Payment Office, it being understood that with respect to
payments in Canadian Dollars, written telex or telecopy notice by Canadian
Borrower to Canadian Administrative Agent to make a payment from the funds in
Canadian Borrower’s account at the Payment Office shall constitute the making of
such payment to the extent of such funds held in such account. Canadian
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by Canadian Administrative Agent prior to 12:00
Noon (local time in the city in which the Payment Office for the payment is
located on such day)) like funds relating to the payment of principal or
interest or fees ratably to the Canadian Revolving Lenders entitled to receive
any such payment in accordance with the terms of this Agreement. If and to the
extent that any such distribution shall not be so made by Administrative Agent
in full on the same day (if payment was actually received by Administrative
Agent prior to 12:00 Noon (local time in the city in which the Payment Office
for the payment is located on such day)), Canadian Administrative Agent shall
pay to each Canadian Revolving Lender its ratable amount thereof and each such
Canadian Revolving Lender shall be entitled to receive from Canadian
Administrative Agent, upon demand, interest on such amount at the applicable
cost of funds with respect to Canadian Dollars for each day from the date such
amount is paid to Canadian Administrative Agent until the date Canadian
Administrative Agent pays such amount to such Canadian Revolving Lender.

(b) Any payments under this Agreement which are made by any Borrower later than
12:00 Noon (local time in the city in which the Payment Office for the payment
is located) shall, for the purpose of calculation of interest, be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension,
except that with respect to Eurocurrency Loans, if such next succeeding Business
Day is not in the same month as the date on which such payment would otherwise
be due hereunder or under any Note, the due date with respect thereto shall be
the next preceding applicable Business Day.

(c) Unless Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders or the Facing Agent hereunder that the applicable
Borrower will not make such payment, Administrative Agent may assume that the
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Facing Agent, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the Facing Agent, as the case may be, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Facing Agent, with interest thereon, for each day from and
including the date such amount is distributed to it but excluding the date of
payment to Administrative Agent, at the Federal Funds Rate for amounts in
Dollars (and, at Administrative Agent’s cost or funds for amounts in Canadian
Dollars or any Alternative Currency) for the first three days and thereafter at
the Federal Funds Rate (or such cost of funds rate) plus 1%.

4.7 Net Payments.

(a) Subject to Section 4.7(f), all payments made by or on account of any
obligation of any Credit Party under any Loan Document will be made without
recoupment, setoff, counterclaim, or other defense. To the extent permitted by
applicable law, all payments under any Loan Document (including, without
limitation, payments on account of principal and interest, and fees) shall be
made by or on account of any obligation of any Credit Party free and clear of
and without deduction or withholding for,

 

-105-



--------------------------------------------------------------------------------

or on account of, any Taxes. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires an applicable
withholding agent to deduct or withhold any Tax from any payment by or on
account of any obligation of any Credit Party under any Loan Document, then the
applicable withholding agent shall make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, to the extent such Tax is an
Indemnified Tax, then the sum payable by the applicable Credit Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 4.7(a)), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. Each Credit Party shall deliver to the Agent within 30 days after it
has made any such payment to the applicable Governmental Authority an original
or certified receipt issued by such Governmental Authority (or other evidence
reasonably satisfactory to Administrative Agent) evidencing the payment to such
Governmental Authority of all amounts so required to be deducted or withheld
from such payment.

(b) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Subject to Section 4.7(f), the Credit Parties shall jointly and severally
indemnify and hold harmless each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.7) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that if a Recipient does not notify the applicable Borrower
of any indemnification claim under this Section 4.7(c) within 120 days after
such Recipient has received written notice of the claim of a Governmental
Authority giving rise to such indemnification claim, the Credit Parties shall
not be required to indemnify such Recipient for any incremental interest or
penalties resulting from such Recipient’s failure to notify the applicable
Borrower within such 120-day period. A certificate delivered to the applicable
Borrower (showing in reasonable detail the basis for such calculation) as to the
amount of such payment by a Recipient (with a copy to Administrative Agent if
such Recipient is not Administrative Agent), absent manifest error, shall be
final, conclusive, and binding upon on all parties.

(d) (i) Subject to Section 4.7(e), each Lender shall deliver to the applicable
Borrower and Administrative Agent, at such times as are reasonably requested by
such Borrower or Administrative Agent, any documentation prescribed by law or
information required under any administrative policy or any relevant
Governmental Authority, or reasonably requested by such Borrower or
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under any Loan Document or otherwise required
or reasonably necessary to establish such Lender’s status for withholding tax or
information reporting purposes in an applicable jurisdiction. Each Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documents required below in this Section 4.7(d)) or
information expired, obsolete or inaccurate in any material respect, deliver
promptly to the applicable Borrower and Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify such Borrower and
Administrative Agent of its inability to do so.

 

-106-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, with respect to each
Lender receiving payments in respect of any Loans, Letters of Credit, or
Commitments provided to U.S. Borrower:

(A) each such Lender, other than a Non-U.S. Lender, shall deliver to U.S.
Borrower and Administrative Agent on or before the date on which it becomes a
party to this Agreement, two duly executed, properly completed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding,

(B) each such Lender that is a Non-U.S. Lender entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
Tax with respect to any payments hereunder or under any other Loan Document
shall deliver to U.S. Borrower and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement, whichever of the
following is applicable:

(I) duly executed, properly completed originals of IRS Form W-8BEN or any
successor thereto claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

(II) duly executed, properly completed originals of IRS Form W-8ECI or any
successor thereto;

(III) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate (a
“U.S. Tax Compliance Certificate”), in substantially the form of Exhibit 4.7(d),
to the effect that (i) such Non-U.S. Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (ii) interest payments on the Loans are not effectively connected with the
Non-U.S. Lender’s conduct of a U.S. trade or business, and (y) duly executed,
properly completed copies of IRS Form W-8BEN;

(IV) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or a participating Lender), duly
executed, properly completed originals of IRS Form W-8IMY, or any successor
thereto, of the Non-U.S. Lender, accompanied by IRS Form W-9, Form W-8ECI, Form
W-8BEN, U.S. Tax Compliance Certificate, Form W-8IMY, or any other required
information, or any successor forms, from each beneficial owner that would be
required under this Section 4.7(d) if such beneficial owner were a Lender, as
applicable (provided that, if the Non-U.S. Lender is a partnership for U.S.
federal income tax purposes (and not a participating Lender), and one or more
beneficial owners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Non-U.S. Lender on behalf of such
beneficial owners, provided such certificates are duly executed and properly
completed originals), or any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit U.S. Borrower and Administrative Agent to determine the
withholding or deduction required to be made; or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit U.S. Borrower and Administrative
Agent to determine the withholding or deduction required to be made.

 

-107-



--------------------------------------------------------------------------------

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to U.S. Borrower and Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by U.S.
Borrower or Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by U.S. Borrower or Administrative
Agent as may be necessary for U.S. Borrower or Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender or Facing
Agent has complied with such Lender’s obligations under FATCA or to determine
or, if necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this Section 4.7(d), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

(e) VAT:

(i) All amounts expressed to be payable under a Loan Document to any Recipient
which (in whole or in part) constitute the consideration for any supply for VAT
purposes are deemed to be exclusive of any VAT which is chargeable on that
supply, and accordingly, subject to paragraph (B) below, if VAT is or becomes
chargeable on any supply made by any Recipient to any Credit Party under a Loan
Document and such Recipient is required to account to the relevant tax authority
for the VAT, such Credit Party must pay to such Recipient (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of the VAT (and such Lender must promptly provide an appropriate
VAT invoice to such Credit Party).

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (solely
for purposes of this Section 4.7(e), the “Supplier”) to any other Recipient
(solely for purposes of this Section 4.7(e), the “Customer”) under a Loan
Document, and any party other than the Customer (solely for purposes of this
Section 4.7(e), the “Relevant Party”) is required by the terms of any Loan
Document to pay an amount equal to the consideration for that supply to the
Supplier (rather than being required to reimburse or indemnify the Customer in
respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and

(B) (where the Customer is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(C) Where a Loan Document requires any party to reimburse or indemnify a
Recipient for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

-108-



--------------------------------------------------------------------------------

(D) Any reference in this Clause 4.7(e) to any party to a Loan shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

(E) In relation to any supply made by a Recipient to any Credit Party under a
Loan Document, if reasonably requested by such Recipient, such Credit Party must
promptly provide such Recipient with details of such Credit Party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(f) United Kingdom Tax Matters. The provisions of Section 4.7(a), (c) and
(d) shall not apply, and instead the provisions of this Section 4.7(f) shall
apply, on the payment of any amount of interest with respect to any advance
under any Loan Document, with respect to any Loan made to any U.K. Borrower or
in respect of any Letter of Credit issued with respect to any U.K. Borrower.

(i) Solely for the purposes of this Section 4.7(f), the following terms shall
have the following meanings:

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by a U.K. Borrower, which:

(A) where it relates to a Treaty Lender that becomes a Lender on the date of
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence notified by the Lender to the Administrative
Agent, and

(I) where the U.K. Borrower becomes a Borrower on the date this Agreement is
entered into, is filed with HM Revenue & Customs within 30 days of the date of
this Agreement; or

(II) where the U.K. Borrower becomes a Borrower after the date this Agreement is
entered into, is filed with HM Revenue & Customs within 30 days of the date on
which that U.K. Borrower becomes a Borrower; or

(B) where it relates to a Treaty Lender that becomes a Lender after the date
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the relevant
Assignment and Assumption Agreement, and

(I) where the U.K. Borrower is a Borrower as at the date on which the Treaty
Lender becomes a Lender, is filed with HM Revenue & Customs within 30 days of
that date; or

(II) where the U.K. Borrower is not a Borrower as at the date on which the
Treaty Lender becomes a Lender, is filed with HM Revenue & Customs within 30
days of the date on which that U.K. Borrower becomes a Borrower.

 

-109-



--------------------------------------------------------------------------------

“Qualifying Lender” means:

(A) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document to a U.K. Borrower and is:

(I) a Lender:

(1) which is a bank (as defined for the purpose of Section 879 of the ITA-UK)
making an advance to a U.K. Borrower under a Loan Document and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from Section 18A of the CTA; or

(2) in respect of an advance made under a Loan Document to a U.K. Borrower by a
person that was a bank (as defined for the purpose of Section 879 of the ITA-UK)
at the time that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(II) a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes;

(2) a partnership each member of which is:

(a) a company so resident in the United Kingdom; or

(b) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company; or

(III) a Treaty Lender; or

(B) a Lender which is a building society (as defined for the purpose of
Section 880 of the ITA-UK) making an advance under a Loan Document.

 

-110-



--------------------------------------------------------------------------------

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document to a U.K. Borrower is either:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

(B) a partnership each member of which is:

(I) a company so resident in the United Kingdom; or

(II) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under a Loan Document.

“Tax Payment” means either the increase in a payment made by a U.K. Borrower to
a Lender under Clause 4.7(f)(ii) (Tax gross-up) or a payment under Clause
4.7(f)(iii) (Tax indemnity).

“Treaty Lender” means a Lender which:

(A) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

(B) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in a Loan to a U.K.
Borrower is effectively connected; and

(C) meets all other conditions of the relevant Treaty for full exemption from
taxation on interest and other amounts which relate to the Lender (including,
without limitation, its tax or other status, the manner in which or the period
for which it holds any rights under this Agreement, the reasons or purposes for
its acquisition of such rights and the nature of any arrangements by which it
disposes of or otherwise turns to account such rights) under the Loan Documents.
In this subclause (C), “conditions” shall mean conditions relating to an
entity’s eligibility for full exemption under the relevant Treaty and shall not
be treated as including any procedural formalities that need to be satisfied in
relation to that Treaty.

“Treaty State” means a jurisdiction having a double taxation agreement with the
United Kingdom (a “Treaty”) which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

 

-111-



--------------------------------------------------------------------------------

“UK Non-Bank Lender” means:

(A) a Lender (which falls within clause (A)(II) of the definition of “Qualifying
Lender”) which is a party to this Agreement on the day on which this Agreement
is entered into and which has provided a Tax Confirmation to the Administrative
Agent; and

(B) where a Lender becomes a Lender after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption Agreement which it executes on becoming a Lender.

(ii) Tax gross-up with respect to any advance.

(A) All payments under any Loan Document, with respect to any Loan to a U.K.
Borrower or in respect of any Letter of Credit issued with respect to any U.K.
Borrower, shall be made without any Tax Deduction, unless a Tax Deduction is
required by law.

(B) A U.K. Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly.

(C) If a Tax Deduction is required by law to be made by a U.K. Borrower or
Administrative Agent, the amount of the payment due from that U.K. Borrower
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

(D) A payment shall not be increased under paragraph (C) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom on the payment
of any amount of interest with respect to any advance under any Loan Document to
any U.K. Borrower or in respect of any Letter of Credit issued in respect of any
U.K. Borrower, if on the date on which the payment falls due:

(I) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(II) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(A)(II) of the definition of Qualifying Lender and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(solely for purposes of this Section 4.7(f), a “Direction”) under Section 931 of
the ITA-UK which relates to the payment and that Lender has received from the
U.K. Borrower making the payment a certified copy of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

-112-



--------------------------------------------------------------------------------

(III) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(A)(II) of the definition of Qualifying Lender and:

(1) the relevant Lender has not given a Tax Confirmation to the U.K. Borrower;
and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the U.K. Borrower, on the basis that
the Tax Confirmation would have enabled the U.K. Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
Section 930 of the ITA-UK; or

(IV) the relevant Lender is a Treaty Lender and the U.K. Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (G) or (H) (as applicable) below.

(E) If a U.K. Borrower is required to make a Tax Deduction, that U.K. Borrower
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

(F) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the U.K. Borrower making that Tax
Deduction shall deliver to the Administrative Agent for the benefit of the
Lender entitled to the payment a statement under Section 975 of the ITA-UK or
other evidence reasonably satisfactory to that Lender that the Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(G) (I) Subject to paragraph (II) below, a Treaty Lender and each U.K. Borrower
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that U.K. Borrower to
obtain authorisation to make that payment without a Tax Deduction.

(II) (1) A Treaty Lender which becomes a Lender on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect by including its scheme reference number
and its jurisdiction of tax residence opposite its name on Schedule 1.1(a) under
the heading “Amount of Multicurrency Revolving Commitment”; and

(2) a Treaty Lender which becomes a Lender after the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the Assignment
and Assumption which it executes,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (G)(I) above.

(H) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (G)(II) above and a U.K. Borrower
making a payment to that Lender has made a Borrower DTTP Filing in respect of
that Lender but:

(1) that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given the U.K. Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,

 

-113-



--------------------------------------------------------------------------------

and in each case, the U.K. Borrower has notified that Lender in writing, that
Lender and the U.K. Borrower shall co-operate in completing any additional
procedural formalities necessary for that Relevant Borrower to obtain
authorisation to make that payment without a Tax Deduction.

(I) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no U.K. Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(J) A U.K. Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.

(K) A UK Non-Bank Lender which becomes a Lender on the day on which this
Agreement is entered into gives a Tax Confirmation to the Administrative Agent
by entering into this Agreement.

(L) A UK Non-Bank Lender shall promptly notify the Administrative Agent if there
is any change in the position from that set out in the Tax Confirmation.

(M) Nothing in Section 4.7(f)(ii)(G) above shall require a Lender to
(I) register under the HMRC DT Treaty Passport scheme, (II) apply the HMRC DT
Treaty Passport scheme to any advance, Loan, Commitment or Letter of Credit if
it has so registered, or (III) file treaty forms if it has included an
indication to the effect that it wishes the HMRC DT Treaty Passport scheme to
apply to this Agreement in accordance with Section 4.7(f)(ii)(G)(II).

(iii) Tax indemnity.

(A) The U.K. Borrowers shall (within ten Business Days of demand by the
Administrative Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Taxes by that Lender in respect of a Loan
Document; provided, however, that if a Lender does not notify the U.K. Borrower
of any indemnification claim under this Section 4.7(f)(iii) within 120 days
after such Lender has received written notice of the claim of a taxing authority
giving rise to such indemnification claim, the U.K. Borrowers shall not be
required to indemnify such Lender for any incremental interest or penalties
resulting from such Lender’s failure to notify the U.K. Borrower within such
120-day period.

(B) Paragraph (A) above shall not apply:

(I) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender Party is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in that jurisdiction,

 

-114-



--------------------------------------------------------------------------------

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; or

(II) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Clause 4.7(f)(ii) (Tax
gross-up); or

(2) would have been compensated for by an increased payment under Clause
4.7(f)(ii) (Tax gross-up) but was not so compensated solely because one of the
exclusions in paragraph 4.7(f)(ii)(D) (Tax gross-up) applied.

(C) A Lender making, or intending to make a claim under paragraph (iii)(A) above
shall promptly notify the Administrative Agent of the event which will give, or
has given, rise to the claim, following which the Administrative Agent shall
notify the U.K. Borrower.

(D) A Lender shall, on receiving a payment from a U.K. Borrower under this
Clause 4.7(f)(iii), notify the Agent.

(iv) Lender Status Confirmation. Each Lender which becomes a Lender under this
Agreement, in respect of any Loan, Commitment or advance to any U.K. Borrower or
in respect of any Letter of Credit issued with respect to any U.K. Borrower,
after the date of this Agreement shall indicate, in the Assignment and
Assumption Agreement which it executes on becoming a Lender, and for the benefit
of the Administrative Agent and without liability to any Borrower, which of the
following categories it falls in:

(A) not a Qualifying Lender;

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

If such a Lender fails to indicate its status in accordance with this
Section 4.7(f)(iv) then such Lender shall be treated for the purposes of this
Agreement (including by each Borrower) as if it is not a Qualifying Lender until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform the
Borrowers). For the avoidance of doubt, an Assignment and Assumption shall not
be invalidated by any failure of a Lender to comply with this
Section 4.7(f)(iv).

(g) For purposes of this Section 4.7, the term “Lender” shall include any Swing
Line Lender or Facing Agent.

(h) Each party’s obligations under this Section 4.7 shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Lender.

ARTICLE V

CONDITIONS OF CREDIT

5.1 Conditions Precedent to the Initial Borrowing. The obligation of the Lenders
to make the Initial Loans and the obligation of the respective Facing Agent to
issue and the Lenders to participate in Letters of Credit under this Agreement
shall be subject to the fulfillment of each of the conditions, except as
permitted to be completed on a post-closing basis pursuant to Section 7.19, set
forth in this Section 5.1 (the date on which such conditions are satisfied or
waived being herein called the “Closing Date”).

 

-115-



--------------------------------------------------------------------------------

(a) Principal Loan Documents.

(i) Credit Agreement and Notes. Crown Holdings and each Borrower shall have duly
executed and delivered to Administrative Agent, with a signed counterpart for
each Lender, this Agreement (including all schedules, exhibits, certificates,
opinions and financial statements required to be delivered pursuant) and, if
requested, the Notes payable to the order of each applicable Lender in the
amount of their respective Commitments all of which shall be in full force and
effect;

(ii) U.S. Guarantee Agreement. Each U.S. Credit Party that is not a Parent
Guarantor shall have duly authorized, executed and delivered a guarantee in
substantially the form of Exhibit 5.1(a)(ii) (as amended, restated, supplemented
or otherwise modified from time to time, the “U.S. Guarantee Agreement”) or
Exhibit 5.1(a)(iv)(A) (in the case of the U.S. Borrower);

(iii) U.S. Security Agreement and U.S. Pledge Agreement. Each U.S. Credit Party
shall have duly authorized, executed and delivered (A) a security agreement in
substantially the form of the Exhibit 5.1(a)(iii)(A) (as amended, restated,
supplemented and otherwise modified from time to time, the “U.S. Security
Agreement”), (B) a pledge agreement in substantially the form of Exhibit
5.1(a)(iii)(B)(I) (as amended, restated, supplemented or otherwise modified from
time to time, the “U.S. Pledge Agreement”), covering pledges of 100% of the
Capital Stock of each Subsidiary held directly by Crown Holdings or any of the
U.S. Subsidiaries of Crown Holdings (provided that, solely with respect to
pledges in order to secure any U.S. Obligations of U.S. Borrower in its capacity
as a Borrower, (a) no Disregarded Subsidiary shall be treated as a U.S. Credit
Party, and (b) pledges of any Voting Securities of (x) Non-U.S. Subsidiaries
that are CFCs or (y) Disregarded Subsidiaries shall in each case not exceed 65%
of the Voting Securities of such Subsidiaries), together with (w) certificates
representing all certificated Pledged Securities (as defined in the U.S. Pledge
Agreement), together with executed and undated stock powers and/or assignments
in blank, (x) all instruments representing all Intercompany Indebtedness payable
to any U.S. Credit Party, together with executed and undated instruments of
assignment endorsed in blank and (y) all promissory notes (to the extent such
notes exist on the Closing Date) evidencing all Intercompany Indebtedness owed
to any Credit Party by Crown Holdings or any Subsidiary as of the Closing Date
and stock powers and instruments of transfer, endorsed in blank, with respect to
the Capital Stock of Crown Holdings’ U.S. Subsidiaries and any such promissory
notes and (C) a pledge agreement in substantially the form of the Exhibit
5.1(a)(v).

(iv) Non-U.S. Guarantee Agreements. Each Non-U.S. Guarantee Subsidiary
designated on Schedule 5.1(a)(iv)(A), the U.S. Borrower and Crown Développement
shall have duly authorized, executed and delivered a guaranty in substantially
the form of Exhibit 5.1(a)(iv)(A) (as amended, restated, supplemented and
otherwise modified from time to time, the “Non-U.S. Guarantee Agreement”).

(v) Euro Security Documents. Each applicable Euro Credit Party shall have duly
authorized, executed and delivered counterparts of each Euro Security Document,
together with, to the extent required by such Euro Security Document, the
following:

(A) to the extent applicable, certificates representing all certificated Pledged
Securities, together with executed and undated stock powers and/or assignments
in blank or other instruments of transfer customary in the applicable
jurisdiction;

(B) [reserved];

 

-116-



--------------------------------------------------------------------------------

(C) appropriate financing statements or comparable documents of, and executed
by, the appropriate entities in proper form for filing under the provisions of
the applicable or local laws, rules or regulations in each of the offices where
such filing is necessary or appropriate to grant to the Euro Collateral Agent a
perfected first priority Lien on such Collateral, superior and prior to the
rights of all third persons other than the holders of Permitted Liens;

(D) judgment and tax lien, bankruptcy and pending lawsuit search reports listing
all effective financing statements or comparable documents which name any
applicable Credit Party as debtor and which are filed in those jurisdictions in
which any of such Collateral is located and the jurisdictions in which any
applicable Credit Party’s principal place of business is located, together with
copies of such existing financing statements, none of which shall encumber such
Collateral covered or intended or purported to be covered by such Euro Security
Document other than Permitted Liens; and

(E) evidence that all other actions reasonably necessary or desirable to perfect
the security interest created by the Euro Security Documents have been taken.

(vi) French Intercompany Loan Documents. All French Intercompany Loan Agreements
set forth on Schedule 5.1(a)(vi) shall have been duly executed by the French
Intercompany Borrowers and collaterally assigned or pledged in favor of the Euro
Collateral Agent;

(vii) U.S. Indemnity, Subrogation and Contribution Agreement. The Administrative
Agent shall have received counterparts of the U.S. Indemnity, Subrogation and
Contribution Agreement signed on behalf of each U.S. Subsidiary of Crown
Holdings; and

(viii) Receivables Intercreditor Agreement. The Administrative Agent shall have
received counterparts of the Receivables Intercreditor Agreement, signed on
behalf of each of the parties thereto.

(b) Perfection on Personal Property Collateral. Administrative Agent shall have
received:

(i) executed and delivered Perfection Certificates dated the Closing Date from
U.S. Borrower, Crown Holdings and all of the U.S. Subsidiaries of Crown
Holdings;

(ii) proper financing statements (Form UCC-1 or such other financing statements
or similar notices as shall be required by local law, if any) for filing under
the UCC or other appropriate filing offices of each foreign and domestic
jurisdiction as may be necessary or, in the opinion of U.S. Collateral Agent,
desirable to perfect the security interests purported to be created by the U.S.
Security Documents;

(iii) copies of Requests for Information or Copies (Form UCC-1), or equivalent
reports, listing all effective financing statements or similar notices that name
any applicable Credit Party (by its actual name or any trade name, fictitious
name or similar name), or any division or other operating unit thereof, as
debtor (whether filed in the jurisdiction referred to in clause (i) or
elsewhere), together with copies of such other financing statements (none of
which shall cover the U.S. Collateral except to the extent evidencing Permitted
Liens or for which U.S. Collateral Agent shall have received written
authorization from the secured party to file termination statements (Form UCC-3
or such other termination statements as shall be required by local law), such
termination statements fully executed for filing where necessary);

(iv) evidence of the completion of, or arrangements satisfactory to U.S.
Collateral Agent for, all other recordings and filings of, or with respect to,
the Security Documents with all

 

-117-



--------------------------------------------------------------------------------

Governmental Authorities and all other actions as may be necessary or, in the
reasonable opinion of U.S. Collateral Agent, desirable to perfect the security
interests intended to be created by the U.S. Security Documents and to release
or modify UCC filings that do not constitute Permitted Liens; and

(v) evidence that all other actions necessary, or in the reasonable opinion of
U.S. Collateral Agent and the Required Lenders, desirable to perfect the
security interests purported to be taken by the U.S. Security Documents have
been taken.

(c) [Reserved].

(d) Opinions of Counsel. Administrative Agent shall have received from
(i) Dechert LLP, special counsel to the Credit Parties, a customary opinion
addressed to Administrative Agent and each of the Lenders and dated the Closing
Date, which shall be in form and substance reasonably satisfactory to
Administrative Agent and which shall cover the matters set forth in Exhibit
5.1(d)(i) and such other matters incident to the transactions contemplated
herein as Administrative Agent may reasonably request, and (ii) opinions of
local counsel to the Credit Parties, as specified on Schedule 5.1(d), addressed
to Administrative Agent and each of the Lenders dated the Closing Date, each of
which shall be in form and substance reasonably satisfactory to Administrative
Agent, which opinions shall cover such matters incident to the transactions
contemplated herein and in the other Loan Documents as Administrative Agent may
reasonably request.

(e) Corporate Documents and Financial Matters.

(i) Officer’s Certificate. Administrative Agent shall have received a
certificate executed by a Financial Officer of each of the Borrowers, dated the
date of this Agreement and in the form of Exhibit 5.1(e)(i), stating that the
representations and warranties set forth in Article VI hereof are true and
correct in all material respects as of the date of the certificate, that no
Event of Default or Unmatured Event of Default has occurred and is continuing
and that the conditions of Section 5.1 hereof have been fully satisfied or
waived, subject to the proviso at the end of this Section 5.1 (except that no
opinion need be expressed as to Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter).

(ii) Secretary’s Certificate. On the Closing Date, Administrative Agent shall
have received from each Credit Party a certificate, dated the Closing Date,
signed by the secretary or any assistant secretary (or, if no secretary or
assistant secretary exists, a Responsible Officer or if customary in the
applicable jurisdiction any director), of such Credit Party, in the form of
Exhibit 5.1(e)(ii) with appropriate insertions, as to the incumbency and
signature of the officers of each such Credit Party executing any Loan Document
(in customary form and substance) and any certificate or other document or
instrument to be delivered pursuant hereto or thereto by or on behalf of such
Credit Party, together with evidence of the incumbency of such secretary or
assistant secretary (or, if no secretary or assistant secretary exists, such
Responsible Officer), and certifying as true and correct, attached copies of the
Certificate of Incorporation, Certificate of Amalgamation or other equivalent
document (certified as of recent date by the Secretary of State or other
comparable authority where customary in such jurisdiction) and By-Laws (or other
Organic Documents of such Credit Party) and the resolutions of such Credit Party
and, to the extent required, of the equity holders of such Credit Party,
referred to in such certificate and all of the foregoing (including each such
Certificate of Incorporation, Certificate of Amalgamation or other equivalent
document and By-Laws (or other Organic Documents).

(iii) Good Standing. A customary good standing certificate or certificate of
status or comparable certificate of each Credit Party from the Secretary of
State (or other governmental authority) of its state, territory or province of
organization or such equivalent document issued by any foreign Governmental
Authority if applicable in such foreign jurisdiction.

 

-118-



--------------------------------------------------------------------------------

(iv) Solvency. On the Closing Date, Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit 5.1(e)(iv), and signed
by the chief financial officer of Crown Holdings confirming the solvency of
(i) Crown Holdings and its Subsidiaries, (ii) U.S. Borrower and its
Subsidiaries, (iii) European Borrower and its Subsidiaries, and (iv) Canadian
Borrower and its Subsidiaries, in each case, on a consolidated basis after
giving effect to the Transactions.

(v) Financials. Administrative Agent and each Lender shall have received
(i) audited consolidated balance sheets and related statements of income,
shareholders’ equity and cash flows of the Crown Holdings for the three
(3) fiscal years ended at least ninety (90) days before the Closing Date
(without any qualified audit opinion thereon) and (ii) unaudited consolidated
balance sheets and related statements of income, shareholders’ equity and cash
flows of the Crown Holdings for each completed fiscal quarter since the last day
of the last fiscal year covered by the applicable Audited Financial Statements
and ended at least forty-five (45) days (or sixty (60) days in the case of the
fourth fiscal quarter of any fiscal year) before the Closing Date.

(vi) Existing Indebtedness. On the Closing Date and after giving effect to the
Transactions, except as permitted by the Loan Documents, Crown Holdings and its
Subsidiaries shall have no indebtedness other than (i) pursuant to the Loan
Documents and (ii) Indebtedness permitted under the Loan Documents.

(f) Termination of Existing Credit Agreement. On or prior to the Closing Date,
the total commitments under the Existing Credit Agreement shall have been
terminated, all loans thereunder shall have been repaid in full, together with
interest thereon, all letters of credit, if any, issued thereunder shall have
been terminated or cash collateralized or shall have become Letters of Credit
under this Agreement pursuant to Section 2.10(j) and all other amounts owing
pursuant to such agreements shall have been repaid in full and such agreement
shall have been terminated on terms and conditions reasonably satisfactory to
Administrative Agent and the Required Lenders. The collateral agents there under
shall have resigned and the Administrative Agent shall have received from any
person holding any Lien securing debt under Existing Credit Agreement (in all
jurisdictions where any such security interest and Liens exist), such
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property and other
instruments, in each case, in proper form for recording, as the Administrative
Agent shall have reasonably requested to release and terminate of record the
Liens securing such debt.

(g) Other Closing Conditions.

(i) Fees. The payment in full of all fees, and all expenses expressly payable on
or before the Closing Date under the Commitment Letter and the Fee Letter to the
extent invoiced at least two (2) Business Days prior to the Closing Date (which
amounts shall be offset against the proceeds of the initial Borrowings
hereunder).

(ii) USA Patriot Act. Each of the Lenders shall have received, at least five
(5) days prior to the Closing Date (to the extent reasonably requested on a
timely basis at least seven (7) days prior to the Closing Date), all
documentation and other information required by the applicable Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

 

-119-



--------------------------------------------------------------------------------

(iii) Notice of Borrowing. Prior to the making of each Loan on the Closing Date,
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.5.

5.2 Conditions Precedent to All Credit Events. The obligation of each Lender to
make Loans (other than Loans made on the Closing Date and the Delayed Draw Term
Loans) and the obligation of any Facing Agent to issue or any Lender to
participate in any Letter of Credit hereunder in each case shall be subject to
the fulfillment at or prior to the time of each such Credit Event of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties contained
in this Agreement and the other Loan Documents shall each be true and correct in
all material respects at and as of such time, as though made on and as of such
time except to the extent such representations and warranties are expressly made
as of a specified date in which event such representation and warranties shall
be true and correct in all material respects as of such specified date.

(b) No Default. No Event of Default or Unmatured Event of Default shall have
occurred and shall then be continuing on such date or will occur after giving
effect to such Credit Event.

(c) Notice of Borrowing; Letter of Credit Request; Aggregate Borrowing Limit.

(i) Prior to the making of each Loan, Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.5 or Canadian
Administrative Agent shall have received a Notice of Canadian Borrowing meeting
the requirements of Section 2A.5, as applicable.

(ii) Prior to the issuance of each Letter of Credit, Administrative Agent and
the respective Facing Agent shall have received a Letter of Credit Request
meeting the requirements of Section 2.10(c).

(iii) The aggregate principal amount of all Revolving Loans, plus all Canadian
Revolving Loans plus the Effective Amount of all LC Obligations plus the
Effective Amount of all Swing Line Loans shall at no time exceed $1,200,000,000.

The acceptance of the benefits of each such Credit Event by such Borrower shall
be deemed to constitute a representation and warranty by it to the effect of
paragraphs (a), (b) and (c) of this Section 5.2 (except that no opinion need be
expressed as to Administrative Agent’s or Required Lenders’ satisfaction with
any document, instrument or other matter).

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Initial Borrowing
Date, such Lender approves of and consents to each of the matters set forth in
Section 5.1 and Section 5.2 which must be approved by, or which must be
satisfactory to, Administrative Agent or the Required Lenders or Lenders, as the
case may be; provided that, in the case of any agreement or document which must
be approved by, or which must be satisfactory to, the Required Lenders,
Administrative Agent or Crown Holdings shall have delivered or caused to be
delivered a copy of such agreement or document to such Lender on or prior to the
Initial Borrowing Date if requested.

 

-120-



--------------------------------------------------------------------------------

5.3 Conditions to the Borrowing of the Delayed Draw Term Loans. The obligations
of the Lenders to make Delayed Draw Term Loans is subject to the satisfaction or
waiver of the following conditions precedent (such date on which such conditions
are so satisfied or waived and the Delayed Draw Term Loans are borrowed, which
shall be a date during the Delayed Draw Commitment Period, the “Delayed Draw
Funding Date”):

(a) Major Default. No Major Default has occurred and is continuing.

(b) Legality. It not being illegal for the Lenders to perform their respective
obligations hereunder or to fund the Loans.

(c) Existing Indebtedness. On the Delayed Draw Funding Date and after giving
effect to the Transactions, except as permitted by the Loan Documents, the
Acquired Business shall have no indebtedness other than (i) pursuant to the Loan
Documents and (ii) Indebtedness permitted under the Loan Documents.

(d) Consummation of the Acquisition. The Spanish Acquisition shall have been
consummated or shall be consummated simultaneously with the Delayed Draw Funding
Date substantially, in all material respects, in accordance with the Acquisition
Agreement and all exhibits thereto, an executed copy of which has been delivered
to Citigroup Global Markets Inc. (and which terms thereof and of all related
documents Citigroup Global Markets Inc. confirms are satisfactory), without
giving effect to any amendment, modification or waiver thereof or any consent
thereunder (including any change in the purchase price) in a manner that is
materially adverse to the interests of the Lenders in their capacities as such
without the prior consent of Citigroup Global Markets Inc. (such consent shall
not be unreasonably withheld or delayed). For purposes of the foregoing
condition, it is hereby understood and agreed that any change in the purchase
price in connection with the Acquisition Agreement shall not be deemed
materially adverse to the interests of the Lenders so long as (i) any increase
in the purchase price shall be funded solely with an equity investment, or with
cash on hand (other than with the proceeds of any revolving loans), by the
Borrower and (ii) any reduction is less than 15% of the sum of the original
purchase price plus any repayment or acquisition of debt as set forth in the
Acquisition Agreement.

(e) Specified Representations and Acquisition Agreement Representations. As of
the Delayed Draw Funding Date, immediately before giving effect to the
Transactions, each Acquisition Agreement Representation and Specified
Representation shall be true and correct in all material respects.

(f) Notice of Borrowing. Prior to the making of each Loan on the Delayed Draw
Funding Date, Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.5.

(g) Fees. The payment in full of all fees (including the Delayed Draw Undrawn
Fee), and all expenses expressly payable on or before the Delayed Draw Funding
Date hereunder or under the Commitment Letter and the Fee Letter to the extent
invoiced at least two (2) Business Days prior to the Delayed Draw Funding Date
(which amounts shall be offset against the proceeds of the Borrowings of Delayed
Draw Term Loans hereunder).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each Credit Party, jointly and severally, makes the following representations
and warranties as of the Closing Date (both before and after giving effect to
the

 

-121-



--------------------------------------------------------------------------------

consummation of the Transactions) and as of the date of each subsequent Credit
Event (other than the incurrence of the Delayed Draw Loans) (except to the
extent such representations and warranties are expressly made as of a specified
date, in which case such representations and warranties shall be made as of such
specified date), all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans and issuance of the Letters
of Credit:

6.1 Corporate Status. Each Credit Party (a) is a corporation, partnership or
other form of legal entity, and each of its Subsidiaries is a corporation,
partnership or other form of legal entity, validly organized and existing and,
to the extent applicable, in good standing under the laws of the jurisdiction of
its incorporation or organization, as the case may be, (b) has all requisite
corporate or other power and authority to carry on its business as now
conducted, and (c) is duly qualified to do business and, to the extent
applicable, is in good standing as a foreign corporation or foreign partnership
(or comparable foreign qualification, if applicable, in the case of any other
form of legal entity), as the case may be, in each jurisdiction where the nature
of its business requires such qualification, except where the failure to so
qualify will not result in a Material Adverse Effect.

6.2 Corporate Power and Authority. Each Credit Party has the corporate power and
authority to execute and deliver each of the Documents to which it is a party
and to perform its obligations thereunder and has taken all necessary action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is a party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

6.3 No Violation. The execution and delivery by any Credit Party of the
Documents to which it is a party (including, without limitation, the granting of
Liens pursuant to the Security Documents), and the performance of such Credit
Party’s obligations thereunder do not contravene any provision of any
Requirement of Law applicable to any Credit Party or any of its Subsidiaries
(other than Immaterial Subsidiaries), conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under any indenture agreement or other material instrument binding upon
any Credit Party or any of its Subsidiaries (other than Immaterial
Subsidiaries), or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party pursuant to the terms of any
Contractual Obligation to which any Credit Party is a party or by which it or
any of its property or assets is bound or to which it may be subject or violate
any provision of any Organic Document of any Credit Party or any of its
Subsidiaries (other than Immaterial Subsidiaries).

6.4 Governmental and Other Approvals. Except for filings with the U.S. Patent
and Trademark Office and the U.S. Copyright Office to record liens on
intellectual property, and the filing of the UCC financing statements (or
similar actions with respect to the Collateral under Foreign Requirements of Law
including the filing of Personal Property Security Act registrations in the
applicable Canadian provinces) which shall be recorded and filed, respectively,
on, or as soon as reasonably practicable after, the Closing Date, no material
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except as have been obtained or made on or prior
to the Closing Date), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution and delivery
of any Document or the performance of the obligations thereunder or (ii) the
legality, validity, binding effect or enforceability of any such Document.

 

-122-



--------------------------------------------------------------------------------

6.5 Financial Statements; Financial Condition; Undisclosed Liabilities
Projections; Etc.

(a) Financial Statements.

(i) The balance sheets of Crown Holdings and its Subsidiaries delivered pursuant
to Section 5.1(e)(v) and the related statements of income, cash flows and
shareholders’ equity of Crown Holdings for the Fiscal Year or other period ended
on such dates, as the case may be, fairly present in all material respects the
consolidated financial condition and results of operation and cash flows of
Crown Holdings and its Subsidiaries as of such dates and for such periods
(subject, in the case of the financial statements as of and for the period ended
December 31, 2012, to normal year-end adjustments and to the absence of
footnotes). Copies of such statements have been furnished to the Lenders prior
to the Closing Date and, in the case of the December 31, 2012 statements, have
been reported on by Pricewaterhouse Coopers LLP, independent certified public
accountants. The audited financial statements of the Acquired Business delivered
to the Administrative Agent, together with the notes thereto, give a fair view
of the consolidated financial position of the Acquired Business as at the date
to which they were prepared and for the financial years then ended and were
prepared in accordance with IFRS applied consistently throughout the periods
presented except as disclosed in such financial statements and the notes
thereto. To the knowledge of the Company, the unaudited financial statements of
the Acquired Business delivered to the Administrative Agent fairly represent in
all material respects the financial position of the Acquired Business as at the
date to which they were prepared and for the financial quarters to which they
relate and were prepared on a basis consistent with IFRS (to the extent
appropriate in the context of such accounts).

(ii) Immediately following the making of each Loan and after giving effect to
the application of the proceeds of such Loans, (I) (a) the fair value of the
assets of each Credit Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Credit Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured and specifically, no German
Borrower or Non-U.S. Guarantee Subsidiary organized under the Laws of the
Federal Republic of Germany is illiquid, threatened with illiquidity or
overindebted within the meaning of section 17, 18 or 19 of the German Insolvency
Code, (Insolvenzordnung), or overindebted within the meaning of the German
proper accounting standards (Grundsätze ordentlicher Buchführung); (c) each
Credit Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Credit Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date and (II)
(i) no Credit Party will be subject to any proceedings for its administration
(with respect to a Credit Party organized under the laws of France, redressement
judiciaire), or will be subject to a plan for the transfer of the whole or part
of its business, or is or will be subject to liquidation (with respect to a
Credit Party organized under the laws of France, liquidation judiciaire) and no
claim has been made requesting implementation of such proceedings; (ii) no
Credit Party will be subject to the administration of a court appointed mediator
(conciliateur), judicial condition, compulsory manager, receiver (administrateur
judiciaire), administrator, liquidator (liquidateur judiciaire) or other similar
office (with respect to a Credit Party organized under the laws of France,
mandataire ad hoc), and no request will have been filed and no negotiations
envisaged for the rehabilitation, administration, custodianship, liquidation,
winding-up or dissolution of such Credit Party; (iii) no Credit Party will be
unable to settle its debts (contingent or otherwise) with realizable assets
(with respect to a Credit Party organized under the laws of France, en état de
cessation des paiements within the meaning of article L 631-1 of the French
Commercial Code) or will have admitted in writing its inability to pay its debts
as they fall due; (iv) no Credit Party organized under the laws of France will
be subject to safeguard proceedings (procédure de sauvegarde), within the
meaning of Article L. 620-1 et seq. of the French Commercial Code; and (v) no
Credit Party will have commenced negotiations with any of its creditors

 

-123-



--------------------------------------------------------------------------------

with a view to the general readjustment or rescheduling of any of its
indebtedness or will have made a general assignment for the benefit of any of
its creditors and/or will have entered into any settlement agreement or amicable
arrangement with any of its creditors (with respect to a Credit Party organized
under the laws of France, transactions, accord de conciliation), or will have
stopped or suspended payment of all or substantially all of its debts or will
have announced an intention to do so, or will have a moratorium declared in
respect of any of its indebtedness.

(b) Indebtedness. Set forth on (i) Schedule 6.5(b)(i) hereto is a list and
description of all Indebtedness of the Credit Parties and their respective
Subsidiaries (other than the Loans) in excess of $5,000,000 that will be
outstanding immediately after the Closing Date; (ii) Schedule 6.5(b)(ii) hereto
is a list and description of the Existing Non-U.S. Facilities and the
obligations of any Subsidiary of Crown Holdings that has any Guarantee
Obligations with respect to, is an obligor under or provides credit support in
respect of such Existing Non-U.S. Facilities as of the Closing Date; and
(iii) Schedule 6.5(b)(iii) hereto is a list and description of the Existing
Factoring Facilities and the obligations of any Subsidiary of Crown Holdings
that has any Guarantee Obligations with respect to, is an obligor under or
provides credit support in respect of such Existing Factoring Facilities as of
the Closing Date (collectively the “Indebtedness to Remain Outstanding”), in
each case showing the outstanding aggregate principal amount thereof (and the
aggregate amount of any undrawn commitments with respect thereto) and the name
of the respective obligor and any other entity which directly or indirectly
guaranteed such debt. No Indebtedness to Remain Outstanding has been incurred in
connection with, or in contemplation of, the Transactions or the other
transactions contemplated hereby. Crown Holdings has delivered or caused to be
delivered to Administrative Agent a true and complete copy of the form of each
material instrument evidencing Indebtedness for money borrowed listed on
Schedule 6.5(b)(i) and of each material agreement or instrument pursuant to
which such Indebtedness for money borrowed was issued.

(c) Projections. On and as of the Closing Date, the financial projections
previously delivered to Administrative Agent and the Lenders and contained in
the bank book (the “Projections”) and each of the budgets and projections
delivered after the Closing Date pursuant to Section 7.2(c) are at the time
made, based on good faith estimates and assumptions made by the management of
Crown Holdings, and there are no statements or conclusions in any of the
Projections or such budgets and projections which, at the time made, are based
upon or include information known to Crown Holdings to be materially misleading.
On the Closing Date, Crown Holdings believes that the Projections utilize
reasonable assumptions, it being understood that uncertainty is inherent in any
forecasts or projections and that no assurance can be given that the results set
forth in the Projections will actually be obtained.

(d) No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the financial condition of Crown Holdings and its
Subsidiaries, taken as a whole.

6.6 Litigation. There are no actions or proceedings pending or, to the knowledge
of any of the Credit Parties, threatened litigation, action or proceeding
(i) affecting Crown Holdings or any of its Subsidiaries, or any of their
respective properties or assets which would reasonably be expected to have a
Material Adverse Effect, or (ii) which purports to affect the legality, validity
or enforceability of this Agreement, any Loan Document or the transactions
contemplated hereby or thereby.

6.7 True and Complete Disclosure. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of any Credit Party in
writing to any Lender (including, without limitation, all information contained
in the Loan Documents) (other than the Projections as to which Section 6.5(c)
applies) for purposes of or in connection with this Agreement or any transaction
contemplated herein is, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of any Credit Party in writing to any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated herein, when taken as a whole, do not contain as of the date

 

-124-



--------------------------------------------------------------------------------

furnished any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading; provided that
to the extent this or any such document, certificate or statement was based upon
or constitutes a forecast or projection or general economic or financial
information, the Credit Parties represent only that they acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
document, certificate or statement.

6.8 Use of Proceeds; Margin Regulations.

(a) Closing Date Proceeds. The proceeds of (x) the Term Loans and Revolving
Loans incurred on the Closing Date hereunder shall be used by the Borrowers
(i) to refinance all Indebtedness and other obligations under the Existing
Credit Agreement, (ii) to pay transaction costs and expenses in connection with
this Agreement and the transactions contemplated hereby and (iii) with regard to
any remaining amount, for general corporate purposes and (y) the Delayed Draw
Term Loans shall be used by the Borrowers (i) to consummate the Spanish
Acquisition, (ii) to repay all outstanding indebtedness of the Acquired Business
as contemplated by the Acquisition Agreement, (iii) to pay transaction costs and
expenses in connection therewith and (iv) with regard to any remaining amount,
for general corporate purposes.

(b) Revolving Loan Proceeds and Additional Facility Proceeds. All proceeds of
the Revolving Loans and Loans under any Additional Facilities incurred after the
Closing Date hereunder shall be used by the Borrower and its Subsidiaries for
ongoing working capital needs and general corporate purposes; provided, no
proceeds of any such Loans shall be used to refinance or purchase any Existing
Unsecured Debt except that such Loans may be used to refinance or repurchase
Indebtedness described in clauses (i) and (ii) of the definition thereof if,
after giving effect to the incurrence of such Indebtedness (and any other
Indebtedness incurred since the last day of the immediately preceding Test
Period) and the application of the proceeds thereof on a Pro Forma Basis the
Total Available Revolving Commitments are at least $200,000,000.

(c) Margin Regulations. The proceeds of any Loan, this Agreement and the
transactions contemplated hereby will not result in a violation of or be
inconsistent with any provision of Regulation U or X of the Board.

6.9 Taxes. Each of Crown Holdings and its Subsidiaries has timely filed all
federal, foreign and other material Tax returns and reports required by law to
have been filed by it. Each of Crown Holdings and its Subsidiaries has paid all
Taxes payable by it before they have become delinquent other than (i) such Taxes
that are being contested in good faith by proper proceedings diligently
conducted and for which adequate reserves have been established in conformity
with GAAP and (ii) such Taxes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided that any such
contest of Taxes with respect to Collateral satisfies the Contested Collateral
Lien Conditions.

6.10 Compliance With ERISA; Foreign Pension Plans.

(a) No Termination Event has occurred or is reasonably expected to occur which
would reasonably be expected to have a Material Adverse Effect or give rise to a
Lien other than a Permitted Lien. Crown Holdings and its Subsidiaries or any
ERISA Affiliates are in compliance in all material respects with the presently
applicable provisions of applicable law, including ERISA and the Code, with
respect to each Plan. No condition exists or event or transaction has occurred
with respect to any Plan which reasonably might result in the incurrence by any
Crown Holdings and its Subsidiaries or any ERISA Affiliates of any liability,
fine or penalty which would reasonably be expected to have a Material

 

-125-



--------------------------------------------------------------------------------

Adverse Effect. Crown Holdings and its Subsidiaries or any ERISA Affiliates have
no contingent liability with respect to post-retirement benefits provided by
Crown Holdings and its Subsidiaries or any ERISA Affiliates under a Welfare
Plan, other than (i) liability for continuation coverage described in Part 6 of
Subtitle B of Title I of ERISA and (ii) liabilities that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Foreign Plan has been established, registered, amended, funded,
invested and administered in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders,
including all funding and contribution requirements, and has been maintained,
where required, in good standing with applicable regulatory authorities,
(b) neither any Credit Party nor any Subsidiary has incurred any obligation in
connection with the termination of or withdrawal from any Foreign Plan, (c) all
employer and employee payments, contributions and premiums required to be
remitted, paid to or in respect of each Foreign Plan have been paid or remitted
in accordance with its terms and all applicable laws and (d) there is no
investigation by a Governmental Authority or claim (other than routine claims
for payment of benefits) pending or, to the knowledge of any Credit Party,
threatened involving any Foreign Plan or its assets, and no facts exist which
could reasonably be expected to give rise to any such investigation or claim
(other than routine claims for payment of benefits).

(c) Schedule 6.10(c) lists all of the Canadian Defined Benefit Plans as of the
Closing Date. As of the Closing Date, the hypothetical wind-up deficiency, going
concern deficiency and solvency deficiency of each Canadian Defined Benefit Plan
as of the date of the most recently filed actuarial valuation for such plan
prior to the Closing Date is set out in Schedule 6.10(c) or has otherwise been
disclosed to the Canadian Administrative Agent. As of the Closing Date, the
wind-up deficiency related to any prior partial wind-up of a Canadian Defined
Benefit Plan as of the date of the most recently filed actuarial valuation for
such plan prior to the Closing Date is set out in Schedule 6.10(c) or has
otherwise been disclosed to the Canadian Administrative Agent, provided that
such disclosure shall not be required where a Canadian Defined Benefit Plan has
been partially wound-up and all plan assets and benefits owing to affected
members, including any surplus, attributable to such partial wind-up have been
fully distributed or paid out in accordance with all applicable laws. With
respect to each Canadian Defined Benefit Plan (a) except as disclosed in
Schedule 6.10(c), no Canadian Pension Termination Event has occurred, (b) all
reports and disclosures relating to the Canadian Defined Benefit Plan required
by any applicable laws have been filed or distributed in a timely fashion,
except as could not reasonably be expected to result in a Material Adverse
Effect and (c) all obligations of any Canadian Credit Party required to be
performed in connection with the Canadian Defined Benefit Plans or the funding
agreements therefor have been performed in a timely fashion and there are no
outstanding disputes concerning the assets held pursuant to any such funding
agreement, except as could not reasonably be expected to result in a Material
Adverse Effect. No Canadian Credit Party contributes to, or has any obligation
to contribute to, any Multiple Employer Plan.

6.11 Security Documents.

(a) The U.S. Pledge Agreement is effective to create in favor of the U.S.
Collateral Agent, for its benefit and the benefit of the Secured Creditors named
therein, a legal, valid and enforceable security interest in the Collateral
securing the Obligations having the priority set forth therein and, when such
Collateral is delivered to the U.S. Collateral Agent, the U.S. Pledge Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the pledgor thereunder in such Collateral to the extent a
security interest can be perfected by delivery of such Collateral.

(b) [Reserved].

 

-126-



--------------------------------------------------------------------------------

(c) (i) The U.S. Security Agreement is effective to create in favor of the U.S.
Collateral Agent, for its benefit and the benefit of the Secured Creditors named
therein, a legal, valid and enforceable security interest in the Collateral
securing the Obligations (as defined in the U.S. Security Agreement) having the
priority set forth therein and (ii) when (x) financing statements in appropriate
form are filed in the offices specified on Schedule 7 to the Perfection
Certificate and (y) upon the taking of possession or control by the U.S.
Collateral Agent of any such Collateral in which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the U.S. Collateral Agent to the extent possession or control by the
U.S. Collateral Agent is required by any Security Document), the U.S. Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property), to the extent such Lien and security
interest can be perfected by the filing of a financing statement pursuant to the
UCC or by possession or control by the U.S. Collateral Agent, in each case prior
and superior in right to any other Person, other than with respect to Permitted
Liens.

(d) When the filings in clause (c)(ii)(x) above are made and when the U.S.
Security Agreement (or a summary thereof) is filed in the United States Patent
and Trademark Office and the United States Copyright Office, the U.S. Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in the Intellectual Property
in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Credit Parties after the Closing
Date), in each case prior and superior in right to any other Person other than
with respect to Permitted Liens.

(e) The Security Agreements entered into by the Canadian Credit Parties are
effective to create in favor of the Canadian Administrative Agent, for its
benefit and the benefit of the Secured Creditors named in the applicable
Security Agreement, a legal, valid and enforceable security interest in the
Collateral securing the Obligations (as defined in the each applicable Security
Agreement) having the priority set forth therein and, when (x) financing
statements in appropriate form are filed in the offices specified on Schedule 7
to the Canadian Perfection Certificate and (y) upon the taking of possession or
control by the Canadian Administrative Agent of any such Collateral in which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Canadian Administrative Agent to the
extent possession or control by the Canadian Administrative Agent is required by
any Security Document), the Canadian Administrative Agent shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral, to the extent such Lien and
security interest can be perfected by the filing of a financing statement
pursuant to the UCC or by possession or control by the Canadian Administrative
Agent, in each case prior and superior in right to any other Person, other than
with respect to Permitted Liens.

(f) Each Euro Security Document is effective to create in favor of the Euro
Collateral Agent, for the benefit of the Secured Creditors named therein, a
legal, valid and enforceable security interest in the assets purported to be
encumbered thereby having the priority set forth therein and, when (x) all
appropriate filings, notices or recordings are made in the appropriate offices,
corporate records or with the appropriate Persons as may be required under
applicable laws and/or any Euro Security Document, (y) upon the taking of
possession or control by the Euro Collateral Agent of any such Collateral in
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Euro Collateral Agent to the extent
possession or control by the Euro Collateral Agent is required by any Euro
Security Document and (z) any further action required under Section 7.14 are
taken, each Euro Security Document shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Person, other than with respect to Permitted Liens.

 

-127-



--------------------------------------------------------------------------------

6.12 Ownership of Property. Crown Holdings and each of its Subsidiaries has good
and marketable title to, or a subsisting leasehold interest in, all items of
material real and personal property used in its operations, free and clear of
all Liens, except Permitted Liens. Substantially all items of real property
owned by, leased to or used by Crown Holdings and each of its subsidiaries are
free and clear of any known defects in title except such minor defects as do not
substantially interfere with the continued use thereof in the conduct of normal
operations, and except Permitted Real Property Encumbrances.

6.13 Capitalization of Credit Parties. All outstanding shares of Capital Stock
of each Credit Party’s Subsidiaries have been duly authorized and validly issued
and are fully paid and non-assessable and are owned, directly or indirectly by a
Credit Party, free and clear of all Liens other than those created by the
Security Documents and Permitted Liens. Except as otherwise permitted by this
Agreement, no authorized but unissued or treasury shares of Capital Stock of
each Credit Party’s Subsidiaries are subject to any option, warrant, right to
call or commitment of any kind or character. Except as otherwise permitted by
the Agreement, none of any Credit Party’s Subsidiaries has any outstanding stock
or securities convertible into or exchangeable for any shares of its Capital
Stock, or any rights issued to any Person (either preemptive or other) to
subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to any of its Capital
Stock or any stock or securities convertible into or exchangeable for any of its
Capital Stock (other than as disclosed to the Lenders prior to the Closing
Date).

6.14 Subsidiaries. Schedule 6.14 hereto sets forth a true, complete and correct
list as of the Closing Date of all Subsidiaries of any Credit Party after giving
effect to the Transactions and indicates for each such Subsidiary (i) its
jurisdiction of organization, state identification number and federal employer
identification number (where applicable) or equivalent organizational number in
its jurisdiction of organization and exact legal name as it appears on the
certificate of incorporation or other state, provincial, territorial or
applicable Governmental Authority issued Organic Document, (ii) its ownership
(by holder and percentage interest) and (iii) whether such Subsidiary is a U.S.
Subsidiary or a Non-U.S. Subsidiary.

6.15 Compliance With Laws, Etc. Neither Crown Holdings nor any of its
Subsidiaries is in default under or in violation of any Requirement of Law
(other than Environmental Laws, which are the subject of Section 6.18)
applicable to any of them or Contractual Obligation, as the case may be, in each
case the consequences of which default or violation, either in any one case or
in the aggregate, would have a Material Adverse Effect. No Unmatured Event of
Default or Event of Default has occurred and is continuing.

6.16 Investment Company Act. None of the Borrowers nor any of its respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6.17 [Reserved].

 

-128-



--------------------------------------------------------------------------------

6.18 Environmental Matters. Except for any matters that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect:

(a) All facilities and property owned, leased or operated by Crown Holdings or
any of its Subsidiaries, and all operations conducted thereon, are in compliance
with all Environmental Laws.

(b) There are no pending or threatened written claims, complaints, notices or
inquiries received by Crown Holdings or any of its Subsidiaries regarding any
Environmental Liability.

(c) There have been no Releases of Hazardous Materials at, on, under or from any
property now or, to any Credit Party’s knowledge, previously owned or leased or
operated by Crown Holdings or any of its Subsidiaries.

(d) Crown Holdings and its Subsidiaries have been issued and are in compliance
with all Environmental Permits necessary for their operations, facilities and
businesses and each is in full force and effect.

(e) No property now or, to any Credit Party’s knowledge, previously owned,
leased or operated by Crown Holdings or any of its Subsidiaries is listed or
proposed (with respect to owned property only) for listing on the CERCLIS or on
any similar state, provincial or territorial list of sites requiring
investigation or clean-up, or on the National Priorities List pursuant to
CERCLA.

(f) There are no underground storage tanks, active or abandoned, including
petroleum storage tanks, surface impoundments or disposal areas, on or under any
property now or, to any Credit Party’s knowledge, previously owned or leased by
Crown Holdings or any of its Subsidiaries.

(g) Neither Crown Holdings nor any Subsidiary has transported or arranged for
the transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state, provincial or territorial list or which is the
subject of federal, state, provincial, territorial or local enforcement actions
or other investigations which would reasonably be expected to lead to any
Environmental Liability against Crown Holdings or such Subsidiary.

(h) There are no past or present actions, activities, conditions or occurrences
that would reasonably be expected to prevent Crown Holdings or any of its
Subsidiaries from complying with, or to result in liability under, any
Environmental Law.

(i) No liens have been recorded pursuant to any Environmental Law with respect
to any property or other assets owned or leased by Crown Holdings or any of its
Subsidiaries.

(j) Neither Crown Holdings nor any of its Subsidiaries is currently conducting
any Remedial Action pursuant to any Environmental Law, nor has Crown Holdings or
any of its Subsidiaries assumed by contract, agreement or operation of law any
obligation under Environmental Law.

(k) There are no polychlorinated biphenyls or friable asbestos present at any
property owned, leased or operated by Crown Holdings or any Subsidiary.

 

-129-



--------------------------------------------------------------------------------

6.19 Labor Relations. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) the hours worked by and payments made to employees
of Crown Holdings and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, provincial,
territorial, local or foreign law dealing with such matters, (ii) as of the
Closing Date, there is no significant strike, labor dispute, slowdown or
stoppage pending against Crown Holdings or any of its Subsidiaries or, to the
best knowledge of any Credit Party, threatened and (iii) all payments due from
Crown Holdings or any Subsidiary, or for which any claim may be made against
Crown Holdings or any Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Crown Holdings or such Subsidiary.

6.20 Intellectual Property, Licenses, Franchises and Formulas. Each of Crown
Holdings and its Subsidiaries owns or possesses, is licensed or otherwise has
the right to use, or could obtain ownership or possession of, on terms not
materially adverse to it, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto (collectively,
“Intellectual Property”) necessary for the present conduct of its business,
without any known conflict with the rights of others, except where such
conflicts could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

6.21 Anti-Terrorism Laws.

(a) To the knowledge of any of the Credit Parties, none of the Credit Parties or
any of their Affiliates are in violation of any Anti-Corruption Laws or any laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including the
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the United States Treasury Department’s Office
of Foreign Asset Control (“OFAC”) and Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 and (ii) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom (collectively, the “Sanctions”). No part of the proceeds of the
Loans or Letters of Credit will be used, directly or indirectly by any Borrower
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or in any manner that would result in the violation of any Anti-Corruption Laws
or Sanctions applicable to any party hereto.

(b) No Credit Party or, to the knowledge of any of the Credit Parties, any of
its Affiliates or their respective brokers or other agents acting or benefiting
in any capacity in connection with the Loans, is any of the following:

(A) a Person or entity that is listed in the annex to, or is otherwise subject
to the prohibitions contained in, the Executive Order or the OFAC regulations;

(B) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the prohibitions contained in, the Executive Order or the OFAC regulations;

(C) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(D) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order or the OFAC regulations;
or

(E) a Person or entity that is named on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC at its official
website or any replacement website or other replacement official publication of
such list.

 

-130-



--------------------------------------------------------------------------------

(c) No Credit Party or to the knowledge of any Credit Party, any of its brokers
or other agents acting in any capacity in connection with the Loans (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Person described in clause (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or the OFAC
regulations, or (iii) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

6.22 Patriot Act; Foreign Corrupt Practices Act. To the extent applicable, each
of the Borrowers and their respective Subsidiaries is in compliance, in all
material respects, with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”) or (c) the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada). No
part of the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly by any Borrower, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or the
Corruption of Foreign Public Officials Act (Canada).

6.23 Insolvency Proceedings. On the Closing Date, no Insolvency Proceeding has
occurred and is continuing.

ARTICLE VII

AFFIRMATIVE COVENANTS

From and after the Closing Date, each Credit Party, jointly and severally,
hereby agrees, that, so long as any of the Commitments remain in effect, or any
Loan or LC Obligation remains outstanding and unpaid or any other amount is
owing to any Lender or Administrative Agent hereunder, that:

7.1 Financial Statements. Crown Holdings will furnish, or cause to be furnished,
to each Lender:

(a) Quarterly Financial Statements. (i) As soon as available, and in any event
within 45 days (or such shorter period for the filing of Crown Holdings’ Form
10-Q as may be required by the SEC) after the end of each of the first three
Fiscal Quarters of each Fiscal Year of Crown Holdings (commencing with the first
full Fiscal Quarter ending after the Closing Date), a consolidated balance sheet
of Crown Holdings and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and of cash flow of Crown Holdings and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter
certified by a Financial Officer of Crown Holdings, it being understood and
agreed that the delivery of Crown Holdings’ Form 10-Q (as filed with the SEC),
if certified as required in this clause (b), shall satisfy the requirements set
forth in this clause; (ii) as soon as available and in any event within 60 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
Crown Holdings (commencing with the first full Fiscal Quarter ending after the
Closing Date, an unaudited consolidating balance sheet of

 

-131-



--------------------------------------------------------------------------------

Crown Holdings and its Subsidiaries as of the end of such Fiscal Quarter and
consolidating statements of earnings and cashflows of Crown Holdings and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by a Financial Officer of Crown Holdings (it being understood and
agreed that such financial statements need only break out (A) U.S. Borrower and
its U.S. Subsidiaries (other than any Receivables Subsidiary and the Insurance
Subsidiary), on a consolidated basis; (B) European Borrower and the Euro
Subsidiary Credit Parties, on a consolidated basis; and (C) each Subsidiary of
European Borrower that is not a Euro Subsidiary Credit Party, on a consolidated
basis;

(b) Annual Financial Statements. (i) As soon as available, but in any event
within 90 days (or such shorter period for the filing of the Crown Holdings’
Form 10-K as may be required by the SEC) after the end of each Fiscal Year of
Crown Holdings (commencing with the first Fiscal Year ended after the Closing
Date), a copy of the annual audit report for such Fiscal Year for Crown Holdings
and its Subsidiaries, including therein a consolidated balance sheet of Crown
Holdings and its Subsidiaries as at the end of such Fiscal Year and consolidated
statements of earnings and cash flow of Crown Holdings and its Subsidiaries for
such Fiscal Year (it being understood and agreed that the delivery of Crown
Holdings’ 10-K (as filed with the SEC) shall satisfy such delivery requirements
in this clause); (ii) as soon as available and in any event within 105 days
after the end of each Fiscal Year of Crown Holdings (commencing with the first
Fiscal Year ended after the Closing Date), an unaudited consolidating balance
sheet of Crown Holdings and its Subsidiaries as of the end of such Fiscal Year
and consolidating statements of earnings and cash flow of Crown Holdings and its
Subsidiaries for such Fiscal Year, certified by a Financial Officer of Crown
Holdings (it being understood and agreed that such financial statements need
only break out (A) U.S. Borrower and its U.S. Subsidiaries (other than any
Receivables Subsidiary and the Insurance Subsidiary), on a consolidated basis;
(B) European Borrower and the Euro Subsidiary Credit Parties, on a consolidated
basis; and (C) each Subsidiary of European Borrower that is not a Euro
Subsidiary Credit Party, on a consolidated basis);

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by the accountants preparing such statements or the Chief Financial
Officer, as the case may be, and disclosed therein) and, in the case of the
consolidated financial statements referred to in Section 7.1(b), shall be
accompanied by a report thereon of independent certified public accountants of
recognized national standing, which report shall contain no Impermissible
Qualifications and shall state that such financial statements present fairly the
financial position of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
conformity with GAAP and that the examination by such accountants in connection
with such financial statements has been made in accordance with GAAP.

7.2 Certificates; Other Information. Crown Holdings will furnish, or will cause
to be furnished, to each Lender (or, if specified below, to Administrative
Agent):

(a) Officer’s Certificates. Concurrently with the delivery of the financial
statements referred to in Sections 7.1(a) and 7.1(b), a certificate from a
Responsible Financial Officer of Crown Holdings and the Borrowers substantially
in the form of Exhibit 7.2(a) (a “Compliance Certificate”) stating that, to the
best of such officer’s knowledge, (i) such financial statements present fairly,
in accordance with GAAP (or, in the case of financial statements of any Non-U.S.
Subsidiary delivered pursuant to Section 7.1(a), generally accepted accounting
principles in such Person’s jurisdiction of organization), the financial
condition and results of operations of Crown

 

-132-



--------------------------------------------------------------------------------

Holdings and its Subsidiaries for the period referred to therein (subject, in
the case of interim statements, to normal recurring adjustments) and (ii) no
Event of Default or Unmatured Event of Default exists and is continuing, except
as specified in such certificate and, if so specified, the action which Crown
Holdings proposes to take with respect thereto, which certificate shall set
forth detailed computations to the extent necessary to establish Crown Holdings’
and the Borrowers’ compliance with the covenants set forth in Article IX of this
Agreement;

(b) Reports; Management Letters. Promptly upon receipt thereof, copies of all
significant reports submitted to Crown Holdings or any Credit Party by
independent certified public accountants in connection with each annual, interim
or special audit of the books of Crown Holdings or any of its Subsidiaries made
by such accountants, including any management letters submitted by such
accountants to management in connection with their annual audit;

(c) Budgets. Within thirty-one (31) days following the first day of each Fiscal
Year of Crown Holdings (commencing with the first Fiscal Year ended after the
Closing Date) a detailed annual consolidated budget of Crown Holdings and its
Subsidiaries prepared for each Fiscal Quarter of such Fiscal Year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for each Fiscal Quarter during
such Fiscal Year) and, promptly when available, any significant revisions of
such budget;

(d) Securityholder Communications. Promptly after the sending or filing thereof,
copies of all reports which any Credit Party sends to any of its security
holders (other than a report by a Wholly-Owned Subsidiary to its parent security
holders) and all reports, registration statements (other than on Form S-8 or any
successor form) or other materials which any Credit Party or any of their
officers file with the SEC or any national securities exchange (other than the
Luxembourg Stock Exchange) provided that such materials filed with the SEC shall
be deemed delivered when posted to the SEC website; and

(e) Other Requested Information. Such other information respecting the condition
or operations, financial or otherwise, of Crown Holdings, any Borrower, or any
of their Subsidiaries that any Lender through Administrative Agent may from time
to time reasonably request.

7.3 Notices.

(a) Event of Default or Unmatured Event of Default. Promptly and in any event
within the earlier of three (3) Business Days after a Responsible Officer of
Crown Holdings or U.S. Borrower or five (5) Business Days after a Responsible
Officer of European Borrower obtains knowledge thereof, Crown Holdings will give
written notice to Administrative Agent (which shall promptly provide a copy of
such notice to each Lender) of the occurrence of any Event of Default or
Unmatured Event of Default, accompanied by a statement of a Financial Officer of
Crown Holdings, U.S. Borrower and European Borrower setting forth details of the
occurrence referred to therein and stating what action Crown Holdings, U.S.
Borrower and European Borrower have taken and propose to take with respect
thereto;

(b) Litigation and Related Matters. Promptly, and in any event within five
(5) Business Days after a Responsible Officer of Crown Holdings, U.S. Borrower
or European Borrower obtains knowledge thereof, Crown Holdings will give written
notice and all documentation relating thereto to Administrative Agent (which
shall promptly provide a copy of such notice to each Lender) of the commencement
of, or any material development in, any action, suit, proceeding or
investigation pending or threatened against or affecting Crown Holdings or any
of its Subsidiaries before any arbitrator or Governmental Authority, or purport
to affect the legality, validity or enforcement of this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby which would
individually or when aggregated with any other action, suit, proceeding or
investigation reasonably be expected to have a Material Adverse Effect;

 

-133-



--------------------------------------------------------------------------------

(c) Material Adverse Effect. As soon as possible, Crown Holdings will give
notice to Administrative Agent of any other development that would reasonably be
expected to have a Material Adverse Effect.

7.4 Conduct of Business and Maintenance of Existence. Each Credit Party will do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except, in each case, as could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 8.3 or Investment permitted under
Section 8.4.

7.5 Compliance with Laws, etc. Each Credit Party will, and will cause each of
its Subsidiaries to, comply in all respects with all applicable laws, rules,
regulations and orders, except where such noncompliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
such compliance to include, subject to the foregoing (without limitation):

(a) the maintenance and preservation of its and its Subsidiaries’ existence and
its qualification as a foreign corporation or partnership (or comparable foreign
qualification, if applicable, in the case of any other form of legal entity),
and

(b) the payment, before the same become delinquent, of all Taxes imposed upon it
or upon its property except as provided in Section 7.7.

7.6 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain, preserve, protect and keep its material
properties and assets in good repair, working order and condition (ordinary wear
and tear excluded), and make necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except, in each case, as could not be
reasonably expected to result in a Material Adverse Effect ; provided that
nothing in this Section 7.6 shall prevent any Credit Party from discontinuing
the operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of such Credit Party,
desirable in the conduct of its or their business and does not in the aggregate
have a Material Adverse Effect.

7.7 Payment of Obligations. Each Credit Party will, and will cause each of its
Subsidiaries to, perform all of its respective obligations under the terms of
each mortgage, indenture, security agreement, other debt instrument and material
contract by which they are bound or to which they are a party, except where such
nonperformance could not reasonably be expected to have a Material Adverse
Effect.

7.8 Payment of Taxes. Each Credit Party will, and will cause each of its
Subsidiaries to, pay and discharge all material Taxes imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which material penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of such Person or
cause a failure or forfeiture of title thereto; provided that no Credit Party
nor any of its Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings diligently conducted, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset that may become subject to such Lien, if it has maintained adequate
reserves with respect thereto in accordance with and to the extent required
under GAAP; provided, further, that any such contest of any Tax with respect to
Collateral satisfies the Contested Collateral Lien Conditions.

 

-134-



--------------------------------------------------------------------------------

7.9 Inspection of Property, Books and Records. Each Credit Party will, and will
cause each of its Subsidiaries to, keep books and records which accurately
reflect all of its business affairs and material transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit all of its offices, to discuss its
financial matters with its officers and independent public accountant and, upon
the reasonable request of the Administrative Agent or a Lender, to examine (and,
at the expense of the relevant Credit Party or Subsidiary, photocopy extracts
from) any of its books or other corporate or partnership records.

7.10 ERISA; Foreign Pension Plan.

(a) Crown Holdings will furnish, or will cause to be furnished, to each Lender
and the Administrative Agent notice thereof and copies of all documentation
relating thereto, immediately upon becoming aware of any of the following
events: (i) the taking of any specific actions by Crown Holdings or any other
Person to terminate any Pension Plan (other than a termination pursuant to
Section 4041(b) of ERISA which can be completed without Crown Holdings or any
ERISA Affiliate having to provide more than $25.0 million in addition to the
normal contribution required for the plan year in which termination occurs to
make such Pension Plan sufficient), (ii) the occurrence of a Termination Event
which could result in a Lien or in the incurrence by a Credit Party of any
liability, fine or penalty which would reasonably be expected to have a Material
Adverse Effect, or (iii) any increase in the contingent liability of a Credit
Party with respect to any post-retirement Welfare Plan benefit if the increase
in such contingent liability would reasonably be expected to have a Material
Adverse Effect.

(b) Crown Holdings will furnish, or will cause to be furnished, upon request by
the Administrative Agent, to each Lender and the Administrative Agent, copies
of: (i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Credit Party or ERISA Affiliate with the United States
Department of Labor with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan or Foreign Plan; (iii) all
notices received by any Credit Party or ERISA Affiliate from a Multiemployer
Plan sponsor or any governmental agency concerning a Termination Event; and
(iv) such other documents or governmental reports or filings relating to any
Plan as the Administrative Agent shall reasonably request.

(c) Each Credit Party will (i) correct any failure to satisfy the minimum
funding standards, or make any required installment, under Section 412 of the
Code within ninety (90) days after the occurrence thereof, except where the
failure to so satisfy would not reasonably be expected to have a Material
Adverse Effect, and (ii) establish, maintain and operate all Foreign Plans in
compliance in all material respects with all requirements of law and the
respective requirements of the governing documents for such Foreign Plans
(including, for greater certainty, to pay all contributions, premiums and
payments when due in accordance with its terms and all applicable laws), except
for failures to comply which, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

(d) Each Canadian Credit Party shall provide the Canadian Administrative Agent
and each Lender with (i) upon request by the Canadian Administrative Agent,
copies of all annual information returns, actuarial reports and any other
reports which have been filed with a Governmental Authority with respect to each
Canadian Defined Benefit Plan, promptly after filing, and (ii) any direction,
order, notice, ruling or opinion that any Canadian Credit Party may receive from
a Governmental Authority with respect to any Canadian Defined Benefit Plan,
promptly after receipt.

 

-135-



--------------------------------------------------------------------------------

(e) Each Canadian Credit Party will promptly notify the Canadian Administrative
Agent and each Lender on becoming aware of (i) a Canadian Pension Termination
Event, (ii) the failure to make a required contribution or payment under any
Canadian Defined Benefit Plan when due in accordance with its terms and
applicable laws, (iii) the occurrence of any event which is reasonably likely to
result in any Canadian Credit Party incurring any liability, fine or penalty
with respect to any Canadian Defined Benefit Plan, (iv) the establishment of any
new plan which, if it currently existed, would be a Canadian Defined Benefit
Plan, or any change to an existing Canadian Defined Benefit Plan which would
materially affect the funding obligations or funded status of such plan, (v) the
acquisition of an interest in any Person if such Person sponsors, administers,
or participates in, or has any liability in respect of, any Canadian Defined
Benefit Plan or Multiple Employer Plan; or (vi) any increase in the contingent
liability of a Canadian Credit Party with respect to any post-retirement Foreign
Plan benefit if the increase in such contingent liability would reasonably be
expected to have a Material Adverse Effect. In the notice to the Canadian
Administrative Agent and each Lender of the foregoing, copies of all
documentation relating thereto shall be provided.

7.11 Insurance.

(a) Each Credit Party will maintain, and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to its material properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons. Such insurance shall be maintained with
financially sound and reputable insurers, except that a portion of such
insurance program (not to exceed that which is customary in the case of
companies engaged in the same or similar business or having similar properties
similarly situated) may be effected through self-insurance, provided adequate
reserves therefor, in accordance with GAAP, are maintained,

(b) [Reserved], and

(c) All insurance policies or certificates (or certified copies thereof) with
respect to such insurance:

(i) shall provide that Collateral Agent is a loss payee for all property and
casualty policies and additional insured for all liability policies; and

(ii) shall state that such insurance policy shall not be canceled or revised
without thirty days’ prior to written notice thereof by the insurer to the
Collateral Agent.

7.12 Environmental Laws. Each Credit Party will, and will cause each of its
Subsidiaries to:

(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws, keep all Environmental Permits in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except for any such noncompliance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(b) promptly notify Administrative Agent and provide copies of all written
inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which would reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto; and

(c) provide such information and certifications which Administrative Agent may
reasonably request from time to time to evidence compliance with this
Section 7.12.

 

-136-



--------------------------------------------------------------------------------

7.13 Use of Proceeds. Borrowers will use all proceeds of the Loans as provided
in Sections 6.8, 6.21 and 6.22.

7.14 Guarantees; Pledge of Additional Collateral.

(a) In the event that any U.S. Subsidiary of Crown Holdings existing on the
Closing Date (other than the Insurance Subsidiary and any Receivables
Subsidiary) has not previously executed the U.S. Guarantee Agreement or in the
event that any Person becomes a U.S. Subsidiary (other than any Receivables
Subsidiary) of Crown Holdings after the Closing Date, Crown Holdings will
promptly notify Administrative Agent of that fact and cause such Subsidiary to
execute and deliver to Administrative Agent a counterpart of the U.S. Guarantee
Agreement and cause such Subsidiary (other than, solely with respect to any U.S.
Obligations of U.S. Borrower in its capacity as a Borrower, any Disregarded
Subsidiary) to deliver to U.S. Collateral Agent a counterpart of the U.S.
Security Agreement and the U.S. Pledge Agreement and to take all such further
actions and execute all such further documents and instruments (including
actions, documents and certificates comparable to those described in
Section 5.1(b)) as may be necessary or, in the reasonable opinion of
Administrative Agent, desirable to create in favor of U.S. Collateral Agent, for
the benefit of the Secured Creditors, a valid and perfected first priority Lien
on all of the property and assets of such Subsidiary described in the applicable
forms of U.S. Security Documents.

(b) In any event within 60 days after the acquisition of assets of the type that
would have constituted U.S. Collateral on the Closing Date pursuant to the U.S.
Security Agreement or the U.S. Pledge Agreement (the “Additional U.S.
Collateral”), Crown Holdings will, and will cause each appropriate U.S.
Subsidiary to, take all necessary action, including the filing of appropriate
financing statements under the provisions of the UCC, applicable domestic or
local laws, rules or regulations in each of the offices where such filing is
necessary or appropriate, or entering into or amending the U.S. Guarantee
Agreement, the U.S. Security Agreement or the U.S. Pledge Agreement, to grant to
U.S. Collateral Agent for its benefit and the benefit of the Secured Creditors a
perfected Lien (having the priority set forth in the U.S. Security Agreement or
the U.S. Pledge Agreement, as applicable) on such Additional U.S. Collateral
pursuant to and to the full extent required by the U.S. Security Agreement or
the U.S. Pledge Agreement and this Agreement (including, without limitation, to
the extent requested by the U.S. Collateral Agent, satisfaction of the
conditions set forth in subsections (b) and (d)(ii) of Section 5.1).

(c) Subject to the provisos set forth below in this section, in the event that
any Non-U.S. Guarantee Subsidiary existing on the Closing Date has not
previously executed the Non-U.S. Guarantee Agreement or in the event that any
Person (other than an Acquired Business) becomes a Non-U.S. Guarantee Subsidiary
after the Closing Date, European Borrower will promptly notify Administrative
Agent of that fact and, to the extent permitted by applicable law, cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Non-U.S. Guarantee Agreement (or as required by local law, such local law
equivalent document) and (x) if such Subsidiary is a Specified Foreign Credit
Party, deliver to Euro Collateral Agent a counterpart of the applicable Euro
Security Documents and such documents and instruments and take such further
actions (including actions, documents and instruments comparable to those
referred to in Section 5.1(a)(v)) as may be necessary or, in the reasonable
opinion of Administrative Agent, desirable to create in favor of Euro Collateral
Agent, for the benefit of the

 

-137-



--------------------------------------------------------------------------------

applicable Secured Creditors, a valid and perfected first priority Lien on all
of the property and assets (excluding, however, any Real Property) of such
Subsidiary that would have constituted Euro Collateral on the Closing Date under
the applicable Euro Security Documents of other Non-U.S. Guarantee Subsidiaries
organized in the same jurisdiction to the extent legally permissible and (y) if
such Subsidiary is a Subsidiary Credit Party that is not a Specified Foreign
Credit Party, create in favor of the Euro Collateral Agent for the benefit of
the applicable Secured Creditors, a valid and perfected first priority Lien
(subject to Permitted Liens) on all Capital Stock of its Subsidiaries, together
with executed and undated stock powers and/or assignments in blank or other
instruments of transfer customary in the applicable jurisdiction and customary
local law pledge agreements; provided, that, subject to the further proviso
below, with respect to all Non-U.S. Subsidiary Guarantors existing in the
jurisdictions noted in item (ii) of the definition of “Non-U.S. Guarantee
Subsidiary” other than The Netherlands and The Grand Duchy of Luxembourg (which
shall not be subject to this proviso), in addition to the foregoing
requirements, the prior written consent of the Administrative Agent shall be
obtained with respect to adding such new Subsidiary as a Credit Party, which
consent shall not be unreasonably withheld or delayed; provided further that, if
the Administrative Agent receives (A) legal opinions from local counsel in each
relevant jurisdiction confirming the availability, validity and enforceability
of guarantees and collateral support to be provided by each such Non-U.S.
Subsidiary Guarantor in form and substance reasonably satisfactory to the
Administrative Agent and (B) confirmation from the applicable Lenders that the
addition of such new Credit Party does not conflict with or violate applicable
law or the internal policies of each applicable Lender, then the written consent
of the Administrative Agent contemplated by the first proviso in this subsection
(c) shall not be required and such Subsidiary may be added as a Non-U.S.
Subsidiary Guarantor in accordance with the remaining provisions set forth in
this Section.

(d) In any event within 60 days after the acquisition of assets of the type that
would have constituted Euro Collateral on the Closing Date (other than any
intercompany loans or Indebtedness not otherwise required to be pledged under
this Agreement) pursuant to any Euro Security Document (the “Additional Euro
Collateral” and together with the Additional U.S. Collateral, the “Additional
Collateral”), European Borrower will, and will cause each appropriate Subsidiary
(other than an Acquired Business) to, to the extent legally permissible, take
all necessary action, including the filing of appropriate financing statements,
under the provisions of applicable laws, rules or regulations in each of the
offices where such filing is necessary or appropriate, or entering into or
amending any Euro Security Document, to grant to Euro Collateral Agent for its
benefit and the benefit of the Secured Creditors a perfected Lien on such
Additional Euro Collateral pursuant to and to the full extent required by this
Agreement (including, without limitation, to the extent requested by U.K.
Administrative Agent, satisfaction of the conditions set forth in subsection
(a)(v) of Section 5.1).

(e) [Reserved].

(f) All actions taken by the parties in connection with the pledge of Additional
Collateral, including, without limitation, reasonable, documented and
out-of-pocket costs of counsel for Administrative Agent and the Collateral
Agents, shall be for the account of the Credit Parties, which shall pay all sums
due promptly after receipt of invoice.

(g) If, for any reason after the Closing Date, any debt securities of Crown
Holdings or any of its Subsidiaries become secured by a Lien on Principal
Property, each Credit Party shall, and shall cause each of its Subsidiaries to,
take all necessary action so that any limitation on the Lien of the applicable
Collateral Agent and the applicable Lenders on such Principal Property is
eliminated from the Security Documents and the applicable Collateral Agent and
the applicable Lenders enjoy a full and unconditional Lien on all such Principal
Property.

 

-138-



--------------------------------------------------------------------------------

(h) Documentation for Additional Security. The security interests required to be
granted pursuant to this Section 7.14 shall be granted pursuant to such security
documentation (which shall be substantially similar to the Security Documents
already executed and delivered by Crown Holdings or the applicable Borrower)
reasonably satisfactory in form and substance to Administrative Agent and shall
constitute valid and enforceable first priority perfected security interests
subject to no other Liens except Permitted Liens. The Additional Security
Documents and other instruments related thereto shall be duly recorded or filed
in such manner and in such places and at such times as are required by law to
establish, perfect, preserve and protect the Liens, in favor of Collateral Agent
for the benefit of the Secured Creditors, required to be granted pursuant to the
Additional Security Document and, all taxes, duties, levies, imposes,
deductions, assessments, charges, withholdings, fees and other charges payable
in connection therewith shall be paid in full by Crown Holdings. At the time of
the execution and delivery of the Additional Security Documents, Crown Holdings
shall cause to be delivered to Administrative Agent such agreements, opinions of
counsel, and other related documents as may be reasonably requested by
Administrative Agent or the Required Lenders to assure themselves that this
Section 7.14 has been complied with.

Each Credit Party will, and will cause each of its Subsidiaries to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, notarizations, mortgages, deeds of trust and other documents and the
delivery of appropriate opinions of counsel), which may be required under any
applicable law, or which Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties. Each Credit Party also agrees to provide to
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to Administrative Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

7.15 End of Fiscal Years; Fiscal Quarters. Crown Holdings will cause each of its
and the Borrowers’ annual accounting periods to end on December 31 of each year
(each a “Fiscal Year,” with quarterly accounting periods ending on
March 31, June 30 and September 30, of each Fiscal Year (each a “Fiscal
Quarter”).

7.16 Information Regarding Collateral.

(a) Each Credit Party will furnish to Administrative Agent prompt written notice
of any change (i) in any Credit Party’s legal name (ii) in the location of any
Credit Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) in any Credit
Party’s identity or corporate structure or (iv) in any Credit Party’s
jurisdiction of organization. Each Credit Party agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the applicable
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all relevant Collateral. Each Credit
Party also agrees promptly to notify Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to clause (b) of Section 7.1, each
Borrower shall deliver to Administrative Agent a certificate of a Responsible
Financial Officer and the chief legal officer of each Borrower (i) setting forth
the information required pursuant to Sections 1, 2, 7, 8, 12, 13, 14, 15, 16, 17
and 18 of the Perfection Certificate or confirming that there has been no change
in such information since the date of

 

-139-



--------------------------------------------------------------------------------

the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 7.16 and (ii) certifying
that all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

7.17 Excluded Companies. Notwithstanding anything to the contrary set forth
herein, Crown Holdings shall ensure that each Excluded U.K. Company remains
(i) a dormant company and shall remain dormant until such time as it is
dissolved in accordance with the laws of England and Wales or (ii) a trust
company which is involved only in the business of holding assets on behalf of
beneficiaries in a trustee relationship, as applicable, and shall continue to
exist in such dormant state until it is dissolved or act in such capacity and in
no other capacity until such time as all of the Obligations hereunder are
discharged pursuant to this Agreement.

7.18 Facilities Rating. Crown Holdings shall use its commercially reasonable
efforts to provide that the Indebtedness under this Agreement remains rated by
each of S&P and Moody’s at all times and to promptly deliver to Administrative
Agent written notice of any change in the rating thereof by S&P or Moody’s.

7.19 Post Closing. To the extent not satisfied on the Closing Date and unless
such requirement is waived or extended, in the reasonable discretion of the
Administrative Agent, Crown Holdings shall, and shall cause each of its
Subsidiaries to:

(a) With respect to each Credit Party that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia that is party to the Existing Credit Agreement immediately
prior to the Closing Date, within 90 days after the Closing Date, deliver all
documents, instruments, opinions and agreements as may be necessary or, in the
reasonable opinion of Administrative Agent, desirable to (i) cause such entity
to become a Subsidiary Credit Party hereunder (including the execution and
delivery of the Non-U.S. Guarantee Agreement (or as required by local law, such
local law equivalent document)), (ii) with respect to each Specified Foreign
Credit Party, create in favor of the U.S. Collateral Agent and the Euro
Collateral Agent, as applicable, for the benefit of the Secured Creditors, a
valid and perfected first priority Lien (subject to Permitted Liens) on all of
the property and assets (excluding, however, any Real Property) of such
Subsidiary that would have constituted Collateral under the Existing Credit
Agreement (except with respect to those assets as to which the Administrative
Agent and the Borrower reasonably agree that the costs of obtaining such a Lien
or perfection thereof are excessive in relation to the value to the Secured
Creditors of the security to be afforded thereby) and (iii) with respect to
Subsidiary Credit Parties that are not Specified Foreign Credit Parties, create
in favor of the U.S. Collateral Agent and the Euro Collateral Agent, as
applicable, for the benefit of the Secured Creditors, a valid and perfected
first priority Lien (subject to Permitted Liens) on all Capital Stock of their
Subsidiaries, together with executed and undated stock powers and/or assignments
in blank or other instruments of transfer customary in the applicable
jurisdiction and customary local law pledge agreements.

(b) With respect to the Acquired Business and its Subsidiaries, within 90 days
after the Delayed Draw Funding Date (subject to the limitations set forth in
Section 14.10), (i) take all such actions as are necessary under applicable law
to cause such entities to be permitted to

 

-140-



--------------------------------------------------------------------------------

provide guarantees and grant security pursuant to clause (iii) below in respect
of the Obligations, (ii) cause such entity to become a Subsidiary Credit Party
hereunder (including the execution and delivery of the Non-U.S. Guarantee
Agreement (or as required by local law, such local law equivalent document)) and
(iii) deliver to the Euro Collateral Agent, for the benefit of the Secured
Creditors, all certificates representing all certificated Pledged Securities,
together with executed and undated stock powers and/or assignments in blank or
other instruments of transfer customary in the applicable jurisdiction.

(c) Within 30 days after the Closing Date, the Administrative Agent shall have
received updated Schedules 15(a) and 15(b) to the Perfection Certificate in form
and substance reasonably satisfactory to Administrative Agent.

(d) To the extent not previously delivered to the Collateral Agent, Crown
Holdings shall, and shall cause each of its Subsidiaries to deliver to the
Collateral Agent within the time frame listed on Schedule II to the U.S. Pledge
Agreement the certificates representing each of the Pledged Securities listed on
Schedule II to the U.S. Pledge Agreement that are certificated, in each case,
with undated stock powers endorsed in blank.

(e) No later than 60 days immediately following the Closing Date or such longer
period of time as may be agreed to by the Administrative Agent, Crown Holdings
shall ensure that all reasonably necessary documents and instruments are
prepared, executed and filed for recordation with the United States Patent &
Trademark Office and the United States Copyright Office, and shall take all
other necessary actions, to ensure that any outstanding or unreleased liens or
security interests reflected in the chain of title of the registered (and
applied for) Patents, Trademarks and Copyrights included in the Collateral are
released and recorded. Crown Holdings shall promptly provide evidence of all of
all filings (including recordation notices) made hereunder to the Collateral
Agent.

(f) Within 30 days after the Closing Date or such longer period of time as may
be agreed to by the Administrative Agent, the Administrative Agent shall have
received from any person holding any Lien securing debt under Existing Credit
Agreement (in all jurisdictions where any such security interest and Liens
exist), such termination statements, mortgage releases, releases of assignments
of leases and rents, releases of security interests in Intellectual Property and
other instruments, in each case, in proper form for recording, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such debt.

ARTICLE VIII

NEGATIVE COVENANTS

From and after the Closing Date, each Credit Party, jointly and severally,
covenants and agrees, that, so long as any of the Commitments remain in effect
or any Loan or LC Obligation remains outstanding and unpaid or any other amount
is owing to any Lender or Administrative Agent hereunder:

8.1 Indebtedness; Certain Equity Securities.

(a) The Credit Parties will not, and will not permit any Subsidiary to, directly
or indirectly, create, incur, assume or permit to exist (including by way of
Guarantee Obligations) any Indebtedness, except:

(i) Indebtedness incurred and outstanding under the Loan Documents;

 

-141-



--------------------------------------------------------------------------------

(ii) Permitted Spanish Acquisition Debt; provided that any Indebtedness incurred
pursuant to this clause (ii) will reduce the Delayed Draw Term Loan Commitments
on a pro rata basis pursuant to Section 4.1(b)

(iii) Indebtedness of U.S. Borrower under the Senior Notes and Guarantee
Obligations in respect of such Indebtedness by each Parent Guarantor that is a
parent company (directly or indirectly) of U.S. Borrower and each U.S.
Subsidiary (other than any Receivables Subsidiary and the Insurance Subsidiary);

(iv) Indebtedness under the Debentures, including any Guarantee Obligations in
respect thereof existing on the Closing Date or required to be incurred after
the Closing Date pursuant to the terms of the documents governing such
Indebtedness;

(v) Permitted Capital Markets Debt that refinances Indebtedness permitted
pursuant to clauses (i), (ii), (iii), (iv) or (xv) of this Section 8.1(a) (and
refinancings of such Permitted Capital Markets Debt with Permitted Capital
Markets Debt); provided, that (1) such Permitted Capital Markets Debt does not
increase the outstanding principal amount of such Indebtedness being refinanced
(except to pay accrued and unpaid interest and fees, including call, tender or
other premiums, and reasonable fees and expenses in connection with such
refinancing), (2) if the Indebtedness being refinanced is Subordinated
Indebtedness, such Permitted Capital Markets Debt constitutes Subordinated
Indebtedness, (3) the Standard Financing Conditions are met, and (4) if such
Permitted Capital Markets Debt refinances any CCSC 2026 Debentures or CCSC 2096
Debentures and if the Indebtedness under this Agreement is rated Ba2 or lower by
Moody’s and BB- or lower by S&P, Crown Holdings shall provide written
confirmation from each of Moody’s and S&P that the rating of such Indebtedness
will not be downgraded by either Moody’s or S&P as a result of the incurrence of
such Permitted Capital Markets Debt; and Guarantee Obligations in respect of
such Indebtedness by each Parent Guarantor that is a parent company (directly or
indirectly) of U.S. Borrower and each U.S. Subsidiary (other than any
Receivables Subsidiary and the Insurance Subsidiary);

(vi) Indebtedness outstanding or committed on the Closing Date and listed on
Schedule 6.5(b)(i) (other than Indebtedness under Section 8.1(a)(iii) above) or
(ii), in each case up to the amounts set forth on such Schedule and any
extensions, renewals, refinancings, refundings and replacements thereof incurred
by the same obligors thereunder and on substantially similar terms (or terms
that are more favorable to the respective borrower) that do not increase the
amount outstanding or committed thereunder as of the Closing Date or result in a
decreased Weighted Average Life to Maturity thereof; provided that the Standard
Financing Conditions are met;

(vii) Indebtedness (including Indebtedness outstanding and available as of the
Closing Date) under one or more Permitted Receivables or Factoring Financings;
provided that with respect to any such Indebtedness incurred under clause
(iii) of the definition of Permitted Receivables or Factoring Financings, the
Standard Financing Conditions are met; provided, further, that in the case of
revolving Permitted Receivables or Factoring Financings, compliance with the
Standard Financing Conditions above shall be required solely as of the date that
the commitments for such revolving Permitted Receivables or Factoring Financings
become effective or are increased and shall be calculated as if the maximum
amount of such commitments were fully funded on such date;

(viii) [Reserved];

 

-142-



--------------------------------------------------------------------------------

(ix) [Reserved];

(x) (a) Indebtedness of any Credit Party to any other Credit Party; provided
that any Indebtedness owed by a Subsidiary Credit Party of U.S. Borrower or U.S.
Borrower to a Subsidiary Credit Party of European Borrower or European Borrower
shall be subordinated to the U.S. Obligations in a manner acceptable to
Administrative Agent; and (b) Indebtedness of any Subsidiary that is not a
Credit Party owed to another Subsidiary that is not a Credit Party;

(xi) subject to Section 8.4(d), Indebtedness of any Non-U.S. Subsidiary that is
not a Subsidiary Credit Party owed to any Borrower or any Subsidiary Credit
Party, provided that no Unmatured Event of Default or Event of Default has
occurred and is continuing at the time of the incurrence of such Indebtedness or
would result therefrom;

(xii) the incurrence by Crown Holdings or any of its Subsidiaries of Hedging
Agreements that are incurred in the ordinary course of business and not for
speculative purposes; provided that, in any such case, the liabilities under
such Hedging Agreements which do not represent an actual obligation and for
which an offsetting derivative contract has been recorded in the financial
statements are recorded in accordance with SFAS 133;

(xiii) Indebtedness (and Guarantee Obligations incurred in respect thereof) of
U.S. Borrower or European Borrower or any of their Subsidiaries incurred to
finance the acquisition, construction or improvement of any property (real or
personal), plant or equipment (other than the Spanish Acquisition or any portion
thereof) used in the businesses referred to in Section 8.3(c), including
Capitalized Lease Obligations and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased Weighted Average Life to
Maturity thereof; provided that (a) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (b) the Standard Financing Conditions are met, and (c) the
aggregate principal amount of Indebtedness incurred and outstanding under this
clause (xiii), together with Indebtedness incurred and outstanding under clauses
(xiv) and (xvi) of this Section 8.1(a), does not exceed the Debt Basket Amount;

(xiv) Indebtedness of any Subsidiary of U.S. Borrower or European Borrower
issued and outstanding on or prior to the date on which such Person becomes a
Subsidiary in connection with a Permitted Acquisition so long as (a) such
Indebtedness was not issued or created in contemplation of such acquisition,
(b) the Standard Financing Conditions are met, and (c) the aggregate principal
amount of Indebtedness incurred and outstanding under this clause (xiv),
together with Indebtedness incurred and outstanding under clauses (xiii) and
(xvi) of this Section 8.1(a), does not exceed the Debt Basket Amount;

(xv) Permitted Capital Markets Debt the net proceeds of which are used solely to
finance a Permitted Acquisition (and to pay fees and expenses related thereto)
and Guarantee Obligations in respect thereof by the U.S. Credit Parties and each
Parent Guarantor that is a parent company (directly or indirectly) of U.S.
Borrower; provided, that (a) the Standard Financing Conditions are met and
(b) Total Available Revolving Commitments at the time of incurrence and after
giving effect to the use of the proceeds thereof and the incurrence of any
Revolving Loans necessary to consummate such Permitted Acquisition exceeds
$200,000,000;

 

-143-



--------------------------------------------------------------------------------

(xvi) Attributable Debt in respect of sale and leaseback transactions permitted
by Section 8.6; provided that (a) the Standard Financing Conditions are met; and
(b) the aggregate principal amount of Indebtedness incurred under this clause
(xvi), together with Indebtedness incurred and outstanding under clauses
(xiii) and (xiv) of Section 8.1(a) does not exceed the Debt Basket Amount;

(xvii) Indebtedness owed to (including obligations in respect of letters of
credit for the benefit of) any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to Crown Holdings or any of its Subsidiaries, pursuant to
reimbursement or indemnification obligations to such Person;

(xviii) Indebtedness of Crown Holdings or its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar obligations
and trade-related letters of credit, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(xix) Indebtedness arising from agreements of Crown Holdings or any of its
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with a
Permitted Acquisition or the disposition of any business, assets or a
Subsidiary, other than, in the case of a disposition, Guarantee Obligations with
respect to Indebtedness incurred by any Person acquiring all or any portion of
such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(xx) obligations in respect of performance and surety bonds and completion
guarantees provided by Crown Holdings and its Subsidiaries in the ordinary
course of business;

(xxi) Indebtedness of Crown Holdings or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five Business Days of
incurrence;

(xxii) [Reserved];

(xxiii) Indebtedness of any Euro Credit Party to any other Non-U.S. Subsidiary
that is not a Credit Party incurred in the ordinary course of business
consistent with past practice; provided that (x) if any such Indebtedness in
excess of $50,000,000 is outstanding at any time, Indebtedness representing such
excess shall be subordinated to the Euro Obligations to at least the same extent
as Intercompany Loans are subordinated to the Euro Obligations and (y) no
Unmatured Event of Default or Event of Default has occurred and is continuing at
the time of the incurrence of such Indebtedness or would result therefrom;

(xxiv) Indebtedness of Subsidiaries that are not Credit Parties to Credit
Parties issued solely as consideration for asset sales permitted by
Section 8.5(k);

(xxv) (A) Guarantee Obligations of Crown Holdings or any of its Subsidiaries in
respect of Indebtedness permitted to be incurred pursuant to clauses (i), (xii),
(xvi), (xvii), (xviii), (xix), (xxi), (xxvii), (xxix) and (xxx) of this
Section 8.1(a) (provided that, to the extent that such Indebtedness is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Obligations on terms and conditions reasonably acceptable to
Administrative Agent) and (B) additional Guarantee Obligations of Crown Holdings
or any of its Subsidiaries in

 

-144-



--------------------------------------------------------------------------------

respect of Indebtedness permitted to be incurred pursuant to this Section 8.1(a)
(other than Guarantee Obligations of Indebtedness permitted under
Section 8.1(a)(vii)) in an aggregate principal amount not to exceed $50,000,000
at any time;

(xxvi) Indebtedness of Crown Holdings in the form of Disqualified Preferred
Stock in an aggregate amount not to exceed $250,000,000;

(xxvii) Permitted European Borrower Debt in an aggregate principal amount not to
exceed €500,000,000 at any time, the net proceeds of which are used (i) to
finance a Permitted Acquisition (and to pay fees and expenses related thereto)
(provided that (A) the Standard Financing Conditions are met and (B) Total
Available Revolving Commitments at the time of incurrence and after giving
effect to the use of the proceeds thereof and the incurrence of any Revolving
Loans necessary to consummate such Permitted Acquisition exceeds $200,000,000)
or (ii) to refinance any Indebtedness permitted pursuant to clauses (iii) and
(iv) of Section 8.1(a) (provided that (A) such Permitted European Borrower Debt
does not increase the outstanding principal amount of such Indebtedness being
refinanced (except to pay accrued and unpaid interest and fees, including call,
tender or other premiums, and reasonable fees and expenses in connection with
such refinancing), (B) if the Indebtedness being refinanced is Subordinated
Indebtedness, such Permitted European Borrower Debt constitutes Subordinated
Indebtedness and (C) the Standard Financing Conditions are met;

(xxviii) [Reserved];

(xxix) Permitted Borrower Debt not otherwise permitted hereunder; provided, that
as of the date on which such Indebtedness is incurred or created and after
giving effect to the incurrence of such Permitted Borrower Debt on a Pro Forma
Basis for the period of four Fiscal Quarters for which financial statements
pursuant to Section 7.1 immediately preceding the date on which such Permitted
Borrower Debt is incurred or created, (i) no Event of Default or Unmatured Event
of Default would exist hereunder, (ii) the Credit Parties would be in compliance
with Section 9.1 through Section 9.3, inclusive, and (iii) the Total Leverage
Ratio shall not be greater than 3.5 to 1.0 (which requirements shall be
certified by the Credit Parties pursuant to an incurrence compliance certificate
delivered by the Credit Parties to the Administrative Agent, not less than three
(3) Business Days prior to the date on which such Permitted Borrower Debt is
incurred or created, which includes detailed computations of the requirements
set forth in clauses (ii) and (iii) above); provided that the aggregate
Indebtedness incurred by Subsidiaries that are not Credit Parties pursuant to
this clause (xxix) and clause (xxx) below shall not exceed $500,000,000 (or if
the Total Leverage Ratio is less than 3.5 to 1.0 at the time of incurrence,
$750,000,000) at any time outstanding; and

(xxx) other Indebtedness of Crown Holdings or any of its Subsidiaries incurred
after the Closing Date in an aggregate principal amount not exceeding
$750,000,000 (or if the Total Leverage Ratio is less than 3.5 to 1.0 (which
Total Leverage Ratio shall be certified by the Credit Parties pursuant to an
incurrence compliance certificate delivered by the Credit Parties to the
Administrative Agent, not less than three (3) Business Days prior to the date on
which such Indebtedness is incurred or created, which includes detailed
computations of the Total Leverage Ratio), $1,000,000,000) at any time
outstanding; provided that the aggregate Indebtedness incurred by Subsidiaries
that are not Credit Parties pursuant to this clause (xxx) and clause
(xxix) above shall not exceed $500,000,000 (or if the Total Leverage Ratio is
less than 3.5 to 1.0 at the time of incurrence, $750,000,000) at any time
outstanding; and

 

-145-



--------------------------------------------------------------------------------

The maximum amount of Indebtedness that Crown Holdings or any Subsidiary may
incur pursuant to this Section 8.1 shall not be deemed to be exceeded solely as
the result of fluctuations in the exchange rates of currencies.

(b) Other than as permitted to be incurred under Section 8.1(a)(xxvi), the
Credit Parties will not, nor will they permit any of their Subsidiaries to,
directly or indirectly, issue any preferred stock or other preferred Capital
Stock other than Permitted Preferred Stock.

8.2 Liens. The Credit Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except the following (herein collectively
referred to as “Permitted Liens”):

(a) Liens in favor of the Collateral Agents under the Security Documents
securing the Obligations;

(b) Liens to secure Indebtedness incurred under Section 8.1(a)(ii);

(c) Liens existing on the Closing Date and listed on Schedule 8.2(c);

(d) Liens on assets of any Person existing at the time of acquisition of such
assets by any Credit Party or at the time such Person becomes a Credit Party or
is merged, amalgamated or consolidated with a Credit Party; provided that such
Liens were not incurred in connection with, or in contemplation of, such
acquisition and do not extend to any assets of such Credit Party other than the
specific assets so acquired and the Indebtedness secured thereby is permitted to
be incurred pursuant to Section 8.1(a)(xiv);

(e) Liens to secure the performance of statutory obligations (excluding any Lien
imposed pursuant to applicable Canadian federal or provincial pension benefit
standards legislation other than inchoate liens for amounts required to be
remitted but not yet due), surety or appeal bonds or performance bonds,
guarantees, landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s, attorney’s or other like liens, in any case incurred in the
ordinary course of business and with respect to amounts not yet delinquent for a
period more than 60 days or being contested in good faith; provided that (A) a
reserve or other appropriate provision, if any, as is required by GAAP shall
have been made therefor, (B) if such Lien is on Collateral, the Contested
Collateral Lien Conditions shall at all times be satisfied and (C) such Liens
relating to statutory obligations, surety or appeal bonds or performance bonds
shall only extend to or cover Cash and Cash Equivalents;

(f) Liens evidenced by the filing of precautionary UCC financing statements
relating solely to operating leases of personal property entered into in the
ordinary course of business to the extent such leases do not create Attributable
Debt and are permitted under this Agreement.

(g) Liens for Taxes, assessments or governmental charges or claims or other like
statutory Liens, in any case incurred in the ordinary course of business, that
do not secure Indebtedness for borrowed money (A) that are not yet delinquent or
(B) that are being contested in good faith, which Liens are, in each case,
incurred in the ordinary course of business, that do not secure Indebtedness for
borrowed money; in each case, provided that (1) any reserve or other appropriate
provision as shall be required in conformity with GAAP shall have been made
therefor and (2) if such Lien is on Collateral, the Contested Collateral Lien
Conditions shall at all times be satisfied;

 

-146-



--------------------------------------------------------------------------------

(h) Reservations, limitations, provisos and conditions expressed in any original
grants from Her Majesty the Queen in Right of Canada;

(i) Liens to secure Indebtedness (including Capitalized Lease Obligations) of
the type described in Sections 8.1(a)(xiii) and 8.1(a)(xiv) hereof covering only
the assets acquired, constructed or improved with such Indebtedness;

(j) Liens on the assets that are the subject of a sale and leaseback transaction
permitted by Section 8.6 securing Attributable Debt incurred under
Section 8.1(a)(xvi);

(k) Liens on the assets of a Subsidiary that is not a Credit Party so long as
such assets are not otherwise Collateral which Liens secure such Subsidiary’s
obligations under Indebtedness incurred pursuant to Section 8.1(a)(xxx);

(l) Liens securing Indebtedness incurred to refinance Indebtedness secured by
the Liens of the type described in clauses (c) and (d) of this definition;
provided that any such Lien shall not extend to or cover any assets, or class of
assets in respect of inventory and receivables, not securing the Indebtedness so
refinanced;

(m) Permitted Real Property Encumbrances;

(n) Liens in the form of pledges or deposits securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which any Credit
Party or any Subsidiary is a party, in each case, made in the ordinary course of
business for amounts (A) not yet due and payable or (B) being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;
provided that (1) a reserve or other appropriate provision, if any, as is
required by GAAP shall have been made therefor, (2) if such Lien is on
Collateral, the Contested Collateral Lien Conditions shall at all times be
satisfied and (3) such Liens shall in no event encumber any Collateral other
than Cash and Cash Equivalents;

(o) Liens resulting from operation of law with respect to any judgments, awards
or orders to the extent that such judgments, awards or orders do not cause or
constitute an Event of Default under this Agreement;

(p) Liens in the form of licenses, leases or subleases granted or created by any
Credit Party or any Subsidiary, which licenses, leases or subleases (A) do not
interfere, individually or in the aggregate, in any material respect with the
business of the Credit Parties and their Subsidiaries or individually or in the
aggregate materially impair the use (for its intended purpose) or the value of
the property subject thereto; provided that to the extent relating to the U.S.
Collateral or entered into by a U.S. Subsidiary and entered into after the
Closing Date, such licenses (to the extent exclusive), leases or subleases shall
be subordinate to the Lien granted and evidenced by the U.S. Security Documents
in accordance with the provisions thereof; provided, further, that any such Lien
shall not extend to or cover any assets of any Credit Party or any Subsidiary
that is not the subject of any such license, lease or sublease;

(q) Liens on fixtures or personal property held by or granted to landlords
pursuant to leases to the extent that such Liens secure obligations under such
lease that are not overdue for a period of more than thirty days; provided that
(i) with respect to any such Liens relating to the

 

-147-



--------------------------------------------------------------------------------

U.S. Collateral or entered into by a U.S. Subsidiary and in existence on the
Closing Date (other than such Liens as arise as a matter of law), the applicable
Credit Party or any applicable Subsidiary has used its commercially reasonable
efforts to obtain a landlord lien waiver reasonably satisfactory to the U.S.
Collateral Agent and (ii) with respect to any leases relating to the U.S.
Collateral or entered into by a U.S. Subsidiary and entered into after the
Closing Date, the applicable Credit Party or any applicable Subsidiary shall use
its commercially reasonable efforts to (x) enter into a lease that does not
grant a Lien on fixtures or personal property in favor of the landlord
thereunder or (y) obtain a landlord lien waiver reasonably satisfactory to the
U.S. Collateral Agent;

(r) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

(s) Liens in respect of Receivables Assets that are the subject of Permitted
Receivables or Factoring Financings;

(t) customary rights of set off, revocation, refund or chargeback, Liens or
similar rights under agreements with respect to deposit disbursement,
concentration account or comparable account under the laws of any foreign
jurisdiction, or under the UCC (or comparable foreign law) or arising by
operation of law of banks or other financial institutions where any Credit Party
maintains deposit disbursement, concentration accounts or comparable account
under the laws of any foreign jurisdiction in the ordinary course of business
permitted by this Agreement; and

(u) additional Liens incurred after the Closing Date so long as, without
duplication, the value of the property subject to such Liens at the time such
Lien is incurred and the Indebtedness (including any refinancings of such
Indebtedness) and other obligations secured thereby do not exceed 7.5% of
Consolidated Tangible Assets as set forth in the financial statements last
delivered by Crown Holdings pursuant to Section 7.1(a) or (b);

provided, however, that (A) no Liens (other than pursuant to the Loan Documents)
shall be permitted to exist, directly or indirectly, on any Pledged Securities
and (B) no such Liens (other than Liens under clauses (a), (b), (c), (d), (e),
(g), (m), (n), (o) and (p)) shall extend to any Principal Property or Restricted
Securities.

8.3 Fundamental Changes.

(a) The Credit Parties will not, and will not permit any of their Subsidiaries
to, merge into, amalgamate with or consolidate with any other Person, or permit
any other Person to merge into, amalgamate with or consolidate with it, or
liquidate or dissolve (other than in connection with the Spanish Acquisition,
any Investment permitted under Section 8.4 and any asset sale permitted under
Section 8.5), except that, if at the time thereof and immediately after giving
effect thereto no Unmatured Event of Default or Event of Default shall have
occurred and be continuing, (i) any Wholly-Owned Subsidiary of a Borrower may
merge into such Borrower in a transaction in which such Borrower is the
surviving Person, (ii) any Wholly-Owned Subsidiary (or any Subsidiary if in
connection with a Permitted Acquisition) of a Borrower may merge with or into
any Subsidiary of such Borrower in a transaction in which the surviving entity
is a Wholly-Owned Subsidiary of such Borrower; provided, that and if any party
to such merger is a Subsidiary Credit Party, the surviving entity shall be a
Subsidiary Credit Party, and (iii) the Credit Parties and their Subsidiaries may
engage in Permitted Holding Company Transactions and Permitted

 

-148-



--------------------------------------------------------------------------------

Cross Chain Transactions; provided that in connection with the foregoing, the
appropriate Credit Parties shall take all actions necessary or reasonably
requested by U.S. Collateral Agent or Euro Collateral Agent to maintain the
perfection of or perfect, as the case may be, protect and preserve the Liens on
the Collateral granted to the U.S. Collateral Agent or the Euro Collateral Agent
pursuant to the Security Documents and otherwise comply with the provisions of
Section 7.14, on the terms set forth therein and to the extent applicable.

(b) Notwithstanding the foregoing, any Subsidiary of U.S. Borrower, the Canadian
Borrower or European Borrower may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to U.S. Borrower, the Canadian Borrower or
European Borrower or any Subsidiary Credit Party (provided that, in connection
with the foregoing, the appropriate Credit Parties shall take all actions
necessary or reasonably requested by the Collateral Agents to maintain the
perfection of or perfect, as the case may be, protect and preserve the Liens on
the Collateral granted to the Collateral Agents pursuant to the Security
Documents and otherwise comply with the provisions of Section 7.14, on the terms
set forth therein and to the extent applicable), and any Subsidiary which is not
a Subsidiary Credit Party may dispose of assets to any other Subsidiary which is
not a Subsidiary Credit Party.

(c) The Credit Parties will not, and will not permit any of their Subsidiaries
to, directly or indirectly, engage in any business other than businesses of the
type conducted by Crown Holdings and its Subsidiaries on the Closing Date and
businesses reasonably related or incidental thereto.

8.4 Investments, Loans, Advances, Guarantee Obligations and Acquisitions. The
Credit Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, purchase, hold, acquire (including pursuant to any
merger or amalgamation with any Person that was not a Wholly-Owned Subsidiary
prior to such merger or amalgamation), permit to exist or incur any Investment,
except:

(a) Cash and Cash Equivalents;

(b) Investments existing on the Closing Date and set forth on Schedule 8.4;

(c) Investments (x) by or among the Parent Guarantors, the Borrowers and the
Subsidiary Credit Parties in Subsidiary Credit Parties and by the Parent
Guarantors in the Borrowers; provided that any such Investment (other than
intercompany Indebtedness held by a Non-U.S. Subsidiary which shall be pledged
only if and to the extent required by this Agreement) held by a Credit Party
shall be pledged pursuant to the applicable Security Document or (y) by a
Subsidiary Credit Party in a Parent Guarantor or a Borrower in the form of
intercompany indebtedness only, provided that such investment shall be pledged
pursuant to the applicable Security Document if and to the extent required by
this Agreement;

(d) Investments incurred after the Closing Date by (A) the Credit Parties in
Subsidiaries that are not Credit Parties and (B) Subsidiaries that are not
Credit Parties in other Subsidiaries that are not Credit Parties; provided that
such Investments are made in the ordinary course of business; provided, further
that in the case of clause (A), the aggregate amount of such Investments shall
not exceed $500,000,000;

(e) Investments constituting Indebtedness permitted by Section 8.1(a)(x) or
(xiii);

(f) Guarantee Obligations with respect to Indebtedness permitted by
Section 8.1(a)(i), (ii), (iii), (v), (xii), (xiii), (xv), (xvi), (xvii),
(xviii), (xix), (xx), (xxi), (xxvii), (xxix) and (xxx) and Guarantee Obligations
incurred pursuant to Standard Securitization Undertakings;

 

-149-



--------------------------------------------------------------------------------

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) loans and advances to employees of Crown Holdings or its Subsidiaries in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses);

(i) Investments to the extent that the consideration paid by Crown Holdings and
its Subsidiaries is common stock of Crown Holdings;

(j) Investments representing consideration (including by way of capital
contribution) for asset sales and dispositions permitted by Section 8.5;

(k) Permitted Acquisitions;

(l) Investments made by the Credit Parties from and after the Closing Date in an
aggregate amount not to exceed, on any date of determination, an amount equal to
(i) the sum of (A) 50% of the Consolidated Net Income of Crown Holdings for the
period (taken as one accounting period) from December 31, 2004 to the end of
Crown Holdings’ most recently ended Fiscal Quarter for which internal financial
statements are available at the time of such Investment (or, in the case such
Consolidated Net Income shall be a deficit, minus 100% of such deficit); plus
(B) 100% of the aggregate Net Proceeds received by Crown Holdings from the
issuance and sale of its Capital Stock after the Closing Date (other than
Capital Stock that is not permitted to be issued under Section 8.1(b)), plus
(C) $200,000,000 less the aggregate amount of Restricted Payments made as of
such date of determination pursuant to Section 8.8(d);

(m) other Investments incurred after the Closing Date not constituting
Acquisitions not in excess of $200,000,000 at any time outstanding;

8.5 Asset Sales. The Credit Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, sell, transfer, lease or otherwise
dispose of any asset, including any Capital Stock owned by it, nor will Crown
Holdings permit any Subsidiary to, directly or indirectly, issue any additional
Capital Stock in such Subsidiary, except:

(a) sales of inventory or obsolete, damaged, excess or worn out equipment and
other property no longer used or useful, in each case, in the ordinary course of
business;

(b) (i) sales or transfers set forth on Schedule 8.5(b)(i) and (ii) sales,
transfers and dispositions and issuances to the Borrowers or any Subsidiary
Credit Party, including Permitted Cross Chain Transactions; provided that in
connection with the foregoing, the appropriate Credit Parties shall take all
actions necessary or reasonably requested by U.S. Collateral Agent or Euro
Collateral Agent, as applicable, to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to
U.S. Collateral Agent or the Euro Collateral Agent, as applicable, pursuant to
the Security Documents (including, without limitation, all items required by
clause (c) of the definition of Permitted Cross Chain Transactions) and
otherwise comply with the provisions of Sections 7.14 and 12.2, on the terms set
forth therein and to the extent applicable;

(c) sales and transfers of Cash and Cash Equivalents;

 

-150-



--------------------------------------------------------------------------------

(d) sales, transfers and other dispositions (including by way of capital
contribution) of Receivables Assets pursuant to any Permitted Receivables or
Factoring Financing;

(e) the lease or sublease of Real Property in the ordinary course of business
not constituting a sale and leaseback transaction;

(f) any sale, transfer or disposition of any (a) business or controlling or
majority Capital Stock in any Person engaged in a line of business, (b) Minority
Interest or (c) property or assets; provided that in each such case, such
business, Capital Stock, Minority Interest or property is replaced with a
similar business, Capital Stock, Minority Interest or property or assets, as
applicable, used or useful in a line of business in which Crown Holdings or any
of its Subsidiaries is engaged or which are complementary, reasonably related,
ancillary or useful to such line of business in which Crown Holdings or any of
its Subsidiaries is then engaged;

(g) Permitted Holding Company Transactions;

(h) sales or transfers identified in Schedule 8.5(h);

(i) sales, transfers and dispositions of assets not otherwise permitted under
this Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (i) shall not,
in the aggregate in any Fiscal Year, exceed 10% of Consolidated Tangible Assets
as set forth in the financial statements most recently delivered by Crown
Holdings pursuant to Section 7.1(a) or (b); provided further that after giving
effect to such sale, transfer or disposition (and any other sale, transfer or
disposition consummated since the last day of the immediately preceding Test
Period) on a pro forma basis as if it was incurred on the first day of the
immediately preceding Test Period (but tested as if the applicable ratio were
the ratio for the next succeeding Test Period), the Credit Parties would be in
compliance with Sections 9.1 through 9.3, inclusive);

(j) the Credit Parties and their Subsidiaries may make any Investments otherwise
permitted by Section 8.4 and any Restricted Payments permitted by Section 8.8;
and

(k) sales, transfers and dispositions by a Euro Credit Party of the Capital
Stock of any Subsidiary that is not a Credit Party held directly by such Euro
Credit Party to another Subsidiary that is not a Credit Party in exchange for
Indebtedness (in a principal amount no less than the fair market value of such
Capital Stock) of such Subsidiary to which such sale, transfer or disposition is
made or cancellation of Indebtedness owed by such Euro Credit Party to such
Subsidiary; provided that such Indebtedness is evidenced by an intercompany note
and the Euro Collateral Agent has a perfected security interest in such
intercompany note to the extent required hereunder which has either (x) in the
event the issue is determined by the law of a jurisdiction in which Capital
Stock has previously been pledged, a priority at least equal to the priority of
such pledge or (y) in any other instance, a priority, if any, to the maximum
extent permitted by law;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for (x) fair value and (y) at least 75% cash consideration
(other than (A) in the case of clauses (x) and (y), sales, transfers and
dispositions permitted by Section 8.5(b), (c), (g) or (j) and (B) in the case of
clause (y), sales, transfers and dispositions permitted by Section 8.5(f), and
(k)).

8.6 Sale and Leaseback Transactions. The Credit Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or

 

-151-



--------------------------------------------------------------------------------

hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for sale and leaseback transactions (i) the
asset sale component of which is permitted by Section 8.5(i) and that involve
assets having a fair market value in the aggregate not to exceed 10% of
Consolidated Tangible Assets as set forth in the financial statements most
recently delivered by Crown Holdings pursuant to Section 7.1(a) or (b); and
(ii) the Attributable Debt associated therewith is permitted by
Section 8.1(a)(xvi).

8.7 Sale or Discount of Receivables. The Credit Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, sell, with or
without recourse, or discount (other than in connection with trade discounts in
the ordinary course of business consistent with past practice) or otherwise sell
or transfer for less than the face value thereof, notes or accounts receivable,
other than in connection with a Permitted Receivables or Factoring Financing.

8.8 Restricted Payments. The Credit Parties will not, and will not permit any of
their Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(a) Subsidiaries may declare and pay dividends ratably with respect to their
Capital Stock and repurchase their Capital Stock ratably;

(b) Crown Holdings may pay dividends consisting solely of shares of its common
stock;

(c) the purchase of the Capital Stock of the Non-U.S. Subsidiary listed on
Schedule 8.8 in connection with the Minority Acquisition and other purchases of
Capital Stock of non-Wholly-Owned Subsidiaries as permitted by Section 8.4(m);

(d) so long as (i) no Event of Default or Unmatured Event of Default has
occurred and is continuing or would result therefrom and (ii)(x) the Total
Leverage Ratio is not greater than 4.0 to 1.0 and (y) the Interest Coverage
Ratio is not less than 2.85 to 1.0, in each case, on a Pro Forma Basis for the
period of four Fiscal Quarters ending with the most recently ended Fiscal
Quarter of Crown Holdings for which financial statements have been delivered to
Administrative Agent pursuant to Section 7.1 both immediately before and
immediately after giving effect to such Restricted Payment, Crown Holdings or
any Subsidiary of Crown Holdings may make any Restricted Payment which would not
result in a violation or a “Default” or “Event of Default” under any Public Debt
Document (such terms or equivalent terms as defined in the applicable Public
Debt Document) or any document governing any permitted refinancing thereof; and

(e) the purchase, redemption or other acquisition or retirement for value of any
Capital Stock of Crown Holdings held (x) by employees or directors of Crown
Holdings or any of its Subsidiaries pursuant to any management equity
subscription agreement, stock option agreement or similar agreement or (y) for
matching contributions to otherwise meet the needs of its employee stock
purchase, deferred compensation, 401(k) and other employee benefit plans in the
ordinary course of business; provided that the aggregate price paid (net of
employee contributions) for all such purchased, redeemed, acquired or retired
Capital Stock shall not exceed the sum of $25,000,000 in any Fiscal Year;
provided further that such permitted amount of purchased, redeemed, acquired or
retired Capital Stock may be increased in any Fiscal Year by carrying forward
any unused amount from the immediately preceding Fiscal Year (provided that,
with respect to any Fiscal Year, such permitted amount shall be deemed to be
made first with respect to the applicable limitation for such Fiscal Year and
then with respect to any carry

 

-152-



--------------------------------------------------------------------------------

forward (such carry forward to be limited solely to the immediately preceding
Fiscal Year) to the extent applicable); provided that any Restricted Payment
that would cause or result in a “Default” or “Event of Default” as defined in
any Public Debt Document shall not be permitted under this clause (e).

8.9 Transactions with Affiliates. The Credit Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

(a) transactions that are at prices and on terms and conditions not materially
less favorable to the applicable Credit Party or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties or, if such
transaction is not one which by its nature could be obtained from such third
parties, is on fair and reasonable terms;

(b) transactions between or among the Credit Parties not involving any other
Affiliate and transactions among Subsidiaries not involving any Credit Party;

(c) reasonable fees, compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of Crown Holdings or any Subsidiary as determined in good faith by
Crown Holdings’ board of directors;

(d) (i) any Restricted Payment permitted by Section 8.8 and (ii) any Investment
permitted by Section 8.4;

(e) loans and advances to employees of the Borrowers or any Subsidiary permitted
by Section 8.4(h) and Investments permitted by Section 8.4(d);

(f) any agreement as in effect as of the Closing Date and set forth on Schedule
8.9(f) or any amendment thereto or any transaction contemplated thereby
(including pursuant to any amendment thereto) in any replacement agreement
thereto so long as any such amendment or replacement agreement is not materially
more disadvantageous to the Lenders, taken as a whole, than the original
agreement as in effect on the Closing Date;

(g) any Permitted Receivables or Factoring Financings;

(h) sales or issuances of common stock or securities convertible into or
exchangeable for common stock of Crown Holdings or warrants, options or other
rights to purchase or subscribe for common stock of Crown Holdings;

(i) any Permitted Cross Chain Transaction and any Permitted Holding Company
Transaction; and

(j) transfers by a Credit Party to an SLB Subsidiary in connection with a
transaction permitted by Section 8.6.

 

-153-



--------------------------------------------------------------------------------

8.10 Restrictive Agreements. The Credit Parties will not, and will not permit
any of their Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary (i) to pay dividends or
other distributions with respect to any of its Capital Stock or (ii) to make or
repay loans or advances to Crown Holdings or any other Subsidiary or to incur
Guarantee Obligations of Indebtedness of Crown Holdings or any other Subsidiary
or (iii) to transfer property to Crown Holdings or any of its Subsidiaries;
provided that the foregoing shall not apply to:

(a) conditions imposed by law or by any Loan Document;

(b) restrictions and conditions imposed by the Public Debt Documents as in
effect on the Closing Date;

(c) restrictions and conditions imposed by any Permitted Capital Markets Debt,
Permitted Borrower Debt, Permitted European Borrower Debt and Indebtedness
permitted under Section 8.1(a)(ii); provided that the encumbrances and
restrictions contained in such Indebtedness are no more restrictive in any
material respect, taken as a whole, than those contained in the Public Debt
Documents (as in effect on the Closing Date);

(d) with respect to clause (iii) only, (A) customary restrictions on assignment
and (B) assets encumbered by Permitted Liens as long as such restriction applies
only to the asset encumbered by such Permitted Lien;

(e) restrictions and conditions existing on the Closing Date not otherwise
excepted from this Section 8.10 identified on Schedule 8.10 and refinancings
thereof with restrictions and conditions no more restrictive, in any material
respect, taken as a whole, than those in such Indebtedness on the Closing Date;

(f) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary (or the assets of a Subsidiary) pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold (or whose assets are to be sold) and such sale is permitted
hereunder;

(g) restrictions and conditions contained in any Permitted Receivables or
Factoring Financings and relating to any Receivables Subsidiary or Factoring
Subsidiary; and

(h) restrictions contained in Indebtedness of Subsidiaries that are not Credit
Parties incurred pursuant to Section 8.1(a)(xxix) or (a)(xxx), permitted to be
incurred under Section 8.1(a)(xiv) that relate only to the Subsidiary that is
the obligor under such Indebtedness or permitted by Section 8.1(a)(xvi);
provided that the board of directors of U.S. Borrower or European Borrower shall
have determined in good faith (as evidenced by a resolution of the board of
directors of such Borrower) at the time that such encumbrance or restriction is
created that such encumbrance or restriction, as the case may be, will not
impair the ability of any Borrower to make payments of interest on the Loans or
make payments in respect of its LC Obligations, in each case as and when due.

8.11 Amendments or Waivers of Certain Documents; Prepayments of Indebtedness.

(a) The Credit Parties will not, and will not permit any of their Subsidiaries
to, directly or indirectly, amend or otherwise change (or waive) the terms of
its Organic Documents, any Public Debt Document, the documents governing any
Permitted Receivables or Factoring Financing and Existing Non-U.S. Facilities or
the documents governing any other Indebtedness outstanding as of the Closing
Date (other than Intercompany Indebtedness) or any refinancing thereof, in each
case, if the effect of such amendment, change or waiver would be to (i) cause
all or any portion of the principal amount of any Indebtedness under such
document to be payable, or to cause any redemption of any Capital Stock under
such document, earlier than scheduled at the Closing Date, except to the extent
such prepayment or

 

-154-



--------------------------------------------------------------------------------

redemption would be permitted by Section 8.11(b) below without giving effect to
such amendment, modification or waiver, (ii) increase the interest rate payable
on such Indebtedness or increase the rate of dividends payable on such Capital
Stock, or (iii) make the covenants, redemption provisions, mandatory prepayment
provisions or events of default contained in such document more burdensome in
any material respect to the Credit Parties, taken as a whole; provided, that the
entering into of any refinancing or extension otherwise permitted under this
Agreement shall not be prohibited by this Section 8.11(a).

(b) The Credit Parties will not, and will not permit any of their Subsidiaries
to, make (or give any notice or offer in respect of) any voluntary or optional
payment or mandatory prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before such Indebtedness is due for the
purpose of paying such Indebtedness when due) or exchange of principal of any
Senior Notes, Existing Unsecured Debt or Debentures or any Permitted Capital
Markets Debt that refinances all or any portion of any such Indebtedness,
unless, after giving effect thereto, there is at least $200,000,000 of Available
Liquidity; provided that this provision shall not prohibit Crown Holdings from
exchanging or refinancing its Indebtedness for shares of its common stock or for
Permitted Capital Markets Debt to the extent permitted to be incurred under
Section 8.1(a)(v).

8.12 Limitation on Activities of Crown Holdings, Crown Finance, Crown Finance II
and CCSC. Notwithstanding anything to the contrary set forth herein, each of
Crown Holdings, Crown International, Crown Finance, Crown Finance II and CCSC,
(a) in the case of each of Crown Holdings, Crown International and CCSC,
(i) shall not conduct any business or hold or acquire any assets other than
(A) immaterial equipment, other intellectual property and other immaterial
assets, (B) Intercompany Loans, (C) the Capital Stock of Borrowers or other
Credit Parties; provided, that with respect to the Capital Stock of Credit
Parties other than Borrowers, (1) any Credit Party that is directly owned by
Crown Holdings or CCSC must be a holding company and shall have the same
restrictions set forth herein as Crown Holdings, Crown International and CCSC
(other than restrictions set forth in this clause (1)), and (2) no Credit Party
other than Crown Holdings and any successor to CCSC may guaranty the Debentures
and (D) cash sufficient to pay amounts owing under its Indebtedness permitted to
be incurred hereunder and to pay its ordinary course operating expenses and
(ii) shall have no operations other than (A) holding such Capital Stock, (B) in
the case of Crown Holdings, holding company activities (including, without
limitation, administering employee benefit plans and other holding company
activities) reasonably related to being a publicly listed company or having
publicly traded securities, (C) in the case of Crown Finance and Crown Finance
II, activities directly related to its responsibilities as co-issuer of the
Senior Notes and (D) in the case of CCSC, activities engaged in as of the
Closing Date; provided that Permitted Holding Company Transactions shall be
permitted under this Section 8.12.

8.13 Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of any Credit Party, based upon reasonable inquiry by such Credit
Party, none of the funds of such Credit Party that are used to repay the Loans
shall be derived from any unlawful activity, with the result that the investment
in the Credit Parties (whether directly or indirectly) is prohibited by law or
the Loans would be in violation of law or applicable Sanctions.

8.14 Accounting Changes. The Credit Parties will not, and will not permit any of
their Subsidiaries to, make any change in accounting policies affecting the
presentation of financial statements or reporting practices from those employed
by it on the Closing Date, unless (i) such change is required or permitted by
GAAP, (ii) such change is disclosed to the Lenders through Administrative Agent
or otherwise and (iii) relevant prior financial statements that are affected by
such change are restated (in form and detail satisfactory to Administrative
Agent) to the extent required by GAAP to show comparative results. If any
changes in GAAP or the application thereof from that used in the preparation of
the financial statements referred to in Section 6.5(a) hereof occur after the
Closing Date and such

 

-155-



--------------------------------------------------------------------------------

changes or such application result in a material variation in the method of
calculation of financial covenants or other terms of this Agreement, then the
parties hereto agree to enter into and diligently pursue negotiations in good
faith in order to amend such provisions of this Agreement so as to equitably
reflect such changes, so that the criteria for evaluating the financial
condition and results of operations of Crown Holdings and its Subsidiaries will
be the same after such changes as if such changes had not occurred.

8.15 Canadian Defined Benefit Plans. No Canadian Credit Party shall, without
prior written consent from the Majority Lenders (except, in each case, as could
not reasonably be expected to have a Material Adverse Effect) (a) establish any
plan which would be considered a Canadian Defined Benefit Plan or Multiple
Employer Plan once created or commence contributing to or otherwise participate
in any plan which would be considered a Canadian Defined Benefit Plan or
Multiple Employer Plan after a Canadian Credit Party commenced such
contributions or participation; (b) acquire an interest in any Person if such
Person sponsors, administers, participates in, or has any liability in respect
of, any Canadian Defined Benefit Plan or Multiple Employer Plan, or
(c) terminate, or cause to be terminated, any of the Canadian Defined Benefit
Plans, if such Canadian Defined Benefit Plan would have a wind up deficiency on
termination in an amount that would be expected to have a Material Adverse
Effect.

ARTICLE IX

FINANCIAL COVENANTS

9.1 Total Leverage Ratio. Each Credit Party will not permit or suffer to exist
the Total Leverage Ratio for any Test Period set forth below to exceed (i) prior
to the Delayed Draw Funding Date, 4.00 to 1.0 and (ii) after the Delayed Draw
Funding Date, the ratio set forth opposite such period:

 

Test Period Ended

   Ratio

The Delayed Draw Funding Date to September 30, 2014

   5.50 to 1.00

December 31, 2014 to March 31, 2015

   4.75 to 1.00

June 30, 2015 to March 31, 2016

   4.50 to 1.00

June 30, 2016 and each Fiscal Quarter thereafter

   4.00 to 1.00

9.2 [Reserved].

9.3 Interest Coverage Ratio. Each Credit Party will not permit or suffer to
exist the Interest Coverage Ratio for any Test Period to be less than 2.85 to
1.00.

ARTICLE X

EVENTS OF DEFAULT

10.1 Listing of Events of Default. Each of the following events or occurrences
described in this Section 10.1 shall constitute an “Event of Default” from and
after the Closing Date:

(a) Failure to Make Payments When Due. Any Borrower shall default or fail (i) in
the payment when due of any principal of any Loan (including, without
limitation, on any Scheduled Term Repayment date), the face amount of any B/A
Loan, or any reimbursement obligation in respect of any Letter of Credit,
(ii) in the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of five (5) Business Days), or (iii) in the
payment when due of any fee described or other amount that by its terms is due
and

 

-156-



--------------------------------------------------------------------------------

payable hereunder or under any Loan Document or of any previously invoiced
amount (other than an amount described in the foregoing clauses (i) and (ii))
payable under this Agreement or any other Loan Document (and such default shall
continue unremedied for a period of five (5) Business Days).

(b) Representations and Warranties. Any representation or warranty of any Credit
Party made or deemed to be made hereunder or in any other Loan Document or
certificate furnished by or on behalf of any Credit Party to Administrative
Agent, U.K. Administrative Agent, any Collateral Agent, any Facing Agent or any
Lender for the purposes of or in connection with this Agreement or any such
other Loan Document is or shall be incorrect in any material respect when made
or deemed made.

(c) Certain Covenants. Any Credit Party shall default in the due performance and
observance of any of its obligations under (i) clause (a), (b) or (c) of
Section 7.3, Section 7.4 (with respect to the maintenance and preservation of
any Parent Guarantor’s or any Borrower’s legal existence) or Article VIII or
(ii) Article IX.

(d) Other Covenants, Default Under Other Loan Documents. Any Credit Party shall
default in the due performance and observance of any agreement (other than those
specified in paragraphs (a) through (c) above) contained herein or in any other
Loan Document, and such default shall continue unremedied or unwaived for a
period of thirty (30) days after written notice by Administrative Agent or any
Lender.

(e) Default Under Other Agreements. A default shall occur (i) in the payment
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Material Indebtedness or (ii) in the performance or observance
of any obligation or condition with respect to any Material Indebtedness if the
effect of such default referred to in this clause (ii) is to accelerate the
maturity of any such Material Indebtedness or is to enable or permit (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity.

(f) Judgments. Any judgment or order (or combination of judgments and orders)
for the payment of money equal to or in excess of $50,000,000 individually or in
the aggregate shall be rendered against any Credit Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) (or any combination thereof)
and (i) enforcement proceedings shall have been commenced by any creditor upon
such judgment or order and not stayed; (ii) such judgment has not been stayed,
bonded, vacated or discharged within sixty (60) days of entry; or (iii) there
shall be any period (after any applicable statutory grace period) of ten
(10) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect and
such judgment is not fully insured against by a policy or policies of insurance
or bonded (with reasonable or standard deductible provisions) issued by an
insurer other than an Affiliate of Crown Holdings.

(g) Employee Benefit Plans. Either (i) with respect to any Pension Plan: (A) a
Termination Event shall have occurred or (B) any Credit Party, its Subsidiaries
and ERISA Affiliates fails to make a minimum required contribution required
under Code Section 430(j) to any Pension Plan by the due date for such
contribution, if, as a result of such events listed in subclauses (A) and (B) of
this clause (i), a Credit Party or any ERISA Affiliate could be required to make
a contribution to such Pension Plan, or would reasonably expect to incur a
liability or

 

-157-



--------------------------------------------------------------------------------

obligation to such Pension Plan, in excess of $50,000,000; or (ii) with respect
to any Foreign Plan, (A) a Termination Event or Canadian Pension Termination
Event or any noncompliance with respect to Foreign Plans shall have occurred or
(B) any Foreign Plan that is required by applicable law to be funded in a trust
or other funding vehicle has failed to comply with such funding requirements, if
as a result of such events listed in subclauses (A) and (B) of this clause
(ii) when taken together with all other Termination Events and Canadian Pension
Termination Events or any other noncompliance with respect to Foreign Plans that
have occurred, would reasonably be expected to have a Material Adverse Effect.

(h) Change of Control. Any Change in Control shall occur.

(i) Insolvency. Any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall: (i) become insolvent or generally fail to pay
debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, Receiver, administrator, sequestrator or other
custodian for such Credit Party or any of such Subsidiaries or substantially all
of the property of any thereof, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, Receiver, administrator,
sequestrator or other custodian for any Credit Party or any of such Subsidiaries
or for a substantial part of the property of any thereof, and such trustee,
receiver, sequestrator or other custodian shall not be discharged or stayed
within sixty (60) days, provided that each Credit Party and each such Subsidiary
hereby expressly authorize Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such sixty (60) day period to
preserve, protect and defend their rights under the Loan Documents; (iv) permit
or suffer to exist the commencement of any Insolvency Proceeding, bankruptcy,
reorganization, administration, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of any Credit Party or any such Subsidiary,
and, if any such case or proceeding is not commenced by any Credit Party or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
any Credit Party or such Subsidiary or shall result in the entry of an order for
relief or shall remain for sixty (60) days undismissed and unstayed, provided
that each Credit Party and each such Subsidiary hereby expressly authorize
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such sixty (60) day period to preserve, protect and
defend their rights under the Loan Documents; or (v) take any corporate or
partnership action (or comparable action, in the case of any other form of legal
entity) authorizing, or in furtherance of, any of the foregoing.

(j) Guaranties. The obligations of any Guarantor under Article XIV or the
obligations of U.S. Borrower or any other Subsidiary Credit Party under the
Guarantee Agreements shall cease to be in full force and effect or any Guarantor
or U.S. Borrower or any such other Subsidiary Credit Party shall repudiate its
obligations thereunder.

(k) Security Documents. Any Lien purported to be created under any Security
Document shall fail or cease to be, or shall be asserted by any Credit Party not
to be, a valid and perfected Lien on any Collateral individually or in the
aggregate having a fair market value in excess of $20,000,000, with the priority
required by the Receivables Intercreditor Agreement, except as a result of
(i) the Collateral Agents’ failure to take any action reasonably requested by
any Borrower in order to maintain a valid and perfected Lien on any Collateral
or (ii) any action taken by the Collateral Agents to release any Lien on any
Collateral in accordance with the terms of this Agreement and the Receivables
Intercreditor Agreement.

 

-158-



--------------------------------------------------------------------------------

10.2 Action if Bankruptcy. If any Event of Default described in clauses
(i) through (v) of Section 10.1(i) shall occur with respect to any Parent
Guarantor or any Borrower, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand, all of which are hereby waived by
Borrowers.

10.3 Action if Other Event of Default. If any Event of Default (other than any
Event of Default described in clauses (i) through (v) of Section 10.1(i) with
respect to any Parent Guarantor or any Borrower) shall occur for any reason,
whether voluntary or involuntary, and be continuing, Administrative Agent, upon
the direction of the Required Lenders shall by written notice to Borrowers and
each Lender (a) declare all or any portion of the outstanding principal amount
of the Loans and other Obligations to be due and payable and/or the Commitments
(other than Delayed Draw Term Loan Commitments) (if not theretofore terminated)
to be terminated, whereupon the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate or (b) direct
Borrowers to pay (and each Borrower agrees that upon receipt of such notice, or
immediately and automatically upon the occurrence and during the continuance of
any Event of Default specified in Section 10.1(i) with respect to such Borrower
it will pay) to Administrative Agent at the Payment Office such additional
amount of cash, to be held as security by Administrative Agent for the benefit
of the Secured Creditors, as is equal to the sum of (a) the aggregate Stated
Amount of all Letters of Credit issued for the account of Crown Holdings and its
Subsidiaries and then outstanding and (b) the aggregate amount of all Unpaid
Drawings, provided that, at such time as (y) no Event of Default shall be
continuing or (z) this Agreement shall have terminated in accordance with
Section 12.15, the balance, if any, of the amount held pursuant to this clause
(b) shall be returned to the Borrowers and (c) enforce, or cause the U.S.
Collateral Agent and Euro Collateral Agent to enforce, the Guarantee Agreement,
the provisions of Article XIV, and all of the Liens and security interests
created pursuant to the Security Documents in accordance with their terms.

10.4 [Reserved].

10.5 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments and proceeds (including the
proceeds of any Asset Disposition or other sale of, or other realization upon,
all or any part of the U.S. Collateral) received after acceleration of the
Obligations in respect of any sale of, collection from, or realization upon all
or any part of the U.S. Collateral shall be applied: first, to all fees, costs
and expenses incurred by or owing to Administrative Agent, Collateral Agents and
any Lender with respect to this Agreement, the other Loan Documents or the
Collateral; second, to accrued and unpaid interest on the Obligations (including
any interest which but for the provisions of the Bankruptcy Code, would have
accrued on such amounts); third, to the principal amount of the Obligations
outstanding and to cash collateralize outstanding Letters of Credit (pro rata
among all such Obligations based upon the principal amount thereof or the
outstanding face amount of such Letters of Credit, as applicable, and with
respect to amounts applied to Term Loans, pro rata among all remaining Scheduled
Term Repayments thereof). Any balance remaining shall be delivered to Borrower
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

-159-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments and proceeds (including the
proceeds of any Asset Disposition or other sale of, or other realization upon,
all or any part of the Euro Collateral) received after acceleration of the
Obligations in respect of any sale of, collection from, or realization upon all
or any part of the Euro Collateral shall be applied: first, to all fees, costs
and expenses incurred by or owing to Administrative Agent, Collateral Agents and
any Lender with respect to this Agreement, the other Loan Documents or the
Collateral; second, to accrued and unpaid interest on the Foreign Obligations
(including any interest which but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); third, to the principal amount of the
Foreign Obligations outstanding and to cash collateralize outstanding Letters of
Credit (pro rata among all such Foreign Obligations based upon the principal
amount thereof or the outstanding face amount of such Letters of Credit, as
applicable, and with respect to amounts applied to Term Loans, pro rata among
all remaining Scheduled Term Repayments thereof). Any balance remaining shall be
delivered to Borrower or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

It is understood and agreed that (i) no payments from the proceeds of Euro
Collateral shall be applied to pay any U.S. Obligations and (ii) no Euro Credit
Party shall be liable to pay or otherwise be liable, in whole or in part, for
principal, interest, fees and other obligations of the U.S. Borrower or any U.S.
Credit Party (including all U.S. Obligations) as a result of the exercise of
remedies by the Agents and the Lenders under this Section 10.5 or otherwise.

Anything in this Article X to the contrary notwithstanding, Administrative Agent
shall, at the request of the Required Lenders, rescind and annul any
acceleration of the Loans by written instrument filed with Borrowers; provided
that at the time such acceleration is so rescinded and annulled: (A) all past
due interest and principal, if any, on the Loans and all other sums payable
under this Agreement and the other Loan Documents shall have been duly paid, and
(B) no other Event of Default shall have occurred and be continuing which shall
not have been waived in accordance with the provision of Section 12.1 hereof.

ARTICLE XI

THE AGENTS

11.1 Appointment.

(a) Each of the Lenders hereby (i) appoints DB and Deutsche Bank AG London
Branch, as applicable, to act on its behalf as Administrative Agent and U.K.
Administrative Agent hereunder, as U.S. Collateral Agent under all U.S. Security
Documents and as Euro Collateral Agent (including, without limitation, in its
capacity as security trustee under documents governed by the law of England and
Wales) under all Euro Security Documents (such appointment being made, as
regards any Euro Security Document governed by French law, as collateral agent
(“agent de sûretés”) to act in accordance with the provisions of Article 2328-1
of the French Civil Code) and (ii) appoints Deutsche Bank AG Canada Branch to
act on its behalf as Canadian Administrative Agent (for purposes of this
Agreement, the term “Administrative Agent” shall include DB in its capacity as
U.S. Collateral Agent and as Euro Collateral Agent pursuant to the Security
Documents, the U.K. Administrative Agent and the Canadian Administrative Agent,
as applicable) to act as herein specified herein and in the other Loan
Documents. Each Lender hereby irrevocably authorizes and each holder of any Note
by the acceptance of such Note

 

-160-



--------------------------------------------------------------------------------

shall be deemed to irrevocably authorize Administrative Agent, U.K.
Administrative Agent, Canadian Administrative Agent, U.S. Collateral Agent and
Euro Collateral Agent to take such action on its behalf under the provisions
hereof, the other Loan Documents (including, without limitation, to give notices
and take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders) and any other instruments, documents and
agreements referred to herein or therein and to exercise such powers hereunder
and thereunder as are specifically delegated to Administrative Agent, Canadian
Administrative Agent, U.K. Administrative Agent, U.S. Collateral Agent or Euro
Collateral Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Each Agent may perform any of its duties
hereunder and under the other Loan Documents, by or through its officers,
directors, agents, employees or affiliates. Each Agent may perform any of its
duties hereunder and under the other Loan Documents, by or through its officers,
directors, agents, employees or affiliates. The provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and no
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

(b) Each Lender hereby authorizes the Collateral Agents to enter into the
Receivables Intercreditor Agreement and each Security Document on behalf of such
Lender and to exercise its rights and perform its obligations thereunder. Each
of the Collateral Agents, acting alone, is hereby authorized and appointed as
the Person holding the power of attorney (“fondé de pouvoir”) within the meaning
of Article 2692 of the Civil Code of Quebec for the purposes of holding any
hypothec to be granted by each of CROWN Metal Packaging Canada LP, CROWN Metal
Packaging Canada Inc., 3079939 Nova Scotia Company/3079939 Compagnie de la
Nouvelle Ecosse or any other Credit Party as security for any debenture, bond or
other title of indebtedness that may be issued by any Credit Party pursuant to a
deed of hypothec and to exercise such rights and duties as are conferred upon a
fondé de pouvoir under the relevant deed of hypothec and applicable laws (with
the power to delegate any such rights or duties). Moreover, in respect of any
pledge by any Credit Party of any such debenture, bond or other title of
indebtedness as security for any of the Obligations and any other obligations,
including those arising under the Loan Documents, the Bank Related Hedging
Agreements and the Bank Related Cash Management Agreements, each Collateral
Agent shall also be authorized to hold such debenture, bond or other title of
indebtedness as agent, mandatary and pledgee for its own account and for the
benefit of the Administrative Agent, the U.K. Administrative Agent, the
Collateral Agents, the Canadian Administrative Agent, the Lenders (including any
Lenders of (i) Additional Term Loans and (ii) Loans pursuant to an Additional
Facility) and Hedge Banks, if any (collectively, the “Secured Creditors”), the
whole notwithstanding the provisions of Section 32 of An Act respecting the
Special Powers of Legal Persons (Quebec). Any person who becomes a Secured
Creditor or successor Collateral Agent shall be deemed to have consented to and
ratified the foregoing appointment of each Collateral Agent as fondé de pouvoir,
agent and mandatary on behalf of all the Secured Creditors, including such
person designated above as a Secured Creditor. For greater certainty, each
Collateral Agent, acting as the holder of an irrevocable power of attorney
(fondé de pouvoir), shall have the same rights, powers, immunities, indemnities
and exclusions from liability as are prescribed in favour of the Collateral
Agents in this Agreement, which shall apply mutatis mutandis. In the event of
the resignation and appointment of a successor Collateral Agent, such successor
Collateral Agent shall also be authorized to act as the holder of an irrevocable
power of attorney (fondé de pouvoir).

11.2 The Administrative Agent in Its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or

 

-161-



--------------------------------------------------------------------------------

any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

11.3 Nature of Duties.

(a) The Administrative Agent, the Arrangers, the Senior Managing Agents and the
other Agents shall not have any duties or responsibilities except those
expressly set forth in this Agreement and in the other Loan Documents. Neither
the Administrative Agent nor any of its officers, directors, agents, employees
or affiliates shall be liable for any action taken or omitted by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Loan Document a fiduciary relationship
in respect of any Lender or the holder of any Note; and nothing in this
Agreement or in any other Loan Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each Arranger and Senior Managing Agent is named as
such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby;
it being understood and agreed that each Arranger and Senior Managing Agent
shall be entitled to all indemnification and reimbursement rights in favor of
the Administrative Agent as, and to the extent, provided for under Section 12.4.
Without limitation of the foregoing, each Arranger and Senior Managing Agent
shall not, solely by reason of this Agreement or any other Loan Documents, have
any fiduciary relationship in respect of any Lender or any other Person.

(c) If the Administrative Agent requests instructions from the Required Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any other Loan Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Required Lenders.

11.4 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

11.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their

 

-162-



--------------------------------------------------------------------------------

respective Related Parties. The exculpatory provisions of this Article XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

11.6 Resignation by the Administrative Agent.

(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving 30 days’ prior written notice to the Lenders and, unless
an Event of Default under Section 10.1(a) or 10.1(i) then exists, the Borrower.
Such resignation shall take effect upon the appointment of a successor
Administrative Agent pursuant to clauses (b) and (c) below or as otherwise
provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default under Section 10.1(a) or 10.1(i) then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default under
Section 10.1(a) or 10.1(i)then exists), shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent hereunder or
thereunder until such time, if any, as the Required Lenders (with the consent of
the Borrower as provided above) appoint a successor Administrative Agent as
provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent’s resignation shall
nonetheless become effective and the Required Lenders shall thereafter perform
all the duties of the Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders (with the consent of
the Borrower as provided above) appoint a successor Administrative Agent as
provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 11.6, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article XI (and the analogous provisions of the other Loan Documents) and
Section 12.4 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 11.6). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.

11.7 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Parent Guarantors, the Borrower and the Restricted Subsidiaries in connection
with the making and the continuance of the Loans and the taking or not taking of
any action in connection

 

-163-



--------------------------------------------------------------------------------

herewith and (ii) its own appraisal of the creditworthiness of the Parent
Guarantors, the Borrower and the Restricted Subsidiaries and, except as
expressly provided in this Agreement, the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of the Parent Guarantors, the
Borrower or any of the Restricted Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of the Parent Guarantors, the Borrower or any of the
Restricted Subsidiaries or the existence or possible existence of any Default or
Event of Default.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution.
No Agent shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

11.8 No Other Duties, Etc.

(a) Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunners, Arrangers, Senior Managing Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

(b) The Administrative Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent from any Credit Party,
any Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

-164-



--------------------------------------------------------------------------------

11.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.2 and 12.4) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, Receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2 and 12.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

11.10 Collateral and Guaranty Matters.

(a) Each Lender authorizes and directs the Collateral Agents to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Each Collateral Agent is hereby authorized on
behalf of all of the Secured Creditors, without the necessity of any notice to
or further consent from any Secured Creditor, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents;

(b) The Lenders hereby authorize and direct each Collateral Agent, in accordance
with the terms hereof, (1) to release any Lien granted to or held by such
Collateral Agent upon any Collateral (i) automatically upon termination of the
Commitments and payment and satisfaction in full of all of the Obligations as
provided in Section 12.15, (ii) constituting property being sold or otherwise
disposed of (to Persons other than any Credit Party) automatically upon the sale
or other disposition thereof in compliance with Section 8.5, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 12.1), (iv) constituting property

 

-165-



--------------------------------------------------------------------------------

acquired by any Credit Party after the Closing Date financed with Indebtedness
secured by a Lien permitted by Section 8.2(d), (v) if the property subject to
such Lien is owned by a Guarantor, automatically upon release of such Guarantor
from its obligations under its Guarantee Agreements hereunder or under any other
Loan Document as a result of a transaction permitted hereunder or (vi ) as
otherwise may be expressly provided in the relevant documentation granting such
Lien or the Receivables Intercreditor Agreement, (2) to release or subordinate
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 8.2(j) to the extent in respect of Indebtedness under
Section 8.1(a)(xvi) and required by the holder of, or pursuant to the terms of
any agreement governing, the obligations secured by such Liens and (3) to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary as a result of a transaction or designation
permitted hereunder. Upon request by any Collateral Agent at any time, the
Required Lenders will confirm in writing such Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Loan Documents pursuant
to this Section 11.10. In each case as specified in this Section 11.10, the
applicable Collateral Agent will (and each Lender irrevocably authorizes such
Collateral Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guarantee Agreements, in each case in accordance with the
terms of the Loan Documents and this Section 11.10.

(c) The Administrative Agent and Collateral Agents shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by any Credit Party or is cared for, protected or insured or
that the Liens granted to the Administrative Agent and Collateral Agents herein
or pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Administrative Agent and Collateral Agents in this
Section 11.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent and Collateral Agents may act in any manner it
may deem appropriate, in its sole discretion, given the Administrative Agent’s
and Collateral Agents’ own interest in the Collateral as Lenders and that the
Administrative Agent and Collateral Agents shall have no duty or liability
whatsoever to the Lenders, except for its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

11.11 Bank Related Debt. Except as otherwise expressly set forth herein or in
any Guarantee Agreement or any Security Document, no Hedge Bank that obtains the
benefits of Article XIV, any Guarantee Agreement or any Collateral by virtue of
the provisions hereof or of any Guarantee Agreement or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Related Debt unless the Administrative Agent has received
written notice of such Bank Related Debt, together with such supporting
documentation as the Administrative Agent may request, from the applicable
counterparty.

The Lenders hereby authorize the Administrative Agent and the Collateral Agents
to enter into any Receivables Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement and any such
intercreditor agreement is binding upon the Lenders.

 

-166-



--------------------------------------------------------------------------------

11.12 Withholding Tax Indemnity. To the extent required by any applicable law,
the applicable Agent may withhold from any payment to any Lender or Facing Agent
an amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 4.7(b) or (c), each Lender and each Facing
Agent shall, and does hereby, indemnify each Agent against, and shall make
payable in respect thereof within 30 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for Agent) incurred by
or asserted against Agent by the IRS or any other Governmental Authority as a
result of the failure of Agent to properly withhold tax from amounts paid to or
for the account of any Lender or Facing Agent for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender or Facing Agent failed to notify Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender or Facing Agent by the applicable Agent shall
be conclusive absent manifest or demonstrable error. Each Lender and each Facing
Agent hereby authorizes each Agent to set off and apply any and all amounts at
any time owing to such Lender or Facing Agent under this Agreement or any other
Loan Document against any amount due such Agent under this Section 11.12. The
agreements in this Section 11.12 shall survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lender or Facing Agent, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. For purposes of this
Section 11.12, the term “Lender” shall include any Swing Line Lender.

11.13 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

ARTICLE XII

MISCELLANEOUS

12.1 No Waiver; Modifications in Writing.

(a) No failure or delay on the part of any Agent or any Lender in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to any Agent or any Lender at law or in
equity or otherwise. Neither this Agreement nor any terms hereof may be amended,
modified, supplemented, waived, discharged, terminated or otherwise changed
unless such amendment, modification, supplement, waiver, discharge, termination
or other change is in writing signed by the respective Credit Parties party
thereto and the Required Lenders, provided that no such amendment, modification,
supplement, waiver, discharge, termination or other change shall, without the
consent of each Lender affected thereby (other than, subject to clause
(h) below, a Defaulting Lender) (with Obligations directly affected thereby in
the case of the following clause (i)),

(i) extend the final scheduled maturity of any Loan or Note (or extend the
stated maturity of any Letter of Credit beyond the Revolver Termination Date),
or reduce the rate or extend the time of payment of interest or fees thereon
(except payment of interest at the Default Rate), or reduce the principal amount
thereof,

 

-167-



--------------------------------------------------------------------------------

(ii) release all or substantially all of the Guarantors or all or substantially
all of the Collateral (except as expressly provided in the Security Documents),

(iii) amend, modify or waive any provision of this Section 12.1(a), or reduce
the percentage specified in the definition of “Required Lenders,” “Required
Domestic Lenders,” “Required European Lenders” or amend, modify or waive any
other provision of any Loan Document (other than the Receivables Intercreditor
Agreement and the Security Documents, which are governed by Section 12.17),
specifying the number or percentage of Lenders (or Lenders of any Facility)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder (except, in each case, for
technical amendments with respect to additional extensions of credit pursuant to
Section 2.9 which afford the protections to such additional extensions of credit
of the type provided to the Term Loans on the Closing Date,

(iv) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement, or

(v) amend or modify the provisions of Section 4.5(a) or 10.5 in a manner that
would by its terms alter the pro rata sharing of payments required thereby;

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall

(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of the definition of Multicurrency Revolving Sublimit, Schedule
1.1(b) conditions precedent, representations, warranties, covenants, Events of
Default or Unmatured Events of Default shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
such Lender),

(B) without the consent of Administrative Agent and each Facing Agent, amend,
modify or waive any provision of Section 2.10 or alter the rights or obligations
of any Facing Agent with respect to Letters of Credit,

(C) without the consent of Administrative Agent, U.K. Administrative Agent or
Canadian Administrative Agent, amend, modify or waive any provision of Article
XI as same applies to Administrative Agent, U.K. Administrative Agent or
Canadian Administrative Agent or any other provisions as same relates to the
rights or obligations of Administrative Agent, U.K. Administrative Agent or
Canadian Administrative Agent,

(D) without the consent of Administrative Agent, U.K. Administrative Agent or
Canadian Administrative Agent, amend, modify or waive any provisions relating to
the rights or obligations of Administrative Agent, U.K. Administrative Agent or
Canadian Administrative Agent under the other Loan Documents,

(E) without the consent of the Majority Lenders of each Facility which is being
allocated a lesser prepayment, repayment or commitment reduction, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Facilities pursuant to Section 4.5(a) (although the
Required Lenders may waive in whole or in part, any such prepayment, repayment
or commitment reduction so long as the application, as amongst the various
Facilities, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered),

(F) without the consent of the Majority Lenders of the applicable Facility,
amend the definition of Scheduled Term Repayments for such Facility in a manner
that decreases or delays any Scheduled Term Repayment;

 

-168-



--------------------------------------------------------------------------------

provided, however, that any provision of this Agreement may be amended,
modified, supplemented, waived, discharged terminated or otherwise changed by an
agreement in writing signed by the respective Credit Parties thereto, the
Required Lenders (measured after giving effect to such amendment, supplement,
waiver, discharger or termination) and any Administrative Agent if (a) by the
terms of such agreement all Commitments of each Lender not consenting to the
actions therein shall terminate upon the effectiveness of such agreement and
(b) at the time such agreement becomes effective, each Lender not consenting
thereto receives payment in full of the principal of and interest accrued on
each Loan made by it and all other Obligations owing to it or accrued for its
account under this Agreement.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (a)(i)
through (iv), inclusive, of the first proviso to the third sentence of
Section 12.1(a) or (E) through (F) of the second proviso to such sentence, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrowers
shall have the right to replace each such non-consenting Lender or Lenders (or,
at the option of Borrowers if the respective Lender’s consent is required with
respect to less than all Loans, to replace only the respective Loans of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 3.7 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, supplement, waiver,
discharge, termination or other change.

(c) In addition to the amendments effected pursuant to the foregoing
Section 12.1(a), Schedules 1.1(b), and 1.1(d) may be amended as follows:

(i) Schedules 1.1(b) and (d) will be amended to add Non-U.S. Subsidiaries of
Crown International Holdings as additional Subsidiary Borrowers upon
(A) execution and delivery by European Borrower, any such Subsidiary Borrower
and Administrative Agent of a Joinder Agreement in the form of Exhibit 12.1(c),
providing for a Multicurrency Revolving Sublimit acceptable to U.K.
Administrative Agent, (B) delivery to Administrative Agents of (1) to the extent
not previously delivered, the Additional Security Documents required pursuant to
Sections 7.14 and (2) an opinion of counsel which covers matters reasonably
satisfactory to Administrative Agent.

(ii) Schedules 1.1(b) and (d) will be amended to remove any Subsidiary as a
Subsidiary Borrower upon (A) execution and delivery by European Borrower of a
written request providing for such amendment and (B) repayment in full of all
outstanding Loans and other Obligations of such Subsidiary Borrower.

(d) Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Administrative Agent to be delivered pursuant to
Section 2.9 in connection with an Additional Facility, this Agreement shall be
deemed amended without further action by any Lender to reflect, as applicable,
any new Lenders and technical and conforming amendments to reflect the terms of
such Additional Facility.

 

-169-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Credit Parties, the
Required Lenders and Administrative Agent (and, if their rights or obligations
are affected thereby, each other Agent and each Facing Agent) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

(f) A Revolving Lender may allocate any proportion of its Revolving Credit
Commitment or Revolving Credit Exposure with respect to any waiver, amendment,
modification, consent or any other action pursuant to this Section 12.1 or any
other Loan Document in order to vote separate portions thereof differently with
respect thereto.

(g) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of Administrative Agent, Crown Holdings, Borrowers and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all Term Loans outstanding under one or more Term
Facilities (“Refinanced Term Loans”) with a replacement term loan tranche
hereunder which shall be Loans hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (c) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of any
Term Loans in effect immediately prior to such refinancing.

(h) Notwithstanding the foregoing, with respect to amendments under
Section 12.1(a) requiring the approval of all of the Lenders under the Revolving
Facility adversely affected thereby, if all such Lenders other than one or more
Defaulting Lenders approve such amendment, the failure of such Defaulting
Lenders to approve such amendment shall not prevent such amendment from becoming
effective with respect to such Lenders approving such amendment (it being
understood that such amendment will not be effective with respect to such
Defaulting Lenders that do not approve such amendment).

12.2 Further Assurances. Crown Holdings agrees to, and to cause its Subsidiaries
to, do such further acts and things and to execute and deliver to Agent such
additional assignments, agreements, powers and instruments, as Agent may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement or any of the Loan Documents or to better assure and confirm unto
Agent its rights, powers and remedies hereunder.

12.3 Notices, Etc.

(a) Except where telephonic instructions or notices are authorized herein to be
given (and except as provided in paragraph (b) below), all notices, demands,
instructions and other communications required or permitted to be given to or
made upon any party hereto or any other Person shall be in writing and shall be
personally delivered or sent by registered or certified mail, postage prepaid,
return receipt requested, or by a reputable overnight or courier delivery
service, or by telecopier, and shall be deemed to be given for purposes of this
Agreement when received or in the case of notice delivered by telecopy, upon
completion of transmission with a copy of such notice also being delivered under
any of the    

 

-170-



--------------------------------------------------------------------------------

methods provided above, all in accordance with the provisions of this
Section 12.3. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 12.3, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective telecopier numbers) and, in the case of telephonic instructions or
notices, by calling the telephone number or numbers indicated for such party as
follows:

(i) if to Crown Holdings, Crown International, CCSC, U.S. Borrower, European
Borrower or Canadian Borrower, to it at One Crown Way, Philadelphia,
Pennsylvania 19154, attention: Mr. Tom Kelly (telecopy: (215) 276-6011), with a
copy to Dechert LLP, 2929 Arch Street, Philadelphia, Pennsylvania 19104,
attention: Mr. William G. Lawlor, Esq. (telecopy: (215) 994-2222);

(ii) if to Administrative Agent, to it at the Notice Address;

(iii) if to U.K. Administrative Agent, to it at the Notice Address;

(iv) if to Canadian Administrative Agent, to it at the Notice Address;

(v) if to Deutsche Bank AG London Branch, as Facing Agent, to it at 175
Bishopsgate, EC2A 2JN London, United Kingdom;

(vi) if to a Lender or any other Facing Agent, to it at its address (or telecopy
number) set forth on its most recent administrative questionnaire delivered to
Administrative Agent or in the Assignment and Acceptance Agreement pursuant to
which such Lender shall have become a party hereto.

(b) Notices and other communications to or by any Agent, the Lenders and the
Facing Agent hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by Administrative Agent
and the applicable Lender and, to the extent applicable, the Facing Agent. Any
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address or by facsimile transmission shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is sent after 5:00 p.m. (New York City time),
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. Each
Credit Party and Lender hereunder agrees to notify Administrative Agent in
writing promptly of any change to the notice information provided above.

 

-171-



--------------------------------------------------------------------------------

12.4 Costs and Expenses; Indemnification.

(a) Generally. Each Credit Party (jointly and severally to the extent legally
permissible) agrees to pay promptly upon request by any Agent (or any Lender in
connection with any enforcement or atonement as provided below) (i) all
reasonable out-of-pocket costs and expenses in connection with the negotiation,
preparation, printing, typing, reproduction, execution, delivery and syndication
of this Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto or other modifications of (or supplements to) any of the
foregoing and any and all other documents and instruments furnished pursuant
hereto or thereto or in connection herewith or therewith, including without
limitation, the reasonable fees and out-of-pocket expenses of independent public
accountants and other outside experts retained by Administrative Agent and of
Cahill Gordon & Reindel LLP, counsel to Administrative Agent, and any local
counsel retained by Administrative Agent relative thereto and other Attorney
Costs, in connection with the administration of this Agreement and the other
Loan Documents, and all search fees, appraisal fees and expenses, title
insurance policy fees, costs and expenses and filing and recording fees,
(ii) all reasonable out-of-pocket expenses incurred by any Facing Agent in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket costs and expenses incurred by any Agent, any Lender or any Facing
Agent, including the fees, charges and Attorney Costs in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification. Each Credit Party (jointly and severally to the extent
legally permissible) will indemnify and hold harmless each Agent and each Lender
and each director, officer, employee, agent, attorney and Affiliate of each
Agent and each Lender (each such Person an “Indemnified Person” and
collectively, the “Indemnified Persons”) from and against all losses, claims,
damages, or liabilities and related reasonable, documented and out-of-pocket
expenses, including Attorney Costs, charges and disbursements to which such
Indemnified Person may become subject or which may be asserted against such
Indemnified Person by any third party or by any Credit Party, insofar as such
losses, claims, damages, penalties, expenses or liabilities (or actions, suits
or proceedings including any inquiry or investigation or claims in respect
thereof (whether or not an Agent or any Lender is a party thereto)) arise out
of, in any way relate to, or result from (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Facing Agent to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any Release or threatened Release of any Hazardous Materials into the
environment for which any Credit Party or any of its Subsidiaries has any
liability or which is related to any property currently or formerly owned,
leased or operated by or on behalf of Crown Holdings or any of its Subsidiaries,
any Environmental Lien, any Environmental Liability related in any way to Crown
Holdings or any of its Subsidiaries or any liability which occurs by a breach of
any of the representations, warranties or covenants relating to environmental
matters contained herein, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether brought by a third
party or by a Credit Party and regardless of whether any Indemnified Person is a
party thereto, and to reimburse each Indemnified Person upon their demand, for
any Attorney Costs or other expenses incurred in connection with investigating,
preparing to defend or defending any such loss, claim, damage, liability, action
or claim; provided, however,

 

-172-



--------------------------------------------------------------------------------

(i) that no Indemnified Person shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it arises or results from the gross negligence, bad
faith or willful misconduct of such Indemnified Person as finally determined by
a court of competent jurisdiction; and

(ii) that nothing contained herein shall affect the express contractual
obligations of the Lenders to any Credit Party contained herein or in the other
Loan Documents.

For the avoidance of doubt, this Section 12.4(b) shall not apply to Taxes,
except any Taxes that represent claims, demands, liabilities, damages, losses,
costs, charges and expenses arising from any non-Tax claim.

If any action, suit or proceeding arising from any of the foregoing is brought
against any Agent, any Lender or any other Person indemnified or intended to be
indemnified pursuant to this Section 12.4, Crown Holdings or the applicable
Borrower will, if requested by any Agent, any Lender or any such Indemnified
Person, resist and defend such action, suit or proceeding or cause the same to
be resisted and defended by counsel reasonably satisfactory to the Person or
Persons indemnified or intended to be indemnified. Each Indemnified Person
shall, unless an Agent, a Lender or other Indemnified Person has made the
request described in the preceding sentence and such request has been complied
with, have the right to employ its own counsel (or (but not as well as) staff
counsel) to investigate and control the defense of any matter covered by such
indemnity and the reasonable fees and expenses of such counsel shall be at the
expense of the indemnifying party; provided, however, that in any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, the Credit Parties shall not be
liable for fees and expenses of more than one counsel (in addition to any local
counsel), which counsel shall be designated by Administrative Agent provided,
further, however, each Indemnified Person shall have the right to employ
separate counsel in any such inquiry, action, claim or proceeding and to control
the defense thereof, and the reasonable fees and expenses of such counsel shall
be at the expense of the Credit Parties to the extent that (i) Crown Holdings or
any other Credit Party shall have agreed in writing to pay such fees and
expenses or (ii) such Indemnified Person shall have notified Crown Holdings that
it has been advised by counsel that there may be one or more legal defenses
available to such Indemnified Person that are different from or additional to
those available to the other Indemnified Persons and that such common
representation would adversely impact the adequacy of the proposed
representation.

Any and all amounts so expended by any Agent shall be repaid to it by the Credit
Parties promptly upon such Agent’s demand therefor, with interest at the Default
Rate in effect from time to time during the period including the date so
expended by such Agent to the date of repayment. To the extent that the
undertaking to indemnify, pay or hold harmless any Indemnified Person as set
forth in this Section 12.4 may be unenforceable because it is violative of any
law or public policy, the Credit Parties shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. The obligations of the Credit Parties under
this Section 12.4 shall survive the termination of this Agreement and the
discharge of the Credit Party’s other Obligations hereunder.

(c) Foreign Exchange Indemnity. If any sum due from any Credit Party or any of
its Subsidiaries under this Agreement or any order or judgment given or made in
relation hereto has to be converted from the currency (the “first currency”) in
which the same is payable hereunder or under such order or judgment into another
currency (the “second currency”) for the purpose of (i) making or filing a claim
or proof against any Credit Party with any Governmental Authority or in any
court or tribunal, or (ii) enforcing any order or judgment given or made in
relation hereto, such Credit Party shall indemnify and hold harmless each of the
Persons to whom such sum is due from and against any loss actually

 

-173-



--------------------------------------------------------------------------------

suffered as a result of any discrepancy between (a) the rate of exchange used to
convert the amount in question from the first currency into the second currency,
and (b) the rate or rates of exchange at which such Person, acting in good faith
in a commercially reasonable manner, purchased the first currency with the
second currency after receipt of a sum paid to it in the second currency in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.
The foregoing indemnity shall constitute a separate obligation of each Credit
Party distinct from its other obligations hereunder and shall survive the giving
or making of any judgment or order in relation to all or any of such other
obligations.

12.5 Confirmations. Each Borrower and each holder of any portion of the
Obligations agrees from time to time, upon written request received by it from
the other, to confirm to the other in writing (with a copy of each such
confirmation to Administrative Agent) the aggregate unpaid principal amount of
the Loan or Loans and other Obligations then outstanding.

12.6 Adjustment; Setoff.

(a) If any lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 10.1(i) hereof, or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender in respect of such other Lender’s Loans or interest
thereon, such Benefited Lender shall (i) notify Administrative Agent of that
fact and (ii) purchase for cash at face value from the other Lenders such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each Lender; provided, however, that
(x) if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest and (y) this Section 12.6(a) shall not apply to (1) any payment
made by a Credit Party pursuant to and in accordance with the express terms of
this Agreement or (2) any payment obtained by a Lender as consideration for the
assignment or sale of a participation to any assignee or participant, other than
to any Credit Party or any Subsidiary thereof. Each Credit Party agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of setoff) with respect
to such portion as fully as if such Lender were the direct holder of such
portion.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and its Affiliates shall have the right, without prior notice to any
Credit Party or any of its Subsidiaries, any such notice being expressly waived
by Crown Holdings, on behalf of itself and its Subsidiaries, upon the occurrence
and during the continuance of an Event of Default, to setoff and apply against
any Obligations, whether matured or unmatured, of Crown Holdings or any Credit
Party to such Lender, any amount owing from such Lender to Crown Holdings or any
of its Subsidiaries, at or at any time after, the happening of any of the
above-mentioned events, and the aforesaid right of setoff may be exercised by
such Lender against Crown Holdings or any Credit Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
Receivers, administrator, administrative Receiver, court appointed monitor or
other similar official, or execution, judgment or attachment creditor of Crown
Holdings or any Credit Party, or against anyone else claiming through or
against, Crown Holdings or any Credit Party or such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, Receivers,
administrator, administrative receiver, court appointed monitor or other similar
official, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of setoff shall not have been exercised by such Lender
prior to the making, filing or issuance, or service upon such Lender of, or of
notice of, any such petition, assignment for the benefit of creditors,
appointment or application for the appointment of a Receiver, administrator,
administrative receiver, court appointed monitor or other

 

-174-



--------------------------------------------------------------------------------

similar official, or issuance of execution, subpoena, order or warrant. Each
Lender agrees promptly to notify Crown Holdings and Administrative Agent after
any such setoff and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. In the event that any Defaulting Lender exercises any such right of
setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.12(a) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the applicable Facing Agent, the Swing Line Lender
and the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

(c) Crown Holdings expressly agrees, on behalf of itself and its Subsidiaries,
that to the extent Crown Holdings or any other Credit Party makes a payment or
payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, Receiver, administrator, administrative
receiver, court appointed monitor or other similar official, or any other party
under any bankruptcy act, state, provincial or federal law, common law or
equitable cause in any jurisdiction, then to the extent of such payment or
repayment, the Indebtedness to the Lenders or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment or payments had not been made.

12.7 Execution in Counterparts; Electronic Execution. This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

12.8 Binding Effect; Assignment; Addition and Substitution of Lenders.

(a) This Agreement shall be binding upon, and inure to the benefit of, Crown
Holdings, U.S. Borrower, European Borrower, Canadian Borrower and each other
Credit Party hereto, Agents, the Lenders, all future holders of the Notes and
their respective successors and assigns; provided, however, none of Crown
Holdings, U.S. Borrower, European Borrower, Canadian Borrower or any other
Credit Party may assign its rights or obligations hereunder or in connection
herewith or any interest herein (voluntarily, by operation of law or otherwise)
without the prior written consent of Administrative Agent and all of the
Lenders.

(b) Each Lender may at any time sell to one or more banks or other financial
institutions (other than any Disqualified Institutions) (“Participants”)
participating interests in all or any portion of its Commitment and Loans or
participation in Letters of Credit or any other interest of such Lender
hereunder (in respect of any Lender, its “Credit Exposure”). In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, and the Credit Parties
and Administrative Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Crown Holdings, U.S. Borrower, European Borrower and each other
Credit Party hereto agrees that if amounts outstanding under this Agreement or
any of the Loan Documents are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence and during the continuance
of an Event of Default, each Participant shall be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any other Loan

 

-175-



--------------------------------------------------------------------------------

Document; provided, however, that such right of setoff shall be subject to the
obligation of such Participant to share with the Lenders, and the Lenders agree
to share with such Participant, as provided in Section 12.6. Crown Holdings,
U.S. Borrower, European Borrower and each other Credit Party hereto also agrees
that each Participant shall be entitled to the benefits of Section 3.6 and
Section 4.7 (subject to the requirements and limitations of such Sections,
including the requirements of Section 4.7(d)) with respect to its participation
in the Loans outstanding from time to time, as if such Participant becomes a
Lender on the date it acquired an interest pursuant to this Section 12.8(b);
provided that a participant shall not be entitled to receive any greater
payment, under Section 3.6 or Section 4.7 than the participating Lender would
have been entitled to receive under Section 3.6 or Section 4.7 with respect to
the participation sold to such Participant, except to the extent such
entitlement to a greater payment results from a change in any law after the sale
of the participation takes place. Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to approve or agree to any amendment,
restatement, supplement or other modification to, waiver of, or consent under,
this Agreement or any of the Loan Documents except to the extent that any of the
forgoing would (i) extend the final scheduled maturity of any Loan or Note in
which such Participant is participating (it being understood that amending the
definition of any Scheduled Term Repayment (other than any Term Maturity Date),
shall not constitute an extension of the final scheduled maturity of any Loan or
Note) or extend the stated maturity of any Letter of Credit in which such
Participant is participating beyond the Revolver Termination Date for the
Multicurrency Revolving Facility or the Canadian Revolver Termination Date, as
applicable, or reduce the rate or extend the time of payment of interest or fees
on any such Loan, Note or Letter of Credit (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions precedent, covenants, representations,
warranties, Events of Default or Unmatured Events of Default or of a mandatory
reduction in Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Borrower or any other Credit Party of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Loan
Documents) supporting the Loans and/or Letters of Credit hereunder in which such
Participant is participating. Notwithstanding the foregoing, prior to any CAM
Exchange, no Lender shall sell participations of Canadian Revolving Loans or
Canadian Revolving Commitments to any Person that is not a resident of Canada
for purpose of the ITA or is not deemed to be resident in Canada for the
purposes of Part XIII of the ITA.

Each Lender that sells a participation to a Participant pursuant to this
Section 12.8(b) shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary. No Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a tax audit or other proceeding to establish that such Commitment, Loan, Letter
of Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. This Section 12.8(b) shall be construed
so that the participations are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

-176-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Section 12.8 to the contrary, any Farm
Credit Lender that (i) has purchased a participation from any Lender that is a
Farm Credit Lender in the minimum amount of $5,000,000 on or after the Original
Closing Date, (ii) is, by written notice to the Borrower and the Administrative
Agent (a “Voting Participant Notification”), designated by the selling Lender as
being entitled to be accorded the rights of a voting participant hereunder (any
Farm Credit Lender so designated being called a “Voting Participant”) and
(iii) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant, shall be entitled to vote (and the voting
rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such Voting Participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action, in each case, in lieu of the vote of the
selling Lender; provided, however, that if such Voting Participant has at any
time failed to fund any portion of its participation when required to do so and
notice of such failure has been delivered by the selling Lender to the
Administrative Agent, then until such time as all amounts of its participation
required to have been funded have been funded and notice of such funding has
been delivered by the selling Lender to the Administrative Agent, such Voting
Participant shall not be entitled to exercise its voting rights pursuant to the
terms of this clause (c), and the voting rights of the selling Lender shall not
be correspondingly reduced by the amount of such Voting Participant’s
participation. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 12.8(c) shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Borrowers and the Administrative Agent. To be effective,
each Voting Participant Notification shall, with respect to any Voting
Participant, (A) state the full name of such Voting Participant, as well as all
contact information required of an assignee as set forth in Exhibit 12.8(d),
(B) state the dollar amount of the participation purchased and (C) include such
other information as may be required by the Administrative Agent. The selling
Lender and the Voting Participant shall notify the Administrative Agent and the
Borrowers within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 12.8(c) or delivered in connection with any
Voting Participant Notification. The Borrowers and the Administrative Agent
shall be entitled to conclusively rely on information provided by a Lender
identifying itself or its participant as a Farm Credit Bank without verification
thereof and may also conclusively rely on the information set forth in Schedule
12.8(c), delivered in connection with any Voting Participant Notification or
otherwise furnished pursuant to this clause (c) and, unless and until notified
thereof in writing by the selling Lender, may assume that there have been no
changes in the identity of Voting Participants, the dollar amount of
participations, the contact information of the participants or any other
information furnished to the Borrowers or the Administrative Agent pursuant to
this clause (c). The voting rights hereunder are solely for the benefit of the
Voting Participants and shall not inure to any assignee or participant of a
Voting Participant.

(d) Any Lender may at any time assign to one or more Eligible Assignees,
including an Affiliate thereof (each an “Assignee”), all or any part of its
Credit Exposure pursuant to an Assignment and Assumption Agreement, provided
that any assignment of all or any portion of any Lender’s Credit Exposure to an
Assignee other than an Affiliate of such Lender or another Lender, or in the
case of a Lender that is a Fund, any Related Fund of any Lender (i) shall be an
assignment of its Credit Exposure in an amount not less than $5,000,000 for the
Dollar Revolving Facility, Multicurrency Revolving Facility or Canadian
Revolving Facility and $1,000,000 for the Term Facilities (treating any Fund and
its Related Funds as a single Eligible Assignee) (or if less the entire amount
of Lender’s Credit Exposure with respect to such Facility, and (ii) shall
require the prior written consent of an Administrative Agent (not to be
unreasonably withheld) and, provided no Event of Default then exists and is
continuing, the applicable Borrower (the consent of such Borrower not to be
unreasonably withheld or delayed; provided that the applicable Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received

 

-177-



--------------------------------------------------------------------------------

notice thereof); provided, that notwithstanding the foregoing limitations, any
Lender may at any time assign all or any part of its Credit Exposure to any
Affiliate of such Lender or to any other Lender (or in the case of a Lender
which is a Fund, to any Related Fund of such Lender). In addition to the
foregoing, the consent of the applicable Facing Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding). Upon execution of an
Assignment and Assumption Agreement and the payment of a nonrefundable
assignment fee of $3,500 (provided that no such fee shall be payable upon
assignments by any Lender which is a Fund to one or more Related Funds and that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment) in immediately
available funds to such Administrative Agent at its Payment Office in connection
with each such assignment, written notice thereof by such transferor Lender to
Administrative Agent and the recording by such Administrative Agent or Canadian
Administrative Agent of such assignment and the resulting effect upon the Loans
and Dollar Revolving Commitment, Multicurrency Revolving Commitment and Canadian
Revolving Commitment of the assigning Lender and the Assignee, the Assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as it would have if it were a Lender hereunder and the holder of the
Obligations (provided that each Borrower, each other Credit Party hereto,
Canadian Administrative Agent and Administrative Agent shall be entitled to
continue to deal solely and directly with the assignor Lender in connection with
the interests so assigned to the Assignee until written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the
applicable Borrower, Canadian Administrative Agent and Administrative Agent by
the assignor Lender and the Assignee) and, if the Assignee has expressly
assumed, for the benefit of any Borrower or any other Credit Party hereto, some
or all of the transferor Lender’s obligations hereunder, such transferor Lender
shall be relieved of its obligations hereunder to the extent of such assignment
and assumption, and except as described above, no further consent or action by
any Borrower, the Lenders, Canadian Administrative Agent or Administrative Agent
shall be required. At the time of each assignment pursuant to this
Section 12.8(d) to a Person which is not already a Lender hereunder, the
respective Assignee shall provide to the applicable and Administrative Agents
the appropriate forms, certificates and information as provided in
Section 4.7(d), if applicable. Each Assignee shall take such Credit Exposure
subject to the provisions of this Agreement and to any request made, waiver or
consent given or other action taken hereunder, prior to the receipt by
Administrative Agents and the applicable Borrower of written notice of such
transfer, by each previous holder of such Credit Exposure. Such Assignment and
Assumption Agreement shall be deemed to amend this Agreement and Schedule 1.1(a)
hereto (or, with respect to Term Loans, the Register), to the extent, and only
to the extent, necessary to reflect the addition of such Assignee as a Lender
and the resulting adjustment of all or a portion of the rights and obligations
of such transferor Lender under this Agreement, the Maximum Commitment, the
determination of its Term Pro Rata Share, Canadian Revolver Pro Rata Share or
Revolver Pro Rata Share, as the case may be (in each case, rounded to twelve
decimal places), the Loans, any outstanding Letters of Credit and any new Notes,
if requested, to be issued, at the applicable Borrower’s expense, to such
Assignee, and no further consent or action by any Credit Party or the Lenders
shall be required to effect such amendments.

(e) No such assignment will be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions hereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including

 

-178-



--------------------------------------------------------------------------------

funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Facing
Agent, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its applicable Revolving Commitments. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (b) of this Section.

(f) Crown Holdings and each Borrower authorize each Lender to disclose to any
Participant or Assignee (each, a “Transferee”) and any prospective Transferee
any and all financial information in such Lender’s possession concerning Crown
Holdings, such Borrower and any of their Subsidiaries which has been delivered
to such Lender by Crown Holdings or any Borrower pursuant to this Agreement or
which has been delivered to such Lender by Crown Holdings or any Borrower in
connection with such Lender’s credit evaluation of Crown Holdings or any
Borrower prior to entering into this Agreement, provided that, such Transferee
or prospective Transferee agrees to treat any such information which is not
public as confidential in accordance with the terms of Section 12.16 hereof.

(g) Each Lender with a Multicurrency Revolving Commitment hereby represents that
it is a professional market party (professionele marktpartij) within the meaning
of the Dutch Financial Supervision Act (Wet op het financieel toezicht) at the
Closing Date or, in the case of any Person that becomes a Lender with a
Multicurrency Revolving Commitment pursuant to the Agreement, at the Date it
becomes a Lender. If an assignment or transfer does not include an amount
outstanding from each Borrower which is a Dutch Borrower of at least €100,000
(or its equivalent in other currencies) (or such other amount as may be required
from time to time under the Dutch Financial Supervision Act (Wet op het
financieel toezicht), the Transferee shall confirm in the relevant assignment or
transfer agreement to each such Borrower that it is a professional market party
(professionele marktpartij) within the meaning of the Dutch Financial
Supervisions Act.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign all or any portion of its rights under this
Agreement and the other Loan Documents to secure its obligations (including,
without limitation, the Notes held by it), including any pledge or assignment to
secure obligations to any Federal Reserve Bank or other central banking
authority in accordance with Regulation A of the Federal Reserve Board, without
notice to, or the consent of, any Credit Party, provided that, no such pledge or
assignment of a security interest under this Section 12.8(h) shall release a
Lender from any obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto. Any Lender which is a fund may pledge all or
any portion of its Notes or Loans to any holders of obligations owed or
securities issued by such Lender including any to its trustee for or
representative of such holders. No such pledge or assignment shall release the
transferor Lender from its obligations hereunder.

12.9 CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF PROCESS.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK OR COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN

 

-179-



--------------------------------------------------------------------------------

RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH CREDIT PARTY HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION SYSTEM WITH OFFICES ON THE
CLOSING DATE AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011 AS ITS DESIGNEE,
APPOINTEE AND ADMINISTRATIVE AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON
ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND ADMINISTRATIVE
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH CREDIT PARTY AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT IN NEW YORK CITY ON
THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH CREDIT PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT PARTY, AT ITS ADDRESS SET FORTH
IN AND IN ACCORDANCE WITH SECTION 12.3, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH CREDIT PARTY IN ANY OTHER
JURISDICTION.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING WITHOUT
LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(d) THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

(e) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.3, SUBJECT TO SUCH OTHER FORM OF
NOTICE AS MAY BE REQUIRED UNDER APPLICABLE LAW WITH RESPECT TO THE GERMAN
BORROWERS. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

-180-



--------------------------------------------------------------------------------

(f) BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EUROPEAN BORROWER AND EACH
SUBSIDIARY BORROWER ACKNOWLEDGES THAT IT HAS BY SEPARATE WRITTEN INSTRUMENT,
DESIGNATED AND APPOINTED CROWN HOLDINGS, INC., ONE CROWN WAY, PHILADELPHIA, PA
19154, ATTN: SENIOR VICE PRESIDENT - FINANCE (AND ANY SUCCESSOR ENTITY), AS ITS
AUTHORIZED AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE LOAN DOCUMENTS THAT MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK.

(g) EUROPEAN BORROWER AND EACH SUBSIDIARY BORROWER, TO THE EXTENT THAT IT HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL
ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY COURT OR FROM SETOFF OR ANY
LEGAL PROCESS (WHETHER SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY OR ASSETS, HEREBY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE
WAIVERS CONTAINED IN THIS PARAGRAPH (E) SHALL HAVE THE FULLEST EXTENT PERMITTED
UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976, AS AMENDED, AND ARE INTENDED
TO BE IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR THE PURPOSES OF SUCH ACT).

(h) EUROPEAN BORROWER AND CROWN DEVELOPMENT EACH, ON BEHALF OF ITSELF AND THEIR
RESPECTIVE SUBSIDIARIES, HEREBY WAIVE THE BENEFIT OF THE PROVISIONS OF ARTICLE
XIV OF THE FRENCH CIVIL CODE.

12.10 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

12.11 Transfers of Notes. In the event that the holder of any Note (including
any Lender) shall transfer such Note, it shall immediately advise Administrative
Agent and the applicable Borrower of such transfer, and Agents and Borrowers
shall be entitled conclusively to assume that no transfer of any Note has been
made by any holder (including any Lender) unless and until Administrative Agent
and the applicable Borrower shall have received written notice to the contrary.
Except as otherwise provided in this Agreement or as otherwise expressly agreed
in writing by all of the other parties hereto, no Lender shall, by reason of the
transfer of a Note or otherwise, be relieved of any of its obligations
hereunder. Each transferee of any Note shall take such Note subject to the
provisions of this Agreement and to any request made, waiver or consent given or
other action taken hereunder, prior to the receipt by Administrative Agent and
the applicable Borrower of written notice of such transfer, by each previous
holder of such Note, and, except as expressly otherwise provided in such
transfer, Agents and Borrowers shall be entitled conclusively to assume that the
transferee named in such notice shall hereafter be vested with all rights and
powers under this Agreement with respect to the Pro Rata Share of the Loans of
the Lender named as the payee of the Note which is the subject of such transfer.

12.12 Registry. Borrowers hereby designate Administrative Agent to serve as
Borrowers’ agent, solely for purposes of this Section 12.12 to maintain a
register (the “Register”) on which it will record the Commitment from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount (and interest amounts) of the Loans
of each

 

-181-



--------------------------------------------------------------------------------

Lender. Failure to make any such recordation, or any error in such recordation
shall not affect any Credit Party’s obligations in respect of such Loans. With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitment shall not be effective until such transfer is recorded on the
Register maintained by Administrative Agents with respect to ownership of such
Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitment and Loans shall be recorded by Administrative Agents on the Register
only upon the acceptance by such Administrative Agents of a properly executed
and delivered Assignment and Assumption Agreement pursuant to Section 12.8. The
entries in the Register shall be conclusive absent manifest error, and the
Credit Parties, the Agents and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding any notice to the contrary.
Coincident with the delivery of such an Assignment and Assumption Agreement to
such Administrative Agents for acceptance and registration of assignment or
transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender any Note evidencing such Loan,
and thereupon, if requested by the assigning or transferor Lender or new Lender,
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.

12.13 Euro Currency. The following provisions of this Section 12.13 shall come
into effect on and from the date on which the United Kingdom becomes a
Participating Member State. Each obligation under this Agreement which has been
denominated in Sterling shall be redenominated into Euros in accordance with the
relevant EMU Legislation. However if and to the extent that the relevant EMU
Legislation provides that an amount which is denominated in Sterling can be paid
by the debtor either in Euros or in that national currency unit, each party to
this Agreement shall be entitled to pay or repay any amount denominated or owing
in Sterling hereunder either in Euros or in Sterling. Without prejudice and in
addition to any method of conversion or rounding prescribed by any relevant EMU
Legislation, (i) each reference in this Agreement to a minimum amount (or an
integral multiple thereof) in Sterling shall be replaced by a reference to such
reasonably comparable and convenient amount (or an integral multiple thereof) in
Euros as Administrative Agent may from time to time specify and (ii) except as
expressly provided in this Section 12.13, this Agreement shall be subject to
such reasonable changes of construction as Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom.

12.14 Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

12.15 Termination of Agreement. This Agreement shall terminate when the
Commitment of each Lender has terminated and all outstanding Obligations (other
than any obligations and liabilities under Bank Related Debt as to which
arrangements reasonably satisfactory to the applicable Hedge Bank shall have
been made) and Loans have been paid in full and all Letters of Credit have
expired or been terminated (unless cash collateralized or otherwise backstopped
on terms reasonably acceptable to the Issuing Bank); provided, however, that the
rights and remedies of each Agent and each Lender with respect to any
representation and warranty made by any Credit Party pursuant to this Agreement
or any other Loan Document, and the indemnification and expense reimbursement
provisions contained in this Agreement and any other Loan Document, shall be
continuing and shall survive any termination of this Agreement or any other Loan
Document.

12.16 Treatment of Certain Information; Confidentiality. Each of the Agents, the
Lenders and each Facing Agent agrees to maintain the confidentiality of the
Information (as defined below) in accordance with its customary practices and
procedures for handling such information and in a prudent

 

-182-



--------------------------------------------------------------------------------

fashion, except that information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or the enforcement or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Crown Holdings
or any other Credit Party and its obligations, (g) with the consent of Crown
Holdings or (h) to the extent such information (x) becomes publicly available
other than as a result of a breach of this section or (y) becomes available to
any Agent, any Lender or any Facing Agent or any of their respective Affiliates
on a nonconfidential basis from a source other than Crown Holdings. Nothing in
this provision shall imply that any party has waived any privilege that it may
have with respect to advice it has received.

For purposes of this Section, “Information” means all information received from
Crown Holdings or any of its Subsidiaries relating to Crown Holdings or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any Facing
Agent on a nonconfidential basis prior to disclosure by Crown Holdings or any of
its Subsidiaries. In addition, Administrative Agent may disclose to any agency
or organization that assigns standard identification numbers to loan facilities
such basic information describing the facilities provided hereunder as is
necessary to assign unique identifiers (and, if requested, supply a copy of this
Agreement but not the Schedules hereto), it being understood that the Person to
whom such disclosure is made will be informed of the confidential nature of
information and instructed to make available in the course of its business of
assigning identification numbers.

12.17 Concerning the Collateral and the Loan Documents.

(a) Authority. Each Lender and each other Secured Creditor hereby irrevocably
(for itself and its assignees, Participants and successors) authorizes
Administrative Agent to enter into the Receivables Intercreditor Agreement
(including additional Receivables Intercreditor Agreements in connection with a
Permitted Receivables or Factoring Financing) and each U.S. Security Document on
behalf of and for the benefit of that Lender or other Secured Creditor and its
assignees, Participants and successors, and agrees to be bound by the terms of
each U.S. Security Document. Each Lender and each other Secured Creditor
irrevocably (for itself and its assignees, Participants and successors) agrees
that Administrative Agent shall not enter into or consent to any amendment,
modification, termination or waiver of any provision contained in the
Receivables Intercreditor Agreement or the U.S. Security Documents without the
prior consent of the Required Lenders; provided that any release of all or
substantially all of the U.S. Collateral shall require the prior consent of each
Lender. Each Lender and each other Secured Creditor agrees irrevocably (for
itself and its assignees, Participants and successors) that it and its
assignees, Participants and successors shall not have any right individually to
seek to realize upon the security granted by any U.S. Security Document, it
being understood and agreed that such rights and remedies may be exercised by
the U.S. Collateral Agent for the benefit of Administrative Agent, the Lenders
and the other Secured Creditors upon the terms of the U.S. Security Documents.

(b) Each Canadian Revolving Lender, Multicurrency Revolving Lender and each Term
Lender with Loans outstanding to European Borrower (for itself and its
assignees, Participants and

 

-183-



--------------------------------------------------------------------------------

successors) hereby authorizes irrevocably U.K. Administrative Agent and Euro
Collateral Agent to enter into the Euro Security Documents on behalf of and for
the benefit of that Lender and its assignees, Participants and successors, and
agrees to be bound by the terms of the Euro Security Documents. Each Lender
agrees that U.K. Administrative Agent, Canadian Administrative Agent and Euro
Collateral Agent shall not enter into or consent to any amendment, modification,
termination or waiver of any provision contained in the Euro Security Documents
without the prior consent of the Required Lenders; provided that any release of
all or substantially all of the Euro Collateral shall require the prior consent
of each Lender. Each Lender irrevocably (for itself and its assignees,
Participants and successors) agrees that it and its assignees, Participants and
successors shall not have any right individually to seek to realize upon the
security granted by any Euro Security Document, it being understood and agreed
that such rights and remedies may be exercised by Euro Collateral Agent for the
benefit of each Multicurrency Revolving Lender, each Canadian Revolving Lender
and each Term Lender with Loans outstanding to European Borrower upon the terms
of the Euro Security Documents.

(c) Notwithstanding any other provision contained in this Agreement or any other
Loan Document, if a “secured creditor” (as that term is defined under the BIA)
is determined by a court of competent jurisdiction not to include a Person to
whom obligations are owed on a joint or joint and several basis, then the
Canadian Borrower’s and any Canadian Credit Party’s Canadian Obligations, to the
extent such Obligations are secured, only shall be several obligations and not
joint or joint and several obligations.

(d) [Reserved].

(e) Each Lender and each other Secured Creditor agrees that any action taken by
Administrative Agents or the Required Lenders (or, where required by the express
terms, hereof, a different proportion of the Lenders) in accordance with the
provisions hereof or of the other Loan Documents, and the exercise by any Agent,
any Collateral Agent or the Required Lenders (or, where so required, such
different proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders and each other Secured Creditor. Without
limiting the generality of the foregoing, Administrative Agent and Collateral
Agents shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and each other Secured Creditor
with respect to all payments and collections arising in connection herewith and
with the Loan Documents relating to the Collateral; (ii) execute and deliver
each Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by Crown Holdings or any of its Subsidiaries, (iii) act as
collateral trustee for the Lenders and each other Secured Creditor for purposes
stated therein to the extent such action is provided for under the Loan
Documents, provided, however, Administrative Agent hereby appoints, authorizes
and directs each Lender and each other Secured Creditor to act as collateral
sub-agent for Administrative Agent and the Lenders for purposes of the
perfection of all security interests and Liens with respect to Crown Holdings’
and its Subsidiaries’ respective deposit accounts maintained with, and cash and
Cash Equivalents held by, such Lender and each other Secured Creditor;
(iv) manage, supervise and otherwise deal with the Collateral; (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and liens created or purported to be created by the Loan
Documents, and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to any
Agent or the Lenders and each other Secured Creditor with respect to the
Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

 

-184-



--------------------------------------------------------------------------------

12.18 U.K. Administrative Agent and Euro Collateral Agent as Joint Creditors.
Each of the Credit Parties and each Lender and Agent agree that each of U.K.
Administrative Agent and Euro Collateral Agent shall be:

(a) a joint creditor (together with the relevant Lender or Agent) of the Euro
Obligations and the Canadian Obligations of European Borrower, Subsidiary
Borrowers, and Canadian Borrower toward each Lender or Agent under or in
connection with the Loan Documents;

(b) a joint creditor (together with the relevant Agent, Lender, Affiliate
thereof, or any other person permitted under the Credit Agreement at the time
such Bank Related Debt was entered into) of the Bank Related Debt to the extent
such Bank Related Debt is owed to entities which are bound by the terms of this
Section and to the extent such obligations are incurred by European Borrower,
Canadian Borrower or another Non-U.S. Subsidiary; and

(c) a joint creditor (together with the relevant Lender or Agent) of each and
every obligation under the Loan Documents to the extent such obligations are
incurred by European Borrower, Canadian Borrower or another Non-U.S. Subsidiary;

and that accordingly U.K. Administrative Agent and Euro Collateral Agent will
have its own independent right to demand performance by such obligors of those
obligations. However, any discharge of any such obligation to U.K.
Administrative Agent, Euro Collateral Agent or any other relevant creditor
referred to above, shall, to the same extent, discharge the corresponding
obligation owing to the others.

12.19 Dutch Parallel Debt

Solely for purposes of this Section 12.19:

“Dutch Parallel Debt” means, in relation to an Underlying Debt, an obligation to
pay to the Euro Collateral Agent an amount equal to (and in the same currency
as) the amount of that Underlying Debt.

“Obligor” means the European Borrower, the Canadian Borrower, any Subsidiary
Borrower or by a Non-U.S. Subsidiary.

“Underlying Debt” means, in relation to a Obligor, and at any given time, each
obligation (whether present or future, actual or contingent) owing by any
Obligor to a relevant Lender or Agent under Section 12.18 (including, for the
avoidance of doubt, any change or increase in those obligations pursuant to or
in connection with any amendment or supplement or restatement or novation of any
Loan Document, in each case whether or not anticipated as of the date of this
Agreement) excluding that Obligor’s Dutch Parallel Debts.

(a) Each Obligor undertakes with the Euro Collateral Agent to pay to the Euro
Collateral Agent its Dutch Parallel Debts for the purpose of ensuring the
validity and effect of any Collateral governed by Dutch law and granted or to be
granted by any Obligor pursuant to the Loan Documents and without prejudice to
the other provisions of the Loan Documents.

(b) Each Dutch Parallel Debt is a separate and independent obligation and shall
not constitute the Euro Collateral Agent and any Lender as joint creditors of
any Underlying Debt.

(c) No Obligor may pay any Dutch Parallel Debt other than at the instruction of,
and in the manner determined by, the Euro Collateral Agent.

(d) Without prejudice to Section 12.19(c), no Obligor shall be obliged to pay
any Dutch Parallel Debt before the corresponding Underlying Debt has fallen due.

 

-185-



--------------------------------------------------------------------------------

(e) Any payment made, or amount recovered, in respect of an Obligor’s Dutch
Parallel Debts shall reduce the Underlying Debts owed to any Lender by the
amount which that Lender is entitled to receive out of that payment or recovery
under the Loan Documents.

(f) If the Euro Collateral Agent resigns, each Obligor shall execute such
documents and take all such other action as is necessary or (in the opinion of
the Euro Collateral Agent) desirable in connection with the substitution, in
accordance with applicable law, of the successor Euro Collateral Agent as
creditor of the Dutch Parallel Debts and as beneficiary of any Euro Collateral
securing the Dutch Parallel Debts.

(g) Notwithstanding any provision to the contrary in any Loan Document, in
relation to the Dutch Parallel Debts and any Collateral governed by Dutch law:
(i) the Euro Collateral Agent shall act in its own name and not as agent of any
Lender (but always for the benefit of the Lenders in accordance with the
provisions of the Loan Documents), and (ii) the rights, powers and authorities
vested in the Euro Collateral Agent pursuant to the Loan Documents are subject
to any restrictions imposed by mandatory Dutch law.

ARTICLE XIII

COLLECTION ACTION MECHANISM

To the extent permitted by applicable law and regulation:

13.1 Implementation of CAM.

(a) (i) On the CAM Exchange Date, to the extent not otherwise prohibited by a
Requirement of Law or otherwise, each Multicurrency Revolving Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to Swing Line Lender in accordance with Section 2.1(c)(iii)) participations in
the Swing Line Loans in an amount equal to such Multicurrency Revolving Lender’s
Multicurrency Revolver Pro Rata Share of each Swing Line Loan outstanding on
such date and (ii) on the CAM Exchange Date, all Loans outstanding in any
currency other than Dollars (“Loans to be Converted”) shall be converted into
Dollars (calculated on the basis of the relevant Exchange Rates as of the
Business Day immediately preceding the CAM Exchange Date) (“Converted Loans”),
(iii) on each date on or after the CAM Exchange Date on which any B/As or B/A
Equivalent Loans shall mature such B/As or B/A Equivalent Loans (“Acceptances to
be Converted”) shall be converted into Canadian Revolving Loans denominated in
Dollars (calculated on the basis of the Exchange Rate as of the Business Day
immediately preceding such maturity date) (“Converted Acceptances”), (iv) on the
CAM Exchange Date (with respect to Loans described in the foregoing clause
(ii)), and on the respective maturity date (with respect to B/As and B/A
Equivalent Loans described in the foregoing clause (iii)) to the extent
necessary to cause the fraction for each Lender described in the definitions of
Dollar Revolver Pro Rata Share, Multicurrency Revolver Pro Rata Share, each Term
Pro Rata Share and Canadian Revolver Pro Rata Share to be equal for each
Facility for such Lender after giving effect to the purchase and sale of
participating interests under this clause, each Lender severally,
unconditionally and irrevocably agrees that it shall purchase or sell in U.S.
Dollars a participating interest in the Loans (including such Converted Loans)
and Converted Acceptances in an amount equal to its CAM Percentage of (x) the
outstanding principal amount of the Loans (including Converted Loans) and
(y) the face amount of matured B/As and B/A Equivalent Loans, as applicable. All
Converted Loans and Converted Acceptances (which shall have been converted into
Canadian Revolving Loans denominated in Dollars) shall bear interest at the rate
which would otherwise be applicable to Base Rate Loans and (v) on the CAM
Exchange Date, all Commitments shall be automatically deemed terminated. Each
Lender and each Borrower hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a participation in its interests in any

 

-186-



--------------------------------------------------------------------------------

Facility. Each Borrower agrees from time to time to execute and deliver to
Agents all instruments and documents as any such Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the CAM Exchange.

(b) If, for any reason, the Loans to be Converted or Acceptances to be
Converted, as the case may be, may not be converted into Dollars in the manner
contemplated by paragraph (a) of this Section 13.1, (i) Administrative Agent
shall determine the Dollar Equivalent of the Loans to be Converted or
Acceptances to be Converted, as the case may be (calculated on the basis of the
Exchange Rate as of the Business Day immediately preceding the date on which
such conversion would otherwise occur pursuant to paragraph (a) of this
Section 13.1) and (ii) effective on such CAM Exchange Date, each Lender
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Loans to be Converted or Acceptances to
be Converted, as the case may be, in an amount equal to its CAM Percentage of
such Loans to be Converted or Acceptances to be converted, as the case may be.
Each Lender will immediately transfer to the appropriate Agent, in immediately
available funds, the amount(s) of its participation(s) and the proceeds of such
participation(s) shall be distributed by such Agent to each relevant Lender in
the amount(s) provided for in the preceding sentence.

(c) To the extent any Taxes are required to be withheld from any amounts payable
by a Lender (the “First Lender”) to another Lender (the “Other Lender”) in
connection with its participating interest in any Loan or Converted Acceptance,
each Borrower, with respect to the relevant Loans made to it, shall be required
to pay additional amounts to the Other Lender receiving such payments from the
First Lender to the same extent they would be required under Section 4.7 if such
Borrower were making payments with respect to the participating interest
directly to the Other Lender.

(d) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by Administrative Agent, Canadian Administrative Agent or
Collateral Agent pursuant to any Loan Document in respect of the Obligations,
and each distribution made by Collateral Agent pursuant to any Security Document
in respect of the Obligations, shall be distributed to the Lenders based upon
their Pro Rata Share of the Facilities pro rata in accordance with their
respective CAM Percentages. Any direct payment received by a Lender upon or
after the CAM Exchange Date, including by way of setoff, in respect of an
Obligation shall be paid over to Administrative Agent for distribution to the
Lenders in accordance herewith.

13.2 Letters of Credit.

(a) In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any amount drawn under a Letter
of Credit shall not have been reimbursed either by Borrowers or with the
proceeds of a Revolving Loan or a Canadian Revolving Loan, as the case may be,
each Multicurrency Revolving Lender with respect to Multicurrency Letters of
Credit and each Canadian Revolving Lender with respect to each Canadian Letter
of Credit shall promptly pay over to Administrative Agent, in immediately
available funds in the same currency as such Letter of Credit, as the case may
be, in the case of any undrawn amount, and in Dollars, in the case of any
unreimbursed amount, an amount equal to such Multicurrency Revolving Lender’s or
Canadian Revolving Lender’s applicable Pro Rata Share of such undrawn face
amount or (to the extent it has not already done so) such unreimbursed drawing,
as the case may be, together with interest thereon from the CAM Exchange Date to
the date on which such amount shall be paid to Administrative Agent at the rate
that would be applicable at the time to a Base Rate Revolving Loan in a
principal amount equal to such amount. Administrative Agent shall establish a
separate interest bearing account or accounts for each Lender (each, an “LC
Reserve Account”) for the amounts received with respect to each such Letter of
Credit pursuant to the preceding sentence. Administrative Agent shall deposit in
each Lender’s LC Reserve Account such Lender’s CAM Percentage of the amounts
received from the Revolving Lenders

 

-187-



--------------------------------------------------------------------------------

and the Canadian Revolving Lenders as provided above. Administrative Agent shall
have sole dominion and control over each LC Reserve Account, and the amounts
deposited in each LC Reserve Account shall be held in such LC Reserve Account
until withdrawn as provided in paragraph (b), (c), (d) or (e) below.
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the LC Reserve Accounts in respect of each
Letter of Credit and the amounts on deposit and shall establish a sub-account
within each Lender’s LC Reserve Account in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
LC Reserve Account shall be held as a reserve against the outstanding LC
Obligations, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Credit Party and shall not give rise
to any obligation on the part of any Borrower to pay interest to such Lender, it
being agreed that the reimbursement obligations in respect of Letters of Credit
shall arise only at such times as drawings are made thereunder, as provided in
Section 2.10.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, Administrative Agent shall, at the request of
Facing Agent, withdraw from the LC Reserve Account of each Lender any amounts,
up to the amount of such Lender’s CAM Percentage (but not in excess of the
amount allocated to the sub-account for such Letter of Credit) of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to Facing Agent in satisfaction of the reimbursement
obligations of the applicable Revolving Lenders or Canadian Revolving Lenders,
as applicable, under subsection (f) of Section 2.10. In the event any Revolving
Lender shall default on its obligation to pay over any amount to Administrative
Agent in respect of any Letter of Credit as provided in this Section 13.2,
Facing Agent shall, in the event of a drawing thereunder, have a claim against
such Revolving Lender to the same extent as if such Lender had defaulted on its
obligations under subsection (f) of Section 2.10, but shall have no claim
against any other Lender in respect of such defaulted amount, notwithstanding
the exchange of interests in Borrowers’ reimbursement obligations pursuant to
Section 13.1. Each other Lender shall have a claim against such defaulting
Revolving Lender for any damages sustained by it as a result of such default,
including, in the event such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, Administrative Agent shall withdraw from the LC Reserve Account
of each applicable Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.

(d) With the prior written approval of Administrative Agent and Facing Agent
(not to be unreasonably withheld), any Lender may withdraw the amount held in
its LC Reserve Account in respect of the undrawn amount of any Letter of Credit.
Any Lender making such a withdrawal shall be unconditionally obligated, in the
event there shall subsequently be a drawing under such Letter of Credit, to pay
over to Administrative Agent, for the account of Facing Agent, on demand, its
CAM Percentage of such drawing.

(e) Pending the withdrawal by any Lender of any amounts from its LC Reserve
Account as contemplated by the above paragraphs, Administrative Agent will, at
the direction of such Lender and subject to such rules as such Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Cash and Cash Equivalents. Each Lender which has not withdrawn its CAM
Percentage of amounts in its LC Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by any
Administrative Agent, to withdraw the earnings on investments so made by such
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.

 

-188-



--------------------------------------------------------------------------------

ARTICLE XIV

GUARANTY

14.1 Guarantee of Each of the Parent Guarantors. In order to induce
Administrative Agent, the Facing Agents and the Lenders to execute and deliver
this Agreement and to make or maintain the Loans and to issue Letters of Credit
hereunder, and in consideration thereof, each Parent Guarantor hereby, jointly
and severally, unconditionally and irrevocably guarantees, as primary obligor
and not merely as surety, to the Agents, for the ratable benefit of the Facing
Agents and the Lenders, the prompt and complete payment and performance by each
Borrower when due (whether at stated maturity, by acceleration or otherwise) of
the Obligations and all Bank Related Debt (but not any Excluded Swap
Obligations), and each of the Parent Guarantors further agrees to pay any and
all reasonable expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) which may be paid or incurred by the
Agents, the Facing Agents or any Lender in enforcing any of their rights under
the guarantee contained in this Article XIV. The guarantee contained in this
Article XIV, subject to Section 14.6, shall remain in full force and effect
until all Letters of Credit have terminated, the Obligations are paid in full
and the Commitments are terminated.

Each Parent Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to any Agent, any Facing Agent or any Lender on
account of its liability under this Article XIV, it will notify such Agent, the
applicable Facing Agent and such Lender in writing that such payment is made
under the guarantee contained in this Article XIV for such purpose. No payment
or payments made by any Borrower or any other Person or received or collected by
any Agent, any Facing Agent or any Lender from any Borrower or any other Person
by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of each Parent Guarantor under this Article XIV, which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Obligations until, subject to Section 14.6, the Obligations are
paid in full and the Commitments are terminated.

14.2 Guarantee of European Borrower. In order to induce U.K. Administrative
Agent and the Multicurrency Revolving Lenders and Canadian Administrative Agent
and the Canadian Revolving Lenders to execute and deliver this Agreement and to
make or maintain the Multicurrency Revolving Loans and Canadian Revolving Loans
hereunder, and in consideration thereof, European Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to the Agents, for the ratable benefit of the Term Euro Lenders,
Multicurrency Revolving Lenders and Canadian Revolving Lenders, the prompt and
complete payment and performance by each Subsidiary Borrower and Canadian
Borrower when due (whether at stated maturity, by acceleration or otherwise) of
the Subsidiary Borrower Obligations, the Canadian Obligations, and all Bank
Related Debt (but excluding any Excluded Swap Obligations), and European
Borrower further agrees to pay any and all reasonable expenses (including,
without limitation, all reasonable fees, charges and disbursements of counsel)
which may be paid or incurred by the Agents or any Multicurrency Revolving
Lender or Canadian Revolving Lender in enforcing any of their rights under the
guarantee contained in this Article XIV. The guarantee contained in this Article
XIV, subject to Section 14.6, shall remain in full force and effect until all
Subsidiary Borrower Obligations and Canadian Obligations are paid in full and
the Commitments are terminated.

European Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to any Agent or any Multicurrency Revolving Lender or
Canadian Revolving Lender on account of its liability under this Article XIV, it
will notify such Agent or such Multicurrency Revolving Lender or Canadian
Revolving Lender in writing that such payment is made under the guarantee
contained in this Article XIV for such purpose. No payment or payments made by
any Subsidiary Borrower, Canadian Borrower or any other Person or received or
collected by any Agent or any Multicurrency Revolving

 

-189-



--------------------------------------------------------------------------------

Lender from any Subsidiary Borrower or any Canadian Revolving Lender from
Canadian Borrower or any other Person by virtue of any action or proceeding or
any setoff or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Subsidiary Borrower Obligations or Canadian
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of European Borrower under this Article XIV, which, notwithstanding
any such payment or payments, shall remain liable for the unpaid and outstanding
Subsidiary Borrower Obligations and Canadian Obligations until, subject to
Section 14.6, the Subsidiary Borrower Obligations and Canadian Obligations are
paid in full and the Commitments are terminated.

14.3 Guarantee of Crown Finance. In order to induce Administrative Agent, the
Facing Agents and the Lenders to execute and deliver this Agreement and to make
or maintain the Loans and to issue Letters of Credit hereunder, and in
consideration thereof, Crown Finance hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Agents, for the
ratable benefit of the Facing Agents and the Lenders, the prompt and complete
payment and performance by each Borrower when due (whether at stated maturity,
by acceleration or otherwise) of the Obligations and all Bank Related Debt (but
excluding any Excluded Swap Obligations), and Crown Finance further agrees to
pay any and all reasonable expenses (including, without limitation, all
reasonable fees, charges and disbursements of counsel) which may be paid or
incurred by the Agents, the Facing Agents or any Lender in enforcing any of
their rights under the guarantee contained in this Article XIV. The guarantee
contained in this Article XIV, subject to Section 14.6, shall remain in full
force and effect until all Letters of Credit have terminated, the Obligations
are paid in full and the Commitments are terminated.

Crown Finance agrees that whenever, at any time, or from time to time, it shall
make any payment to any Agent, any Facing Agent or any Lender on account of its
liability under this Article XIV, it will notify such Agent, the applicable
Facing Agent and such Lender in writing that such payment is made under the
guarantee contained in this Article XIV for such purpose. No payment or payments
made by any Borrower or any other Person or received or collected by any Agent,
any Facing Agent or any Lender from any Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
Crown Finance under this Article XIV, which, notwithstanding any such payment or
payments, shall remain liable for the unpaid and outstanding Obligations until,
subject to Section 14.6, the Obligations are paid in full and the Commitments
are terminated.

14.4 Amendments, etc. with Respect to the Applicable Obligations. Each Guarantor
shall remain obligated under this Article XIV notwithstanding that, without any
reservation of rights against such Guarantor, and without notice to or further
assent by such Guarantor, any demand for payment of or reduction in the
principal amount of any of the applicable Obligations made by the Agents, any
Facing Agent or any Lender may be rescinded by the Agents, any Facing Agent or
such Lender, and any of the applicable Obligations continued, and the applicable
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Agents, any Facing Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lenders (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Agents, any Facing Agent or any Lender for the payment of the applicable
Obligations may be sold, exchanged, waived, surrendered or released. None of the
Agents, any Facing Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
applicable Obligations or for the guarantee contained in this Article XIV or any
property subject thereto.

 

-190-



--------------------------------------------------------------------------------

14.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the applicable
Obligations and notice of or proof of reliance by the Agents, any Facing Agent
or any Lender upon the guarantee contained in this Article XIV or acceptance of
the guarantee contained in this Article XIV; the applicable Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article XIV, and all dealings between each
Guarantor, on the one hand, and the Agents, the Facing Agents and the Lenders,
on the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Article XIV. The
Agents will, to the extent permitted by applicable law, request payment of any
applicable Obligation from the applicable Borrower before making any claim
against the applicable Guarantor under this Article XIV, but will have no
further obligation to proceed against a Borrower or to defer for any period a
claim against the applicable Guarantor hereunder. Except as expressly provided
in the preceding sentence, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon such
Guarantor or any Borrower with respect to the applicable Obligations. Each
guarantee contained in this Article XIV shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the applicable Obligations or any collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Agent, any Facing Agent or any Lender, (b) the legality under applicable
laws of repayment by the relevant Borrower of any applicable Obligations or the
adoption of any applicable laws purporting to render any applicable Obligations
null and void, (c) any defense, setoff or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Guarantor or the applicable Borrower against the Agents, any Facing Agent or
any Lender, or (d) any other circumstance whatsoever (with or without notice to
or knowledge of any Guarantor or any Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Borrower for any
applicable Obligations, or of any Guarantor under the guarantee contained in
this Article XIV, in bankruptcy or in any other instance. When any Agent, any
Facing Agent or any Lender is pursuing its rights and remedies under this
Article XIV against any Guarantor, such Agent, such Facing Agent or any Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against any Borrower or any other Person or against any collateral
security or guarantee for the applicable Obligations or any right of offset with
respect thereto, and any failure by any Agent, any Facing Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any
Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Borrower or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any liability
under this Article XIV, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Agents, the
Facing Agents and the Lenders against any Guarantor.

14.6 Reinstatement. Each of the guarantees contained in this Article XIV shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the applicable Obligations is rescinded
or must otherwise be restored or returned by any Agent, any Facing Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or upon or as a result of the appointment of a
Receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

14.7 Payments. Each Guarantor hereby agrees that any payments in respect of the
applicable Obligations pursuant to this Article XIV will be paid without setoff
or counterclaim, at the option of the relevant Facing Agent(s) or the relevant
Lender(s), in the currency in which the applicable Loans are denominated at the
Notice Address of the applicable Agent.

 

-191-



--------------------------------------------------------------------------------

14.8 Independent Obligations. The obligations of each Guarantor under the
guarantee contained in this Article XIV are independent of the obligations of
each Borrower, and a separate action or actions may be brought and prosecuted
against any Guarantor whether or not the relevant Borrower is joined in any such
action or actions. Each Guarantor waives, to the full extent permitted by law,
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement thereof. Any payment by the relevant Borrower or other
circumstance which operates to toll any statute of limitations as to such
Borrower shall operate to toll the statute of limitations as to the relevant
Guarantor.

14.9 Guarantee Limitations for French Guarantees. The Obligations of any
Guarantor incorporated under the laws of France under the Loan Documents shall
be limited to the extent required by applicable law, notably in light of the
corporate interest of both the Guarantor and its group and to the amount such
Guarantor can pay without exceeding its financial capacity, such corporate
interest and financial capacity being determined as of the date the guarantee is
subscribed or, if later amended, restated or reaffirmed, as of such later date.

14.10 Guarantee Limitations for Spanish Guarantees and Security. In respect of
the obligations of any Subsidiary Credit Party incorporated under the laws of
Spain under the Loan Documents, a Spanish guarantee and/or security shall not
include and shall not extend (in the case of Spanish guarantors/providers of
security incorporated as sociedad anónima) to any Obligation related in any
manner whatsoever to, and/or any amount utilised to fund the acquisition of the
shares in the Spanish guarantor/provider of security and/or the acquisition of
the shares of its controlling corporation or that amounts to financial
assistance in accordance with section 150 of the Spanish Capital Companies Act,
or (in the case of Spanish guarantors/providers of security incorporated as
sociedades de responsabilidad limitada), as the case may be, shall not extend to
any Obligation related in any manner whatsoever to, and/or any amount utilised
to fund the acquisition of the shares in the Spanish guarantor/provider of
security and/or the acquisition of the shares of its controlling corporation or
any company of the group of the Spanish guarantor/provider of security or that
amounts to financial assistance in accordance with section 143.2 of the Spanish
Capital Companies Act.

14.11 Keepwell. Each Credit Party incorporated in the United States that is a
Qualified ECP Guarantor at the time the Guarantee Obligations or the grant of
the security interest under the Loan Documents, in each case, by any Specified
Credit Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Credit Party with respect
to such Swap Obligation as may be needed by such Specified Credit Party from
time to time to honor all of its obligations under its Guarantee Obligations and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article XIV voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Credit Party for all purposes of the
Commodity Exchange Act.

14.12 Executive Proceedings.

(a) This Agreement and any other Loan Documents, at the discretion of the
Collateral Agent, as well as any amendments hereto or thereto, shall be
formalised in a Spanish Public Document, so that it may have the status of a
notarial document of loan for all purposes contemplated in Article 517, number 4
of the Spanish Civil Procedural Law (Law 1/2000 of 7th January) (“Ley de
Ejuiciamiento Civil”) (the “Civil Procedural Law”).

 

-192-



--------------------------------------------------------------------------------

(b) Upon enforcement, the sum payable by any Spanish Obligor shall be the total
aggregate amount of the balance of the accounts maintained by the Administrative
Agent (or the relevant Lender, as the case may be). For the purposes of Articles
517 et seq. of the Civil Procedural Law, the Parties expressly agree that such
balances shall be considered as due, liquid and payable and may be claimed
pursuant to the same provisions of such law.

(c) For the purpose of the provisions of Art, 571, et seq. of the Civil
Procedural Law, it is expressly agreed by the Parties that the determination of
the debt to be claimed through the executive proceedings shall be effected by
the Administrative Agent (or the relevant Lender, as the case may be) by means
of the appropriate certificate evidencing the balances shown in the relevant
account(s) referred to in paragraph (b) above. By virtue of the foregoing, to
exercise executive action by the Collateral Agent or any of the Lenders it will
be sufficient to present:

(i) an original notarial first or authentic copy of this Agreement;

(ii) a notarial certificate, if necessary, for the purposes described in
paragraph (d) below;

(iii) the notarial document (acta notarial) which incorporates the certificate
issued by the Administrative Agent (or the relevant Lender, as the case may be)
of the amount due by the Spanish Obligor including an excerpt of the credits and
debits (including the interest applied) which appear in the relevant account(s)
referred to in paragraph (b) above, evidencing that the determination of the
amounts due and payable by the Spanish Obligor have been calculated as agreed in
this Agreement and that such amounts coincide with the balance of such accounts;
and

(iv) a notarial document (acta notarial) evidencing that the Spanish Obligor has
been served notice of the amount that is due and payable.

(d) Paragraph (c) above is also applicable to any Lender with regard to its
Commitment. Such Lender may issue the appropriate certification of the balances
of the relevant account(s) referred to in paragraph (b) above and the
certification of the balances of such accounts may be legalised by a notary.

(e) The amount of the balances so established shall be notified to the Spanish
Obligor in an attestable manner at least three (3) days in advance of exercising
the executive action set out in paragraph (c) above.

(f) The Spanish Obligor hereby expressly authorises the Administrative Agent and
the Collateral Agent (and each Lender, as appropriate) to request and obtain
certificates and documents issued by the notary who has formalised this
Agreement in order to evidence its compliance with the entries of his
registry-book and the relevant entry date for the purpose of number 4 of Article
517, of the Civil Procedural Law. The cost of such certificate and documents
will be for the account of the Spanish Obligor in the manner provided under this
Agreement.

14.13 Spanish Public Document. Upon demand by the Administrative Agent or the
Collateral Agents, each Spanish Obligor agrees to participate in the raising of
this Agreement to the status of a Spanish Public Document (elevación a público).

[signature pages follow]

 

-193-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

CROWN AMERICAS LLC By:  

 

  Name:     Title:   CROWN EUROPEAN HOLDINGS S.A. By:  

 

  Name:     Title:   CROWN HOLDINGS, INC. By:  

 

  Name:     Title:   CROWN INTERNATIONAL HOLDINGS, INC. By:  

 

  Name:     Title:   CROWN CORK & SEAL COMPANY, INC. By:  

 

  Name:     Title:  

 

Signature Page to Crown Americas LLC Credit Agreement



--------------------------------------------------------------------------------

CROWN METAL PACKAGING CANADA LP by its general partner, CROWN METAL PACKAGING
CANADA INC. By:  

 

  Name:     Title:  

 

Signature Page to Crown Americas LLC Credit Agreement



--------------------------------------------------------------------------------

CROWN UK HOLDINGS LIMITED By:  

 

  Name:     Title:   CROWN VERPACKUNGEN DEUTSCHLAND GMBH By:  

 

  Name:     Title:   CROWN VERPAKKING NEDERLAND BV By:  

 

  Name:     Title:  

 

Signature Page to Crown Americas LLC Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, in its individual capacity and as
Administrative Agent, U.S. Collateral Agent and Euro Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:   DEUTSCHE BANK AG LONDON BRANCH, as U.K. Administrative
Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

Signature Page to Crown Americas LLC Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CANADA BRANCH, as Canadian Administrative Agent By:  

 

  Name:     Title:  

 

Signature Page to Crown Americas LLC Credit Agreement